 

Exhibit 10.2

 

COBALT SURPRISE INPATIENT REHABILITATION FACILITY

SURPRISE, ARIZONA

 

LEASE AGREEMENT

 

DATED AS OF DECEMBER 30, 2015

 

BY AND BETWEEN

 

CHP SURPRISE AZ REHAB OWNER, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

 

AS LANDLORD,

 

AND

 

COBALT REHABILITATION HOSPITAL IV, LLC

A TEXAS LIMITED LIABILITY COMPANY,

 

AS TENANT

 

 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE 1 DEFINITIONS 1     ARTICLE 2 LEASED PROPERTY AND TERM 14    
  2.1 Leased Property 14 2.2 Assignment of Permits 15 2.3 Assignment of
Operating Contracts 15 2.4 Condition of Leased Property 16 2.5 Initial Term 16
2.6 Extended Terms 16 2.7 Yield Up 16 2.8 Grant of Easements, Etc. by Landlord
17       ARTICLE 3 RENT 17       3.1 Rent 17 3.2 Minimum Rent 18 3.3 Additional
Charges 19 3.4 Landlord Advances 20 3.5 Late Payment of Rent 21 3.6 Net Lease 21
3.7 No Abatement of Rent 22 3.8 Tenant Security Deposit 22 3.9 Security for
Lease 24 3.10 Security Agreement 24       ARTICLE 4 USE OF THE LEASED PROPERTY
24       4.1 Permitted Use 24 4.2 Environmental Matters 26 4.3 Continuous
Operations 26 4.4 Compliance With Restrictions, Etc 27 4.5 Standard of Operation
27 4.6 Standards, Not Control 28 4.7 Survival 28       ARTICLE 5 MAINTENANCE AND
REPAIRS 28       5.1 Tenant’s Obligations 28 5.2 Reserve 29 5.3 Landlord Funding
32       ARTICLE 6 IMPROVEMENTS, ETC 32

 

- ii -

 

 

6.1 Prohibition 32 6.2 Permitted Renovations 32 6.3 Conditions to Reserve
Expenditures and Permitted Renovations 33 6.4 Salvage 34 6.5 Project Budget
Overruns 34       ARTICLE 7 LANDLORD’S INTEREST NOT SUBJECT TO LIENS 35      
7.1 Liens, Generally 35 7.2 Construction or Mechanics Liens 35 7.3 Contest of
Liens 36       ARTICLE 8 TAXES AND ASSESSMENTS 36       8.1 Obligation to Pay
Taxes and Assessments 36 8.2 Tenant’s Right to Contest Taxes 37 8.3 Tax and
Insurance Escrow Account 38       ARTICLE 9 INSURANCE 38       9.1 Landlord
Insurance 38 9.2 Tenant Insurance 39 9.3 Waiver of Subrogation 41 9.4 General
Insurance Provisions 41 9.5 Landlord Right 41 9.6 Indemnification of Landlord 42
      ARTICLE 10 CASUALTY 42       10.1 Restoration and Repair 42 10.2 No
Abatement of Rent 43 10.3 Business Interruption Insurance 43 10.4 Restoration of
Tenant’s Property 43 10.5 Waiver 43 10.6 Rights of Mortgagee 43       ARTICLE 11
CONDEMNATION 44       11.1 Total Condemnation, Etc 44 11.2 Partial Condemnation
44 11.3 Disbursement of Award 44 11.4 No Abatement of Rent 45       ARTICLE 12
DEFAULTS AND REMEDIES 45       12.1 Tenant Events of Default 45 12.2 Landlord
Remedies Upon An Event of Default by Tenant 48 12.3 Landlord Event of Default;
Tenant Remedies 51

 

- iii -

 

 

12.4 Application of Funds 51 12.5 Landlord’s Right to Cure Tenant’s Default 51
12.6 Landlord’s Security Interest and Lien 52 12.7 Collateral Assignment 53    
  ARTICLE 13 HOLDING OVER 53       ARTICLE 14 LIABILITY OF LANDLORD;
INDEMNIFICATION 53       14.1 Liability of Landlord 53 14.2 Indemnification of
Landlord 54 14.3 Indemnification of Tenant 54 14.4 Notice of Claim or Suit 55
14.5 Limitation on Liability of Landlord 55       ARTICLE 15 REIT AND UBTI
REQUIREMENTS 55       15.1 Limitations on Rents Attributable to Personal
Property 55 15.2 Basis for Sublease Rent Restricted 56 15.3 Landlord Affiliate
Subleases Restricted 56 15.4 Landlord Interests in Tenant Restricted 56 15.5
Landlord Services 57 15.6 Certain Subtenants Prohibited 57 15.7 Future Amendment
57       ARTICLE 16 SUBLETTING AND ASSIGNMENT 57       16.1 Transfers Prohibited
Without Consent 57 16.2 Indirect Transfer Prohibited Without Consent 57 16.3
Adequate Assurances 58 16.4 Landlord Transfers 58 16.5 Resident Agreements 58  
    ARTICLE 17 ESTOPPEL CERTIFICATES, FINANCIAL STATEMENTS AND OPERATING
STATEMENTS 58       17.1 Estoppel Certificates 58 17.2 Monthly Financial
Statements 59 17.3 Annual Financial Statements 59 17.4 Records 60 17.5 General
Operations Budget 60 17.6 Quarterly Meetings 60 17.7 Tenant Financial Statements
60 17.8 Guarantor Financial Statements 61 17.9 Audit Rights 61       ARTICLE 18
LANDLORD’S RIGHT TO INSPECT 61

 

- iv -

 

 

ARTICLE 19 FACILITY MORTGAGES 62       19.1 Subordination 62 19.2 Attornment 63
19.3 Rights of Mortgagees and Assignees 63       ARTICLE 20 ADDITIONAL COVENANTS
OF TENANT 64       20.1 Conduct of Business 64 20.2 Additional Covenants of
Tenant 64 20.3 Notice to Landlord of Severe Incident and/or Significant Property
Damage 65 20.4 Leasehold Financing Prohibited 66 20.5 Resale Certificate 66 20.6
Intellectual Property License 67 20.7 After Acquired Intellectual Property 67  
    ARTICLE 21 MISCELLANEOUS 68       21.1 Limitation on Payment of Rent 68 21.2
No Waiver 68 21.3 Remedies Cumulative 69 21.4 Severability 69 21.5 Acceptance of
Surrender 69 21.6 No Merger of Title 69 21.7 Tenant’s Representations 69 21.8
Quiet Enjoyment 71 21.9 Recordation of Memorandum of Lease 71 21.10 Notices 71
21.11 Construction; Nonrecourse 73 21.12 Counterparts; Headings 73 21.13
Applicable Law 73 21.14 Right to Make Agreement 73 21.15 Brokerage 74 21.16 No
Partnership or Joint Venture 74 21.17 Entire Agreement 74 21.18 Costs and
Attorneys’ Fees 74 21.19 Approval of Landlord 74 21.20 Successors and Assigns 74
21.21 Waiver of Jury Trial 75 21.22 Treatment of Lease 75 21.23 Transfer of
Permits and Operating Contracts 75 21.24 Confidential Information 76 21.25
Tenant’s Personal Property 76 21.26 No Third Party Beneficiaries 77 21.27
Non-Compete 77

 

- v -

 

 

TABLE OF EXHIBITS

 

EXHIBIT A - The Land EXHIBIT B - Lease Guaranty EXHIBIT C - Estoppel Certificate
EXHIBIT D - Memorandum of Lease EXHIBIT E - Operating Contracts EXHIBIT F -
Permitted Encumbrances EXHIBIT G - Initial Landlord P&E EXHIBIT H - Tenant’s
Personal Property EXHIBIT I - Escrow Agreement SCHEDULE 12.6 - Tenant Personal
Property Exclusions SCHEDULE 16.2 - Tenant Organizational Chart

 

- vi -

 

 

LEASE AGREEMENT

 

This LEASE AGREEMENT (this “Lease”) is entered into as of December 30, 2015 (the
“Effective Date”) by and between CHP SURPRISE AZ REHAB OWNER, LLC, a Delaware
limited liability company, as landlord (“Landlord”) and COBALT REHABILITATION
HOSPITAL IV, LLC, a Texas limited liability company, as tenant (“Tenant”).

 

WITNESSETH:

 

WHEREAS, CHP PARTNERS, LP, a Delaware limited partnership (“CNL”), entered into
that certain Asset Purchase Agreement with SURPRISE REHAB, LP, a Texas limited
partnership (“Seller”), dated as of June 17, 2015 (as may be amended, the
“Purchase Agreement”), with respect to the purchase of certain real and personal
property described therein; and

 

WHEREAS, CNL assigned to Landlord, an Affiliate of CNL, all of its rights, title
and interest in and to the Purchase Agreement with respect to the Leased
Property (these and other capitalized terms used and not otherwise defined
herein having the meanings ascribed to such terms in Article 1), and Landlord
has assumed all of CNL’s obligations thereunder; and

 

WHEREAS, pursuant to the Purchase Agreement, Landlord has acquired the Leased
Property as of the Effective Date; and

 

WHEREAS, Landlord desires to lease to Tenant all of Landlord’s interests in the
Leased Property, and Tenant desires to lease from Landlord all of Landlord’s
interests in the Leased Property, all subject to and conditioned upon the terms
and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article and used
in this Lease shall have the meanings assigned to them in this Article and
include the plural as well as the singular, (ii) all accounting terms not
otherwise defined herein shall have the meanings assigned to them in accordance
with GAAP, (iii) all references in this Lease to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Lease, and (iv) the words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision.

 

“Accessibility Laws” shall mean all applicable laws, statutes, regulations,
rules, ordinances, codes, licenses, permits and orders, from time to time in
existence, of all courts of competent jurisdiction and Government Agencies, and
all applicable judicial and administrative and regulatory decrees, judgments and
orders, including common law rulings and determinations, relating to
accessibility for the disabled or handicapped, including, but not limited to,
any applicable provisions of The Architectural Barriers Act of 1968, The
Rehabilitation Act of 1973, The Fair Housing Act of 1988, The Americans With
Disabilities Act, the accessibility code(s), if any, of the State in which the
Leased Property is located, and all regulations and guidelines promulgated under
any all of the foregoing, as the same may be amended from time to time.

 

 - 1 - 

 

 

“Accounting Period” shall mean each calendar month beginning on the first day of
the month and ending on the last day of such month. Notwithstanding the
foregoing, if the Effective Date is other than the first day of a calendar
month, then the first (1st) Accounting Period under this Lease shall begin on
the Effective Date and end on the last day of the first full calendar month
thereafter.

 

“Additional Charges” shall have the meaning given such term in Section 3.3.

 

“Affiliate” shall mean, with respect to any Person, (i) any Person directly or
indirectly Controlling, Controlled by or under common Control with any such
Person, (ii) in the case of any such Person which is a partnership, any partner
in such partnership, (iii) in the case of any such Person which is a limited
liability company, any member of such company, (iv) in the case of any such
Person which is a corporation, any officer, director or stockholder of such
corporation, (v) any other Person which is a Parent, a Subsidiary, or a
Subsidiary of a Parent with respect to such Person or to one or more of the
Persons referred to in the preceding clauses (i) through (iv), (vi) any other
Person who is an officer, director, trustee or employee of, or partner in, such
Person or any Person referred to in the preceding clauses (i) through (v) and
(vii) any other Person who is a member of, or trustee of any trust for the
benefit of, the Immediate Family of such Person or of any Person referred to in
the preceding clauses (i) through (vi); provided, however, a Person shall not be
deemed to be an Affiliate solely by virtue of the ownership of shares of stock
registered under the Securities Act of 1934, as amended, unless such Person, as
holder of such stock, is required to file a Schedule 13-D, pursuant to Section
13(d) of such Act and Rule 13-d-1 promulgated thereunder.

 

“After-Acquired Intellectual Property” shall have the meaning given such term in
Section 20.6.1.

 

“Applicable Laws” shall mean all applicable laws, statutes, regulations, rules,
ordinances, codes, licenses, permits and orders, from time to time in existence,
of all courts of competent jurisdiction and Government Agencies, all Legal
Requirements and all applicable judicial and administrative and regulatory
decrees, judgments and orders, including common law rulings and determinations
of any kind, including without limitation, those relating to (i) damage to, or
the protection of, real or personal property, (ii) human health and safety
(except those requirements which, by definition, are solely the responsibility
of employers), (iii) the Environment, including, without limitation, all valid
and lawful requirements of courts and other Government Agencies pertaining to
reporting, licensing, permitting, investigation, remediation and removal of
underground improvements (including, without limitation, treatment or storage
tanks, or water, gas or oil wells), or emissions, discharges, releases or
threatened releases of Hazardous Substances, chemical substances, pesticides,
petroleum or petroleum products, pollutants, contaminants or hazardous or toxic
substances, materials or wastes whether solid, liquid or gaseous in nature, into
the Environment, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances,
underground improvements (including, without limitation, treatment or storage
tanks, or water, gas or oil wells), or pollutants, contaminants or hazardous or
toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, (iv) Accessibility Laws, (v) securities, including, without limitation,
the marketing thereof, (vi) inpatient rehabilitation facility licensure or (vii)
participation in Medicare or Medicaid programs.

 

 - 2 - 

 

 

“Additional Appraiser” shall have the meaning given to such term in Section
3.2.4.

 

“Approved Appraisers” shall have the meaning given to such term in Section
3.2.4.

 

“Approved Reserve Budget” shall have the meaning given such term in Section
5.2.3.

 

“Business” means the operation of the Facility and other activities related
thereto.

 

“Business Day” shall mean any day other than Saturday, Sunday, or any other day
on which federal banking institutions are authorized by law or executive action
to close.

 

“Claim” shall have the meaning given such term in Section 14.4.

 

“CNL” shall have the meaning given such term in the Recitals.

 

“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time.

 

“Compete” shall have the meaning given such term in Section 21.27.

 

“Compliant Coverage” shall mean that Tenant has achieved and maintained: (i)
during the First Compliance Period, both a 1.3x Rent Coverage Ratio and a 1.3x
Fixed Charge Coverage Ratio, and (ii) during the Second Compliance Period, both
a 1.75x Rent Coverage Ratio and a 1.75x Fixed Charge Coverage Ratio.

 

“Condemnation” shall mean (a) the exercise of any governmental power with
respect to the Leased Property or any interest therein, whether by legal
proceedings or otherwise, by a Condemnor under its power of condemnation, (b) a
voluntary sale or transfer of the Leased Property, or any portion thereof, by
Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending, or (c) a taking or voluntary
conveyance of all or part of the Leased Property, or any interest therein, or
right accruing thereto or use thereof, as the result or in settlement of any
condemnation or other eminent domain proceeding affecting the Leased Property,
whether or not the same shall have actually been commenced.

 

“Condemnor” shall mean any public or quasi-public authority, or Person having
the power of Condemnation.

 

“Confidential Information” shall have the meaning given such term in Section
21.24.

 

 - 3 - 

 

 

“Control” (including the correlative meanings of the terms “Controlling”,
“Controlled by”, and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such Person whether
through the ownership of voting securities, by contract or otherwise.

 

“Covered Person” shall have the meaning given such term in Section 21.27.

 

“CPI Index” shall mean the Consumer Price Index for the county in which the
Facility is located, all urban consumers, all items, published by the Bureau of
Labor Statistics, United States Department of Labor, 1982-84 = 100 (or any
successor index).

 

“Default” shall mean any event or condition existing which with the giving of
notice and/or lapse of time would ripen into an Event of Default.

 

“Deferred Rent Amount” shall mean an amount equal to five (5) months Rent due
during the first Fiscal Year of the Term.

 

“Deferred Rent Date” shall mean the date which is five (5) months after the
Effective Date.

 

“EBITDAR” shall mean Tenant’s earnings (as set forth in the quarterly financial
statements delivered pursuant to Section 17.2), before deductions for interest,
taxes, depreciation, amortization and payment of Rent under this Lease, based on
the time period for which it is being measured.

 

“Effective Date” shall have the meaning given such term in the introductory
paragraph of this Lease.

 

“Emergency” shall have the meaning given such term in Section 5.2.3.

 

“Entity” shall mean any corporation, general or limited partnership, limited
liability company, limited liability partnership, stock company or association,
joint venture, association, company, trust, bank, trust company, land trust,
business trust, cooperative, any government or agency or political subdivision
thereof or any other association or entity.

 

“Environment” shall mean soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.

 

“EP” means an independent, qualified, licensed and insured environmental
professional.

 

“Escrow Agreement” shall mean that certain agreement attached hereto as Exhibit
I pursuant to which Fidelity National Title Insurance Company is holding agreed
upon amounts to provide for the payment of the Speculative Builder Tax.

 

“Event of Default” shall have the meaning given such term in Section 12.1.

 

“Extended Term” shall have the meaning given such term in Section 2.6.

 

 - 4 - 

 

 

“Extension Option(s)” shall have the meaning given such term in Section 2.6.

 

“Facility Mortgage” shall have the meaning given such term in Section 19.1.

 

“Facility” means the inpatient rehabilitation facility known as Cobalt Surprise
Inpatient Rehabilitation Facility located on the Land.

 

“Facility Purchase Price” shall mean Twenty Three Million Six Hundred Sixty
Thousand Dollars ($23,660,000.00).

 

“First Compliance Period” shall mean the period beginning on the Effective Date
and terminating on the date which is twenty-four (24) months thereafter.

 

“Fiscal Quarter” shall mean the first, second, third and fourth three-month
period (each consisting of three (3) Accounting Periods) during each Fiscal
Year. Notwithstanding the foregoing, the first (1st) Fiscal Quarter under this
Lease shall begin on the Effective Date and end on the last day of the first
full Fiscal Quarter thereafter.

 

“Fiscal Year” shall mean each fiscal year of Tenant, each such fiscal year to
consist of twelve (12) consecutive Accounting Periods, beginning on January 1
and ending on December 31. Notwithstanding the foregoing, the first (1st) Fiscal
Year under this Lease shall begin on the Effective Date and end on December 31,
2016 and the last Fiscal Year of this Lease shall begin on January 1 of such
year and end on the last day of the Term. If Tenant shall, for a bona fide
business reason, change its Fiscal Year during the Term, appropriate
adjustments, if any, shall be made with respect to the timing of certain
accounting and reporting requirements of this Lease; provided, however, that in
no event shall any such change or adjustment increase or reduce any monetary
obligation under this Lease.

 

“Fixed Charge Coverage Ratio” shall mean, for a given period or interval during
the Term, the ratio of Tenant’s EBITDAR to the sum of: (i) the Minimum Rent due
under the Lease, (ii) other rents and lease payments of Tenant due to other
parties, (iii) interest and principal payments on Indebtedness of Tenant, and
(iv) capital expenditures of Tenant not financed or leased during such period or
interval.

 

“Force Majeure Event” means any circumstance which is not within the reasonable
control of either party hereto, caused by any of the following: strikes;
lockouts; acts of God; civil commotion; fire or any other casualty; governmental
action; or other similar cause or circumstance which is not within the
reasonable control of either party hereto. Neither lack of financing nor general
economic and/or market conditions or factors is a Force Majeure Event.

 

“GAAP” shall mean generally accepted accounting principles consistently applied.

 

“Government Agencies” shall mean any legislative body, court, agency, authority,
board (including, without limitation, health and long term care, environmental
protection, planning and zoning), bureau, commission, department, office or
instrumentality of any nature whatsoever of any governmental or
quasi-governmental unit of the United States or the State or any county or any
political subdivision of any of the foregoing, whether now or hereafter in
existence, having jurisdiction over Tenant or the Leased Property or any portion
thereof, or the Business operated thereon.

 

 - 5 - 

 

 

“Gross Revenues” shall mean, for a given period or interval, all gross revenues
and receipts of every kind derived by or for the benefit of Tenant or its
Affiliates from operating or causing the operation of the Leased Property and
all parts thereof, including, but not limited to: gross revenues from both cash
and credit transactions (after reasonable deductions for bad debts and discounts
for prompt or cash payments and refunds) from rental or subleasing of every
kind; entrance fees, fees for health care and personal care services, license,
lease and concession fees and rentals, off premises catering, if any, and
parking (not including gross receipts of licensees, lessees and
concessionaires); gross revenues from vending machines; health club membership
fees; food and beverage sales; wholesale and retail sales of merchandise (other
than proceeds from the sale of furnishings, fixtures and equipment no longer
necessary to the operation of the Facility, which shall be deposited in the
Reserve) and service charges, to the extent not distributed to employees at the
Facility as gratuities, interest income except as specifically provided below,
community fees, and deposits forfeited, all as determined in accordance with
GAAP on an accrual basis; provided, however, that Gross Revenues shall not
include the following: gratuities to Facility employees; federal, state or
municipal excise, sales, occupancy, use or similar taxes collected directly from
residents or included as part of the sales price of any goods or services;
insurance proceeds (except for business interruption insurance proceeds); any
proceeds from any sale of the Leased Property or from the refinancing of any
debt encumbering the Leased Property; proceeds from the disposition of
furnishings, fixture and equipment no longer necessary for the operation of the
Facility; and interest which accrues on amounts deposited in the Reserve.

 

“Guarantor” shall mean the guarantor(s) under the Guaranty, which shall be
Cobalt Rehabilitation Hospitals, LLC, or any successor thereto as permitted
pursuant to the terms of the Guaranty.

 

“Guaranty” shall mean that certain Guaranty Agreement dated as of the Effective
Date and attached hereto as Exhibit B, executed by Guarantor in favor of
Landlord with respect to Tenant’s obligations under this Lease, as the same may
be amended.

 

“Hazardous Substances” shall mean any substance:

 

(a)          the presence of which requires or may hereafter require
notification, investigation or remediation under any federal, state or local
statute, regulation, rule, ordinance, order, action or policy; or

 

(b)          which is or becomes defined as a “hazardous waste”, “hazardous
material” or “hazardous substance” or “pollutant” or “contaminant” under any
present or future federal, state or local statute, regulation, rule or ordinance
or amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. et seq.) and
the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) and
the regulations promulgated thereunder; or

 

 - 6 - 

 

 

(c)          which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, any state of the United States,
or any political subdivision thereof; or

 

(d)          the presence of which on the Leased Property causes or materially
threatens to cause an unlawful nuisance upon the Leased Property or to adjacent
properties or poses or materially threatens to pose a hazard to the Leased
Property or to the health or safety of persons on or about the Leased Property,
including without limitation molds/microbial organisms which affect health,
indoor air quality and/or structural integrity; or

 

(e)          without limitation, which contains gasoline, diesel fuel or other
petroleum hydrocarbons or volatile organic compounds; or

 

(f)           without limitation, which contains polychlorinated biphenyls
(PCBs) or asbestos or urea formaldehyde foam insulation; or

 

(g)          without limitation, which contains or emits radioactive particles,
waves or material; or

 

(h)          without limitation, which constitutes materials which are now or
may hereafter be subject to regulation pursuant to the Material Waste Tracking
Act of 1988, or any Applicable Laws promulgated by any Government Agencies.

 

“Immediate Family” shall mean, with respect to any individual, such individual’s
spouse, parents, brothers, sisters, children (natural or adopted), stepchildren,
grandchildren, grandparents, parents in law, brothers-in-law, sisters-in-law,
nephews and nieces.

 

“Improvement Project” shall have the meaning given such term in Section 5.3.

 

“Incident” shall have the meaning given such term in Section 20.3.

 

“Indebtedness” shall mean all obligations, contingent or otherwise, which in
accordance with GAAP should be reflected on the obligor’s balance sheet as
liabilities.

 

“Initial Annual Lease Amount” shall mean an amount equal to: (i) the sum of (A)
Facility Purchase Price, plus (B) the Speculative Builder Tax Claim Amount,
divided by (ii) an amount equal to 1 divided by 0.0775 (~12.903225).

 

“Initial Landlord P&E” shall mean and refer to all P&E of any kind or
description which are owned by Landlord and located on the Land as of the
Effective Date, including, without limitation, those items enumerated on Exhibit
G attached hereto and made a part hereof, but specifically excluding items of
Tenant’s Personal Property.

 

“Initial Term” shall have the meaning given such term in Section 2.5.

 

 - 7 - 

 

 

“Intellectual Property” means all works of authorship, including without
limitation, all literary works, pictorial, graphic and sculptural works,
architectural works, software, works of visual art, and any other work that may
be the subject matter of copyright protection and all worldwide registrations
thereof; any trademarks, service marks, brand names, trade dress, trade names,
designs and any other word, symbol, device, product configuration, slogan or any
combination thereof used to distinguish or identify goods or services that may
be the subject matter of trademark protection, including all worldwide
applications and registrations therefore and associated goodwill; any patents,
invention disclosures or inventions, including all processes, machines,
manufactures and compositions of matter, designs and any other invention that
may be the subject matter of patent protection, and all worldwide statutory or
other legal protection obtained or obtainable therein, including without
limitation all published and granted patents and pending applications and
provisionals, reissues, divisionals, renewals, extensions, continuations, and
continuations-in-part, design patents and industrial design registrations; all
domain names, URLs, websites, and all data, content, “look and feel”, operating
and underlying code or software of all websites; all trade secrets, proprietary
information, data, and knowledge and experience of a technical, commercial or
administrative nature, including all proprietary information, know-how,
information processes, operating, maintenance and other manuals, data and
databases, computer programs, including all documentation, design
specifications, and flowcharts, operational and other plans, schematics and
drawings, customer data and lists, advertising, marketing and product concepts
and campaigns and other valuable or proprietary information or data; and all
worldwide statutory protection obtained or obtainable thereon on all of the
preceding; all rights to enforce, enjoin or sue, any claims, judgments, causes
of action or other legal and equitable rights and remedies arising out of or
related to any infringement, misappropriation or violation of any of the
foregoing; and all right, title and interest to claim royalties, residuals,
damages and other remuneration for use of any of the foregoing rights.

 

“IRF License” shall mean the licenses required by Applicable Law to operate the
Facility as an inpatient rehabilitation facility, including, but not limited to
those applicable to a “Special Hospital” providing rehabilitation services.

 

“Insurance Requirements” shall mean all terms of any insurance policy,
certificate or endorsement required by this Lease and all requirements of the
issuer of any such policy and all orders, rules and regulations and any other
requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) binding upon Landlord, Tenant or any of the Leased
Property.

 

“Inventory” shall mean all inventory, as such term is customarily used and
defined in its most broad and inclusive sense, including, but not limited to,
all inventory of merchandise, food, beverages, medical supplies and other
consumables held by Tenant for sale to or for consumption by residents or
employees at the Facility or in connection with the Business, and operating
supplies, cleaning supplies, building and maintenance supplies and spare parts.

 

“IP License” shall have the meaning set forth in Section 20.6.1.

 

“Land” shall have the meaning given such term in Section 2.1(a).

 

 - 8 - 

 

 

“Landlord” shall have the meaning given such term in the preambles to this Lease
and shall include its successors and assigns.

 

“Lease” shall mean this Lease Agreement, including all Exhibits and Schedules
hereto, as it and they may be amended or restated from time to time as herein
provided.

 

“Leased Improvements” shall have the meaning given such term in Section 2.1(b).

 

“Leased Intangible Property” shall mean all transferable or assignable (a)
governmental permits, including licenses and authorizations, required for the
construction, ownership and operation of the Leased Improvements, including
without limitation, certificates of authority, certificates of occupancy,
building permits, signage permits, site use approvals, zoning certificates,
environmental and land use permits and any and all necessary approvals from
state or local authorities and other approvals granted by any public body or by
any private party pursuant to a recorded instrument relating to the Leased
Improvements or the Land; (b) telephone exchange numbers identified with the
Leased Property, if any, and customer files, guest lists, credit records,
labels, promotional literature (but only to the extent not included in Tenant’s
Personal Property), security codes, all records and sales and other customer
data, and any unexpired guaranties or warranties, relating to the Leased
Property and/or the operation of the Business; and (c) certificates, licenses,
warranties and guarantees and contracts, other than such permits, operating
permits, certificates, licenses and approvals which are to be held by, or
transferred to, Tenant in accordance with the terms of the Purchase Agreement or
otherwise in order to permit Tenant to operate such Leased Improvements properly
and in accordance with the terms of this Lease. The term “Leased Intangible
Property” shall specifically exclude items of Tenant’s Personal Property.

 

“Leased Property” shall have the meaning given such term in Section 2.1.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Leased Property or the maintenance,
construction, alteration or operation thereof, whether now or hereafter enacted
or in existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates and regulations necessary or required for the
operation of the Leased Property for its Permitted Use, (b) all covenants,
agreements, declarations, restrictions and encumbrances contained in any
instruments at any time in force affecting the Leased Property or to which
Tenant has consented or which are required to be granted pursuant to Applicable
Laws, including those which may (i) require material repairs, modifications or
alterations in or to the Leased Property or (ii) in any way materially and
adversely affect the use and enjoyment thereof, but excluding any requirements
arising as a result of Landlord’s status as a real estate investment trust, and
(c) Applicable Laws.

 

“Letter of Credit” shall have the meaning given such term in Section 3.8.

 

“Licensed Intellectual Property” shall have the meaning set forth in Section
20.6.1.

 

“Licensed Use” shall have the meaning set forth in Section 20.6.1.

 

 - 9 - 

 

 

“Lien” shall mean any mortgage, security interest, pledge, collateral
assignment, or other encumbrance, lien or charge of any kind, including but not
limited to construction, mechanics’ and materialmen’s liens, or any transfer of
property or assets for the payment of Indebtedness or performance of any other
obligation in priority to payment of the obligor’s general creditors.

 

“Major Alterations” shall have the meaning given such term in Section 6.2.2.

 

“Management Fees” shall mean any management fees paid by Tenant to Cobalt Rehab
Management LLC, a Texas limited liability company, pursuant to that certain
Management Agreement dated December 30, 2015.

 

“Minimum Rent” shall mean annual rent as set forth in Section 3.2, subject to
prorations and adjustments as set forth in Section 3.2.

 

“Minor Alterations” shall have the meaning given such term in Section 6.2.1.

 

“Mortgagee” shall mean the holder of any Facility Mortgage.

 

“Notice” shall mean a notice given in accordance with Section 21.10.

 

“Officer’s Certificate” shall have the meaning given such term in Section 17.2.

 

“Operating Contracts” shall mean the various service agreements, equipment
leases, purchase contracts and special event contracts, software licenses and
information technology contracts, and other contracts utilized in the operation
of the Business, all as more particularly set forth on Exhibit E attached hereto
and made a part hereof.

 

“Operating Expenses” means all those ordinary and necessary expenses incurred in
the operation of the Business in accordance with this Lease, including all costs
and expenses associated with the employees (including salaries, wages, bonuses
and other compensation of all employees and their benefits, including life,
medical and disability insurance and retirement benefits), the costs associated
with permits and licenses, the cost of maintenance and utilities, administrative
expenses, the costs of advertising, marketing and business promotion, any and
all taxes, assessments, charges, levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees) and other
impositions and charges of every kind and nature whatsoever, extraordinary as
well as ordinary, foreseen or unforeseen, and each and every installment thereof
which shall or may during or with respect to the Term accrue and be charged,
laid, levied, assessed, or imposed upon, or arise in connection with, the use,
occupancy, operation or possession of the Leased Property or the Business
conducted thereon, all premiums and other charges to obtain the insurance
policies required pursuant to the terms hereof, all capital expenditures to the
extent deductible in accordance with GAAP. The term “Operating Expenses” shall
expressly exclude (i) any debt service for any Facility Mortgage or other
financing obtained by Landlord in connection with all or a portion of the Leased
Property or any costs associated therewith (including, without limitation,
principal and interest payments, closing/settlement costs, origination fees,
discount fees, brokerage commissions and other types of customary fees, costs
and expenses), (ii) any federal, state and local income taxes, other taxes on
income or net worth, franchise taxes, margin taxes, capital, estate, succession,
inheritance, value added or transfer taxes of Landlord or similar taxes or
charges or substitutes therefor, (iii) any expenses for which Landlord actually
receives reimbursement from insurance, condemnation awards or any other source;
(iv) costs incurred in connection with the sale or other change of ownership of
all or a portion of the Leased Property (including, without limitation,
brokerage commissions); (v) costs or expenses paid by either Landlord or Tenant
in accordance with Section 5.2 or 5.3 hereof (including, without limitation, any
capital expenditures made pursuant thereto); (vi) charges for depreciation of
any of the Leased Property or (vii) costs or expenses resulting from Landlord’s
default hereunder.

 

 - 10 - 

 

 

“Overdue Rate” shall mean, on any date, a per annum rate of interest equal to
the lesser of (a) twelve percent (12%), or (b) the maximum rate then permitted
under Applicable Laws.

 

“P&E” shall mean all items of personal property, as defined under the Model
Uniform Commercial Code, including, but not limited to: (a) all equipment,
machinery, fixtures, and other items of property, now or hereafter located on or
permanently affixed to or incorporated into the Leased Improvements, including,
without limitation, all furnaces, boilers, heaters, electrical equipment,
heating, plumbing, lighting, ventilating, refrigerating, incineration, air and
water pollution control, waste disposal, air cooling and air conditioning
systems and apparatus, sprinkler systems and fire and theft protection equipment
and irrigation equipment, together with all replacements, modifications,
alterations and additions thereto, all of which to the extent not otherwise
constituting real property under Applicable Law; (b) all furniture, furnishings,
movable walls or partitions, computers or trade fixtures or other personal
property of any kind or description used or useful in the Business on or in the
Leased Improvements, and located on or in the Leased Improvements, and all
modifications, replacements, alterations and additions to such personal
property; (c) “Property and Equipment,” “P&E,” and “FF&E” (as such terms are
customarily used and defined in the most broad and inclusive sense); (d) all
linen, china, glassware, tableware, uniforms and similar items, whether used in
connection with public space or tenant rooms; (e) all replacements of or
additions to items set forth in clause (a) through (d) above; and (f) the
Initial Landlord P&E. The term “P&E” shall specifically exclude items of
Tenant’s Personal Property.

 

“P&E Replacements” shall mean all items of P&E purchased with funds from the
Reserve established under Article 5 of this Lease or with insurance proceeds
payable with respect to P&E or P&E Replacements (specifically excluding all
insurance proceeds payable with respect to items of Tenant’s Personal Property)
and all other items of P&E added and used at the Leased Property during the Term
of this Lease (specifically excluding items of Tenant’s Personal Property),
together with all leasehold improvements made by Tenant during the Term of this
Lease to the extent not constituting real property affixed to the Land, whether
purchased from the Reserve or with other funds of Tenant, all subject to
disposal and further replacement at the end of their useful lives.

 

“Parent” shall mean, with respect to any Person, any Person which directly, or
indirectly through one or more Subsidiaries or Affiliates, (i) owns more than
fifty percent (50%) of the voting or beneficial interest in, or (ii) otherwise
has the right or power (whether by contract, through ownership of securities or
otherwise) to Control, such Person.

 

“Permits” means all licenses, permits and certificates used or useful in
connection with the ownership, operation, use or occupancy of the Facility, the
Leased Property or the Business, including, without limitation, the IRF License
issued to Tenant by the Arizona State Department of Health, business licenses,
state and local health and environmental department licenses, any other licenses
required in connection with the operation of the Leased Property for the
Permitted Use, food service licenses, licenses to conduct business and all such
other permits, licenses and rights, obtained from any governmental,
quasi-governmental or private person or entity whatsoever.

 

 - 11 - 

 

 

“Permitted Encumbrances” shall mean (a) all rights, restrictions, and easements
of record set forth on Exhibit F attached hereto and made a part hereof, (b) to
the extent not referenced on Exhibit F, any mortgage and other documents of
record relating to a Facility Mortgage, and (c) any other such encumbrances as
may have been consented to in writing by Landlord from time to time in
accordance with the terms of Section 2.8 hereof.

 

“Permitted Renovations” shall have the meaning given that term in Section 6.2.

 

“Permitted Use” shall have the meaning given such term in Section 4.1.1.

 

“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

 

“Purchase Agreement” shall have the meaning given such term in the Recitals.

 

“REIT” shall have the meaning given such term in Article 15.

 

“REIT Personal Property Limitation” shall have the meaning given such term in
Section 15.1.

 

“Related Lease” means any lease agreement pursuant to which (a) a Subsidiary or
Affiliate of Cobalt Rehabilitation Hospitals, LLC is the then current tenant and
(b) a Subsidiary or Affiliate of CNL Healthcare Properties, Inc. is the then
current landlord.

 

“Related Tenant” shall mean a tenant under a Related Lease.

 

“Release” shall have the meaning given such term in Section 4.2.

 

“Rent” shall mean, collectively, Minimum Rent and Additional Charges.

 

“Rent Coverage Ratio” shall mean, for any given period or interval during the
Term, the ratio of Tenant’s EBITDAR to the Minimum Rent due under the Lease.

 

“Reserve” shall have the meaning given such term in Section 5.2.

 

“Reserve Budget” shall have the meaning given such term in Section 5.2.3.

 

“Reserve Expenditures” shall have the meaning given such term in Section 5.2.

 

“Reserve Payment” shall have the meaning given such term in Section 5.2.2.

 

“SEC” shall mean the Securities and Exchange Commission.

 

 - 12 - 

 

 

“Second Compliance Period” shall mean the period beginning on the day
immediately following the termination of the First Compliance Period and
terminating on the date which is twelve (12) months thereafter.

 

“Security Deposit” shall have the meaning given such term in Section 3.8.

 

“Seller” shall have the meaning given such term in the Recitals.

 

“Severe Incident” shall have the meaning given such term in Section 20.3.1.

 

“Significant Property Damage” shall have the meaning given such term in Section
20.3.2.

 

“Speculative Builder Tax” shall mean that certain transaction privilege tax
imposed against “Speculative Builders” as more particularly described in
Surprise City Code § 46-3.14- 100.

 

“Speculative Builder Tax Claim Amount” shall mean the amount distributed to the
City of Surprise pursuant to the terms of the Escrow Agreement.

 

“State” shall mean the State in which the Land is located.

 

“Subsidiary” shall mean, with respect to any Person, any Entity in which such
Person directly, or indirectly through one or more Subsidiaries or Affiliates,
(a) owns more than fifty percent (50%) of the voting or beneficial interest or
(b) which such Person otherwise has the right or power to Control (whether by
contract, through ownership of securities or otherwise).

 

“Tax and Insurance Account” shall have the meaning given such term in Section
8.3.

 

“Tax and Insurance Escrow Amount” shall have the meaning given such term in
Section 8.3.

 

“Tenant” shall be the entity identified in the preamble to this Lease and shall
include its successors and assigns expressly permitted hereunder.

 

“Tenant’s Personal Property” shall mean any specific items of P&E listed in
Exhibit H attached hereto and made a part hereof, or which hereafter are
acquired by Tenant with its own funds after the Effective Date or replacements
for such items and located at the Leased Property (but not including any
property purchased with funds from the Reserve established under Article 5), or
items of intangible property owned by Tenant in connection with the Business.

 

“Term” shall mean, collectively, the Initial Term and the Extended Terms, unless
sooner terminated pursuant to the provisions of this Lease.

 

“Territory” shall have the meaning given such term in Section 20.6.1.

 

“Unforeseen Reserve Expenditures” shall have the meaning given such term in
Section 5.2.5.

 

 - 13 - 

 

 

“Unfunded Reserve Expenditures” shall have the meaning given such term in
Section 5.2.6.

 

“Unsuitable for Its Permitted Use” shall mean a state or condition of the Leased
Property such that following any damage, taking, Condemnation or destruction
involving the Leased Property, (a) the Leased Property cannot be operated in the
reasonable judgment of Tenant after consultation with Landlord on a commercially
practicable basis for its Permitted Use and (b) it cannot reasonably be expected
to be restored to substantially the same condition as existed before such damage
or destruction and as is otherwise required by Article 10 within (i) twelve (12)
months following such damage or destruction, or (ii) twenty four (24) months
following such damage or destruction in the event that Tenant has extended the
term of the business interruption insurance to pay at least an additional twelve
(12) months’ Rent for the benefit of Landlord or provides other reasonably
acceptable security for any uninsured portion of such additional twelve (12)
months’ Rent.

 

ARTICLE 2

 

LEASED PROPERTY AND TERM

 

2.1         Leased Property. Upon and subject to the terms and conditions
hereinafter set forth, Landlord hereby leases to Tenant for the Term and Tenant
hereby leases from Landlord for the Term all of Landlord’s right, title and
interest in and to all of the following (collectively, the “Leased Property”),
and grants to Tenant the right to use and occupy the Leased Property for the
purposes, and subject to the limitations, set forth in this Lease:

 

(a)          all that certain tract, piece and parcel of land, as more
particularly described in Exhibit A attached hereto and made a part hereof (the
“Land”);

 

(b)          all buildings, structures, fixtures and other improvements of every
kind, including, without limitation, all roofs, plumbing systems, electric
systems and HVAC systems, roadways, pavilions, alleyways, parking areas and
facilities, landscaping, sidewalks, curbs, connecting tunnels, utility pipes,
irrigation systems, conduits and lines (on site and off site), appurtenant to or
presently situated upon the Land (collectively, the “Leased Improvements”);

 

(c)          all easements, hereditaments, appurtenances and all other rights,
privileges and entitlements, if any, relating to the Land and the Leased
Improvements;

 

(d)          all Initial Landlord P&E and all P&E Replacements;

 

(e)          all moveable machinery, equipment, furniture, furnishings,
computers or trade fixtures (including all vehicles, together with all supplies
related thereto), owned by Landlord and located on or in the Leased
Improvements, and all modifications, replacements, alterations and additions to
such property, including without limitation, to the extent assignable by
Landlord, any operating leases of any such Initial Landlord P&E, P&E
Replacements or other machinery, equipment, furniture, furnishings, computers or
trade fixtures, but specifically excluding all items included within the
category of Tenant’s Personal Property;

 

 - 14 - 

 

 

(f)          all of the Leased Intangible Property;

 

(g)          all maintenance, service and supply contracts, equipment leases,
space leases (including without limitation, leases of storage spaces by any
non-commercial tenant and all other similar agreements affecting any of the
Leased Property and/or the operation of the Business to the extent that such
contracts are transferable, including, without limitation, the Permits and
Operating Contracts, together with all prepayments and deposits held thereunder
(it being agreed that Landlord shall, as of the Effective Date, make such
prepayments and deposits actually available to Tenant for use in the operation
of the Business);

 

(h)          all plans and specifications, blue prints, architectural plans,
engineering diagrams and similar items specifically related to any of the Land
or the Leased Improvements;

 

(i)           all Landlord’s Intellectual Property; and

 

(j)           all other property and interests in property conveyed or assigned
to Landlord pursuant to the Purchase Agreement.

 

2.2          Assignment of Permits. Landlord and Tenant shall cooperate and take
commercially reasonable efforts to cause all Permits related to the operation
(but not ownership) of the Leased Property, which are not currently held in the
name of Tenant, to be assigned to Tenant effective as of the Effective Date or
as soon thereafter as reasonably possible. Tenant shall pay all costs and
expenses in connection with the transfer of the Permits. Landlord shall, at no
additional cost to Landlord (other than de minimis costs), cooperate in a
commercially reasonable manner with Tenant in connection with obtaining any
Permits that are non-transferable. Tenant shall be responsible for the
processing of all requests and/or applications for such Permits.

 

2.3          Assignment of Operating Contracts. Landlord and Tenant shall
cooperate and take commercially reasonable efforts to cause all of the Operating
Contracts, under which Tenant is not already a party, to be assigned to Tenant
as of the Effective Date or as soon thereafter as reasonably possible.

 

 - 15 - 

 

 

2.4          Condition of Leased Property. TENANT ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS EXPRESSLY MADE BY LANDLORD IN THIS LEASE, LANDLORD IS NOT MAKING AND
SPECIFICALLY DISCLAIMS ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PROPERTY, THE BUSINESS
OR ANY OF THE OTHER ITEMS INCLUDING, BUT NOT LIMITED TO, WARRANTIES OR
REPRESENTATIONS AS TO MATTERS OF TITLE, ZONING, TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITIONS INCLUDING WEATHER-RELATED CONDITIONS, AVAILABILITY OF
ACCESS, INGRESS OR EGRESS, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS, THE VALUE, CONDITION,
HABITABILITY, FITNESS FOR A PARTICULAR USE, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE. TENANT
AGREES THAT TENANT HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY
OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF LANDLORD OR ANY AGENT OF
LANDLORD OR OTHER THIRD PARTY, INCLUDING ANY REAL ESTATE BROKER OR AGENT, EXCEPT
AS EXPRESSLY MADE BY LANDLORD IN THIS LEASE. TENANT ACKNOWLEDGES THAT TENANT WAS
THE TENANT OF THE FACILITY PRIOR TO THE EXECUTION OF THIS LEASE, THE FACILITY
WAS CONSTRUCTED BY AN AFFILIATE OF TENANT, AND TENANT REPRESENTS THAT IT IS
INTIMATELY FAMILIAR WITH AND HAS INSPECTED THE LEASED PROPERTY AND HAS FOUND THE
CONDITION THEREOF SATISFACTORY IN ALL RESPECTS. TENANT HAS CONDUCTED, OR HAS HAD
THE OPPORTUNITY TO CONDUCT, ITS OWN INSPECTIONS AND INVESTIGATIONS OF THE LEASED
PROPERTY AND THE BUSINESS AND ASSUMES ALL RISK IN CONNECTION THEREWITH, AND
TENANT HEREBY ACKNOWLEDGES AND AGREES THAT LANDLORD IS LEASING TO TENANT AND
TENANT HEREBY ACCEPTS ALL OF THE LEASED PROPERTY, THE BUSINESS AND ANY OTHER
ITEMS LEASED HEREBY “AS IS WHERE IS,” WITH ALL FAULTS, AND THERE ARE NO ORAL
AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO OR AFFECTING THE LEASED
PROPERTY BY LANDLORD, ANY AGENT OF LANDLORD OR ANY THIRD PARTY. TENANT HEREBY
WAIVES ANY CLAIM OR ACTION AGAINST LANDLORD IN RESPECT OF THE CONDITION OF THE
LEASED PROPERTY AND THE BUSINESS. THE TERMS AND CONDITIONS OF THIS SECTION SHALL
EXPRESSLY SURVIVE THE TERMINATION OF THIS LEASE.

 

2.5          Initial Term. The initial term of this Lease (the “Initial Term”)
shall commence on the Effective Date and shall terminate and expire at 11:59
p.m. on December 30, 2030, the date which is fifteen (15) years from the
Effective Date.

 

2.6          Extended Terms. Tenant shall have and is hereby granted two (2)
options (each, an “Extension Option”) to extend the Term of this Lease (each, an
“Extended Term”) for an additional five (5) years each, upon the terms,
covenants, conditions and rental as set forth herein; provided no continuing
Event of Default then exists hereunder or under any Related Lease at the
commencement of the respective Extended Term. Tenant may exercise each such
Extension Option successively by giving written notice to Landlord not less than
six (6) months nor more than twelve (12) months prior to the respective
expiration of the Initial Term of this Lease, or of the then applicable Extended
Term. Should Tenant fail to give Landlord such timely written notice during the
required period, the then current Term of this Lease and all rights of renewal
shall automatically expire as of the then scheduled expiration date of the Term
of this Lease.

 

2.7          Yield Up. Tenant shall, on or before the last day of the Term or
upon the sooner termination thereof, peaceably and quietly surrender and deliver
to Landlord the Leased Property, including, without limitation, all Leased
Improvements and P&E and all additions thereto and replacements thereof made
from time to time during the Term, together with and including, without
limitation, the P&E Replacements, in good order, condition and repair,
reasonable wear and tear excepted, and free and clear of all Liens and
encumbrances (other than Permitted Encumbrances, Liens or encumbrances in favor
of or granted by Landlord, and any other encumbrances expressly permitted under
the terms of this Lease), and Tenant shall fully cooperate with Landlord in
transferring, to the extent transferable under Applicable Laws and without
consideration or fee, any of the Permits, which Landlord determines, in its sole
and absolute discretion, would be necessary or appropriate to continue to
operate the Leased Property for its Permitted Use. At the expiration or earlier
termination of this Lease, Tenant shall (i) retain all accounts receivable from
its operation of the Property and Business subject to and net of the amount of
such receivables due to Landlord or to the Reserve pursuant to the terms hereof,
and (ii) remain liable for the payment of accounts payable which have accrued as
of such time.

 

 - 16 - 

 

 

2.8          Grant of Easements, Etc. by Landlord. Landlord may, from time to
time, at the reasonable request of any third party, or as requested or required
by any Government Agencies, at Landlord’s cost and expense: (i) grant easements
and other rights in the nature of easements; (ii) release existing easements or
other rights in the nature of easements which are for the benefit of the Leased
Property; (iii) dedicate or transfer unimproved portions of the Leased Property
for road, highway or other public purposes; (iv) execute petitions to have the
Leased Property annexed to any municipal corporation or utility district; (v)
execute amendments to any covenants and restrictions affecting the Leased
Property; and (vi) execute and deliver to any person any instrument appropriate
to confirm or effect such grants, releases, dedications and transfers (to the
extent of its interest in the Leased Property), provided that any instrument
requested may not materially impair or diminish Tenant’s use of the Leased
Property or adversely affect in any material respect the operation, value or
financial viability of the Business, or otherwise materially increase Tenant’s
obligations or decrease its rights under this Lease.

 

ARTICLE 3

 

RENT

 

3.1          Rent. Tenant shall pay, in lawful money of the United States of
America which shall be legal tender for the payment of public and private debts,
without offset, abatement, demand or deduction (unless otherwise expressly
provided in this Lease), Rent, together with all applicable sales, transaction
privilege, use or excise tax thereon now or hereafter applied to rental receipts
by the State and local governmental authorities, (but expressly excluding all
federal, state and local income taxes, other taxes on income or net worth,
franchise taxes, margin taxes, capital, estate, succession, inheritance, value
added or transfer taxes of Landlord or similar taxes or charges or substitutes
therefor), to Landlord during the Term at the address to which Notices to
Landlord are to be given or to such other party or to such other address as
Landlord may designate from time to time by written notice to Tenant. All
payments to Landlord shall be made by wire transfer of immediately available
federal funds or by other means acceptable to Landlord in its sole discretion
and all such payments shall, upon receipt by Landlord, be and remain the sole
and absolute property of Landlord. If Landlord shall at any time accept any such
Rent or other sums after the same shall become due and payable, or any partial
payment of Rent, such acceptance shall not excuse a delay upon subsequent
occasions, or constitute or be construed as a waiver of any of Landlord’s rights
hereunder.

 

 - 17 - 

 

 

3.2          Minimum Rent. Tenant shall pay annual base minimum rent (“Minimum
Rent”), subject to any adjustments set forth in Section 11.2, together with all
applicable sales, transaction privilege, use or excise tax thereon now or
hereafter applied to rental receipts by the State and local governmental
authorities (but expressly excluding all federal, state and local income taxes,
other taxes on income or net worth, franchise taxes, margin taxes, capital,
estate, succession, inheritance, value added or transfer taxes of Landlord or
similar taxes or charges or substitutes therefor), to Landlord in equal monthly
installments in advance, on the first (1st) Business Day of each Accounting
Period; provided, however, the Deferred Rent Amount which would otherwise be
paid for the period commencing on the Effective Date and ending on the Deferred
Rent Date shall be paid to Landlord in accordance with Section 3.3.6 hereunder.
Further, if applicable, the first payment of Minimum Rent and the last payment
of Minimum Rent shall be prorated on a per diem basis; provided, however, that
for purposes of Minimum Rent, any prorated payment for any partial Accounting
Period prior to the first full Accounting Period shall be prorated based upon
the installment of Minimum Rent payable for the first full Accounting Period,
and any prorated Rent at the end of the Term shall be prorated based upon the
installment of Minimum Rent payable for the last full Accounting Period.

 

3.2.1       Credit for Prepaid Rent. Landlord shall credit all prepaid resident
rents, if any, that were credited or paid to Landlord at closing of the
transaction contemplated by the Purchase Agreement to Tenant against the first
installment(s) of Minimum Rent due hereunder.

 

3.2.2       Calculation of Minimum Rent. Subject to proration as set forth
above, Tenant shall pay Minimum Rent during the first Fiscal Year of the Term of
this Lease in an amount equal to the Initial Annual Lease Amount. Such Minimum
Rent shall increase on the first day of every Fiscal Year of the Term thereafter
by the greater of two percent (2%) or the CPI Index, provided that such increase
shall not exceed three percent (3%).

 

3.2.3       Calculation of Minimum Rent During Extended Term. Tenant shall pay
Minimum Rent during any Extended Term in an amount equal to the greater of the
then current Minimum Rent for that Fiscal Year or the then current fair market
rental value, determined in accordance with Section 3.2.4 below. The Minimum
Rent shall be determined prior to the first day of the first Fiscal Year of the
Extended Term, and shall increase on the first day of every Fiscal Year of the
Extended Term thereafter by the greater of two percent (2%) or the CPI Index,
provided that such increase shall not exceed three percent (3%).

 

 - 18 - 

 

 

3.2.4       Determination of Fair Market Rental Value for Extended Term. Within
ten (10) days following Landlord’s receipt of the Extension Option, the parties
shall together reasonably determine and agree upon the fair market rental value
for the Leased Property. If, however, the parties are unable to agree upon the
same within twenty (20) days of such election, then Landlord and Tenant shall,
within five (5) days thereafter, each designate an MAI appraiser (together, the
“Approved Appraisers”) with at least five (5) years of experience doing business
in the vicinity of the Leased Property to produce an independent determination
of said fair market rental value. If the two (2) Approved Appraisers have made
their determinations and the difference between the amounts so determined does
not exceed five percent (5%) of the lesser of such amounts, then the fair market
rental value shall be an amount equal to fifty percent (50%) of the sum of the
amounts so determined. If the difference between the amounts so determined shall
exceed five percent (5%) of the lesser of such amounts, then Landlord and Tenant
shall again negotiate in good faith for a period of up to fifteen (15) days to
determine the fair market rental value, and if they are unable to agree upon a
fair market rental value within such time period (the “Outside Agreement Date”),
then they shall jointly select a third (3rd) appraiser meeting the above
requirements (the “Additional Appraiser”) within ten (10) days of the Outside
Agreement Date. In the event Landlord and Tenant fail to agree upon fair market
rental value by the Outside Agreement Date and to appoint an Additional
Appraiser within ten (10) days of the Outside Approval Date, the two (2)
Approved Appraisers initially appointed by the parties shall mutually select the
Additional Appraiser. Any Additional Appraiser appointed by the two (2) initial
Approved Appraisers or by mutual agreement of Landlord and Tenant, as
applicable, shall be instructed to determine the fair market rental value of the
Leased Property within fifteen (15) days after appointment. If an Additional
Appraiser is thus appointed, then the determination of the three (3) appraisers
(the two (2) initial Approved Appraisers and the Additional Appraiser) which
differs most in terms of dollar amount from the determinations of the other two
(2) appraisers shall be excluded, and fifty percent (50%) of the sum of the
remaining two determinations shall be final and binding upon Landlord and Tenant
as the fair market rental value of the Leased Property. Any appraiser-related
fees and costs shall be paid by equally by Tenant and Landlord.

 

3.3          Additional Charges. In addition to the Minimum Rent payable
hereunder, Tenant shall pay to the appropriate parties and discharge as and when
due and payable hereunder the following (collectively the “Additional Charges”):

 

3.3.1       Taxes and Assessments. Tenant shall pay or cause to be paid all
taxes and assessments required to be paid pursuant to Article 8.

 

3.3.2       Utility Charges. Tenant shall be liable for and shall promptly pay
directly to the utility company all deposits, charges and fees (together with
any applicable taxes or assessments thereon) when due for water, gas,
electricity, air conditioning, heat, septic, sewer, refuse collection, telephone
and any other utility charges, impact fees, or similar items in connection with
the use or occupancy of the Leased Property. Landlord shall not be responsible
or liable in any way whatsoever for the quality, quantity, impairment,
interruption, stoppage, or other interference with any utility service,
including, without limitation, water, air conditioning, heat, gas, electric
current for light and power, telephone, or any other utility service provided to
or serving the Leased Property. No interruption, termination or cessation of
utility services shall relieve Tenant of its duties and obligations pursuant to
this Lease, including, without limitation, its obligation to pay all Rent as and
when the same shall be due hereunder, except in the event that such
interruption, termination or cessation of utility services is solely due to an
act or omission by Landlord.

 

3.3.3       Insurance Premiums. Tenant shall pay or cause to be paid all
premiums for the insurance coverage required to be maintained pursuant to
Article 9.

 

3.3.4       Licenses and Permits. Except as otherwise provided in this Lease,
Tenant shall pay or cause to be paid all fees, dues and charges of any kind
which are necessary in order to acquire and keep in effect and good standing all
Permits required for operation of the Leased Property in accordance with the
terms of Article 4. Tenant shall maintain, in Tenant’s name (to the extent
permitted under Applicable Laws), those Permits related to the operation of the
Leased Property. Notwithstanding the foregoing, in the event of the expiration
or earlier termination of this Lease, Tenant shall assign, transfer or otherwise
convey all Permits maintained in Tenant’s name to Landlord or Landlord’s
designee, to the extent not prohibited by Applicable Laws.

 

 - 19 - 

 

 

3.3.5       Sales Tax. Each month, Tenant shall reimburse Landlord for the
amount of any applicable sales, transaction privilege, use, excise or similar or
other tax paid by Landlord on any Rent, Deferred Rent (when applicable) and any
payments to the Reserve or otherwise made under this Lease, whether the same be
now or hereafter levied, imposed or assessed by the State, local or any
Governmental Agencies, but specifically excluding any federal, state or local
income taxes, franchise taxes, margin taxes, taxes on net worth, capital,
estate, succession, inheritance, value added or transfer taxes of Landlord or
similar tax or charge or substitutes therefor and any other taxes imposed on
Landlord’s income. Landlord shall provide Tenant with information regarding the
calculation and payment of such tax prior to the first (1st) Business Day of
each Accounting Period, and Tenant shall pay such sales tax to Landlord together
with the Minimum Rent payment.

 

3.3.6       Deferred Rent. In addition to Rent due hereunder, Tenant shall pay
to Landlord the Deferred Rent Amount as follows: (i) on the last day of the
First Compliance Period, an amount equal to sixty (60%) of the Deferred Rent
Amount; and (ii) on the last day of the Second Compliance Period, an amount
equal to forty percent (40%) of the Deferred Rent Amount.

 

3.3.7       Other Charges. Tenant shall pay or cause to be paid all other
amounts, liabilities and obligations arising in connection with the Leased
Property, including, without limitation, Operating Expenses and any other costs
and expenses specifically identified as “Additional Charges” pursuant to this
Lease, except those obligations expressly stated not to be an obligation of
Tenant pursuant to this Lease.

 

3.3.8       Penalties and Interest. Tenant shall pay or cause to be paid every
fine, penalty, interest and cost, that Tenant is responsible for, which may be
added for non-payment or late payment of the items referenced in this Section
3.3.8. Tenant shall prepare and file at its expense, to the extent required or
permitted by Applicable Laws, all tax returns and other reports in respect of
any Additional Charge as may be required by Governmental Agencies.
Notwithstanding the foregoing provisions of this Section 3.3, with respect to
any Additional Charge accruing prior to the Effective Date and payable on or
after the Effective Date for which Landlord has received a credit from the
Seller at Closing, Landlord shall either pay such credited amount when due to
the applicable parties or deliver such credited amount to Tenant in which event
Tenant shall pay such credited amount to the applicable parties when due.
Notwithstanding any provision contained herein to the contrary, if any interest
rate specified in this Lease is higher than the rate then permitted by law, such
interest rate specified herein shall automatically be adjusted from time to time
to the maximum rate permitted by Arizona Law.

 

3.3.9       Reserve Payments. Tenant shall pay or cause to be paid all amounts
required to be placed into the Reserve pursuant to Section 5.2.

 

3.4          Landlord Advances. Except as specifically provided otherwise in
this Lease, and subject to Tenant’s right to contest taxes affecting the Leased
Property pursuant to, and in accordance with, Section 8.2 hereof, if Tenant does
not pay or discharge all Additional Charges, and provide proof of payment if
requested by Landlord prior to delinquency, Landlord shall have the right but
not the obligation to pay such Additional Charges on behalf of Tenant. If
Landlord shall make any such expenditure for which Tenant is responsible or
liable under this Lease, or if Tenant shall become obligated to Landlord under
this Lease for any other sum besides Minimum Rent as hereinabove provided, the
amount thereof shall be deemed to constitute an “Additional Charge” and shall be
due and payable by Tenant to Landlord, together with interest at the Overdue
Rate and all applicable sales or other taxes thereon, if any, simultaneously
with the next succeeding monthly installment of Minimum Rent or at such other
time as may be expressly provided in this Lease for the payment of the same.

 

 - 20 - 

 

 

3.5           Late Payment of Rent. If Tenant fails to make any payment of Rent
on or before the seventh (7th) Business Day after the same becomes due, Tenant
shall pay to Landlord an administrative late charge of three percent (3%) of the
amount of such payment. In addition, such past due payment shall bear interest
at the Overdue Rate from the date first due until paid. Such late charge and
interest shall constitute an Additional Charge and shall be due and payable with
the next installment of Rent due hereunder.

 

3.6           Net Lease. Landlord and Tenant acknowledge and agree that both
parties intend that this Lease shall be and constitute what is generally
referred to in the real estate industry as a “triple net” or “absolute net”
lease, such that, except as otherwise expressly set forth herein, Tenant shall
be obligated hereunder to pay all costs and expenses incurred with respect to,
and associated with, the Leased Property and all personal property thereon and
therein and the business operated thereon and therein, including, without
limitation, all rent and other charges due and payable under any ground lease or
sublease encumbering the Land, all taxes and assessments, utility charges,
insurance costs, maintenance costs and routine and customary repair, replacement
and restoration expenses (all as more particularly herein provided), together
with any and all other assessments, charges, costs and expenses of any kind or
nature whatsoever related to, or associated with, the Leased Property, the use,
occupation or operation thereof, and the Business operated thereon and therein,
other than any cost or expenses specifically indicated herein to be Landlord’s
obligation and other than Landlord’s financing costs and expenses and related
debt service; provided, however, that Landlord shall nonetheless be obligated to
pay Landlord’s federal, state and local income taxes, other taxes on income or
net worth, franchise taxes, margin taxes, capital, estate, succession,
inheritance, value added or transfer taxes of Landlord or similar taxes or
charges or substitutes therefor imposed on Landlord’s income. Except as
expressly provided in this Lease, Landlord shall bear no cost or expense of any
type or nature with respect to, or associated with, the Leased Property, or the
use, occupation or operation thereof. Except to the extent otherwise expressly
provided in this Lease, it is agreed and intended that Rent payable hereunder by
Tenant shall be paid without notice, demand, counterclaim, set off, deduction or
defense and without abatement, suspension, deferment, diminution or reduction
and that Tenant’s obligation to pay Rent throughout the Term and any applicable
Extended Term is absolute and unconditional and the respective obligations and
liabilities of Tenant and Landlord hereunder shall in no way be released,
discharged or otherwise affected for any reason, including without limitation:
(a) any defect in the condition, merchantability, design, quality or fitness for
use of the Leased Property or any part thereof, or the failure of the Leased
Property to comply with Applicable Laws, including any inability to occupy or
use the Leased Property by reason of such noncompliance; (b) any damage to,
removal, abandonment, salvage, loss, theft, scrapping or destruction of or any
requisition of the Leased Property or any part thereof, or any environmental
condition on the Leased Property or any property in the vicinity of the Leased
Property; (c) any restriction, prevention or curtailment of or interference with
any use of the Leased Property or any part thereof, including eviction; (d) any
defect in title to or rights to the Leased Property or any Lien on such title or
rights to the Leased Property; (e) any change, waiver, extension, indulgence or
other action or omission or breach in respect of any obligation or liability of
or by any Person; (f) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceedings relating to
Tenant or any other Person or any action taken with respect to this Lease by any
trustee or receiver of Tenant or any other Person or by any court, in any such
proceedings; (g) any right or claim that Tenant has or might have against any
Person, including, without limitation, Landlord or any vendor, manufacturer or
contractor of or for the Leased Property (other than a claim resulting from any
willful misconduct or gross negligence of Landlord); (h) subject to Section 12.3
hereof, any failure on the part of Landlord or any other Person to perform or
comply with any of the terms of this Lease, or of any other agreement; (i) any
invalidity, unenforceability, rejection or disaffirmance of this Lease by
operation of law or otherwise against or by Tenant or any provision hereof; (j)
the impossibility of performance by Tenant or Landlord, or both; (k) any action
by any court, administrative agency or other Government Agencies; (l) any
interference, interruption or cessation in the use, possession or quiet
enjoyment of the Leased Property or otherwise, unless such interference,
interruption or cessation in use is solely due to an act or omission by
Landlord; or (m) any other occurrence whatsoever whether similar or dissimilar
to the foregoing, whether foreseeable or unforeseeable, and whether or not
Tenant shall have notice or knowledge of any of the foregoing. Except as
specifically set forth in this Lease, this Lease shall be non-cancelable by
Tenant for any reason whatsoever and, except as expressly provided in this Lease
Tenant, to the extent now or hereafter permitted by Applicable Laws, waives all
rights now or hereafter conferred by statute or otherwise to quit, terminate or
surrender this Lease or to any diminution, abatement or reduction of Rent
payable hereunder. Except as specifically set forth in this Lease, under no
circumstances or conditions shall Landlord be expected or required to make any
payment of any kind hereunder or have any obligations with respect to the use,
possession, control, maintenance, alteration, rebuilding, replacing, repair,
restoration or operation of all or any part of the Leased Property, so long as
the Leased Property or any part thereof is subject to this Lease.

 

 - 21 - 

 

 

3.7           No Abatement of Rent. Except as otherwise specifically set forth
in this Lease, no abatement, diminution or reduction (a) of Rent, charges or
other compensation, or (b) of Tenant’s other obligations hereunder shall be
allowed to Tenant or any Person claiming under Tenant, under any circumstances
or for any reason whatsoever and to the maximum extent permitted by Applicable
Laws, Tenant hereby waives the application of any local or state statutes, land
rules, regulations or ordinance providing to the contrary.

 

3.8           Letter of Credit; Tenant Security Deposit. On the Effective Date
of this Lease, Tenant shall deliver to Landlord an irrevocable letter of credit
naming Landlord or its designee as the sole beneficiary (the “Letter of Credit”)
in a face amount of Two Million and No/100 Dollars ($2,000,000.00), which shall
be issued by a fiduciary approved by Landlord at its reasonable discretion (the
“Issuer”) and secured by the assets of an entity other than Tenant or Guarantor.
If at any time during the Term the creditworthiness of the issuing bank
materially decreases, then Landlord may, in its reasonable discretion, require
Tenant to replace the Letter of Credit with one from another issuing bank
satisfactory to Landlord. On the first anniversary of the Effective Date of this
Lease, Tenant shall deliver to Landlord a cash deposit of One Million Dollars
($1,000,000.00) (the “Cash Deposit”, together with the Letter of Credit, the
“Security Deposit”). Tenant shall maintain the Security Deposit (subject to
increases or decreases as provided hereunder) for the duration of the Term (and
any Extended Term) of this Lease. If Tenant performs all of Tenant’s obligations
hereunder, then at the expiration of the Term, and after Tenant has vacated the
Leased Property, the cash Security Deposit, if any, shall be returned to Tenant,
without payment of interest or other increment for its use. No trust or escrow
relationship is created herein between Landlord and Tenant with respect to the
Security Deposit. Landlord shall not be required to keep any cash Security
Deposit separate from its general accounts and may commingle the same with other
funds of Landlord. The Letter of Credit will permit multiple draws, and draws
may be for part or all of the face amount of the Letter of Credit. The Letter of
Credit shall be assignable without the consent of Tenant by Landlord to any of
its affiliates or any assignee of Landlord’s rights under the Lease, or any
assignee of such assignees. The Letter of Credit shall have a term of at least
twelve (12) months. Throughout the Term, the Letter of Credit shall be renewed
or reissued for successive twelve (12) month terms. At least sixty (60) days
prior to the date of expiration of the Letter of Credit, Tenant shall cause the
issuing bank to deliver to Landlord a new or renewed Letter of Credit for the
next-succeeding twelve (12) month period. In the event that Tenant does not
timely receive the renewal or reissuance of the Letter of Credit as provided in
the immediately preceding sentence, Landlord shall have the right to draw upon
the Letter of Credit; provided, however, that Landlord shall immediately return
such funds to Tenant in the event Tenant delivers to Landlord a replacement
Letter of Credit reasonably acceptable to Landlord. If the Letter of Credit
shall be stolen, misplaced or destroyed, Tenant will provide a replacement
Letter of Credit.

 

 - 22 - 

 

 

3.8.1           Decreases to Security Deposit. The Security Deposit may be
reduced during the Term of the Lease as follows: (i) if Tenant maintains
Compliant Coverage during the First Compliance Period and no Event of Default
exists under the Lease, the Security Deposit may be reduced by $500,000.00 upon
the expiration of the First Compliance Period (the “First Security Deposit
Decrease”); and (ii) in the event Tenant achieves the First Security Deposit
Decrease, if Tenant maintains Compliant Coverage during the Second Compliance
Period and no Event of Default exists under the Lease, the Security Deposit may
be reduced by an additional $500,000.00 upon the expiration of the Second
Compliance Period.

 

3.8.2           Increases to Security Deposit. The Security Deposit shall be
increased during the Term (and any Extended Term) of the Lease as follows: if
Tenant fails to achieve (a) an annual Rent Coverage Ratio (based on the prior
four (4) Fiscal Quarters) of 1.3x EBITDAR for the First Compliance Period (as
determined at the end of the First Compliance Period), or (b) an annual Rent
Coverage Ratio (based on the prior four (4) Fiscal Quarters) of 1.75x EBITDAR
the Second Compliance Period (as determined at the end of the Second Compliance
Period based upon Tenant’s then current financial data) or (c) an annual Rent
Coverage Ratio (based on the prior four (4) Fiscal Quarters) of 1.75x EBITDAR
for any twelve month period thereafter during the Term (as determined at the end
of such twelve month period), Tenant shall, subject to this Section 3.8.2,
within thirty (30) days of a determination by Landlord that Tenant has failed to
achieve the required Rent Coverage Ratio specified above, either: (y) fund (or
cause the Guarantor to fund) to Landlord the amount required to bring the annual
Rent Coverage Ratio to the required 1.3x or 1.75x EBITDAR Rent Coverage Ratio
threshold, as applicable (the “Shortfall Amount”); or (z) increase the Security
Deposit by the Shortfall Amount. Such payment of the Shortfall Amount or
increase in the Security Deposit shall remain in effect until Tenant has
achieved the required annual 1.3x or 1.75x EBITDAR Rent Coverage Ratio threshold
(based on the prior four (4) Fiscal Quarters), as applicable, whereupon the
Shortfall Amount shall be returned to Tenant or the Security Deposit shall be
reduced to the amount of the Security Deposit in place immediately prior to
increase contemplated by this Section 3.8.2.

 

 - 23 - 

 

 

3.9           Security for Lease. The Security Deposit shall be held by Landlord
as security for the faithful observance and performance by Tenant of all the
terms, covenants and conditions of the Lease to be observed and performed by
Tenant. If an Event of Default shall occur and be continuing under this Lease,
then Landlord may, at its option, and without prejudice to any other remedy
which Landlord may have hereunder against Tenant or Guarantor, make use, apply
or retain all or any portion of the Security Deposit, including drawing on the
Letter of Credit, for the payment of any Rent, the funding of Additional Charges
or other charges arising out of an Event of Default, the funding of the Reserve
or for the payment of any sum to which Landlord may become obligated by reason
of such Event of Default. Without limiting the foregoing, if an Event of Default
occurs due to Tenant’s failure to timely deposit into the Reserve any amounts
which are required to be deposited by Tenant pursuant to Section 5.2.2 hereof,
then Landlord may apply the Security Deposit to fund such amounts. If Landlord
so uses or applies all or any portion of the Security Deposit, Tenant shall,
within five (5) days after written demand therefor, deliver to Landlord cash or
a new letter of credit reasonably acceptable to Landlord in the amount equal to
any amounts of the Security Deposit so used, applied or retained by Landlord.
TENANT HEREBY ACKNOWLEDGES AND AGREES THAT (A) THE SECURITY DEPOSIT SHALL NOT BE
CONSIDERED AS PREPAID RENT HEREUNDER; (B) LANDLORD’S DAMAGES HEREUNDER SHALL NOT
BE LIMITED TO THE AMOUNT OF THE SECURITY DEPOSIT; AND (C) LANDLORD HAS ENTERED
INTO THIS LEASE IN RELIANCE UPON THE SECURITY DEPOSIT.

 

3.10         Security Agreement. Tenant hereby grants to Landlord a security
interest in the Security Deposit and Reserve as security for Tenant’s
obligations to Landlord hereunder and Tenant agrees that, in addition to all
other rights and remedies available to Landlord, Landlord shall have all rights
of a secured party under Applicable Law with respect to such proceeds. Tenant
agrees to execute and deliver all such instruments as may be required by
Landlord to evidence and/or perfect these security interests. At Landlord’s
expense, Landlord may file at the appropriate state and county Uniform
Commercial Code filing offices any financing statement or other instrument
needed to evidence and/or perfect these security interests. Tenant hereby grants
to Landlord a power of attorney specifically limited to Landlord’s execution and
filing of any financing statement or other instrument needed to evidence and/or
perfect Landlord’s aforesaid security interest, which power is coupled with an
interest and is irrevocable during the Term.

 

ARTICLE 4

 

USE OF THE LEASED PROPERTY

 

4.1          Permitted Use.

 

4.1.1       Permitted Use. Tenant covenants and agrees that it shall, throughout
the Term of this Lease, except during the continuation of a Force Majeure Event,
continuously use and occupy the Leased Property solely for operation of the
Business, and for such other uses as may be necessary or incidental to such use,
and for no other purpose without interruption (the foregoing being referred to
as the “Permitted Use”). Without the prior written consent of Landlord, no
Affiliate of Tenant may be a subtenant or concessionaire in the Leased Property.
Notwithstanding the foregoing, Tenant may sublease a portion of the Leased
Property without the prior written consent of Landlord, provided that: (i)
Tenant subleases such portion of the Leased Property in the ordinary course of
business, (ii) the sublease is on market terms and conditions, and (iii) during
the Term of the Lease, Tenant does not sublease more than 2,000 square feet of
the Leased Property in the aggregate without Landlord consent. No use shall be
made or permitted to be made of the Leased Property which will cause the
cancellation of any insurance policy covering the Leased Property or any part
thereof, nor shall Tenant sell or otherwise provide or permit to be kept, used
or sold in or about the Leased Property any article which may be prohibited by
law or by the standard form of fire insurance policies, or any other insurance
policies required to be carried hereunder, or fire underwriter’s regulations.
Tenant shall, at its sole cost, comply with all Insurance Requirements. Tenant
shall not take or omit to take any action, the taking or omission of which
materially impairs the value or the usefulness of the Leased Property or any
part thereof for its Permitted Use.

 

 - 24 - 

 

 

4.1.2       Necessary Approvals. Tenant shall at all times during the Term of
this Lease and in accordance with the terms of this Lease maintain, in good
standing, all Permits and approvals necessary to use and operate, for its
Permitted Use, the Leased Property and the Business operated thereon under
Applicable Laws, and shall provide to Landlord, upon Landlord’s request, a copy
of any documents or information pertaining to said Permits and approvals.
Landlord shall, at no cost or liability to Landlord, reasonably cooperate with
Tenant in this regard.

 

4.1.3       Lawful Use, Etc. Tenant shall not use or suffer or permit the use of
the Leased Property or Tenant’s Personal Property, if any, for any unlawful
purpose. Tenant shall not commit or suffer to be committed any waste on the
Leased Property nor shall Tenant cause or permit any unlawful nuisance thereon
or therein. Tenant shall not suffer nor permit the Leased Property, or any
portion thereof, to be used in such a manner as (i) would reasonably be expected
to impair Landlord’s title thereto or to any portion thereof, (ii) would
reasonably be expected to allow a claim or claims for adverse usage or adverse
possession by the public, as such, or of implied dedication of the Leased
Property or any portion thereof, or (iii) are likely to result in a material,
negative change in its quality or condition.

 

4.1.4       Compliance with Legal Requirements. Tenant shall at all times, at
its sole cost and expense, keep, maintain and operate the Leased Property in
compliance with all Legal Requirements; provided that the cost or expense of any
improvement, alteration, repair or addition required under any Legal Requirement
or necessary for compliance with any Applicable Law shall be paid for using
funds from the Reserve and otherwise in accordance with Article 5 hereof. Tenant
agrees to give Landlord Notice of any notices, orders or other communications
relating to Legal Requirements affecting the Leased Property which is or are
enacted, passed, promulgated, made, issued or adopted, a copy of which is served
upon, or received by, Tenant, or a copy of which is posted on or fastened or
attached to the Leased Property, within five (5) Business Days after service,
receipt, posting, fastening or attaching. At the same time, Tenant will inform
Landlord as to the work or steps which Tenant proposes to do or take in order to
comply therewith. Tenant shall manage the use of all Hazardous Substances stored
at, or used in connection with, the Leased Property and Business in accordance
with all applicable Environmental Laws.

 

 - 25 - 

 

 

4.2          Environmental Matters.

 

4.2.1       Except in accordance with Applicable Laws, Tenant shall at all times
during the Term keep the Leased Property free of Hazardous Substances. Neither
Tenant nor any of its employees, agents, invitees, licensees, contractors,
guests, or subtenants (if permitted) shall use, generate, manufacture, refine,
treat, process, produce, store, deposit, handle, transport, Release (as defined
below), or dispose of Hazardous Substances in, on, at, under, from or about the
Leased Property or the Environment thereof, in violation of any Applicable
Law(s). Tenant shall give Landlord prompt Notice of any claim received by Tenant
from any person, entity, or applicable Governmental Agencies that a Release or
disposal of Hazardous Substances has occurred or otherwise been identified on
the Leased Property or the Environment thereof, and shall strictly comply with
and correct, at Tenant’s sole cost and expense, any and all violations of
Applicable Law(s) to the written satisfaction of the applicable Governmental
Agencies and Landlord. Upon request of Landlord, Tenant shall provide Landlord
with a copy of any and all written correspondence between any such applicable
Governmental Agency and Tenant. Under this Section 4.2, the term “Release” shall
mean any potential or actual presence in, on, at, under, from, or the spilling,
leaking, migrating, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, or disposing into the Environment of any
Hazardous Substance(s). Tenant shall not knowingly or intentionally discharge or
permit to be discharged into any septic facility or sanitary sewer system
serving the Leased Property any Hazardous Substance(s), toxic or hazardous
sewage or waste other than that which is permitted by Applicable Laws or which
is normal domestic waste water for the type of business contemplated by this
Lease to be conducted by Tenant on, in, at or from the Leased Property. Any
Hazardous Substance(s) toxic or hazardous sewage or waste which is produced or
generated in connection with the use or operation of the Leased Property shall
be handled and disposed of as required by and in strict compliance with all
Applicable Law(s), or shall be pretreated to the level of domestic wastewater,
as specified by Applicable Law(s), prior to discharge into any septic facility
or sanitary sewer system serving the Leased Property.

 

4.3          Continuous Operations. Tenant shall continuously operate the Leased
Property in the manner required hereunder, shall maintain sufficient skilled
staff and employees, and shall maintain adequate levels and quality of P&E, to
operate the Leased Property as herein required at its sole cost and expense
throughout the entire Term of this Lease. Landlord hereby agrees that Tenant may
enter into a Management Agreement with Cobalt Rehab Management LLC, a Texas
limited liability company, effectively dated as of the date hereof; provided,
however, Landlord shall have approved of such Management Agreement prior to the
Effective Date, and Landlord makes no representations whatsoever with respect to
the Management Agreement and specifically disclaims any obligation to allow such
management agreement to remain in effect upon termination of this Agreement.
Tenant shall not enter into any other management agreement with respect to the
Leased Property unless such management agreement is approved in writing by
Landlord, at Landlord’s sole and absolute discretion, and any such management
agreement shall be expressly subordinate to the interests of Landlord and the
holder of any Facility Mortgage, and the payment of any management fees
thereunder shall be expressly subordinate to payment of Rent under this Lease.
Additionally, any such management agreement must provide that Landlord may
assume such agreement, in Landlord’s sole and absolute discretion, upon an Event
of Default.

 

 - 26 - 

 

 

4.4          Compliance With Restrictions, Etc. Tenant, at its sole cost and
expense, shall comply in all respects with all Permitted Encumbrances affecting
the Leased Property and Tenant shall comply with and perform all of the
obligations set forth under the same to the extent that the same are applicable
to the Leased Property or to the extent that the same would, if not complied
with or performed, impair or prevent the continued use, occupancy and operation
of the Leased Property for the purposes set forth in this Lease;
provided, however, the foregoing shall not require Tenant to perform any of
Landlord’s obligations under any Permitted Encumbrance relating to a Facility
Mortgage or any other financing incurred by Landlord. Further, in addition to
Tenant’s payment obligations under this Lease, Tenant shall pay all sums
charged, levied or assessed under any Permitted Encumbrances (other than any
encumbrances relating to a Facility Mortgage or any other financing incurred by
Landlord) promptly as the same become due and shall, upon receipt of written
request by Landlord, promptly furnish Landlord evidence of payment thereof.

 

4.5          Standard of Operation. Throughout the Term of this Lease, Tenant
shall continuously operate (except during a Force Majeure Event) the Business
and the Leased Property in full compliance with the terms hereof in a manner
consistent with the level of operation maintained as of the Effective Date, as
may be improved from time to time, including, without limitation, the following:

 

(a)          to operate the Leased Property and the Business in a prudent manner
and in compliance with Applicable Laws, Accessibility Laws, Legal Requirements
and regulations relating thereto, and maintain all Permits and any other
agreements necessary for the use and operation of the Business;

 

(b)          to keep all Leased Improvements and P&E located on the Land or used
or useful in connection with the Business in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
needed and proper repairs, renewals, replacements, additions and improvements
thereto to keep the same in good operating condition;

 

(c)          to initially fund a working capital account in an amount equal to
$5,200,000 to open and operate the Leased Property as herein required, of which
$1,700,000 may be used to purchase equipment, $2,000,000 shall be used to pay
for pre- opening costs and expenses and $1,500,000 for additional working
capital needs. Thereafter, Tenant shall (i) maintain cash or cash-equivalents in
a minimum amount of $1,000,000, and (ii) maintain access to additional cash or
cash-equivalents held by Cobalt Rehabilitation Hospitals, LLC or Cobalt Medical
Partners, LLC in a minimum amount of $1,000,000 (working capital shall mean
assets which are reasonably necessary and used for the day to day operation of
the Leased Property, including, without limitation, (i) amounts sufficient for
the maintenance of change and petty cash funds, amounts deposited in operating
bank accounts, receivables, prepaid expenses, and (ii) funds required to (A)
maintain Inventory, (B) pay all Operating Expenses as they become due, less
accounts payable and accrued current liabilities, and (C) maintain the Leased
Property in good repair, working order and condition);

 

 - 27 - 

 

 

(d)          to keep, maintain, operate, and use the Leased Property and
Business in compliance with the terms hereof, and at the level of operation
conducted at the Facility as of the Effective Date; and

 

(e)          to provide prompt written notice to Landlord of material or
extraordinary developments, lawsuits, violation of any Legal Requirements and
fines relating to the use and operation of the Leased Property or the Business.

 

4.6          Standards, Not Control. Landlord and Tenant stipulate and agree
that the means, pricing, policies, and methods used and actions taken to operate
the Business are within the sole control and election of Tenant, and are not
specified by or under the control of Landlord. Accordingly, Landlord shall have
no responsibility for any action taken by Tenant in order to manage or operate
the Business.

 

4.7          Survival. As to conditions and uses of Tenant existing or occurring
prior to the expiration or sooner termination of this Lease, the provisions of
this Article 4 shall survive the expiration or sooner termination of this Lease.

 

ARTICLE 5

 

MAINTENANCE AND REPAIRS

 

5.1          Tenant’s Obligations.

 

5.1.1       Tenant shall, at its sole cost and expense, keep the Leased Property
in good working order and repair, and shall promptly make all necessary and
appropriate repairs and replacements thereto of every kind and nature reasonably
required for the standard of operation for the Business as set forth herein,
whether interior or exterior, structural or nonstructural, foreseen or
unforeseen or arising by reason of a condition existing prior to the
commencement of the Term and whether or not necessitated by siltation, wear,
tear, acts of God, obsolescence or defects, latent or otherwise, and shall use
all reasonable precautions to prevent damage or injury. All repairs shall be
made in a good, workmanlike manner, consistent with the standards generally
employed by owners and operators of inpatient rehabilitation facilities
comparable to the Facility, as may be improved from time to time, in accordance
with all applicable federal, state and local statutes, ordinances, by laws,
codes, rules and regulations relating to any such work.

 

If Landlord notifies Tenant in writing of the need for Tenant to undertake
repairs and maintenance in accordance with the provisions of this Section 5.1,
specifying the items of repair or maintenance in question, Tenant shall respond
within ten (10) Business Days as to Tenant’s planned course of action with
respect to the specific items identified by Landlord, or as to such items which
Tenant feels are inappropriate, except in the case of an emergency in which
event the Tenant shall respond as quickly as the emergency requires.

 

5.1.2       Tenant shall also, at its sole cost and expense, put, keep, replace
and maintain Tenant’s Personal Property in good repair and in good, safe and
substantial order, howsoever the necessity or desirability for repairs may
occur, and whether or not necessitated by wear, tear, obsolescence or defects.
Tenant may at any time and from time to time remove and dispose of any of
Tenant’s Personal Property which is either (i) obsolete or unfit for use or
which is no longer useful in the operation of the Business or (ii) not
reasonably required for the operation of the Business as required herein.

 

 - 28 - 

 

 

5.1.3       In addition to the foregoing, Tenant shall, at its sole cost and
expense, comply with and perform any maintenance obligations and/or requirements
set forth in any and all applicable agreements or permits concerning storm water
control or drainage procedures and any agreements or permits applicable to any
rights in or to navigable waters associated with or related to the Leased
Property or the operation thereof.

 

5.2          Reserve

 

5.2.1       Commencing with the first Fiscal Year, Landlord shall establish an
interest bearing reserve account (the “Reserve”) in a bank designated by
Landlord. All interest earned on the funds in the Reserve shall be added to and
remain a part of the Reserve. Both Tenant and Landlord shall be signatories on
the Reserve; provided, however, so long as there exists no uncured Event of
Default, Tenant may be the sole signatory on any withdrawals, whether by check,
wire or otherwise and further provided that such expenditures are in accordance
with the Approved Reserve Budget. In the event Tenant has committed an uncured
Event of Default, only Landlord’s signature and approval shall be required to
withdraw funds from the Reserve and Tenant shall not make any withdrawals. Such
account shall be established in Landlord’s name and control for the purposes set
forth in this Lease. The purpose of the Reserve is to cover the cost of the
following, to the extent carried out in accordance with this Lease
(collectively, “Reserve Expenditures”):

 

(a)          replacements (including P&E Replacements) and renewals and
additions to the P&E located at the Land or used in connection with the Business
(other than food and beverages located at any restaurant operated in connection
with the Business); and

 

(b)          repairs, alterations (including any Permitted Renovations
contemplated by Section 6.2 hereof, subject to the provisions of Section 6.2.2
hereof), improvements, renewals, replacements and additions, whether routine,
non-routine or major, to the Leased Improvements, including without limitation,
those required in order to cause the Leased Property to comply with Applicable
Laws and those which are normally capitalized under GAAP such as maintenance,
renovations, repairs, alterations, improvements, renewals, replacements and
additions to (i) any structures, including bearing walls, foundations, exterior
facades, interior walls, roofs and ceilings, any mechanical, electrical,
heating, ventilating, air conditioning, plumbing and vertical transportation
elements of the Leased Improvements, and all other related improvements and
facilities; and (ii) signage, storm drain system, parking lot and related
facilities and all other related improvements and facilities, which expenditures
Tenant reasonably believes should be made for the Leased Property for the
following Fiscal Year in order to maintain the Leased Property in a commercially
reasonable condition consistent with the standard of operation for the Business
required herein.

 

 - 29 - 

 

 

(c)          In accordance with the terms of Section 4.2 hereof, any abatement,
management, cleanup, removal or remediation work with respect to any Hazardous
Substances.

 

5.2.2       On or before the tenth (10th) Business Day following the end of each
Accounting Period during the remainder of the Term, Tenant shall transfer into
the Reserve an amount equal to one twelfth (1/12) of the Reserve Payment. The
term “Reserve Payment” shall mean: (i) $0.25 per rentable square foot of the
Facility for the initial Fiscal Year of the Term, (ii) $0.50 per rentable square
foot of the Facility for the second Fiscal Year of the Term, (iii) $1.00 per
rentable square foot of the Facility for the third Fiscal Year of the Term, and,
for each Fiscal Year thereafter, increasing annually by an amount equal to two
and one half percent (2.5%). The total rentable square footage of the Facility
shall be as set forth in the final “as completed” construction plans and
specifications for the Facility, subject to the approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, the Reserve Payment payable during each
Accounting Period of the initial Fiscal Year and the last Fiscal Year of the
Term shall be prorated on a per diem basis. Notwithstanding anything to the
contrary in this Section 5.2.2, in the event that an amount different than the
Reserve Payment set forth above is set forth in a Reserve Budget, or a greater
amount is required by the lender holding the first Mortgage on the Facility,
then the Reserve Payment shall be such different or greater amount, as the case
may be.

 

5.2.3       On or before November 1 of each Fiscal Year (and within sixty (60)
days of the Effective Date for the first Fiscal Year), Tenant shall prepare an
estimate (the “Reserve Budget”) of Reserve Expenditures anticipated during the
ensuing Fiscal Year, and shall submit such Reserve Budget to Landlord for its
review. Such Reserve Budget shall reflect by category the projected budget for
Reserve Expenditures for the Leased Property and assumptions on the basis of
which such categories were prepared in narrative form if necessary, including
separate budget items for all projected expenditures for replacements,
substitutions and additions to Tenant’s Personal Property. Tenant shall provide
to Landlord reasonable additional detail, information and assumptions used in
the preparation of the Reserve Budget as requested by Landlord, and shall also
submit to Landlord with the Reserve Budget good faith longer range projections
of planned Reserve Expenditures for an additional three (3) Fiscal Years. Tenant
shall review the Reserve Budget with Landlord, and subject to Landlord’s
approval, Tenant shall implement such Reserve Budget for the successive Fiscal
Year (during which it shall, if approved by Landlord, be referred to as the
“Approved Reserve Budget”). In addition, Landlord shall have the right to
reasonably disapprove any expenditures to be made pursuant to the Reserve Budget
which are not in compliance with Applicable Laws. Further, Landlord’s approval
of any expenditure pursuant to the Reserve Budget shall not be, or be deemed to
be, an assumption by Landlord of any liability in connection with the
expenditures made. Pending resolution of any dispute, the specific disputed item
of the Reserve Budget shall be suspended and replaced for the Fiscal Year in
question by an amount equal to the lesser of (a) that proposed by Tenant for
such Fiscal Year, or (b) such budget item for the Fiscal Year prior thereto.
Subject to the terms of this Section 5.2.3, Tenant shall not deviate from the
Approved Reserve Budget without the prior approval of Landlord, except in the
case of an emergency where immediate action is necessary to prevent imminent
danger to person or property (an “Emergency”). In such circumstances, Tenant
shall use good faith efforts to obtain the approval of Landlord if practicable
and if such efforts would not pose a risk to the condition of the Leased
Property or harm to any person, and in any event provide notice to Landlord as
promptly as possible of such expenditure, the amount of and the reason for the
same.

 

 - 30 - 

 

 

5.2.4       Tenant shall, consistent with the Approved Reserve Budget, from time
to time make Reserve Expenditures from the Reserve as it reasonably deems
necessary in accordance with Section 5.2 and Section 5.2.3. Tenant shall provide
to Landlord, within thirty (30) days after the end of each Accounting Period, an
itemized statement setting forth Reserve Expenditures made to date during the
Fiscal Year, including appropriate supporting documentation such as receipts,
invoices or other relevant information required to support and account for such
Reserve Expenditures.

 

5.2.5       In the event Reserve Expenditures not otherwise provided for in the
Approved Reserve Budget are required (a) as a result of Legal Requirements, a
Force Majeure Event and/or are otherwise required for the continued safe and
orderly operation of the Leased Property, (b) due to an Emergency threatening
the Leased Property, its guests, invitees or employees, or (c) because the
continuation of a given condition will subject Tenant or Landlord to civil or
criminal liability (“Unforeseen Reserve Expenditures”), Tenant shall give
Landlord Notice thereof, which Notice shall set forth in reasonable detail the
nature of the Unforeseen Reserve Expenditures and the estimated cost thereof,
and Landlord agrees that it shall not unreasonably withhold, condition or delay
its approval of such Unforeseen Reserve Expenditures.

 

5.2.6       In the event funds in the Reserve shall be insufficient, or are
reasonably projected by Tenant to be insufficient for necessary and permitted
Reserve Expenditures, including, without limitation, Unforeseen Reserve
Expenditures as set forth under Section 5.2.5 hereof (collectively, “Unfunded
Reserve Expenditures”), Tenant shall give Landlord Notice thereof, which Notice
shall set forth in reasonable detail the nature of the Unfunded Reserve
Expenditures and the estimated cost thereof, and Landlord, in Landlord’s sole
and absolute discretion, may approve and fund the amount necessary to pay for
such Unfunded Reserve Expenditures.

 

5.2.7       All interest earned on the Reserve shall be added to and become a
part thereof, and all P&E Replacements purchased with funds from the Reserve
shall be and remain the property of Landlord and shall be treated as Leased
Property pursuant to Section 2.1(e). All funds in the Reserve shall be the
property of Landlord throughout the Term and upon expiration or earlier
termination of this Lease, subject to Section 5.2.8 below and Tenant’s rights to
use the same in accordance with this Article 5.

 

5.2.8       It is understood and agreed that, during the Term, the Reserve shall
be maintained and used solely in connection with the Leased Property. At the end
of each Accounting Period, any amounts remaining in the Reserve shall be carried
forward to the next Accounting Period, but Tenant shall not receive a credit for
such remaining amounts against the Reserve Payment to be deposited by Tenant in
such next Accounting Period. If this Lease is terminated or for any reason
expires prior to the end of any applicable Term, all funds remaining in the
Reserve shall be retained by Landlord as the sole and exclusive property of
Landlord.

 

 - 31 - 

 

 

5.2.9       If Landlord wishes to grant a security interest in or create another
encumbrance on its interest in the Reserve in connection with a Facility
Mortgage, including all or any part of the existing or future funds therein, or
any general intangible in connection therewith, the instrument granting such
security interest or creating such other encumbrance shall expressly provide
that such security interest or encumbrance is prior in right to the rights of
Tenant with respect to the Reserve as set forth herein.

 

5.3          Landlord Funding. If Landlord provides additional funds towards the
costs of construction, renovation and/or refurbishment, as applicable, with
respect to the Leased Property (an “Improvement Project”), Landlord and Tenant
acknowledge and agree that (a) all amounts disbursed by Landlord in connection
with such Improvement Project shall be used by Tenant solely in connection with
the Permitted Renovations to the Leased Property approved in writing by Landlord
in connection with such Improvement Project, (b) the terms, conditions, rights
and obligations of Tenant and Landlord, as applicable, set forth in this Section
5.3 shall be complied with in all respects by Tenant and Landlord, as
applicable, with respect to such Improvement Project, and (c) all improvements
and personal property acquired in connection with such Improvement Project shall
be the property of Landlord and shall be part of the Leased Property hereunder.

 

ARTICLE 6

 

IMPROVEMENTS, ETC.

 

6.1          Prohibition.  Except for Minor Alterations as hereinafter expressly
provided in Section 6.2, no portion of the Leased Property shall be demolished,
removed or altered by Tenant in any manner whatsoever without the prior written
consent and approval of Landlord. Tenant shall be entitled and obligated to
undertake all alterations to the Leased Property required by any Legal
Requirements and, in such event, Tenant shall comply with the provisions of
Section 6.2 below.

 

6.2          Permitted Renovations. The activities permitted pursuant to Section
6.2.1 and Section 6.2.2 below shall collectively constitute “Permitted
Renovations”.

 

6.2.1       Minor Alterations. Landlord acknowledges that certain minor
alterations and renovations to the Leased Improvements may be undertaken by
Tenant from time to time (“Minor Alterations”). Landlord hereby agrees that
Tenant shall be entitled to perform such Minor Alterations on or about the
Leased Improvements without the prior approval of Landlord; provided, however,
that the cost of each Minor Alteration shall not exceed One Hundred Thousand and
No/100 Dollars ($100,000.00), and the same shall not weaken or impair the
structural strength of any buildings or other structural improvements which
constitute part of the Leased Improvements, or alter their design or appearance
(including, but not limited to, a reduction in the number of units), materially
impair the use of any of the service facilities located on the Leased Property,
or fundamentally affect in any detrimental manner the character or suitability
of, the Leased Improvements for the Permitted Use above, or materially lessen or
impair the value thereof. If Tenant elects to perform any Minor Alterations, the
cost thereof shall be borne by Tenant and accounted for in accordance with GAAP
unless the cost of such Minor Alteration constitutes an approved Reserve
Expenditure, an Unforeseen Reserve Expenditure which has been approved by
Landlord pursuant to Section 5.2.5 or an Unfunded Reserve Expenditure which has
been approved by Landlord pursuant to Section 5.2.6.

 

 - 32 - 

 

 

6.2.2       Additions, Expansions and Structural Alterations. All alterations,
additions, expansions and renovations to the Leased Improvements which do not
qualify as Minor Alterations shall constitute “Major Alterations.” Except as
expressly permitted in Section 6.1 and Section 6.2.1 above, nothing in this
Article 6 or elsewhere in this Lease shall be deemed to authorize Tenant to
perform any Major Alterations; it being understood that Tenant may do so only
with the prior written consent and approval of Landlord, which consent and
approval may be withheld by Landlord in its sole and absolute discretion, and
may be conditioned upon the payment by Tenant to Landlord of all reasonable
costs incurred by Landlord in evaluating the same, providing additional
insurance and such other conditions as Landlord may impose. If Tenant elects to
perform any Major Alterations, the cost thereof shall be borne by Tenant unless
the Major Alteration constitutes an Improvement Project which has been approved
by Landlord pursuant to Section 5.3, an approved Reserve Expenditure or an
Unforeseen Reserve Expenditure which has been approved by Landlord pursuant to
Section 5.2.5 or an Unfunded Reserve Expenditure which has been approved by
Landlord pursuant to Section 5.2.6 or involves the use of insurance proceeds to
repair, replace or reconstruct following any damage or destruction.

 

6.3          Conditions to Reserve Expenditures and Permitted Renovations.  In
connection with any Reserve Expenditures for Permitted Renovations pursuant to
the Approved Reserve Budget, Tenant shall satisfy the following conditions:

 

(a)          Except in the case of Minor Alterations, before the commencement of
any Permitted Renovations, plans and specifications therefor or a detailed
itemization thereof prepared by a licensed architect reasonably approved by
Landlord or other design professional appropriate under the circumstances
reasonably approved by Landlord shall be furnished to Landlord for its review
and approval, which approval shall not be unreasonably withheld, conditioned or
delayed. Such approval shall not constitute Landlord’s agreement that such plans
and specifications are in compliance with Applicable Laws or an assumption by
Landlord of any liability in connection with the Permitted Renovations
contemplated thereby. In the case of Minor Alterations, to the extent
applicable, Tenant shall furnish to Landlord a complete set of plans and
specifications therefore or a detailed itemization thereof for its records.

 

(b)          To the extent required by any Legal Requirements and Applicable
Laws, before the commencement of any such work, Tenant shall obtain the approval
thereof by all Governmental Agencies having or claiming jurisdiction of or over
the Leased Property, and with any public utility companies having an interest
therein. In connection with any such work Tenant shall comply with all Legal
Requirements and Applicable Laws, of all other Governmental Agencies having or
claiming jurisdiction of or over the Leased Property and of all their respective
departments, bureaus and offices, and with the requirements, if any, of such
public utilities, of the insurance underwriting board or insurance inspection
bureau having or claiming jurisdiction, or any other body exercising similar
functions, and of all insurance companies then writing policies covering the
Leased Property or any part thereof.

 

 - 33 - 

 

 

(c)          Tenant represents and warrants to Landlord that all such work will
be performed in a good and workmanlike manner and in accordance with the plans
and specifications required under this Section 6.3 therefor, the terms,
provisions and conditions of this Lease and all governmental requirements.

 

(d)          Landlord, at its sole cost and expense and upon not less than
twenty-four (24) hours’ Notice to Tenant, shall have the right to inspect any
such work at all times during normal working hours using such inspector(s) as it
may deem necessary so long as such inspections do not unreasonably interfere
with Tenant’s work (but Landlord shall not thereby assume any responsibility for
the proper performance of such work in accordance with the terms of this Lease,
nor any liability arising from the improper performance thereof).

 

(e)          All work comprising a part of the Permitted Renovations or other
work pursuant to which Reserve Expenditures are used, shall, subject to Section
7.1 hereof, be performed free of any Liens on Landlord’s fee simple and/or
leasehold interest, or Tenant’s leasehold interest, in the Leased Property.

 

(f)          To the extent required by any Legal Requirements or Applicable
Laws, upon substantial completion of any Permitted Renovations or other work
pursuant to which Reserve Expenditures are used, Tenant shall procure a
certificate of occupancy, certificate of completion or other final approvals, if
applicable, from the appropriate Governmental Agencies and provide copies of
same to Landlord

 

(g)          Tenant shall, and hereby agrees to, indemnify, save, pay, insure,
discharge and hold Landlord and its Affiliated Parties harmless from and against
and reimburse Landlord for any and all loss, damage, cost, liability, fee and
expense (including, without limitation, reasonable attorney’s fees based upon
service rendered at hourly rates) incurred by or asserted against Landlord which
is occasioned by or results, directly or indirectly, from any such work
conducted upon the Leased Property; whether or not the same is caused by, or is
the fault of Tenant or any agent, employee, manager, contractor, subcontractor,
laborer, supplier, materialmen or any other third party; provided, however,
Tenant shall not be obligated to indemnify Landlord from any loss as aforesaid
caused by Landlord’s gross negligence or willful misconduct. The foregoing
indemnity obligation of tenant shall survive the termination or expiration of
this Lease.

 

6.4          Salvage. Other than Tenant’s Personal Property, all materials which
are scrapped or removed in connection with maintenance and repair performed
pursuant to Article 5 and the making of Permitted Renovations pursuant to this
Article 6 shall be disposed of by Tenant and the net proceeds thereof, if any,
shall be deposited in the Reserve.

 

6.5          Project Budget Overruns. Other than as specifically set forth
herein, Landlord shall not be responsible for the cost of any Improvement
Projects or Permitted Renovations contemplated or permitted hereby. Landlord
shall have the right to review and approve a budget for any Improvement Projects
or Permitted Renovations which Landlord agrees to fund. In the event Landlord
agrees to fund any Improvement Project or Permitted Renovation, Landlord agrees
that it will fund up to ten percent (10%) in excess of the original approved
budget, but shall have no responsibility to fund any costs which, in the
aggregate, exceed one hundred and ten percent (110%) of the approved budgeted
amount for such Improvement Project or Permitted Renovation. Notwithstanding the
foregoing, even in the event Tenant does not request Landlord to fund such
excess, Tenant shall remain obligated to diligently complete any such
Improvement Project or Permitted Renovation in a timely and workmanlike manner,
consistent with all Landlord approved plans and specifications and in
conformance with all Applicable Laws. Tenant acknowledges that any expenditure
in excess of one hundred and ten percent (110%) of the approved budgeted amount
for such Improvement Project or Permitted Renovation, and any other expenditure
for Improvement Projects or Permitted Renovations, may be subject to Landlord
obtaining the approval of such expenditure by the board of directors of the
Parent of Landlord.

 

 - 34 - 

 

 

ARTICLE 7

 

LANDLORD’S INTEREST NOT SUBJECT TO LIENS

 

7.1          Liens, Generally. Tenant shall not, directly or indirectly, create
or cause to be imposed, claimed or filed upon the Leased Property, or any of
Tenant’s assets, properties or income or any portion thereof related to the
Leased Property or upon the interest of Landlord therein, any Lien of any nature
whatsoever, except upon Landlord’s prior written consent which consent may be
withheld in Landlord’s sole and absolute discretion. If, because of any act or
omission of Tenant, any such Lien shall be imposed, claimed or filed by any
party whosoever or whatsoever, Tenant shall, at its sole cost and expense, cause
the same to be promptly (and in no event later than thirty (30) days following
receipt of notice of such Lien) fully paid and satisfied or otherwise promptly
discharged of record (by bonding pursuant to A.R.S. Section 33-1004 et seq. or
otherwise released) and Tenant shall indemnify, save, pay, insure, discharge and
hold Landlord harmless from and against any and all costs, liabilities, suits,
penalties, claims and demands whatsoever, and from and against any and all
reasonable attorney’s fees, at both trial and all appellate levels, resulting or
on account thereof and therefrom. The foregoing indemnity obligation of tenant
shall survive the termination or expiration of this Lease. In the event that
Tenant shall fail to comply with the foregoing provisions of this Section 7.1,
Landlord shall have the option, but not the obligation, of paying, satisfying or
otherwise discharging (by bonding or otherwise) such Lien and Tenant agrees to
reimburse Landlord, upon demand and as an Additional Charge, for all sums so
paid and for all costs and expenses incurred by Landlord in connection
therewith, together with interest thereon, until paid.

 

7.2          Construction or Mechanics Liens.  Landlord’s interest in the Leased
Property shall not be subjected to Liens of any nature by reason of Tenant’s
construction, alteration, renovation, repair, restoration, replacement or
reconstruction of any improvements on or in the Leased Property, or by reason of
any other act or omission of Tenant (or of any person claiming by, through or
under Tenant) including, but not limited to, construction, mechanics’ and
materialmen’s liens. All persons dealing with Tenant are hereby placed on notice
that such persons shall not look to Landlord or to Landlord’s credit or assets
(including Landlord’s interest in the Leased Property) for payment or
satisfaction of any obligations incurred in connection with the construction,
alteration, renovation, repair, restoration, replacement or reconstruction
thereof by or on behalf of Tenant. Tenant has no power, right or authority to
subject Landlord’s interest in the Leased Property to any construction,
mechanic’s or materialmen’s lien or claim of lien. If a Lien, a claim of lien or
an order for the payment of money shall be imposed against the Leased Property
on account of work performed, or alleged to have been performed, for or on
behalf of Tenant, Tenant shall, within thirty (30) days after written notice of
the imposition of such Lien, claim or order, cause the Leased Property to be
released therefrom by the payment of the obligation secured thereby or by
furnishing a bond (pursuant to A.R.S. Section 33-1004) or by any other method
prescribed or permitted by Applicable Laws. If a Lien is released, Tenant shall
thereupon furnish Landlord with a written instrument of release which has been
recorded or filed in the appropriate office of land records of the County in
which the Leased Property is located, and otherwise sufficient to establish the
release as a matter of record. Before commencing any work relating to
alterations, additions, or improvements affecting the Leased Property (other
than Minor Alterations), Tenant shall notify Landlord in writing of the expected
date of commencement thereof. Landlord shall then have the right at any time and
from time to time to post and maintain on the Land and Leased Improvements such
notices as Landlord reasonably deems necessary to protect the Leased Property
and Landlord from mechanics’ liens, materialmen’s liens, or any other Liens. In
any event, Tenant shall pay when due all claims for labor or materials furnished
to or for Tenant at or for use in the Land and Leased Improvements. Tenant shall
not permit any mechanics’ or materialmen’s liens to be levied against the Leased
Property for any labor or material furnished to Tenant or claimed to have been
furnished to Tenant or to Tenant’s agents or contractors in connection with work
of any character performed or claimed to have been performed on the Land or the
Leased Improvements by or at the direction of Tenant, and shall immediately
cause the release of any such Liens as provided hereinabove.

 

 - 35 - 

 

 

7.3           Contest of Liens. Tenant may, at its option, contest the validity
of any Lien or claim of lien if Tenant shall have first posted an appropriate
and sufficient bond (pursuant to A.R.S. Section 33-1004) in favor of the
claimant or paid the appropriate sum into court, if permitted by and in strict
compliance with Applicable Laws, and thereby obtained the release of the Leased
Property from such Lien. If judgment is obtained by the claimant under any Lien,
Tenant shall pay the same immediately after such judgment shall have become
final and the time for appeal therefrom has expired without appeal having been
taken. Tenant shall, at its sole cost and expense, using counsel reasonably
approved by Landlord, diligently defend the interests of Tenant and Landlord in
any and all such suits; provided, however, that Landlord may, nonetheless, at
its election and expense, engage its own counsel and assert its own defenses, in
which event Tenant shall cooperate with Landlord and make available to Landlord
all information and data which Landlord deems necessary or desirable for such
defense.

 

ARTICLE 8

 

TAXES AND ASSESSMENTS

 

8.1           Obligation to Pay Taxes and Assessments. Throughout the entire
Term, Tenant shall bear, pay, insure and discharge as Additional Charges and not
later than the last day on which payment may be made without penalty or
interest, any and all taxes, assessments, charges, levies, fees (including,
without limitation, license, permit, inspection, authorization and similar fees)
and other impositions and charges of every kind and nature whatsoever,
extraordinary as well as ordinary, foreseen or unforeseen, and each and every
installment thereof which shall or may during or with respect to the Term hereof
accrue and/or be charged, laid, levied, assessed, or imposed upon, or arise in
connection with, the use, occupancy, operation or possession of the Leased
Property or any part thereof or the Business conducted thereon, including,
without limitation, ad valorem real and personal property taxes, all taxes
charged, laid, levied, assessed or imposed in lieu of or in addition to any of
the foregoing by virtue of all present or future laws, ordinances, requirements,
orders, directions, rules or regulations of Governmental Agencies and all
assessments and charges imposed pursuant to the Permitted Encumbrances (other
than those relating to a Facility Mortgage or other financing of Landlord) or
other documents of record affecting title to the Leased Property, with the
understanding that any such Additional Charge that relates to any period prior
to the expiration of the Term or the earlier termination of this Lease which
does not become due and payable until after such expiration or termination shall
be the responsibility of Tenant. Tenant shall prepare and timely file all
applicable returns required with respect to such taxes, assessments, impositions
or charges, including, without limitation, all personal property tax returns
required in connection with the Leased Property. Tenant shall promptly furnish
to Landlord satisfactory evidence of the payment of all such taxes, assessments,
impositions or charges and copies of any such returns filed. Notwithstanding the
foregoing, Tenant shall not be responsible for: (a) any federal, state and local
income taxes, other taxes on income or net worth, franchise taxes, margin taxes,
capital, estate, succession, inheritance, value added or transfer taxes of
Landlord or similar taxes or charges or substitutes therefor; or (b) Additional
Charges due and payable after the expiration of the Term to the extent that the
same relate and apply interests and benefits accruing to Landlord after the
Term. Tenant shall have no right to approve any Facility Mortgage or other
documents relating to indebtedness of Landlord and Tenant shall have no
responsibility to pay any tax, charge or imposition levied with respect to any
Facility Mortgage.

 

 - 36 - 

 

 

8.2          Tenant’s Right to Contest Taxes. Notwithstanding the foregoing,
Tenant shall have the right, after prior written notice to Landlord, to contest
at its own expense the amount and validity of any taxes affecting the Leased
Property by appropriate proceedings under Applicable Laws conducted in good
faith and with due diligence and to postpone or defer payment thereof, provided
and so long as:

 

(a)          Such proceedings shall operate to suspend the collection of such
taxes with respect to the Leased Property;

 

(b)          Neither the Leased Property nor any part thereof would be in
immediate danger of being forfeited or lost by reason of such proceedings,
postponement or deferment; and

 

(c)          Tenant shall have furnished Landlord with security for payment of
the contested taxes which is satisfactory to Landlord, and, in the event that
the preconditions set forth in (a) and (b) above are no longer met, Landlord
shall have the right to draw upon such security to pay and discharge the taxes
in question and any Liens against the Leased Property arising thereunder.

 

 - 37 - 

 

 

8.3          Tax and Insurance Escrow Account. During the existence of any Event
of Default hereunder, or if required by a Mortgagee, Landlord shall have the
right, by written notice to Tenant effective as of the date of such notice, to
require Tenant to pay or cause to be paid into a separate account (the “Tax and
Insurance Account”) to be established by Tenant with a lending institution or
other third party escrow agent designated by Landlord (which Tax and Insurance
Account shall not be removed from such lending institution or other third party
escrow agent without the express prior approval of Landlord), and which Landlord
may draw upon, a reserve amount sufficient to discharge the obligations of
Tenant under Section 8.1 and Article 9 hereof (other than worker’s compensation
insurance premiums) with respect to real estate taxes and insurance premiums for
the applicable Fiscal Year as and when they become due (such amounts, the “Tax
and Insurance Escrow Amount”). During each month commencing with the first full
calendar month following the receipt of said notice from Landlord, Tenant shall
deposit into the Tax and Insurance Account one twelfth of the Tax and Insurance
Escrow Amount so that as each installment of insurance premiums and real estate
taxes becomes due and payable, there are sufficient funds in the Tax and
Insurance Account to pay the same. If the amount of such insurance premiums and
real estate taxes has not been definitively ascertained by Tenant at the time
when any such monthly deposit is to be paid, Landlord shall require payment of
the Tax and Insurance Escrow Amount based upon the amount of premiums and real
estate taxes paid for the preceding year, subject to adjustment as and when the
amount of such premiums and real estate taxes are ascertained by Tenant. The Tax
and Insurance Escrow Amount in the Tax and Insurance Account shall be and
constitute additional security for the performance of Tenant’s obligations
hereunder and shall be subject to Landlord’s security interest therein and
shall, if there are sufficient funds in escrow, be used to pay taxes and
insurance premiums when due. Landlord and Tenant shall execute such
documentation as may be necessary to create and maintain Landlord’s security
interest in the Tax and Insurance Account.

 

ARTICLE 9

 

INSURANCE

 

9.1          Landlord’s Insurance. Landlord shall procure and maintain,
throughout the Initial Term and any Extended Term(s) specified herein:

 

9.1.1       Property Insurance, on the Leased Improvements (excluding
non-Building standard leasehold improvements and Tenant’s insured property as
required under Section 9.2.1 below), subject to policy terms, conditions,
limitations and exclusions, including boiler and machinery and/or Equipment
Breakdown coverage to the building(s) and contents by risks commonly covered by
an ISO Special Cause of Loss or its equivalent. Coverage shall be provided on a
one hundred percent (100%) full replacement cost basis (less cost of land,
excavations, foundations, and footings below the lowest basement floor,
blueprints or drawings or such other expenses that would not be re-incurred in
the event of a loss) for the Leased Property including the Leased Improvements,
furniture, furnishings, fixtures, equipment, and other items included in the
Facility and owned by Landlord from time to time, without reduction for
depreciation. During any period of construction at the Leased Property, or any
structural renovation or alteration to the Leased Improvements, Builders Risk or
equivalent Course of Construction coverage shall be required with a limit
equivalent to the completed value of the project.

 

 - 38 - 

 

 

9.1.2       Flood Insurance, not less than full replacement cost basis with a
limit equivalent to the replacement cost of the at-risk portion of the Facility
(the Land and its personal property) or maximum available at commercially
reasonable terms with deductibles that are reasonable and customary to similar
properties. Coverage must include business income, including loss of rents. If
the Facility or any part thereof is identified by the Federal Emergency
Management Agency (or successor governmental agency or authority performing such
identification functions) as being situated in an area now or subsequently
designated as having special flood hazards (including, without limitation, those
areas designated as Zone A or Zone V), flood insurance for that portion of the
Facility which is within the designated area (only) in an amount equal to the
maximum insurance available under the appropriate National Flood Insurance
Administration program, with any excess limits as Landlord may reasonably
require. In the event that the deductible is deemed commercially unreasonable,
any higher deductible must be acceptable to Landlord, which approval will not be
unreasonably withheld.

 

9.1.3       Earthquake Insurance may be required by Landlord if the Facility is
located in whole or in part within an Earthquake zone, as determined by the U.S.
Geological Survey. Such insurance, including coverage for loss or damage caused
by earth movement and business income, shall be for not less than the probable
maximum loss as determined by a recognized earthquake/engineering firm, less a
reasonable deductible subject to the approval of Landlord.

 

9.1.4       Business Interruption Insurance (including extra expense and loss of
rents) which must be maintained in an amount sufficient to provide proceeds
which will cover the “Actual Loss Sustained” during restoration of any portion
of the Facility or the Leased Improvements. for a period of not less than twelve
(12) months plus an extended period of indemnity to be selected by Landlord.

 

9.1.5       Commercial General Liability on an occurrence form (ISO CG0001 or
its equivalent) with limits not less than One Million and No/100 Dollars
($1,000,000.00) per occurrence and Two Million and No/100 Dollars
($2,000,000.00) policy aggregate. Liability insurance maintained by Landlord
shall be primary and without right of contribution by any similar insurance that
may be maintained by Tenant, to the extent liability is caused by work or
operations performed by or on behalf of Landlord. Should “Claims Made” coverage
be obtained, the coverage under such policy must be continuously maintained with
a retroactive date preceding the commencement date of this Lease and shall
continue for a period following the expiration or termination of this Lease that
is sufficient to cover any applicable statute of limitations.

 

9.1.6       Umbrella/Excess Liability insurance on an occurrence or claims-made
form above the required Commercial General Liability, Commercial Auto Liability
and Employer’s Liability coverages with limits not less than Five Million and
NO/100 Dollars ($5,000,000) per occurrence and Five Million and NO/100 Dollars
($5,000,000) aggregate written on a form excess over and no less broad than the
liability coverage referenced.

 

9.2          Tenant’s Insurance. Tenant shall procure and maintain, throughout
the Initial Term and any Extended Term(s) specified herein:

 

9.2.1       Property Insurance commonly covered by an ISO Special Cause of Loss
or its reasonable equivalent at the full replacement cost covering all of
Tenant’s business personal property, contents, furniture, furnishings,
machinery, equipment, trade fixtures and signs and Tenant’s interest, if any, in
all of the improvements and alterations installed in the Leased Improvements by
Tenant. Such insurance shall include Tenant’s business income, including rental
value coverage.

 

 - 39 - 

 

 

9.2.2       Commercial General Liability on an occurrence form (ISO CG0001 or
its equivalent) not less than One Million and NO/100 Dollars ($1,000,000.00) per
occurrence and Two Million and NO/100 Dollars ($2,000,000.00) per location
aggregate. An endorsement shall be included naming Landlord as an additional
insured as respects liability arising from work, operations, occupancy or use of
the Leased Property by or on behalf of Tenant. Coverage must include contractual
liability, products/completed operations liability (unless otherwise agreed),
and broad form property damage. Such insurance must be written on an occurrence
basis. Liability insurance maintained by Tenant will be primary coverage naming
the Mortgagee as an additional insured, without right of contribution by any
similar insurance that may be maintained by Landlord. Should “Claims Made”
coverage be obtained, the coverage under such policy must be continuously
maintained with a retroactive date preceding the commencement date of this Lease
and shall continue for a period following the expiration or termination of this
Lease that is sufficient to cover any applicable statute of limitations.

 

9.2.3       Commercial Automobile Liability insurance insuring against bodily
injury and property damage claims arising out of Tenant’s ownership, maintenance
or use of any owned, non-owned and leased or hired vehicles with limits of at
least One Million and No/100 Dollars ($1,000,000) per accident.

 

9.2.4       Employee Dishonesty/Crime insurance in an amount acceptable to
Landlord and Tenant; provided that maintenance of the deductible shall be
commercially reasonable and shall be maintained by owners of properties similar
in type, location and quality as the Facility.         Notwithstanding the
insurance requirements set forth in this Section 9.2, Landlord acknowledges that
Tenant will not have an Employee Dishonesty/Crime insurance policy as of the
Effective Date. Tenant shall provide Landlord evidence of the Employee
Dishonestly/Crime insurance policy by January 30, 2016.

 

9.2.5       Workers’ Compensation and Employers Liability insurance shall be in
the form and amount required by State statute with limits of at least One
Million and No/100 Dollars ($1,000,000) each accident; One Million and No/100
Dollars ($1,000,000) Disease-Policy Limit; and One Million and No/100 Dollars
($1,000,000) Disease-Each Employee, or such other amounts as are required by law
or available on a voluntary basis.

 

9.2.6       Employment Practices Liability insurance with limits in an amount
acceptable to Landlord, and includes coverage for a third party.

 

9.2.7       Professional Liability coverage for claims arising as a result of
alleged negligence, dishonesty, errors or omissions while performing or
rendering professional services within the scope of the IRF License or other
general hospital licenses required with limits of not less than One Million and
No/100 Dollars ($1,000,000) per occurrence and Three Million and No/100 Dollars
($3,000,000) aggregate.

 

 - 40 - 

 

 

9.2.8       Umbrella/Excess Liability insurance on an occurrence form above the
required Commercial General Liability, Commercial Auto Liability and Employer’s
Liability coverages with limits not less than with limits of not less than Five
Million and No/100 Dollars ($5,000,000) per occurrence and Five Million and
No/100 Dollars ($5,000,000) aggregate written on a form excess over and no less
broad than the liability coverage referenced above as the underlying Commercial
General Liability, Commercial Automobile Liability, and Employer’s Liability.
Coverage must drop down for exhausted aggregate limits under Commercial General
Liability, Commercial Auto Liability and Employer’s Liability.

 

9.3          Waiver of Subrogation. Landlord and Tenant agree that with respect
to any property loss which is covered by insurance then being carried by
Landlord or Tenant, respectively, the party carrying such insurance and
suffering said loss releases the other of and from any and all claims with
respect to such loss, and they further agree that their respective insurance
companies shall have no right of subrogation against the other on account
thereof.

 

9.4          General Insurance Provisions. All insurance policies pursuant to
Section 9.1 and 9.2 respectively shall: (i) be with insurers authorized to
conduct business in the state within which the Leased Property is located; (ii)
currently have and at all times during this Lease maintain a rating of at least
A- from Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc. or an
AM Best Rating of A-VII or better; (iii) specifically identify insured
location(s) by name and contain the complete address of the Leased Property;
(iv) be for terms of at least one (1) year; (v) contain deductibles to be
approved by Landlord in its reasonable discretion; (vi) not cause Landlord to be
liable for any insurance premiums thereon or subject to any assessments
thereunder except in respect to Section 9.1 above; and (vii) all such coverages
required herein shall be primary and any insurance carried by any additional
insured shall be excess and non-contributory to the extent of the
indemnification obligation pursuant to Section 9.6 below. All such policies
described in Section 9.1, with the exception of Workers’ Compensation,
Employer’s Liability, Employee Dishonesty/Crime, Professional Liability and
Employment Practices Liability, shall name Landlord, CNL Healthcare Properties,
Inc., and/or its related Subsidiaries and Affiliates, and any Mortgagee whose
name and address has been provided to Tenant as additional insureds,
Mortgagee’s, lenders loss payees, or mortgagees, as their interests may appear.
All property insurance loss adjustments shall be payable as provided in
Article 10. Tenant shall deliver certificates of liability (ACORD 25) and
Evidence of Commercial Property Insurance (ACORD 28) thereof to Landlord and
Mortgagee prior to their effective date (and, with respect to any renewal
policy, no less than thirty (30) days prior to the expiration of the existing
policy), which certificates shall state the nature and level of coverage
reported thereby, as well as the amount of the applicable deductible. Upon
Landlord’s request, duplicate original copies of all insurance policies to be
obtained by Tenant shall be provided to Landlord by Tenant. All such policies
must provide Landlord (and any Mortgagee whose name and address has been
provided to Tenant if required by the same) thirty (30) days prior written
notice of any material change or cancellation of such policy.

 

9.5          Landlord Right. In the event Tenant shall fail to effect such
insurance as herein required, to pay the premiums therefor or to deliver such
certificates to Landlord or any Mortgagee at the times required, Landlord shall
have the right, but not the obligation, subject to the provisions of Section
12.4, to acquire such insurance and pay the premiums therefor, which amounts
shall be payable to Landlord, upon demand, as an Additional Charge, together
with interest accrued thereon at the Overdue Rate from the date such payment is
made until (but excluding) the date repaid.

 

 - 41 - 

 

 

9.6           Indemnification of Landlord. Except as expressly provided herein,
Tenant shall protect, indemnify, pay, save, insure, discharge, defend and hold
harmless Landlord for, from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and reasonable expenses (including,
without limitation, reasonable attorneys’ fees), to the maximum extent permitted
by law, imposed upon or incurred by or asserted against Landlord by reason of:
(a) any accident, injury to or death of persons or loss of or damage to property
of third parties occurring on or about the Leased Property or adjoining
sidewalks or rights of way under Tenant’s control during the Term, and (b) any
use, misuse, condition, management, maintenance or repair by Tenant or anyone
claiming under Tenant of the Leased Property or Tenant’s Personal Property
during the Term, or any litigation, proceeding or claim by Governmental Agencies
relating to such use, misuse, condition, management, maintenance, or repair
thereof to which Landlord is made a party; provided, however, that Tenant’s
obligations hereunder shall not apply to any liability, obligation, claim,
damage, penalty, cause of action, cost or expense arising from any gross
negligence or willful misconduct of Landlord, its employees, agents, contractors
or invitees. Any such claim, action or proceeding asserted or instituted against
Landlord covered under this indemnity shall be defended by counsel selected by
Tenant and reasonably acceptable to Landlord, at Tenant’s sole cost and expense.
The obligations of Tenant under this Section 9.6 shall survive the expiration or
any early termination of this Lease.

 

ARTICLE 10

 

CASUALTY

 

10.1         Restoration and Repair. If during the Term the Leased Property
shall be totally or partially destroyed and thereby rendered Unsuitable for Its
Permitted Use, Tenant shall give Landlord prompt Notice thereof. Either Landlord
or Tenant may, by the giving of Notice thereof to the other party within sixty
(60) days after such casualty occurs, terminate this Lease, whereupon Landlord
shall be entitled to retain the insurance proceeds payable on account of such
damage and Tenant shall pay to Landlord the amount of any deductible. If this
Lease is not terminated, Tenant shall be obligated to promptly proceed with the
complete restoration and repair of the Leased Property first using available
proceeds from any insurance policy then in place naming Tenant as an insured
party, plus the amount of any deductible thereunder. In the event that the total
amount of such available insurance proceeds and any deductible to be paid by
Tenant thereunder are insufficient to pay all necessary repair and restoration
costs and expenses, Landlord shall fund any additional costs or expenses to
repair and restore the same, and the amount of rent due under this Lease shall
be adjusted to account for any and all amounts so funded by Landlord
contemporaneously with the funding thereof by Landlord. Tenant further expressly
acknowledges, understands and agrees that in the event that this Lease is
terminated as aforesaid, Landlord may settle any insurance claims and Tenant
shall, upon request of Landlord, reasonably cooperate in any such settlement. If
during the Term, the Leased Property shall be destroyed or damaged in whole or
in part by fire, windstorm or any other cause whatsoever, but the Leased
Property either (i) is not rendered Unsuitable for Its Permitted Use or (ii) is
rendered Unsuitable for Its Permitted Use but neither Landlord nor Tenant
terminate this Lease in the manner provided above, then, Tenant shall give
Landlord immediate Notice thereof and Tenant shall, subject to the provisions of
Section Error! Reference source not found. below, repair, reconstruct and
replace the Leased Property, or the portion thereof so destroyed or damaged, at
least to the extent of the value and character thereof existing immediately
prior to such occurrence and in compliance with all Legal Requirements,
including any alterations to the Leased Property required to be made by any
Governmental Agencies due to any changes in code or building regulations (which
Tenant acknowledges may increase the replacement value of the Leased Property
which Tenant will then be required to insure, due to any changes in code or
building regulations). All such restoration work shall be started as promptly as
practicable by Tenant following Tenant’s receipt of insurance proceeds and, if
applicable, any additional funds Landlord is obligated to fund pursuant to this
Section 10.1, and thereafter diligently completed by Tenant. Tenant shall,
however, immediately take such action as is necessary to assure that the Leased
Property (or any portion thereof), does not constitute a nuisance or otherwise
present or constitute a health or safety hazard. Notwithstanding anything herein
to the contrary, if damage to or destruction of the Leased Property occurs
during the last twenty-four (24) months of the Term and such damage or
destruction cannot reasonably be expected to be fully repaired or restored prior
to the date that is twelve (12) months prior to the end of such Term, Tenant
shall have no obligation to repair or restore such damage or destruction.

 

 - 42 - 

 

 

10.2         No Abatement of Rent. Unless terminated in accordance with the
provisions of Section 10.1 above, this Lease shall remain in full force and
effect and Tenant’s obligation to make all payments of Rent and to pay all
Additional Charges as and when required under this Lease shall remain unabated
during the Term notwithstanding any casualty to the Leased Property. The
provisions of this Article 10 shall be considered an express agreement governing
any event of casualty involving the Leased Property and, to the maximum extent
permitted by law, Tenant hereby waives the application of any local or state
statute, law, rule, regulation or ordinance in effect during the Term which
provides for such abatement.

 

10.3         Business Interruption Insurance. All insurance proceeds payable by
reason of any loss of or damage to any of Tenant’s Personal Property and the
business interruption insurance maintained for the benefit of Tenant shall be
paid to Tenant; provided, however, no such payments shall diminish or reduce the
insurance payments otherwise payable to or for the benefit of Landlord
hereunder.

 

10.4         Restoration of Tenant’s Property. If Tenant is required to restore
the Leased Property as hereinabove provided, Tenant shall either (i) restore all
alterations and improvements made by Tenant and Tenant’s Personal Property, or
(ii) replace such alterations and improvements and Tenant’s Personal Property
with improvements or items of the same or better quality and utility in the
operation of the Leased Property.

 

10.5         Waiver. Tenant hereby waives to the maximum extent permitted by
law, any statutory or common law rights of termination (including, without
limitation, any such rights under A.R.S Section 33-343) which may arise by
reason of any damage or destruction of the Leased Property and agrees that its
rights shall be limited to those set forth in Section 10.1.

 

10.6         Rights of Mortgagee. Notwithstanding any provision herein to the
contrary, so long as a Facility Mortgage is in existence, all insurance proceeds
with respect to the Leased Property to be paid and disbursed to Landlord
pursuant to the terms of this Lease shall be paid and disbursed in accordance
with the loan documents executed in connection with such Facility Mortgage,
provided that such Mortgagee agrees in writing with Landlord and Tenant to
disburse such proceeds in accordance with this Lease.

 

 - 43 - 

 

 

ARTICLE 11

 

CONDEMNATION

 

11.1         Total Condemnation, Etc. If the whole of the Leased Property shall
be taken or Condemned for any public or quasi-public use or purpose, by right of
eminent domain or by purchase in lieu thereof, or if a substantial portion of
the Leased Property shall be so taken or condemned such that the portion or
portions remaining is or are not sufficient and suitable for the continued
operation thereof as required herein, so as to effectively render the Leased
Property Unsuitable for its Permitted Use, then this Lease and the Term hereby
granted shall cease and terminate (without prejudice to Landlord’s and Tenant’s
respective rights to an award under Section 11.3 below) as of the date on which
the Condemnor takes possession and all Rent shall be paid by Tenant to Landlord
up to that date or refunded by Landlord to Tenant if Rent has previously been
paid by Tenant beyond that date.

 

11.2         Partial Condemnation. If a portion of the Leased Property shall be
subject to any Condemnation, and the portion or portions remaining can be
adapted and used for the conduct of the Business in accordance with the terms of
this Lease, such that the Leased Property is not effectively rendered Unsuitable
for its Permitted Use, then Tenant shall, utilizing, as reasonably necessary,
Condemnation proceeds paid to Landlord from the Condemnor, promptly restore the
remaining portion or portions thereof to a condition comparable to their
condition at the time of such Condemnation, less the portion or portions lost by
the taking, and this Lease shall continue in full force and effect, provided,
however, Tenant shall receive an adjustment in Rent taking into account the
actual rentable square feet of the Facility.

 

11.3         Disbursement of Award. The entire Condemnation award for the Leased
Property or the portion or portions thereof so taken shall be apportioned
between Landlord and Tenant as follows: (a) if this Lease terminates due to a
Condemnation, Landlord shall be entitled to the entire award; provided, however,
that any portion of the award expressly made for the taking of Tenant’s
leasehold interest in the Leased Property, loss of business during the remainder
of the Term, and the taking of Tenant’s Personal Property shall be the sole
property of and payable to Tenant, and (b) if this Lease does not terminate due
to such Condemnation, Tenant shall be entitled to the award to the extent
required for restoration of the Leased Property, and Landlord shall be entitled
to the balance of the award not applied to restoration. In any Condemnation
proceedings, Landlord and Tenant shall each seek its own award in conformity
herewith, at its own expense. If this Lease does not terminate due to a
Condemnation, Tenant shall, with due diligence, restore the remaining portion or
portions of the Leased Property in the manner hereinabove provided. In such
event, the proceeds of the award to be applied to restoration shall be deposited
with a bank or financial institution designated by Landlord as if such award
were insurance proceeds, and the amount so deposited will thereafter be treated
in the same manner as insurance proceeds are to be treated under Section 1Error!
Reference source not found. of this Lease until the restoration has been
completed and Tenant has been reimbursed for all the costs and expenses thereof.
If the award is insufficient to pay for the restoration, Landlord shall be
responsible for the remaining cost and expense of such restoration. All proceeds
in excess of those required for restoration shall be disbursed to Landlord upon
completion of such restoration.

 

 - 44 - 

 

 

11.4        No Abatement of Rent. Subject to Section 11.2, this Lease shall
remain in full force and effect and Tenant’s obligation to make all payments of
Rent and to pay all other charges as and when required under this Lease shall
remain unabated during the Term notwithstanding any Condemnation involving the
Leased Property.

 

The provisions of this Article 11 shall be considered an express agreement
governing any Condemnation involving the Leased Property and, to the maximum
extent permitted by Applicable Laws, no local or State statute, law, rule,
regulation or ordinance in effect during the Term which provides for such
abatement shall have any application in such case.

 

ARTICLE 12

 

DEFAULTS AND REMEDIES

 

12.1        Tenant Events of Default. Each of the following events shall be an
Event of Default hereunder by Tenant and shall constitute a breach of this
Lease:

 

(a)          If Tenant shall fail to (i) pay, when due, any Rent due hereunder;
(ii) pay any Speculative Builder Tax due, (iii) fully fund and maintain the
Security Deposit as required by Section 3.8; or (iv) fully fund and maintain the
Reserve and fund all Reserve Expenditures as required by Section 5.2.2, and such
failure in each such event shall continue for a period of five (5) days from:
(i) written notice thereof from Landlord, provided that Landlord shall only
provide Tenant with written notice of such default one (1) time per Fiscal Year,
or (ii) the date on which such payment was due, if Landlord has previously
provided the written notice set forth in Section 12.1(a)(i) during the current
Fiscal Year.

 

(b)          If any assignment, transfer or sublease of or concerning any of the
Leased Property, specifically excluding the P&E, shall be made or deemed to be
made that is in violation of the provisions of this Lease.

 

(c)          If any lien or encumbrance of the Leased Property or if any
assignment, transfer, sublease, lien or encumbrance of the P&E shall be made or
deemed to be made that is in violation of the provisions of this Lease and such
violation or failure shall continue for a period of ninety (90) days after
written notice thereof from Landlord.

 

(d)          If Tenant shall cease the actual and continuous operation of the
Business contemplated by this Lease to be conducted by Tenant upon the Leased
Property (and such cessation is not the result of casualty, Condemnation or a
Permitted Renovation and accompanying restoration or is not otherwise permitted
by Landlord or is not the result of Applicable Laws or during an Emergency or
other Force Majeure Event); or if Tenant shall vacate, desert or abandon the
Leased Property; or if the Leased Property shall become empty and unoccupied; or
if any of the Leased Property or Leased Improvements are used or are permitted
to be used for any purpose, or for the conduct of any activity, other than the
Permitted Use.

 

 - 45 - 

 

 

(e)          If, at any time during the Term of this Lease, Tenant or Guarantor
shall file in any court, pursuant to any statute of either the United States or
of any State, a petition in bankruptcy or insolvency, or for reorganization or
arrangement, or for the appointment of a receiver or trustee of all or any
portion of Tenant’s or Guarantor’s property, including, without limitation, the
leasehold interest in the Leased Property, or if Tenant shall make an assignment
for the benefit of its creditors or petitions for or enters into an arrangement
with its creditors.

 

(f)           If, at any time during the Term of this Lease, there shall be
filed against Tenant or Guarantor in any court pursuant to any statute of the
United States or of any State, a petition in bankruptcy or insolvency, or for
reorganization, or for the appointment of a receiver or trustee of all or a
portion of Tenant’s property or Guarantor’s, including, without limitation, the
leasehold interest in the Leased Property, and any such proceeding against
Tenant shall not be dismissed within ninety (90) days following the commencement
thereof.

 

(g)          If Tenant’s leasehold interest in the Leased Property or any
property therein (including, without limitation, any material portion of
Tenant’s Personal Property) shall be seized under any levy, execution,
attachment or other process of court where the same shall not be vacated or
stayed on appeal or otherwise within ninety (90) days thereafter, or if Tenant’s
leasehold interest in the Leased Property is sold by judicial sale and such sale
is not vacated, set aside or stayed on appeal or otherwise within ninety (90)
days thereafter.

 

(h)          If any of the Permits material to the operation of the Business or
the use of the Land for its Permitted Use are at any time suspended and the
suspension is not stayed pending appeal within sixty (60) days of the date of
the notice of the suspension of any Permits material to the operation of the
Business or the use of the Land for its Permitted Use, or voluntarily terminated
without the prior written consent of Landlord, which consent may be withheld in
Landlord’s sole opinion and discretion; provided, however, that a loss by Tenant
of its IRF License or other legal authority necessary to operate the Facility as
an inpatient rehabilitation facility, or any failure by Tenant to comply
strictly with any consent order or decree or to correct, within the time
deadlines set by any federal, state or local licensing agency, any deficiency
where such failure results, or under Applicable Laws is reasonably likely to
result, in an action by such agency with respect to the Facility that may have a
material adverse effect on the income and operations of the Facility or
Landlord's interest in the Leased Property, including, without limitation, a
termination, revocation or suspension of the IRF License necessary for the
operation of the Facility as an inpatient rehabilitation facility, shall
constitute an immediate Event of Default, and Tenant shall have no opportunity
to cure the same.

 

(i)           If any governmental agency or regulatory authority places a ban on
admissions to the Facility and such ban is not lifted and admissions again
permitted within ninety (90) calendar days.

 

(j)           If Tenant fails to give notice to Landlord not later than ten (10)
Business Days after Tenant’s receipt of any fine notice from any Government
Agency relating to a violation of Applicable Law at the Land or relating to the
Business, which violation, if not cured, could cause a cessation of operations
of the Business or a substantial portion thereof.

 

 - 46 - 

 

 

(k)          If Tenant fails during the Term of this Lease to cure or abate any
violation of Applicable Law occurring during the Term that is claimed by any
Governmental Agency of any law, order, ordinance, rule, regulation or Applicable
Laws pertaining to the operation of the Business or the use of the Land for its
Permitted Use, and within the later of (i) the time permitted by such authority
for such cure or abatement, or (ii) thirty (30) days after written notice
thereof from Landlord.

 

(l)           If Tenant violates or fails to comply with or perform any other
term, provision, covenant, agreement or condition to be performed or observed by
Tenant under this Lease which is not otherwise identified in this Section 12.1,
including but not limited to the Tenant’s covenants in Article 20 of this Lease,
and such violation or failure shall continue for a period of thirty (30) days
after receipt of written notice thereof from Landlord; provided, however, if
such violation or failure is incapable of cure by Tenant within such thirty (30)
days after Tenant’s diligent and continuous efforts to cure the same, it shall
not constitute an Event of Default provided Tenant commences the cure within
thirty (30) days and diligently thereafter completes the cure of same within a
commercially reasonable period of time after such written notice.

 

(m)         If Tenant encumbers the Leased Property or its interests under this
Lease with leasehold or accounts receivable financing in violation hereof.

 

(n)          If at any time during the Term of the Lease Tenant fails to comply
with the provisions of Section 3.8.2 or Section 4.5.

 

(o)          If Tenant makes any distributions to its shareholders, members or
partners, as applicable, returns any capital to its shareholders, members or
partners, as applicable, or makes any distribution of assets to its
shareholders, members, or partners, as applicable, during any Fiscal Quarter
wherein either (i) an annual Rent Coverage Ratio (based on the prior four (4)
Fiscal Quarters) of 1.3x EBITDAR during the First Compliance Period, or (ii) an
annual Rent Coverage Ratio (based on the prior four (4) Fiscal Quarters) of
1.75x EBITDAR for the Second Compliance Period or any twelve (12) month period
thereafter during the Term, has not been achieved.

 

(p)          If there is a default by Guarantor under the Guaranty and such
default is not cured within any applicable cure period.

 

(q)          Any event of default by a Related Tenant under any Related Lease
that relates to a monetary obligation thereunder (including, but not limited to,
a failure to pay rent, or maintain adequate security deposits or reserves).
Notwithstanding the foregoing, Landlord agrees to consider the deletion of this
Section 12.1(q) at such time as Tenant has provided Landlord with evidence of a
satisfactory level of net worth and creditworthiness of both Tenant and
Guarantor, as determined by Landlord in its sole and absolute discretion.

 

 - 47 - 

 

 

12.2        Landlord Remedies Upon An Event of Default by Tenant. If any of the
Events of Default hereinabove specified shall occur, Landlord, at any time
thereafter, shall have and may exercise any of the following rights and
remedies:

 

(a)          Landlord may, pursuant to written notice thereof to Tenant,
immediately terminate this Lease and, peaceably or pursuant to appropriate legal
proceedings, reenter, retake and resume possession of the Leased Property for
Landlord’s own account without liability for trespass (Tenant hereby waiving any
right to notice or hearing prior to such taking of possession by Landlord) and,
for Tenant’s breach of and default under this Lease, recover immediately from
Tenant any and all sums and damages due or in existence at the time of such
termination, including, without limitation, (i) all Rent and other sums,
charges, payments, costs and expenses agreed and/or required to be paid by
Tenant to Landlord hereunder prior to such termination, (ii) all reasonable
costs and expenses of Landlord in connection with the recovery of possession of
the Leased Property, including reasonable attorney’s fees and court costs, and
(iii) all reasonable costs and expenses of Landlord in connection with any
reletting or attempted reletting of the Leased Property or any part or parts
thereof, including, without limitation, brokerage fees, advertising costs,
reasonable attorney’s fees and the cost of any alterations or repairs or tenant
improvements which may be reasonably required to so relet the Leased Property,
or any part or parts thereof.

 

(b)          Landlord may, pursuant to any prior notice required by law, and
without terminating this Lease, or pursuant to appropriate legal proceedings,
reenter, retake and resume possession of the Leased Property for the account of
Tenant, make such alterations of and repairs and improvements to the Leased
Property as may be reasonably necessary in order to relet the same or any part
or parts thereof and, directly or through a qualified management or operating
company which may include an Affiliate of Landlord, operate and manage the
Leased Property, and relet or attempt to relet the Leased Property or any part
or parts thereof for such term or terms (which may be for a term or terms
extending beyond the Term of this Lease), at such rents and upon such other
terms and provisions as Landlord, in its sole discretion, may deem advisable. If
Landlord takes possession and control of the Leased Property and operates the
same, Tenant shall, for so long as Landlord is actively operating the Leased
Property, have no obligation to operate the Leased Property but agrees that
Landlord, any contract manager or operator, or any new tenant or sublessee may,
to the extent permitted by Applicable Laws, operate the Business under Tenant’s
Permits, including, unless prohibited by Applicable Laws, its liquor license, if
any, until same are issued in the name of Landlord or the new manager/operator
or tenant or sublessee, as applicable. In addition, Tenant will reasonably
cooperate with Landlord in transferring, to the extent transferable, any of
Tenant’s Permits which Landlord determines would be necessary or appropriate to
continue to operate the Leased Property for its Permitted Use. If Landlord
relets or attempts to relet the Leased Property, or obtains a contract manager
or operator for the Leased Property, Landlord shall at its sole discretion
determine the terms and provisions of any new lease or sublease, or management
or operating agreement, and whether or not a particular proposed manager or
operator, or new tenant or sublessee, is acceptable to Landlord. Upon any such
reletting, or the operation of the Leased Property by a contract manager or
operator, all rents or incomes received by Landlord from such reletting or
otherwise from the operation of the Leased Property shall be applied, (i) first,
to the payment of all costs and expenses of recovering possession of the Leased
Property, (ii) second, to the payment of any costs and expenses of such
reletting and or operation, including brokerage fees, advertising costs,
reasonable attorney’s fees, a reasonable management fee (if considered necessary
by good business practices), and the cost of any alterations and repairs
reasonably required for such reletting or operation of the Leased Property,
(iii) third, to the payment of any indebtedness, other than Rent, due hereunder
from Tenant to Landlord, (iv) fourth, to the payment of all Rent and other sums
due and unpaid hereunder, and (v) fifth, the residue, if any, shall be held by
Landlord and applied in payment of future Rent as the same may become due and
payable hereunder. If the rents received from such reletting or net income from
the operation of the Leased Property during any period shall be less than the
Rents and Additional Charges required to be paid during that period by Tenant
hereunder, Tenant shall promptly pay any such deficiency to Landlord and failing
the prompt payment thereof by Tenant to Landlord, Landlord shall immediately be
entitled to institute legal proceedings for the recovery and collection of the
same. Such deficiency shall be calculated and paid at the time each payment of
Minimum Rent or any other sum shall otherwise become due under this Lease, or,
at the option of Landlord, at the end of the Term of this Lease. Landlord shall,
in addition, be immediately entitled to sue for and otherwise recover from
Tenant any other damages occasioned by or resulting from any abandonment of the
Leased Property or other breach of or default under this Lease other than a
default in the payment of Rent. No such reentry, retaking or resumption of
possession of the Leased Property by Landlord for the account of Tenant shall be
construed as an election on the part of Landlord to terminate this Lease unless
a written notice of such intention shall be given to Tenant or unless the
termination of this Lease be decreed by a court of competent jurisdiction.
Notwithstanding any such reentry and reletting or attempted reletting of the
Leased Property or any part or parts thereof for the account of Tenant without
termination, Landlord may at any time thereafter, upon written notice to Tenant,
elect to terminate this Lease or pursue any other remedy available to Landlord
for Tenant’s previous breach of or default under this Lease.

 

 - 48 - 

 

 

(c)          Landlord may, without reentering, retaking or resuming possession
of the Leased Property, sue for all Rent and all other sums, charges, payments,
costs and expenses due from Tenant to Landlord hereunder (discounted to present
value using a six percent (6%) discount rate) either: (i) as they become due
under this Lease, taking into account that Tenant’s right and option to pay the
Rent hereunder on a monthly basis in any particular Fiscal Year is conditioned
upon the absence of a Default on Tenant’s part in the performance of its
obligations under this Lease, or (ii) at Landlord’s option, accelerate the
maturity and due date of the whole or any part of the Rent for the entire then
remaining unexpired balance of the Term of this Lease, as well as all other
sums, charges, payments, costs and expenses required to be paid by Tenant to
Landlord hereunder, including, without limitation, damages for breach or default
of Tenant’s obligations hereunder in existence at the time of such acceleration,
such that all sums due and payable under this Lease shall, following such
acceleration, be treated as being and, in fact, be due and payable in advance as
of the date of such acceleration. Landlord may then proceed to recover and
collect all such unpaid Rent and other sums so sued for from Tenant by distress,
levy, execution or otherwise. Regardless of which of the foregoing alternative
remedies is chosen by Landlord under this subparagraph (c), Landlord shall not
be required, except as may be required by Applicable Law, to relet the Leased
Property nor exercise any other right granted to Landlord pursuant to this
Lease, nor, except as may be required by Applicable Laws, shall Landlord be
under any obligation to minimize or mitigate Landlord’s damages or Tenant’s loss
as a result of Tenant’s breach of or default under this Lease. Notwithstanding
the foregoing, following such time as Landlord may obtain possession of the
Leased Property, Landlord or its successor Landlord at the time of any Lease
termination, shall continue to make the Leased Property available for lease, on
an “as is” basis, and shall turn over the net proceeds thereof to Tenant to the
extent actually received by Landlord in respect of any time period for which
Landlord shall have received the full amount of Rent payable with respect
thereto.

 

 - 49 - 

 

 

(d)          Landlord may, in addition to any other remedies provided herein, to
the extent permitted by Applicable Laws, enter upon the Leased Property or any
portion thereof and take possession of (i) any and all of Tenant’s Personal
Property, if any, (ii) Tenant’s books and records necessary to operate the
Leased Property, and (iii) the Reserve, without liability for trespass or
conversion (Tenant hereby waiving any right to notice or hearing prior to such
taking of possession by Landlord) and sell the same by public or private sale,
after giving Tenant reasonable notice of the time and place of any public or
private sale, at which sale Landlord or its assigns may purchase all or any
portion of Tenant’s Personal Property, if any, unless otherwise prevented by
law. Unless otherwise provided by law and without intending to exclude any other
manner of giving Tenant reasonable notice, the requirement of reasonable notice
shall be met if such notice is given at least ten (10) days before the date of
sale. The proceeds from any such disposition, less all expenses incurred in
connection with the taking of possession, holding and selling of such Property
(including reasonable attorneys’ fees based upon services rendered at hourly
rates) shall be credited against Rent which is due hereunder.

 

(e)          Tenant acknowledges that one of the rights and remedies available
to Landlord under Applicable Law is to apply to a court of competent
jurisdiction for the appointment of a receiver to collect the rents, issues,
profits and income of the Leased Property and to manage the operation of the
Leased Property. Therefore, in addition to any other right or remedy of Landlord
under this Lease, Landlord may petition any appropriate court for appointment of
a receiver to manage the operation of the Leased Property (or any portion
thereof), to collect and disburse all rents, issues, profits and income
generated thereby. The receiver shall be entitled to a reasonable fee for his
services as receiver. All such fees and other expenses of the receivership
estate shall be payable as Additional Charges under this Lease. To the extent
permitted by Applicable Law, Tenant hereby irrevocably stipulates to the
appointment of a receiver under such circumstances and for such purposes and
agrees not to contest such appointment.

 

(f)           In addition to the remedies hereinabove specified and enumerated,
Landlord shall have and may exercise the right to invoke any other remedies
allowed at law or in equity as if the remedies of reentry, unlawful detainer
proceedings and other remedies were not herein provided. Accordingly, the
mention in this Lease of any particular remedy shall not preclude Landlord from
having or exercising any other remedy at law or in equity. Nothing herein
contained shall be construed as precluding Landlord from having or exercising
such lawful remedies as may be and become necessary in order to preserve
Landlord’s right or the interest of Landlord in the Leased Property and in this
Lease, even before the expiration of any notice periods provided for in this
Lease, if under the particular circumstances then existing the allowance of such
notice periods will prejudice or will endanger the rights and estate of Landlord
in this Lease and in the Leased Property. In addition, any provision of this
Lease to the contrary notwithstanding, no provision of this Lease shall delay or
otherwise limit Landlord’s right to seek injunctive relief or Tenant’s
obligation to comply with any such injunctive relief.

 

 - 50 - 

 

 

12.3        Landlord Event of Default; Tenant Remedies. It shall be an Event of
Default by Landlord hereunder and a breach of this Lease if Landlord shall fail
to perform any obligation of Landlord expressly contemplated in this Lease, and
such failure shall continue for a period of sixty (60) days after written Notice
thereof from Tenant; provided, however, if such failure is incapable of cure by
Landlord within such sixty (60) days after Landlord’s diligent and continuous
efforts to cure the same, Landlord shall have up to an additional period of
sixty (60) days for a total of one hundred twenty (120) days to cure the same.
Tenant shall have, as its sole and exclusive remedy for any such Event of
Default by Landlord hereunder, the right to either (i) bring and pursue an
action for specific performance against Landlord with respect to such Event of
Default, in which event, Tenant shall specifically waive any right to pursue a
claim for damages; (ii) cure the breach and submit the costs related to curing
such breach to Landlord for reimbursement, provided that Tenant shall not have
any right to offset such amounts against Rent; or (iii) bring and pursue an
action for actual damages caused by Landlord’s own gross negligence or willful
misconduct. ANYTHING HEREIN CONTAINED, AND ANYTHING AT LAW OR IN EQUITY, TO THE
CONTRARY NOTWITHSTANDING, TENANT HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES,
IN ANY ACTION OR PROCEEDING AGAINST LANDLORD ARISING UNDER OR WITH RESPECT TO
THIS LEASE, ANY RIGHT, POWER OR PRIVILEGE TENANT MAY HAVE TO TERMINATE THIS
LEASE OR TO CLAIM OR RECEIVE ANY PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL
OR OTHER SPECIAL DAMAGES (INCLUDING LOST PROFITS AND ANY CLAIMS FOR LOSS OF
FUTURE REVENUES FROM LOSS OF USE OF THE LEASED PROPERTY), AND TENANT
ACKNOWLEDGES AND AGREES THAT THE REMEDIES HEREIN PROVIDED WILL IN ALL
CIRCUMSTANCES BE ADEQUATE. Landlord and Tenant acknowledge and agree that to the
extent the provisions of this Section 12.3 conflict with any Applicable Laws,
the terms and provisions of this Section 12.3 shall control.

 

12.4        Application of Funds. Any payments received by Landlord under any of
the provisions of this Lease during the existence or continuance of any Event of
Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Lease in such order as Landlord may determine or as
may be prescribed by the laws of the State in which the Leased Property is
located.

 

12.5        Landlord’s Right to Cure Tenant’s Default. If an Event of Default
shall occur and be continuing beyond any applicable cure period, Landlord may,
but shall have no obligation to, perform the same for the account and at the
expense of Tenant. If, at any time and by reason of such Event of Default,
Landlord is compelled to pay, or elects to pay, any sum of money or do any act
which will require the payment of any sum of money, or is compelled to incur any
expense in the enforcement of its rights hereunder or otherwise, such sum or
sums, together with interest thereon at the Overdue Rate, shall be deemed an
Additional Charge hereunder and shall be repaid to Landlord by Tenant promptly
when billed therefor, and Landlord shall have all the same rights and remedies
in respect thereof as Landlord has in respect of the rents herein reserved.

 

 - 51 - 

 

 

12.6        Landlord’s Security Interest and Lien.

 

12.6.1     Landlord shall have, and Tenant hereby grants, a security interest in
(a) Tenant’s Personal Property (specifically excluding any proprietary software
or proprietary operating systems of Tenant and items listed on Schedule 12.6
attached hereto) or the equity of Tenant therein located at the Leased Property
and (b) Tenant’s books and records related solely to and necessary to operate
the Leased Property. This security interest is granted for the purpose of
securing the payment of Rent, Additional Charges, assessments, penalties and
damages herein covenanted to be paid by Tenant. Upon an Event of Default
hereunder, Landlord shall have all remedies available under the Uniform
Commercial Code enacted in the State, including, without limitation, the right
to take possession of the above-mentioned property and dispose of it by sale in
a commercially reasonable manner. Tenant hereby authorizes Landlord to file such
financing statements as Landlord deems necessary and appropriate in such
jurisdictions as Landlord deems necessary and appropriate for the purpose of
serving notice to third parties of the security interest herein granted.

 

12.6.2     Landlord shall have at all times during the Term of this Lease, a
valid lien for all Rent, Additional Charges and other sums of money becoming due
hereunder from Tenant, upon all goods, wares, merchandise, Inventory, furniture,
fixtures, equipment, vehicles and other personal property and effects of Tenant
situated in or upon the Leased Property, including Tenant’s Personal Property
(specifically excluding any proprietary software or proprietary operating
systems of Tenant and items listed on Schedule 12.6 attached hereto) and any
interest of Tenant in P&E Replacements, and such property shall not be removed
therefrom except in accordance with the terms of this Lease without the approval
and consent of Landlord until all arrearages in Rent, Additional Charges or
other sums of money then due to Landlord hereunder shall first have been paid
and discharged in full. Alternatively, the lien hereby granted may be foreclosed
in the manner and form provided by law for foreclosure of security interests or
in any other manner and form provided by law. The statutory lien for Rent, if
any, is not hereby waived and the express contractual lien herein granted is in
addition thereto and supplementary thereto. Tenant agrees to execute and deliver
to Landlord from time to time during the Term of this Lease such financing
statements as Landlord deems necessary and appropriate in such jurisdictions as
Landlord deems necessary and appropriate in order to perfect Landlord’s lien
provided herein or granted or created by state law. Tenant further agrees that
during an Event of Default, Tenant shall not make any distributions to its
shareholders, partners, members or other owners and any such distributions shall
be considered and deemed to be fraudulent (within the meaning of the United
States Commercial Code) and preferential and subordinate to Landlord’s claim for
Rent and other sums hereunder.

 

 - 52 - 

 

 

12.7        Collateral Assignment. As additional security for Tenant’s
performance of its obligations hereunder, Tenant hereby collaterally assigns to
Landlord, to the extent assignable, all of Tenant’s right, title and interest in
Permits, Operating Contracts, and other agreements and documents held by Tenant
(but expressly excluding documents and other materials which are legally
privileged or which pertain to the ownership, corporate structure or corporate
governance of Tenant) and necessary and used to operate the Leased Property for
its Permitted Use. Such collateral assignment shall become an outright
assignment and shall be effective upon the expiration or sooner termination of
this Lease by Landlord as a result of an Event of Default by Tenant without the
need to execute any additional instruments evidencing such assignment. Tenant
agrees and acknowledges that any third party may rely upon a written statement
by Landlord as to an Event of Default by Tenant and the termination of this
Lease. Notwithstanding the foregoing, Tenant agrees to execute and deliver to
Landlord, upon the termination of this Lease by Landlord as a result of Event of
Default by Tenant, such instruments evidencing the assignment contemplated
hereby as may be required by Landlord in its sole and absolute discretion.

 

ARTICLE 13

 

HOLDING OVER

 

If Tenant or any other Person or party claiming by, through or under Tenant
shall remain in possession of the Leased Property or any part thereof following
the expiration of the Term or earlier termination of this Lease without an
agreement in writing between Landlord and Tenant with respect thereto, such
Person or party remaining in possession shall be deemed to be a tenant at
sufferance, and during any such holdover, the Rent payable under this Lease by
such tenant at sufferance shall be equal to one hundred fifty percent (150%) of
the rate or rates in effect immediately prior to the expiration of the Term or
earlier termination of this Lease. In no event, however, shall such holding over
be deemed or construed to be or constitute a renewal or extension of this Lease.

 

ARTICLE 14

 

LIABILITY OF LANDLORD; INDEMNIFICATION

 

14.1        Liability of Landlord. Landlord and its Affiliates shall not be
liable to Tenant, its employees, agents, invitees, licensees, customers or
clients for any damage, injury, loss, compensation or claim, including, but not
limited to, claims for the interruption of or loss to Tenant’s business, based
on, arising out of or resulting from any cause whatsoever (other than Landlord’s
and/or any of its Affiliates’ gross negligence or willful misconduct),
including, but not limited to: (a) repairs to any portion of the Leased
Property; (b) interruption in Tenant’s use of the Leased Property; (c) any
accident or damage resulting from the use or operation (by Landlord, Tenant or
any other person or persons) of any equipment within the Leased Property,
including without limitation, heating, cooling, electrical or plumbing equipment
or apparatus; (d) the termination of this Lease by reason of the Condemnation or
destruction of the Leased Property in accordance with the provisions of this
Lease; (e) any fire, robbery, theft, mysterious disappearance or other casualty;
(f) the actions of any other person or persons, other than Landlord or an
Affiliate of Landlord; (g) any leakage or seepage in or from any part or portion
of the Leased Property, whether from water, rain or other precipitation that may
leak into, or flow from, any part of the Leased Property, or from drains, pipes
or plumbing fixtures in the Leased Improvements; (h) any condition relating to
the Environment, except as otherwise provided for herein; and (i) the existence
of any Hazardous Substance located at, on or in the Land, except as otherwise
provided for herein. Any goods, property or personal effects stored or placed by
Tenant or its employees in or about the Leased Property including Tenant’s
Personal Property, shall be at the sole risk of Tenant.

 

 - 53 - 

 

 

14.2        Indemnification of Landlord. Tenant shall defend, indemnify, pay,
save and hold Landlord harmless from and against any and all liabilities,
obligations, losses, damages, injunctions, suits, actions, fines, penalties,
claims, demands, costs and expenses of every kind or nature, including
reasonable attorneys’ fees and court costs, incurred by Landlord, arising
directly or indirectly from: (a) any failure by Tenant to perform any of the
terms, provisions, covenants or conditions of this Lease, on Tenant’s part to be
performed including but not limited to the payment of any fee, cost or expense
which Tenant is obligated to pay and discharge hereunder, (b) any accident,
injury or damage which shall happen at, in or upon the Leased Property; (c) any
matter or thing growing out of the condition, occupation, maintenance,
alteration, repair, use or operation by any person of the Leased Property, or
any part thereof, or the operation of the Business contemplated by this Lease to
be conducted thereon, thereat, therein, or therefrom arising during the Term;
(d) any failure of Tenant to comply with the Legal Requirements as provided for
or required under this Lease; (e) the presence of any Hazardous Substance or
contamination of the Leased Property or the ground water thereof, arising during
the Term, whether caused by Tenant or an Affiliate of Tenant, their employees,
agents, invitees, customers, licensees or contractors; (f) any discharge of
toxic or hazardous sewage or waste materials from the Leased Property into any
septic facility or sanitary sewer system serving the Leased Property arising on
or after the date Tenant takes possession of the Leased Property, whether by
Tenant or Tenant Affiliate, their employees, agents, invitees, customers,
licensees or contractors; or (g) any other act or omission of Tenant or Tenant
Affiliate, or any of their employees, agents, invitees, customers, licensees or
contractors. Notwithstanding anything set forth above in this Section 14.2,
Tenant shall not be liable for or be obligated to defend, indemnify, pay, save,
and hold Landlord harmless from and against any liabilities, obligations,
losses, damages, injunctions, suits, actions, fines, penalties, claims, demands,
costs or expenses of any kind or nature, including reasonable attorneys’ fees
and court costs, resulting from Landlord’s gross negligence or willful
misconduct. Tenant’s indemnity obligations under this Article and elsewhere in
this Lease shall survive expiration, assignment or earlier termination of this
Lease.

 

14.3        Indemnification of Tenant. Landlord shall defend, indemnify, pay,
save and hold Tenant harmless from and against any and all liabilities,
obligations, losses, damages, injunctions, suits, actions, fines, penalties,
claims, demands, costs and expenses of every kind or nature, including
reasonable attorneys’ fees and court costs, incurred by Tenant, arising directly
from Landlord’s and/or its employees’, agents’, invitees’, licensees’ or
contractors’ gross negligence or willful misconduct.

 

 - 54 - 

 

 

14.4        Notice of Claim or Suit. Tenant shall promptly notify Landlord of
any claim, action, proceeding or suit instituted or threatened against Tenant or
Landlord of which Tenant receives notice or of which Tenant acquires knowledge
(a “Claim”). In the event Landlord is made a party to any action for damages or
other relief against which Tenant has indemnified Landlord, as aforesaid, Tenant
shall at its own expense using counsel reasonably approved by Landlord,
diligently defend Landlord, and pay all costs in such litigation; provided,
however, that Landlord shall have the option, at its sole cost and expense, to
engage its own counsel in connection with its own defense or settlement of said
litigation, in which event Tenant shall cooperate with Landlord and make
available to Landlord all information and data which Landlord deems necessary or
desirable for such defense. In the event Landlord is required to secure its own
counsel due to a conflict in the interests of Tenant and Landlord in any action
for damages or other relief against which Tenant has indemnified Landlord,
Tenant shall pay all of Landlord’s reasonable costs in such litigation.
Notwithstanding anything to the contrary contained herein, Tenant shall not be
required to pay costs incurred by Landlord in engaging separate counsel to
defend Landlord pursuant to this Section 14.4, unless Landlord is required to
secure its own counsel as a result of a conflict of interest between Landlord
and Tenant in any action for damages or other relief against which Tenant has
indemnified Landlord. Tenant is required to approve a settlement agreement for
any such claim or suit as requested by Landlord and which is consistent with
applicable insurance company requirements, unless Tenant posts a bond or other
security acceptable to Landlord for any potentially uninsured liability amounts.
Notwithstanding any provision herein to the contrary, on or before the end of
each Fiscal Quarter, Tenant shall provide Landlord with a status report with
respect to all claims, which status report shall include a summary as to the
status of each claim.

 

14.5        Limitation on Liability of Landlord. In the event Tenant is awarded
a money judgment against Landlord, Tenant’s sole recourse for satisfaction of
such judgment shall be limited to execution against Landlord’s interest in the
Leased Property. In no event shall any partner, member, officer, director,
stockholder or shareholder of Landlord or any partner thereof or Affiliate or
Subsidiary thereof, be personally liable for the obligations of Landlord
hereunder.

 

ARTICLE 15

 

REIT AND UBTI REQUIREMENTS

 

Tenant understands that, in order for Landlord to qualify as a real estate
investment trust (a “REIT”) under the Code, the following requirements must be
satisfied. The parties intend that amounts to be paid by Tenant hereunder and
received or accrued, directly or indirectly, by Landlord with respect to the
Leased Property (including any rents attributable to personal property that is
leased with respect thereto) will qualify as “rents from real property” (within
the meaning of Code Section 856(d) and Section 512(b)(3)), and that neither
party will take, or permit to take, any action that would cause any amount
received by Landlord under this Lease to fail to qualify as such under the Code.
Consistent with this intent, the parties agree that:

 

15.1        Limitations on Rents Attributable to Personal Property. “Rents
attributable to any personal property” leased to the Tenant cannot exceed
fifteen percent (15%) of the total rent received or accrued by Landlord under
this Lease for the Fiscal Year of Landlord. In addition, Landlord’s customary
practice is to limit “rents attributable to any personal property” to twelve and
one-half percent (12.5%) of the total rent received or accrued by Landlord
pursuant to any lease agreement. Consistent therewith, the average of the fair
market values of the personal property (within the meaning set forth in Section
1.512(b) 1(c)(3)(ii) of the applicable Treasury Regulations) that is leased to
Tenant with respect to the Leased Property at the beginning and end of a Fiscal
Year cannot exceed twelve and one-half percent (12.5%) of the average of the
aggregate fair market values of the real and personal property comprising such
Leased Property that is leased to Tenant under such lease at the beginning and
end of such Fiscal Year (the “REIT Personal Property Limitation”). If Landlord
reasonably anticipates that the REIT Personal Property Limitation will be
exceeded with respect to the Leased Property for any Fiscal Year, Landlord may,
at Landlord’s sole option and absolute discretion (i) notify Tenant, and
Landlord and Tenant shall negotiate in good faith the purchase by Tenant of
items of personal property anticipated by Landlord to be in excess of the REIT
Personal Property Limitation, provided, in such event, Tenant’s responsibility
to purchase such personal property would be offset by Landlord in some mutually
agreeable manner, which would not result in Landlord earning income which would
constitute “unrelated business taxable income” within the meaning of Section 512
of the Code, if Landlord was a “qualified trust” within the meaning of Section
856(h)(3)(E) of the Code; or (ii) restructure the ownership of Landlord and/or
Landlord’s ownership of the personal property and lease, or cause an Affiliate
to lease to Tenant, pursuant to a separate lease agreement, such personal
property, and Tenant agrees that it shall cooperate with Landlord in good faith
in connection with such restructuring and shall execute any separate or amended
lease agreements, provided the same do not materially affect Tenant’s rights and
obligations under this Lease.

 



 - 55 - 

 

 

15.2        Basis for Sublease Rent Restricted. Tenant cannot sublet the
property that is leased to it by Landlord, or enter into any similar
arrangement, on any basis such that the rental or other amounts paid by the
sublessee thereunder would be based, in whole or in part, on either (a) the net
income or profits derived by the business activities of the sublessee or (b) any
other formula such that any portion of the rent paid by Tenant to Landlord would
fail to qualify as “rents from real property” within the meaning of Section
856(d) and Section 512(b)(3) of the Code and regulations promulgated thereunder.

 

15.3        Landlord Affiliate Subleases Restricted. Anything to the contrary in
this Lease notwithstanding, Tenant shall not sublease the Leased Property to, or
enter into any similar arrangement with, any person in which Landlord owns,
directly or indirectly, a ten percent (10%) or more interest, with the meaning
of Section 856(d)(2)(B) of the Code, and any such action shall be deemed void ab
initio. Anything to the contrary in this Lease notwithstanding, Tenant shall not
sublease the Leased Property to, or enter into any similar arrangement with, any
Person that Landlord would be deemed to control within the meaning of Section
512(b)(13) of the Code.

 

15.4        Landlord Interests in Tenant Restricted. Anything to the contrary in
this Lease notwithstanding, neither party shall take, or permit to take, any
action that would cause Landlord to own, directly or indirectly, a ten percent
(10%) or greater interest in Tenant within the meaning of Section 856(d)(2)(B)
of the Code, and any similar or successor provision thereto, and any such action
shall be deemed void ab initio. In addition, anything to the contrary in this
Lease notwithstanding, Tenant shall not take or permit to take, any action that
would cause Landlord to own, directly or indirectly, such interest in Tenant
such that amounts received from Tenant would represent amounts received from a
controlled entity within the meaning of Section 512(b)(13) of the Code.

 

 - 56 - 

 

 

15.5        Landlord Services. Any services provided by, or on behalf of,
Landlord will not prevent any amounts received or accrued from qualifying as
“rents from real property” (within the meaning of Section 856(d)(2) or Section
512(b)(3) of the Code.

 

15.6        Certain Subtenants Prohibited. Anything to the contrary in this
Lease notwithstanding, Tenant shall not sublease the Leased Property to, or
enter into any similar arrangement with, any Person that would be described in
Section 514(c)(9)(B)(iii) or (iv) of the Code.

 

15.7        Future Amendment. Tenant hereby agrees to amend this Article 15 from
time to time as Landlord deems necessary or desirable in order to effectuate the
intent hereof, so long as any such amendment does not materially alter the
economic terms of this Lease.

 

ARTICLE 16

 

SUBLETTING AND ASSIGNMENT

 

16.1        Transfers Prohibited Without Consent. Subject to Section 4.1, Tenant
shall not, without the prior written consent of Landlord in each instance, which
consent may be withheld in Landlord’s sole opinion and discretion, sell, assign,
sublease, license, concession or otherwise transfer this Lease, or Tenant’s
interest in the Leased Property, in whole or in part, or any rights or interest
which Tenant may have under this Lease, or sublet, license or concession any
part of the Leased Property, or grant or permit any Lien or encumbrance on or
security interest in Tenant’s interest in this Lease, except as set forth in
this Article 16 or under Section 20.4 below. Any sale, assignment, sublease,
license, concession or transfer of this Lease without the prior written consent
of Landlord shall be voidable at Landlord’s option. Notwithstanding the
foregoing, this Section 16.1 shall not apply to a transfer in which, subject to
Landlord’s reasonable approval, the transferee tenant and guarantor entities
possess a net worth and credit profile equal to or greater than that of Tenant.

 

16.2        Indirect Transfer Prohibited Without Consent. Schedule 16.2 attached
hereto sets forth the current ownership and Control of Tenant. A (a) sale,
assignment, pledge, transfer, exchange or other disposition of the stock,
partnership interests, membership interests or other equitable interests in
Tenant or any Person Controlling Tenant, which results in a change or transfer
of Control or a change or transfer of management of Tenant, or (b) merger,
consolidation or other combination of Tenant with another entity which results
in a change or transfer of management or Control of Tenant, shall be deemed an
assignment hereunder and shall be subject to Section 16.1 hereof. For purposes
hereof, change or transfer of management or Control or effective Control, shall
mean a transfer of fifty percent (50%) or more of the economic benefit of, or
Control of, any such entity. Notwithstanding the foregoing, any Affiliate of
Tenant may transfer his, her or its stock, partnership interests, membership
interests or other equitable interests in Tenant without first obtaining the
prior written consent of Landlord if such transfer or other disposition (i) is
the result of the death of such Affiliate, (ii) involves a transfer to (A) the
Immediate Family of such Affiliate, or (B) a trust of which such Affiliate is
the grantor and such Affiliate, or his or her spouse, is the trustee for the
benefit of such spouse or Immediate Family of such spouse, or (C) an Entity or
Entities in which such Affiliate, spouse or Immediate Family member shall retain
Control; provided, however, that the prior written consent of Landlord, in its
sole and absolute discretion, shall be obtained for any transfer(s) of a
Controlling interest in the management of Tenant. Notwithstanding the foregoing,
this Section 16.2 shall not apply to a transfer in which, subject to Landlord’s
reasonable approval, the successor entity possesses a net worth and credit
profile equal to or greater than that of its predecessor.

 

 - 57 - 

 

 

16.3        Adequate Assurances. Without limiting any of the foregoing
provisions of this Article, if, pursuant to the U.S. Bankruptcy Code, as the
same may be amended from time to time, Tenant is permitted to assign or
otherwise transfer its rights and obligations under this Lease in disregard of
the restrictions contained in this Article, the assignee shall be deemed to
agree to provide adequate assurance to Landlord (a) of the continued use of the
Leased Property solely in accordance with the Permitted Use thereof, (b) of the
continuous operation of the business on the Leased Property in strict accordance
with the requirements of Article 4 hereof, and (c) of such other matters as
Landlord may reasonably require at the time of such assumption or assignment.
Without limiting the generality of the foregoing, adequate assurance shall
include, without limitation, the requirement that any such assignee shall (i)
have a net worth (exclusive of good will) of not less than the aggregate of the
Rent due and payable for the previous Fiscal Year and (ii) provide Landlord with
a security deposit or irrevocable letter of credit equal to the then current
Security Deposit amount. Such assignee shall expressly assume this Lease by an
agreement in recordable form, an original counterpart of which shall be
delivered to Landlord prior to an assignment of this Lease. Any approval of such
successor Tenant shall not affect or alter Landlord’s approval rights of each
manager of the Leased Property or successor Tenants.

 

16.4        Landlord Transfers. Landlord may, in its sole and absolute
discretion, sell, assign, convey or otherwise transfer its interest in this
Lease or the Leased Property, or any portion thereof, or any interest therein,
directly or indirectly, to any Person, without the consent of Tenant. Tenant
shall attorn to any such transferee and continue to be bound by this Lease in
the event of any such transfer, provided, however, that Tenant shall continue to
pay Rent and other Additional Charges to Landlord and performance all other
obligations under this Lease in favor of Landlord until Tenant receives written
notice of any such assignment of this Lease by Landlord and a copy of such
transferee’s assumption of all obligations of Landlord under the terms of this
Lease.

 

16.5        Resident Agreements. Notwithstanding Section 16.1, Tenant may
without Landlord's consent enter into rental agreements with residents at the
Facility under the form of resident agreement previously approved by Landlord
(and any material amendments to the form approved by Landlord during the Term in
its reasonable discretion).

 

ARTICLE 17

 

ESTOPPEL CERTIFICATES, FINANCIAL STATEMENTS AND OPERATING STATEMENTS

 

17.1        Estoppel Certificates.  Each of Tenant and Landlord shall from time
to time, within fifteen (15) days after receipt of a written request therefor
and without charge, give an Estoppel Certificate in the form (or substantially
the form) of Exhibit C attached hereto and containing such other matters as may
be reasonably requested to any Person specified by such requesting party.

 

 - 58 - 

 

 

17.2        Quarterly Financial Statements. Throughout the Term of this Lease,
Tenant shall prepare and deliver to Landlord: (i) within ten (10) calendar days
after the end of each Fiscal Quarter, a statement of Gross Revenues for the
Facility for the immediately preceding Fiscal Quarter and the Fiscal Year to
date; (ii) within fifteen (15) calendar days after the end of each Fiscal
Quarter, an income (or profit and loss) statement, an operating balance sheet
and a cash flow statement for the Facility showing the results of the operation
of the Leased Property, including an occupancy report and census data for the
immediately preceding Fiscal Quarter and for the Fiscal Year to date; (iii)
within fifteen (15) calendar days after the end of each Fiscal Quarter, an
income (or profit and loss) statement, an operating balance sheet and a cash
flow statement for the Parent of Tenant for the immediately preceding Fiscal
Quarter and for the Fiscal Year to date; (iv) an accounts receivable aging
report delivered each month; and (v) within twenty (20) calendar days after the
end of each Fiscal Quarter, a reconciliation of the Reserve for the immediately
preceding Fiscal Quarter. This information shall be provided to Landlord under a
complete financial statement for the Business which shall be delivered
electronically within the designated time periods in the form customarily
provided in the industry and approved in advance by Landlord. The aforesaid
financial statements shall be accompanied by an Officer’s Certificate which, for
purposes hereof shall mean a Certificate of the Chief Executive Officer or the
Chief Financial Officer of Tenant (or of Tenant’s general partner) (an
“Officer’s Certificate”) in which such Officer shall certify to the best of such
Officer’s knowledge (a) that such statements have been properly prepared in
accordance with GAAP and are true, correct and complete in all material respects
and fairly present the consolidated financial condition of Tenant at and as of
the dates thereof and the results of its operations for the period covered
thereby, and (b)          that no Event of Default has occurred and is
continuing hereunder.

 

17.3        Annual Financial Statements. Tenant shall deliver to Landlord within
ninety (90) days after the end of each Fiscal Year, a profit and loss statement,
balance sheet and statement of cash flow certified by an independent certified
public accountant who is actively engaged in the practice of his profession and
who is acceptable to Landlord in Landlord’s reasonable discretion or, as
provided for below, and by the Chief Financial Officer of Tenant (which
statement shall also be certified by an officer, partner or member in Tenant)
showing results from the operation of the Leased Property during such Fiscal
Year, including without limitation, an accounting of the calculation of amounts
paid into the Reserve and reasons for material variations from the approved
budget for such year. The aforesaid financial statements shall be accompanied by
an Officer’s Certificate which, for purposes hereof shall mean a Certificate of
the Chief Executive Officer or the Chief Financial Officer of Tenant (which
Certificate shall also be certified by another officer of Tenant or Tenant’s
general partner, managing member or manager, as applicable) in which such
Officer shall certify to the best of such Officer’s knowledge (a) that such
statements have been properly prepared in accordance with GAAP and are true,
correct and complete in all material respects and fairly present the
consolidated financial condition of Tenant at and as of the dates thereof and
the results of its operations for the period covered thereby, and (b) that no
Event of Default has occurred and is continuing hereunder. Tenant shall also
deliver to Landlord at any time and from time to time, upon not less than twenty
(20) days’ notice from Landlord, any financial statements or other financial
reporting information required to be filed by Landlord with the SEC or any other
governmental authority or required pursuant to any order issued by any
Governmental Agencies or arbitrator in any litigation to which Landlord is a
party for purposes of compliance therewith. Notwithstanding the foregoing, in
the event that Tenant’s financial records are not otherwise being reviewed or
audited by an independent certified public accountant then Landlord will accept
financial statements certified true and correct by the Chief Financial Officer
of Tenant (or of Tenant’s general partner). In connection with Landlord’s
responsibility to maintain effective internal controls over financial reporting
and the requirements for complying with the Sarbanes-Oxley Act of 2002, Tenant
hereby agrees to provide access to the Leased Property, including the Leased
Property’s books and records, and reasonable assistance necessary to Landlord
that will allow Landlord to conduct activities necessary to satisfy such
responsibilities, including, but not limited to, the activities necessary to
comply with Sections 302 and 404 of the Sarbanes-Oxley Act of 2002, standards
issued by the Public Company Accounting Oversight Board and adopted by the SEC,
or other similarly promulgated guidance by other regulatory agencies. Landlord
agrees to provide Tenant with appropriate notice regarding the conduct of
activities anticipated in this provision. Tenant agrees to provide, at
Landlord’s request, evidence of Tenant’s documented policies, if any, regarding
“whistle-blower” procedures and regarding the reporting of fraud or
misstatements involving financial reporting.

 

 - 59 - 

 

 

17.4         Records. Tenant shall keep and maintain at all times in accordance
with GAAP (separate and apart from its other books, records and accounts)
complete and accurate up to date books and records adequate to reflect clearly
and correctly the results of operations of the Leased Property. Such books and
records shall be kept and maintained at the Leased Property or Tenant’s
principal office at 14911 Quorum Drive, Suite 380, Dallas, Texas 75254. Landlord
or its representatives shall have, at all reasonable times during normal
business hours, reasonable access, on reasonable advance Notice, to examine and
copy the books and records pertaining to the Leased Property.

 

17.5         General Operations Budget. In addition to the Reserve Budget,
Tenant shall furnish to Landlord, on or before November 1 of each Fiscal Year
proposed annual budgets and business plan in a form satisfactory to Landlord and
consistent with the then standards for inpatient rehabilitation facilities
comparable to the Facility setting forth the strategic plans of the Business,
which specific departmental support plans and projected income and costs and
expenses projected to be incurred by Tenant in managing, leasing, maintaining
and operating the Business during the following Fiscal Year. Landlord shall
approve or disapprove the annual budgets and business plan within thirty (30)
days of receipt thereof.

 

17.6         Quarterly Meetings. At Landlord’s request, Tenant shall make
Tenant’s property management team and the executive officers of Tenant (or of
Tenant’s general partner or managing member, if applicable) available to meet
with Landlord once during each Fiscal Quarter to discuss the Reserve Budget, the
annual budgets and any other items related to the operation of the Business,
which Landlord wishes to discuss. Such meetings shall be conducted via
teleconference or at a location mutually agreeable to Landlord and Tenant and
each of Landlord and Tenant shall be solely responsible for their respective
expenses in connection with such meetings. Tenant agrees to give good faith
consideration to any suggestions or requests that Landlord may have.

 

17.7         Monthly Statements of Operations. Throughout the Term of this
Lease, Tenant shall prepare and deliver to Landlord: within twenty (20) calendar
days after the end of each Accounting Period, a report of Facility operations,
to include, at a minimum: (a) census for the preceding month showing available
units and resident days as well as actual units and resident days for the
preceding month; (b) copies of any communications from regulatory agencies
having authority over the Facility; and (c) notice of how much of the Facility
is devoted to Medicaid or Medicare, if any.

 

 - 60 - 

 

 

17.8         Guarantor Financial Statements. Guarantor shall deliver to Landlord
within ninety (90) days after the end of each Fiscal Year, a personal profit and
loss statement and balance sheet reflecting the financial standing of Guarantor
for the applicable quarter; provided, however, that upon the occurrence and
continuance of an Event of Default, Guarantor shall deliver such financial
statements on a quarterly basis, within thirty (30) days after the end of each
quarter of a Fiscal Year.

 

17.9         Audit Rights. Landlord shall have the right, at its sole cost and
expense, to perform an audit on any of the foregoing reports provided by Tenant,
and Tenant agrees to reasonably cooperate with any such audit. Subject to
Applicable Laws, Landlord shall have access to Tenant’s books and records
relating to the Leased Property and shall have the right to audit such books and
records, including, with respect to any reports furnished by Tenant to Landlord
pursuant to the terms of this Lease, during the period of this Lease and for a
period of five (5) years after termination of this Lease. Subject to Applicable
Laws, Landlord also reserves the right, upon reasonable notice and during
business hours, to perform any and all additional audits relating to Tenant’s
activities either at the Leased Property or at Tenant’s office located at 14911
Quorum Drive, Suite 380, Dallas, Texas 75254. If Landlord’s employees or agents
discover either weaknesses in internal control or errors in record keeping,
Tenant shall correct such discrepancies either upon discovery or within a
commercially reasonable period of time using diligent, efforts to remedy same.
Tenant shall inform Landlord in writing of the action taken to correct such
audit discrepancies. If Tenant fails to correct such discrepancies, Landlord
shall have the right to require Tenant to outsource the corresponding accounting
or record-keeping functions to Landlord-approved providers or terminate this
Lease. Any and all such audits conducted either by Landlord’s employees or
agents shall be at the sole expense of Landlord. However, if an audit reveals
any material weaknesses or significant deficiencies in internal controls as
defined by the Public Company Accounting Oversight Board, any errors in record
keeping, any misappropriation of funds by Tenant, its agents or employees or if
the audit reveals that the net cash flow from the Leased Property for the period
audited exceeded the net cash flow reported by Tenant in the reports submitted
to Landlord pursuant to the terms of this Lease for such period by 5%, the cost
of the audit shall be borne by Tenant. Landlord’s right to require Tenant to pay
the cost of audit under these circumstances shall be in addition to any other
rights or remedies that Landlord may have under this Lease or in law or equity.

 

ARTICLE 18

 

LANDLORD’S RIGHT TO INSPECT

 

Landlord, Mortgagee and their agents shall have the right, upon providing at
least 24 hours advance notice to Tenant, to enter upon the Leased Property or
any portion thereof at any reasonable time to inspect the same, including but
not limited to, the operation, sanitation, safety, maintenance and use of the
same, or any portions of the same and to assure itself that Tenant is in full
compliance with its obligations under this Lease (but Landlord and Mortgagee
shall not thereby assume any responsibility for the performance of any of
Tenant’s obligations hereunder, nor any liability arising from the improper
performance thereof). In making any such inspections, neither Landlord nor
Mortgagee shall unduly interrupt or interfere with the conduct of Tenant’s
Business.

 

 - 61 - 

 

 

ARTICLE 19

 

FACILITY MORTGAGES

 

19.1         Subordination. This Lease, Tenant’s interest hereunder and Tenant’s
leasehold interest in and to the Leased Property are hereby agreed by Tenant to
be and are hereby made junior, inferior, subordinate and subject in right,
title, interest, lien, encumbrance, priority and all other respects to any
mortgage or mortgages and security interests now or hereafter in force and
effect upon or encumbering Landlord’s interest in the Leased Property, or any
portion thereof, and to all collateral assignments by Landlord to any third
party or parties of any of Landlord’s rights under this Lease or the rents,
issues and profits thereof or therefrom as security for any liability or
indebtedness, direct, indirect or contingent, of Landlord to such third party or
parties, and to all future modifications, extensions, renewals, consolidations
and replacements of, and all amendments and supplements to any such mortgage,
mortgages or assignments, and upon recording of any such mortgage, mortgages or
assignments, the same shall be deemed to be prior in dignity, lien and
encumbrance to this Lease, Tenant’s interest hereunder and Tenant’s leasehold
interest in and to the Leased Property irrespective of the dates of execution,
delivery or recordation of any such mortgage, mortgages or assignments (such
mortgages, mortgages, security interests, assignments, modifications,
extensions, renewals, amendments, supplements and replacement being a “Facility
Mortgage”). Tenant shall reasonably cooperate with Landlord and any Mortgagee or
potential Mortgagee in connection with a Facility Mortgage, including, but not
limited to, consenting to non-material and reasonable amendments to this Lease
as may be requested by such Mortgagee, provided that such amendments do not
materially alter the economic terms of this Lease or the use and operation of
any of the Leased Property or materially increase Tenant’s obligations or
decrease its rights hereunder. The foregoing subordination provisions of this
Section shall be automatic and self-operative without the necessity of the
execution of any further instrument or agreement of subordination on the part of
Tenant, so long as the terms of the Facility Mortgage recognize the existence of
this Lease and acknowledge and evidence Mortgagee’s reasonably satisfactory
agreement that, so long as no Event of Default by Tenant has occurred and is
continuing under this Lease (after the expiration of the applicable notice and
curative periods contained herein) (i) Mortgagee, its successors and assigns (or
any other purchaser at any foreclosure sale pursuant to the Facility Mortgage or
any other security instrument in connection therewith) shall not disturb
Tenant’s right of possession to the Leased Property and all other rights of
Tenant hereunder in the event that Mortgagee, its successors and assigns (or any
other purchaser at any foreclosure sale pursuant to the Facility Mortgage or any
other security instrument in connection therewith) acquires title to all or any
part of the Leased Property pursuant to the exercise of any remedy provided for
in the Facility Mortgage or any other related security instrument or acceptance
of title to the Leased Property in lieu of any such foreclosure, (ii) Tenant may
use the Reserves as provided in this Lease, and (iii)Tenant shall not be named
as a party defendant to any action to foreclose the liens and security interests
of the Facility Mortgage or any other related security instrument, except to the
extent required by Applicable Law. Tenant acknowledges and agrees that
notwithstanding the foregoing automatic subordination, if Landlord or Mortgagee
shall request that Tenant execute and deliver any further instrument or
agreement of subordination of this Lease or Tenant’s interest hereunder or
Tenant’s leasehold interest in the Leased Property to any such Facility
Mortgage, in confirmation or furtherance of or in addition to the foregoing
subordination provisions of this Section, Tenant shall promptly execute and
deliver the same to the requesting party so long as the same is reasonably
acceptable to Tenant, is consistent with the terms and provisions of this Lease
and does not materially increase Tenant’s obligations or decrease its rights
hereunder. Tenant agrees that it will, from time to time, execute such
documentation as may be reasonably requested by Landlord and any Mortgagee (a)
to assist Landlord and such Mortgagee in establishing or perfecting any security
interest in Landlord’s interest in the Reserve and any funds therein; and (b) to
facilitate or allow Landlord to encumber the Leased Property or any portion
thereof as herein contemplated. If, within thirty (30) calendar days following
Tenant’s receipt of a written request by Landlord, Tenant shall fail or refuse
or shall have not executed any such further instrument or agreement of
subordination, which satisfies the criteria set forth in this Section 19.1,
Tenant shall be in breach and default of its obligation to do so and of this
Lease and Landlord shall be entitled thereupon to exercise any and all remedies
available to Landlord pursuant to this Lease or otherwise provided by law. To
the extent Tenant is required to incur any additional out of pocket costs, fees
and expenses in connection with the review and negotiation of any agreements or
confirmations required from Tenant under the terms of this Section 19.1,
Landlord shall promptly reimburse Tenant for all such reasonable costs, fees and
expenses.

 

 - 62 - 

 

 

19.2         Attornment. Tenant shall and hereby agrees to attorn, and be bound
under all of the terms, provisions, covenants and conditions of this Lease, to
any successor of the interest of Landlord under this Lease for the balance of
the Term of this Lease remaining at the time of the succession of such interest
to such successor. In particular, in the event that any proceedings are brought
for the foreclosure of any Facility Mortgage, Tenant shall attorn to the
purchaser at any such foreclosure sale and recognize such purchaser as Landlord
under this Lease. Tenant agrees that neither the purchaser at any such
foreclosure sale nor the foreclosing Mortgagee or holder of any such Facility
Mortgage shall have any liability for any act or omission of Landlord, be
subject to any offsets or defenses which Tenant may have as claims against
Landlord, or be bound by any advance rents which may have been paid by Tenant to
Landlord for more than the current period in which such rents come due.

 

19.3         Rights of Mortgagees and Assignees. Any Mortgagee shall have the
right to unilateral enjoyment, exercise or control over the rights, remedies,
powers and interests of Landlord hereunder, or otherwise arising under
Applicable Law, as assigned or granted to such Mortgagee by Landlord or as
provided in any Facility Mortgage. At the time of giving any notice of default
to Landlord, Tenant shall mail or deliver to any Mortgagee of whom Tenant has
notice, a copy of any such notice. No notice of default or termination of this
Lease by Tenant shall be effective until each Mortgagee shall have been
furnished a copy of such notice by Tenant. In the event Landlord fails to cure
any default by it under this Lease, the Mortgagee shall have, at its option, a
period of thirty (30) days after expiration of any cure period of Landlord
within which to remedy such default of Landlord or to cause such default to be
remedied. In the event that the Mortgagee elects to cure any such default by
Landlord, then Tenant shall accept such performance on the part of such
Mortgagee as though the same had been performed by Landlord, and for such
purpose Tenant hereby authorizes any Mortgagee to enter upon the Leased
Property, to the extent necessary to exercise any of Landlord’s rights, powers
and duties under this Lease. If, in the event of any default by Landlord which
is reasonably capable of being cured by a Mortgagee, the Mortgagee promptly
commences and diligently pursues to cure the default, then Tenant will not
terminate this Lease or cease to perform any of its obligations under this Lease
so long as the Mortgagee is, with due diligence, engaged in the curing of such
default.

 

 - 63 - 

 

 

ARTICLE 20

 

ADDITIONAL COVENANTS OF TENANT

 

20.1        Conduct of Business. Tenant shall not engage in any business on the
Leased Property other than for the Permitted Use, and any activities incidental
thereto, and shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect and in good standing its corporate,
limited partnership, limited liability company or other entity status and
existence and its rights and Permits reasonably necessary to conduct the
Business.

 

20.2        Additional Covenants of Tenant. In addition to the other covenants
and representations of Tenant herein and in this Lease, Tenant hereby covenants,
acknowledges and agrees that Tenant shall:

 

(a)          Not guaranty any obligation of any Person.

 

(b)          Pay or cause to be paid all lawful claims for labor and rents with
respect to the Leased Property, unless bonded, and in accordance with the terms
hereof.

 

(c)          Pay or cause to be paid all trade payables with respect to the
Leased Property.

 

(d)          Not declare, order, pay or make, directly or indirectly, any
Distribution or any payments to any partners or Affiliates as to Tenant
(including payments in the ordinary course of business and payments pursuant to
any management agreements with any such Affiliate, but expressly excluding
payments to any partners or Affiliates of Tenant for reimbursement of operating
expenses incurred by such partners or Affiliates in connection with the
operation and management of the Leased Property pursuant to any management
agreement with such partners or Affiliates), or set apart any sum of property
therefor, or agree to do so, if, at the time of any proposed action described in
this Section 20.2(d) or immediately after giving effect thereto, any Event of
Default shall exist.

 

(e)          Except as otherwise permitted by this Lease, not sell, lease (as
lessor or sublessor), transfer or otherwise dispose of or abandon, all or any
material portion of its assets or business to any Person, or sell, lease,
transfer or otherwise dispose of or abandon any of the P&E or Tenant’s Personal
Property; provided, however, Tenant may dispose of portions of the P&E or
Tenant’s Personal Property which have become inadequate, obsolete, worn out,
unsuitable, undesirable or unnecessary, provided substitute equipment or
fixtures having equal or greater value and utility have been provided.

 

 - 64 - 

 

 

(f)           Provide and maintain throughout the Term, all Tenant’s Personal
Property and P&E Replacements as shall be necessary in order to operate the
Leased Property in compliance with applicable Legal Requirements, Insurance
Requirements and otherwise in accordance with customary practice in the industry
for the Permitted Use.

 

(g)          Not, except as approved in writing by Landlord, either directly or
indirectly, for itself, or through, or on behalf of, or in connection with any
Person, divert or attempt to divert any business or customer of the Leased
Property to any competitor, by direct or indirect inducement or otherwise, or do
or perform, directly or indirectly, any other act injurious or prejudicial to
the good will associated with Landlord or the Leased Property.

 

(h)          Except for liabilities incurred in the ordinary course of business,
not create, incur, assume or guarantee, or permit to exist or become or remain
liable directly or indirectly upon, any Indebtedness except the Indebtedness of
Tenant to Landlord (or, if unsecured and expressly subject to the terms of this
Lease and Landlord’s interest hereunder, and payable solely out of excess cash
flow after payment of all Rent hereunder, to Tenant’s shareholders, partners or
members, as applicable). Tenant further agrees that the obligee in respect of
any such Indebtedness shall agree in writing, in form and substance satisfactory
to Landlord, that (w) the payment of such Indebtedness shall be expressly
subordinate in all respects to all of Tenant’s obligations under this Lease, (x)
no remedies may be exercised by the obligee with respect to enforcement or
collection of such Indebtedness until such time as this Lease shall be
terminated and all of Tenant’s obligations hereunder shall have been discharged
in full; (y) such Indebtedness shall not be assigned by the obligee to any other
party; and (z) the obligee shall not initiate or join in any bankruptcy
proceedings against Tenant. As used in this Section 20.2(h) (and notwithstanding
any other definition of Indebtedness herein), Indebtedness shall mean all
obligations, contingent or otherwise, to pay or repay monies irrespective of
whether, in accordance with GAAP, such obligations should be reflected on the
obligor’s balance sheet as debt.

 

(i)           Ensure compliance with the terms and conditions of that certain
Development Agreement by and between City of Surprise, Arizona and Cobalt
Medical Partners, LLC dated December 11, 2013 in the Official Records at
2013-1051037.

 

20.3        Notice to Landlord of Severe Incident and/or Significant Property
Damage. In the event of a Severe Incident (defined in Section 20.3.1 below) or
Significant Property Damage (defined in Section 20.3.2 below) (in each case, an
“Incident”), Tenant shall notify Landlord within twenty-four (24) hours of
learning of the occurrence of any such Incident via email at notice@cnl.com.
Such email notification shall include, at a minimum, (i) the names and contact
information of the parties involved in the Incident, to the extent known at that
time, (ii) a brief description of the Incident, and (iii) all measures that
Tenant (or any other Person(s), to the knowledge of Tenant) is currently
undertaking, or plans to undertake to the extent known, to resolve the Incident
and to prevent, in connection with a Severe Incident and/or Significant Property
Damage, any further harm to person or damage to property as result of such
Incident.

 

 - 65 - 

 

 

20.3.1     Severe Incident. The defined term “Severe Incident” shall mean any
material or significant accident, incident, claim, cause of action, loss of or
damage to the Leased Property, Tenant’s Personal Property or any other property
of third parties, or injury to or death of a person occurring on or about the
Leased Property or adjoining sidewalks or rights of way under Tenant’s control
during the Term, including, but not limited to, the following: (i) a fatality,
(ii) claim of abuse, assault or molestation, (iii) personal injury resulting in
the amputation of a limb, brain injury, burns over fifty percent (50%) or more
of a person’s body, hearing or sight loss, internal injury resulting in impaired
organ function, spinal cord injury resulting in any degree of paralysis, or
substantial disfigurement, or (iv) a mass casualty event, such as a ride or
other attraction incident, wildfire or building fire, earthquake, and pier
collapse.

 

20.3.2     Significant Property Damage. The defined term “Significant Property
Damage” shall mean any incident resulting in significant damage to the Leased
Property including, but not limited to the following: fires, floods, avalanches,
earthquakes, catastrophic structure failure, roof collapse, or any Force Majeure
Event caused by either man or nature.

 

20.4        Leasehold and Accounts Receivable Financing. Without the prior
written consent of Landlord, which consent shall not be unreasonably
conditioned, withheld or delayed, Tenant shall not: (a) encumber any or all of
the Leased Property, or any or all of its interests under this Lease, with
leasehold or accounts receivable financing; or (b) engage in equipment financing
for the Business (collectively, “Tenant Financing”). If such consent is granted
by Landlord, Landlord agrees, upon written request of Tenant, to subordinate its
lien and security interest in the accounts receivable or purchased equipment to
liens of third party lenders for such approved financing(s), pursuant to the
terms of a commercially reasonable intercreditor agreement (the
“Intercreditor”). The Intercreditor shall be subject to the prior reasonable
review and approval of Landlord. Landlord shall not be required to execute and
deliver the Intercreditor, and subordinate its lien hereunder unless and until:
(y) a copy of all relevant documents comprising the proposed Tenant Financing
(the “Tenant Loan Documents”) have been delivered to Landlord, and (z) Landlord
has reasonably reviewed and approved of the terms and conditions of the Tenant
Loan Documents. Tenant shall pay Landlord’s legal fees incurred in connection
with Landlord’s review and approval of the Intercreditor and Tenant Loan
Documents.

 

20.5        Resale Certificate. Tenant acknowledges that Landlord may provide,
but has no obligation to do so, Tenant with a resale certificate pursuant to
A.R.S. Section 42-5022 (the “Resale Certificate”). Tenant shall not use the
Resale Certificate for any purpose other than for the purchase of Leased
Property, and any use of the Resale Certificate by Tenant shall comply with all
Legal Requirements, Applicable Laws, and any instructions provided to Tenant by
Landlord from time to time. Tenant shall be responsible for, and shall
indemnify, save, insure, pay, defend, and hold harmless Landlord from and
against, all liabilities, obligations, claims, damages, penalties, fines, causes
of action, costs, and expenses (including, without limitation, attorneys’ fees),
to the maximum extent permitted by law, which are imposed upon, incurred by, or
asserted against Landlord by reason of Tenant’s use of the Resale Certificate in
violation of this Section 20.5. The foregoing indemnity obligation of Tenant
shall survive the termination or expiration of this Lease.

 

 - 66 - 

 

 

20.6        Intellectual Property License; After-Acquired Intellectual Property;
Use of All Intellectual Property.

 

20.6.1     Intellectual Property License. Tenant hereby grants to Landlord a
limited, non-exclusive, royalty-free license (the “IP License”) to use (i) the
names “Cobalt Rehabilitation Hospital” and “Cobalt Rehabilitation Hospital of
Surprise”, (ii) any derivative or variation of the foregoing, or (iii) any other
names utilized by Tenant or its Affiliates in the operation of the Leased
Property (collectively, the “Licensed Intellectual Property”) during the Term of
this Lease throughout the world (the “Territory”). Landlord may use the Licensed
Intellectual Property in its discretion (each such use, a “Licensed Use” and
together the “Licensed Uses”) but only to the extent any such Licensed Use does
not violate the terms of this Lease.

 

20.6.2     No Implied License. Landlord acknowledges that the IP License granted
herein is limited to the rights and Licensed Uses explicitly set forth herein
and that nothing herein shall be construed to grant any rights to Landlord other
than those rights that are explicitly described hereunder.

 

20.6.3     Right to Sublicense. Landlord shall have the right to sublicense the
rights granted to Landlord herein to any Affiliate or agent without the prior
written consent of Tenant.

 

20.6.4     Compliance with Laws. Landlord shall exercise the IP License and
engage in all Licensed Uses of the Licensed Intellectual Property in compliance
with all applicable federal, state, and/or local laws, statutes, regulations and
ordinances.

 

20.6.5     Tenant’s Right to Grant Additional Licenses. Notwithstanding any
other provision of this Lease, Tenant and its Affiliates shall have the right to
use the Licensed Intellectual Property for any and all purposes. Tenant retains
all rights not expressly granted herein.

 

20.6.6     Protection and Maintenance of Licensed Intellectual Property. Tenant
shall be obligated to protect, maintain and renew any protection, registration
or filings for any of the Licensed Intellectual Property that requires filing,
registration or maintenance, including payment of fees, with any governmental
body or agency. Landlord agrees that Tenant has the sole right to pursue such
registrations and protections, and to the extent applicable choose to abandon
any such registrations or protections, in its sole and complete discretion. If
Tenant intends to abandon or cease maintaining any of the Licensed Intellectual
Property, it shall notify Landlord and Landlord shall have the option, at
Landlord’s sole discretion, cost and expense, to assume all responsibilities for
maintenance and prosecution of any such Licensed Intellectual Property in the
event Tenant chooses to abandon such Licensed Intellectual Property.

 

20.6.7     Compensation. The IP License granted to Landlord by Tenant hereunder
is fully-paid and royalty free for the Licensed Use of the Licensed Intellectual
Property. Landlord shall not be responsible for paying any monetary fees to
Tenant in consideration for the grant of the IP License for the Licensed Uses.

 

20.6.8     Termination. The IP License granted hereunder shall automatically
terminate on the date which is sixty (60) days after the termination of this
Lease. The terms of this Section 20.6 shall survive the termination of this
Lease.

 

20.7        After Acquired Intellectual Property. To the extent Landlord permits
Tenant to make use of any intellectual property created or provided by Landlord
to Tenant after the Effective Date that relates to the Leased Property
(“After-Acquired Intellectual Property”), Tenant covenants hereunder to comply
with any restrictions that Landlord may impose with respect to Tenant’s use
thereof, including, without limitation, any restrictions contained in any
license or other agreement pursuant to which Landlord derives its rights with
respect to such intellectual property.

 

 - 67 - 

 

 

20.7.1     Use of After Acquired Intellectual Property and Leased Intellectual
Property. In addition to the conditions set forth in Section 20.7 above with
respect to the After- Acquired Intellectual Property, with respect to any
After-Acquired Intellectual Property or any Intellectual Property leased to
Tenant pursuant hereto, Tenant agrees as follows:

 

(a)          Such After-Acquired Intellectual Property and Intellectual Property
shall be used only for the purposes and in the manner of promoting the Facility
by way of Tenant’s website, marketing materials and any other media approved by
Landlord in its sole and absolute discretion;

 

(b)          Tenant shall not depict such After-Acquired Intellectual Property
or Intellectual Property in any manner or in any materials that would tend to
denigrate, disparage, tarnish, present in a false light or otherwise reflect
negatively on the such After-Acquired Intellectual Property or Intellectual
Property, Landlord or any of its Affiliates or any of the their respective
products or services;

 

(c)          Tenant shall not assign or otherwise transfer any of its rights, or
delegate, subcontract or otherwise transfer any of its obligations or
performance hereunder with respect to such After-Acquired Intellectual Property
or Intellectual Property. Any purported assignment, delegation or transfer in
violation hereof is void.

 

ARTICLE 21

 

MISCELLANEOUS

 

21.1        Limitation on Payment of Rent. All agreements between Landlord and
Tenant herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent or otherwise, shall the
Rent or any other amounts payable to Landlord under this Lease exceed the
maximum permissible under Applicable Laws, the benefit of which may be asserted
by Tenant as a defense, and if, from any circumstance whatsoever, fulfillment of
any provision of this Lease, at the time performance of such provision shall be
due, shall involve transcending the limit of validity prescribed by law, or if
from any circumstances Landlord should ever receive as fulfillment of such
provision such an excessive amount, then, ipso facto, the amount which would be
excessive shall be applied to the reduction of the installment(s) of Minimum
Rent next due and not to the payment of such excessive amount. This provision
shall control every other provision of this Lease and any other agreements
between Landlord and Tenant.

 

21.2        No Waiver. No release, discharge or waiver of any provision hereof
shall be enforceable against or binding upon Landlord or Tenant unless in
writing and executed by Landlord or Tenant, as the case may be. Neither the
failure of Landlord or Tenant to insist upon a strict performance of any of the
terms, provisions, covenants, agreements and conditions hereof, nor the
acceptance of any Rent by Landlord with knowledge of a breach of this Lease by
Tenant in the performance of its obligations hereunder, or the following of any
practice or custom at variance with the terms hereof, shall be deemed or
constitute a waiver of any rights or remedies that Landlord or Tenant may have
or a waiver of any subsequent breach or default in any of such terms,
provisions, covenants, agreements and conditions or the waiver of the right to
demand exact compliance with the terms hereof.

 

 - 68 - 

 

 

21.3        Remedies Cumulative. To the maximum extent permitted by law, each
legal, equitable or contractual right, power and remedy of Landlord, now or
hereafter provided either in this Lease or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord of any one
or more of such rights, powers and remedies shall not preclude the simultaneous
or subsequent exercise by Landlord of any or all of such other rights, powers
and remedies.

 

21.4        Severability. Any clause, sentence, paragraph, section or provision
of this Lease held by a court of competent jurisdiction to be invalid, illegal
or ineffective shall not impair, invalidate or nullify the remainder of this
Lease, but rather the effect thereof shall be confined to the clause, sentence,
paragraph, section or provision so held to be invalid, illegal or ineffective,
and this Lease shall be construed as if such invalid, illegal or ineffective
provisions had never been contained therein.

 

21.5        Acceptance of Surrender. No surrender to Landlord of this Lease or
of the Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Landlord and no
act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.

 

21.6        No Merger of Title. It is expressly acknowledged and agreed that it
is the intent of the parties that there shall be no merger of this Lease or of
the leasehold estate created hereby by reason of the fact that the same Person
may acquire, own or hold, directly or indirectly, this Lease or the leasehold
estate created hereby and the fee estate or ground landlord’s interest in the
Leased Property.

 

21.7        Tenant’s Representations. In addition to any other representation or
warranty set forth herein and as an inducement to Landlord to enter into this
Lease, Tenant hereby represents and warrants to Landlord as follows:

 

(a)          Tenant is a Texas limited liability company which is duly organized
and validly existing and in good standing under the laws of the state of its
formation. Tenant has all requisite power and authority under the laws of the
state of its formation and its articles of organization and agreement of limited
partnership or other charter documents to enter into and perform its obligations
under this Lease and to consummate the transactions contemplated hereby. Tenant
is duly registered or authorized, as applicable, to transact business in any
jurisdiction in which the nature of the business conducted by it requires such
qualification.

 

 - 69 - 

 

 

(b)          Tenant has taken all necessary action to authorize the execution,
delivery and performance of this Lease, and upon the execution and delivery of
any document to be delivered by Tenant, prior to the date hereof, such document
shall constitute the valid and binding obligation and agreement of Tenant,
enforceable against Tenant in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors and except to the extent that the availability of
equitable relief may be subject to the discretion of the court before which any
proceeding may be brought.

 

(c)          There are no judgments presently outstanding and unsatisfied
against Tenant or any of its properties, and neither Tenant nor any of its
properties are involved in any material litigation at law or in equity or any
proceeding before any court, or by or before any governmental or administrative
agency, which litigation or proceeding could materially adversely affect Tenant,
and no such material litigation or proceeding is, to the knowledge of Tenant,
threatened against Tenant and no investigation looking toward such a proceeding
has begun or is contemplated.

 

(d)          To the knowledge of Tenant, neither this Lease nor any other
document, certificate or statement furnished to Landlord by or on behalf of
Tenant in connection with the transaction contemplated herein contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading.
There is no fact or condition which materially and adversely affects the
business, operations, affairs, properties or condition of Tenant which has not
been set forth in this Lease or in other documents, certificates or statements
furnished to Landlord in connection with the transaction contemplated hereby.

 

(e)          All employees of Tenant or any Affiliate, if any, are solely
employees of Tenant or such Affiliate and not Landlord. Neither Tenant nor any
Affiliate of Tenant is Landlord’s agent for any purpose in regard to Tenant’s or
any Affiliate of Tenant’s employees or otherwise. Further, Tenant expressly
acknowledges and agrees that Landlord does not exercise any direction or control
over the employment policies or employment decisions of Tenant or any Affiliate
of Tenant. NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, TENANT HEREBY
EXPRESSLY ACKNOWLEDGES AND AGREES THAT TENANT MAY ENGAGE CERTAIN EMPLOYEES OF
THE BUSINESS WHO WERE EMPLOYEES OF SELLER OR PRIOR MANAGER PRIOR TO THE
EFFECTIVE DATE (THE “PRIOR EMPLOYEES”). TENANT FURTHER ACKNOWLEDGES AND AGREES
THAT LANDLORD MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER AS TO
COMPLIANCE WITH THE TERMS OR CONDITIONS OF ANY WRITTEN OR VERBAL EMPLOYMENT
CONTRACTS OR AGREEMENTS, WRITTEN OR UNWRITTEN EMPLOYEE POLICIES OR PROCEDURES,
OR COMPLIANCE OF SELLER OR THE PRIOR MANAGER WITH APPLICABLE LAWS REGARDING SUCH
PRIOR EMPLOYEES, INCLUDING, WITHOUT LIMITATION, OSHA, THE AMERICANS WITH
DISABILITIES ACT, THE WARN ACT OR THE COBRA ACT, AND TENANT ACKNOWLEDGES THAT
ITS EMPLOYMENT OF SUCH PRIOR EMPLOYEES IS AT TENANT’S SOLE RISK, AND FURTHER,
THAT TENANT SHALL INDEMNIFY, SAVE, PAY, INSURE, DISCHARGE AND HOLD HARMLESS
LANDLORD WITH RESPECT TO ANY LOSS, COST, LIABILITY OR EXPENSE IN CONNECTION WITH
ANY CLAIMS THEREUNDER OR THEREFOR, FOR THE PERIOD ON AND AFTER THE EFFECTIVE
DATE.

 

 - 70 - 

 

 

(f)          Tenant owns or has a license to use the names “Cobalt
Rehabilitation Hospital” and “Cobalt Rehabilitation Hospital Surprise” in
connection with the Facility and Tenant has not received notification of any
claims or actions by any party disputing or challenging Tenant’s right to use
such names. Tenant has all rights necessary to grant Landlord the non-exclusive
use of the name “Cobalt Rehabilitation Hospital” and “Cobalt Rehabilitation
Hospital Surprise” and any and all derivations thereof and to grant the IP
License set forth in Section 20.6.1.

 

(g)          Tenant has not (i) made any contributions, payments or gifts to or
for the private use of any governmental official, employee or agent where either
the payment or the purpose of such contribution, payment or gift is illegal
under the laws of the United States or the jurisdiction in which made, (ii)
established or maintained any unrecorded fund or asset for any purpose or made
any false or artificial entries on its books or (iii) made any payments to any
person with the intention or understanding that any part of such payment was to
be used for any purpose other than that described in the documents supporting
the payment. Tenant shall not take any such actions during the Term of this
Lease.

 

For the purposes of this Section 21.7, the phrase “to the knowledge of Tenant”
shall mean the actual knowledge of Erik de Vries, Omar Jenkins, and the current
general manager (or equivalent thereto) of the Facility after commercially
reasonable investigation and inquiry.

 

21.8        Quiet Enjoyment. Landlord covenants and agrees that so long as
Tenant shall timely pay all rents due to Landlord from Tenant hereunder and
keep, observe and perform all covenants, promises and agreements on Tenant’s
part to be kept, observed and performed hereunder, Tenant shall and may
peacefully and quietly have, hold and occupy the Leased Property free of any
interference from Landlord or any Person claiming by, through or under Landlord
of any of its Affiliates; subject, however, and nevertheless to the terms,
provisions and conditions of this Lease, the Permitted Encumbrances and
documents affecting title to the Leased Property approved by Tenant.

 

21.9        Recordation of Memorandum of Lease. At either party’s option, a
short form memorandum of this Lease in the form of Exhibit D attached hereto and
made a part hereof, may be recorded or filed among the applicable public records
of Maricopa County, Arizona. Tenant shall pay the transfer and all recording
costs associated therewith. In the event of a discrepancy between the provisions
of this Lease and such short form memorandum thereof, the provisions of this
Lease shall prevail.

 

21.10        Notices. Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Lease (each,
a “Notice”) shall be deemed adequately given if in writing and the same shall be
delivered by (a) personal delivery, (b) reputable overnight delivery service
with proof of delivery, (c) United States Mail, postage prepaid, registered or
certified mail, return receipt requested, or (d) legible facsimile transmission
with a confirmation sheet or e-mail, sent to the intended addressee at the
address set forth below, or to such other address or to the attention of such
other Person as the addressee shall have designated by written notice sent in
accordance herewith. Any notice so given shall be deemed to have been given upon
receipt or refusal to accept delivery, or, in the case of facsimile transmission
or e-mail, as of the date of the facsimile transmission or e-mail provided that
an original of such facsimile or e-mail is also sent to the intended addressee
by means described in clauses (a), (b) or (c) above.

 

 - 71 - 

 

 

(a) All such notices shall be addressed:

 

if to Landlord to: CHP SURPRISE AZ REHAB OWNER, LLC   c/o CNL Healthcare
Properties, Inc.   450 South Orange Avenue, Suite 1200   Orlando, Florida 32801
  Attention: Chief Financial Officer and General Counsel   Telephone No.: (407)
835-3201   Facsimile No.: (407) 835-3232   E-Mail: tracey.bracco@cnl.com    
with a copy to: Michael A. Okaty, Esq.   Foley & Lardner LLP   111 North Orange
Avenue, Suite 1800   Orlando, Florida 32801   Fax: (407) 648-1743   Email:
MOkaty@Foley.com     if to Tenant to: COBALT REHABILITATION HOSPITAL IV, LLC  
14911 Quorum Drive, Suite 380   Dallas, TX 75254   Attention: Erik de Vries  
Telephone No.: (972) 330-5871   Facsimile No.: (972) 330-5866   Email:
edevries@cobaltmedicaldevelopment.com

 

with a copy to (which shall not constitute notice):

Marshall Law Group PLLC

612 Pebble Beach Drive

Ardmore, Oklahoma 73401

Attention: Rich Marshall

Telephone No.: (214) 390-9151

Facsimile No.: (877) 827-0911

Email: rmarshall@legalmlg.com

 

(b) The addresses given above may be changed by any party, and their successors
and assigns and each shall have the right to specify as its address any other
address within the United States of America, by ten (10) days’ prior notice to
all other parties given in the manner provided herein.

 

 - 72 - 

 

 

21.11      Construction; Nonrecourse. Anything contained in this Lease to the
contrary notwithstanding, all claims against, and liabilities of, Tenant or
Landlord arising prior to any date of termination or expiration of this Lease
with respect to the Leased Property shall survive such termination or
expiration. Each term or provision of this Lease to be performed by Tenant shall
be construed as an independent covenant and condition. Time is of the essence
with respect to the performance of all obligations under this Lease, including,
without limitation, obligations for the payment of money. Except as otherwise
set forth in this Lease, any obligations arising prior to the expiration or
sooner termination of this Lease of Tenant (including without limitation, any
monetary, repair and indemnification obligations) and Landlord shall survive the
expiration or sooner termination of this Lease. In addition, solely with respect
to Landlord, nothing contained in this Lease shall be construed to create or
impose any liabilities or obligations and no such liabilities or obligations
shall be imposed on any of the shareholders, beneficial owners, direct or
indirect, officers, directors, trustees, employees or agents of Landlord or
Tenant for the payment or performance of the obligations or liabilities of
Landlord hereunder. The parties have participated jointly in the negotiation and
drafting of this Lease. In the event an ambiguity or question of intent or
interpretation arises, this Lease shall be construed as if drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Lease.

 

21.12      Counterparts; Headings. This Lease may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Captions and
headings in this Lease are for purposes of reference only and shall in no way
define, limit or describe the scope or intent of, or otherwise affect, the
provisions of this Lease. Each Exhibit referred to herein and attached hereto is
by this reference incorporated in this Lease.

 

21.13      Applicable Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State in which the Leased Property is located.

 

21.14      Right to Make Agreement. Each party warrants as of the Effective
Date, with respect to itself, that neither the execution and delivery of this
Lease, nor the compliance with the terms and provisions hereof, shall violate
any provision of any law, or any judgment, writ, injunction, order or decree of
any court or Governmental Authority; nor result in or constitute a breach or
default under or the creation of any lien, charge or encumbrance upon any of its
property or assets under, any indenture, mortgage, deed of trust, contract,
other commitment or restriction to which it is a party or by which it is bound;
nor require any consent, vote or approval which has not been given or taken, or
at the time of the transaction involved shall not have been given or taken. Each
party covenants that it has and will continue to have throughout the term of
this Lease and any extensions thereof, the full right to enter into this Lease
and perform its obligations hereunder.

 

 - 73 - 

 

 

21.15      Brokerage. Landlord and Tenant hereby represent and warrant to each
other that they have not engaged, employed or utilized the services of any
business or real estate brokers, salesmen, agents or finders in the initiation,
negotiation or consummation of the business and real estate transaction
reflected in this Lease. On the basis of such representation and warranty, each
party shall and hereby agrees to indemnify, pay and save and hold the other
party harmless from and against the payment of any commissions or fees to or
claims for commissions or fees by any real estate or business broker, salesman,
agent or finder resulting from or arising out of any actions taken or agreements
made by them with respect to the business and real estate transaction reflected
in this Lease.

 

21.16      No Partnership or Joint Venture. Landlord shall not, by virtue of
this Lease, in any way or for any purpose, be deemed to be a partner of Tenant
in the conduct of Tenant’s business upon, within or from the Leased Property or
otherwise, or a joint venture partner or a member of a joint enterprise with
Tenant.

 

21.17      Entire Agreement. This Lease (including all exhibits hereto) contains
the entire agreement between the parties and, except as otherwise provided
herein, can only be changed, modified, amended or terminated by an instrument in
writing executed by the parties. It is mutually acknowledged and agreed by
Landlord and Tenant that there are no verbal agreements, representations,
warranties or other understandings affecting the same; and that Tenant hereby
waives, as a material part of the consideration hereof, all claims against
Landlord for rescission, damages or any other form of relief by reason of any
alleged covenant, warranty, representation, agreement or understanding not
contained in this Lease.

 

21.18      Costs and Attorneys’ Fees. In addition to Landlord’s rights under
Sections 12.2 and 14.2, if either party shall bring an action to recover any sum
due hereunder, or for any breach hereunder, and shall obtain a judgment or
decree in its favor, the court may award to such prevailing party its reasonable
costs and reasonable attorney’s fees, specifically including reasonable
attorney’s fees incurred in connection with any appeals (whether or not taxable
as such by law). Landlord shall also be entitled to recover its reasonable
attorney’s fees and costs incurred in any bankruptcy action filed by or against
Tenant, including, without limitation, those incurred in seeking relief from the
automatic stay, in dealing with the assumption or rejection of this Lease, in
any adversary proceeding, and in the preparation and filing of any proof of
claim.

 

21.19      Approval of Landlord. Whenever Tenant is required under this Lease to
do anything to meet the satisfaction or judgment of Landlord, the reasonable
satisfaction or judgment of Landlord shall be deemed sufficient. The foregoing
provision of this Section shall not apply in any instance where the provisions
of this Lease expressly state that the provisions of this Section do not apply
or where the provisions of this Lease expressly state that such consent,
approval or satisfaction are subject to the sole and absolute discretion or
judgment of Landlord, and in each such instance Landlord’s approval or consent
may be unreasonably withheld or unreasonable satisfaction or judgment may be
exercised by Landlord.

 

21.20      Successors and Assigns. The agreements, terms, provisions, covenants
and conditions contained in this Lease shall be binding upon and inure to the
benefit of Landlord and Tenant and, to the extent permitted herein, their
respective successors and assigns.

 

 - 74 - 

 

 

21.21      Waiver of Jury Trial. TENANT AND LANDLORD HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAWS, THE RIGHT EITHER OF THEM OR THEIR HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS OR ASSIGNS MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION PROCEEDINGS OR COUNTERCLAIM, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS LEASE OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT TO TENANT’S
ENTERING INTO THIS LEASE AND LANDLORD’S ACCEPTING THIS LEASE.

 

21.22      Treatment of Lease. Landlord and Tenant each acknowledge and agree
that: (i) this Lease is a “true lease” and not a financing lease, capital lease,
mortgage, equitable mortgage, deed of trust, trust agreement, security agreement
or other financing or trust arrangement, and the economic realities of this
Lease are those of a true lease; (ii) the business relationship created by this
Lease and any other related documents is solely that of a long term commercial
lease between Landlord and Tenant, this Lease has been entered into by both
parties in reliance upon the economic and legal bargains contained herein, and
none of the agreements contained herein is intended, nor shall the same be
deemed or construed to create a partnership between Landlord and Tenant, to make
them joint venturers, to make Tenant an agent, legal representative, partner, or
subsidiary of Landlord, nor to make Landlord in any way responsible for the
debts, obligations or losses of Tenant; (iii) except as required by Applicable
Law, (x) each party will treat this Lease as a true lease for tax purposes and
an operating lease under GAAP, and for federal income tax purposes, (y) each
party shall report this Lease as a true lease with Landlord as the owner of the
Leased Property and Tenant as the tenant of the Leased Property; (iv) each party
will not, nor will it permit any Affiliate to, at any time, take any action or
fail to take any action with respect to the preparation or filing of any
statement or disclosure to any governmental authority, including, without
limitation, any income tax return (or amended return), to the extent that such
action or such failure to take action would be inconsistent with the intention
of the parties expressed in this Section 21.22; (v) the Minimum Rent is the fair
market value for the use of the Leased Property and was agreed to by Landlord
and Tenant on that basis, and the execution and delivery of, and the performance
by Tenant of its obligations under this Lease do not constitute a sale, transfer
or conveyance of the Leased Property by Landlord to Tenant; (vi) each of
Landlord and Tenant waives any claim or defense based upon the characterization
of this Lease as anything other than a true lease, and each party stipulates and
agrees that it will not challenge the validity, enforceability or
characterization of this Lease as a true lease, nor will it assert or take or
omit to take any action inconsistent with the agreements and understandings of
this Section 21.22.

 

21.23      Transfer of Permits and Operating Contracts. Upon the expiration or
sooner termination of this Lease, Tenant shall use commercially reasonable
efforts to transfer and assign to Landlord’s designee or assist Landlord or its
designee in obtaining transfer or assignment of all (a) Permits and Operating
Contracts, including, without limitation, any trade names and intellectual
property (except for trade names, trade secrets, proprietary matters, and other
intellectual property and/or proprietary software included within the Tenant
Personal Property), and (b) to the extent owned by or held in the name of
Tenant, (i) governmental permits, including licenses and authorizations,
required for the construction, ownership and operation of the Leased
Improvements, including without limitation, certificates of authority,
certificates of occupancy, building permits, signage permits, site use
approvals, zoning certificates, environmental and land use permits, and any and
all necessary approvals from state or local authorities and other approvals
granted by any public body or by any private party pursuant to a recorded
instrument relating to such Leased Improvements or the Land; (ii) development
rights, telephone exchange numbers identified with the Leased Property, if any;
and (iii) certificates, licenses, warranties and guarantees and contracts. If
requested by Landlord and to the extent permitted by law and any licensor,
Tenant shall provide a collateral assignment or similar pledge of such licenses
and other intangible rights upon Landlord’s request and as further security for
their respective obligations hereunder plus Permits and Operating Contracts, all
of which shall be assumed by Landlord or its designee. Unless termination of
this Lease is as a result of an Event of Default by Tenant, Landlord shall bear
the costs of any fees associated with the transfer of any of the foregoing.

 

 - 75 - 

 

 

21.24      Confidential Information. Each Party shall treat as strictly
confidential any and all information concerning the other Party and its
operations including, without limitation, this Lease, information concerning the
business operations, financial models and operating systems of the other Party
(collectively, “Confidential Information”), and shall not divulge, disclose,
publish or otherwise communicate any such Confidential Information to any person
or entity for any reason; provided, however, Tenant shall be permitted to (i)
deliver a copy of this Lease to a prospective purchaser with the consent of the
Landlord, which consent shall not be unreasonably withheld; provided, however,
that, with respect to any request made in connection with disclosure to a
prospective acquirer of Tenant’s interest in this Lease (or a Controlling
interest in Tenant), it shall not be unreasonable for Landlord to withhold its
consent if, in Landlord’s reasonable opinion, such party lacks the character or
the quality and relevant experience necessary to satisfy the obligations of
Tenant hereunder, and (ii) provided further that Tenant obtain a standard
non-disclosure agreement from the party to whom such information is to be
disclosed (in form, and substance reasonably satisfactory to Landlord),
notwithstanding the foregoing, Tenant may disclose the general economic terms of
its operations (including, without limitation, the economic terms contained in
this Lease Agreement) to prospective acquirers of substantially all of Tenant’s
assets or the interests of and/or in Tenant, lenders and investors. As used
herein, the term Confidential Information shall not include information that (i)
is generally available to the public other than as a result of an improper
disclosure by a Party or its Affiliates or representatives, or was available to
the public on a non-confidential basis prior to its disclosure by Landlord or
Tenant, as applicable, or (ii) must be disclosed as a matter of law, including
such public disclosure obligations as are required by the SEC or in response to
a subpoena or other legal process.       The provisions of this Section 21.24
shall survive any termination of this Lease.

 

21.25      Tenant’s Personal Property.  Upon the expiration or sooner
termination of the Term of this Lease, Landlord may, in its sole and absolute
discretion, elect either (i) to give Tenant Notice that Tenant shall be
required, within sixty (60) Business Days after such expiration or termination,
to remove all of Tenant’s Personal Property from the Leased Property or (ii) to
give Tenant Notice that Landlord shall purchase Tenant’s Personal Property
within sixty (60) Business Days after such expiration or termination. In the
event that Landlord exercises its option under the foregoing clause (ii) of this
Section 21.25, the purchase price for all items of Tenant’s Personal Property
shall be the lesser of the fair market value or Tenant’s book value of such
Tenant’s Personal Property (free of, and net of, all Liens and other
encumbrances, monetary or otherwise).

 

 - 76 - 

 

 

21.26      No Third Party Beneficiaries. Nothing herein is intended or shall be
construed to confer upon or give to any person other than Landlord and Tenant,
any rights or remedies under or by reason of this Lease.

 

21.27      Non-Compete. Tenant agrees that during the Term of this Lease, Tenant
shall not engage, and shall not cause or permit any of its Subsidiaries or any
of its Affiliates to (each, a “Covered Person”) to engage directly or
indirectly, in any capacity, in: (a) any activities within a ten (10) mile
radius of the Facility that Compete with the Business or (b) developing, owning,
operating, leasing or managing an inpatient rehabilitation facility within ten a
(10) mile radius of the Facility. For purposes of this provision, “Compete”
means (i) to, directly or indirectly, conduct, facilitate, participate or engage
in, or bid for or otherwise pursue a business, whether as a principal, sole
proprietor, partner, stockholder, or agent of, or consultant to or manager for,
any Person or in any other capacity, or (ii) to, directly or indirectly, have
any ownership interest in any Person or business which conducts, facilitates,
participates or engages in, or bids for or otherwise pursues a business, whether
as a principal, sole proprietor, partner, stockholder, or agent of, or
consultant to or manager for, any Person or in any other capacity. The parties
recognize and acknowledge that a breach of this Section 21.27 by Tenant or any
of its Affiliates will cause irreparable and material loss and damage to
Landlord and hereby consent to the granting by any court of competent
jurisdiction of an injunction or other equitable relief, without the necessity
of posting a bond, cash or otherwise, and without the necessity of actual
monetary loss being proved or Landlord’s establishing the inadequacy of any
remedy at law, and order that the breach or threatened breach of such provisions
may be effectively restrained.

 

 - 77 - 

 

 

IN WITNESS WHEREOF, the parties have executed this Lease Agreement as a sealed
instrument as of the date above first written.

 

  LANDLORD:       CHP SURPRISE AZ REHAB OWNER, LLC, a Delaware limited liability
company         By: /s/ Tracy Bracco   Name: Tracy Bracco   Title: Vice
President

 



 - 78 - 

 




  TENANT:       COBALT REHABILITATION HOSPITAL IV,   LLC, a Texas limited
liability company         By: /s/ Erik de Vries   Name: Erik de Vries   Title:
President

 

 - 79 - 

 

 

EXHIBIT A

 

THE LAND

 



Exhibit A - 1

 

 

Policy No.

 

EXHIBIT "A"

 

Lot 6A of RE-PLAT OF LOT 6 OF BELL & DYSART COMMERCE CENTER, as shown in book
1183 of Maps, page 23, records of Maricopa County, Arizona.

 

ALTA Owner’s Policy (6/17/06)

 

2

 

 

EXHIBIT B

 

GUARANTY OF LEASE AGREEMENT

 

THIS GUARANTY OF LEASE AGREEMENT, dated as of December 30, 2015 (the
“Guaranty”), is executed by COBALT REHABILITATION HOSPITALS, LLC, a Texas
limited liability company (the “Guarantor”), and extended to CHP SURPRISE AZ
REHAB OWNER, LLC, a Delaware limited liability company (the “Landlord”), for the
benefit of COBALT REHABILITATION HOSPITAL IV, LLC, a Texas limited liability
company (the “Tenant”).

 

RECITALS:

 

WHEREAS, Landlord wishes to lease to Tenant, and Tenant wishes to lease from
Landlord an inpatient rehab facility and related improvements in Surprise,
Arizona (the “Facility”) pursuant to the terms of that certain Lease Agreement
between Tenant and Landlord dated of even date herewith (the “Agreement”).

 

WHEREAS, without this Guaranty, Landlord would be unwilling to lease the
Facility to Tenant.

 

WHEREAS, because of the direct benefit to Guarantor from the Landlord’s leasing
of the Facility to Tenant, and as an inducement to Landlord to so lease the
Facility to Tenant, Guarantor agrees to guarantee to Landlord the obligations of
Tenant pursuant to the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of Landlord leasing the Facility to Tenant
pursuant to the Agreement, and for other good and valuable consideration by
Tenant to Guarantor, the receipt and sufficiency of which is hereby acknowledged
by Guarantor, Guarantor hereby covenants and agrees as follows:

 

1.          Guaranty of Payment. Guarantor hereby unconditionally guarantees to
Landlord the payment, when due, of all Lease Obligations. For the purposes
hereof, the term “Lease Obligations” shall include any and all payment or
indemnity obligations of Tenant to Landlord pursuant to the Agreement, including
without limitation, all obligations of the Tenant pursuant to Article 3 and
Article 14 of the Agreement, as such Lease Obligations may be modified, amended,
increased, or extended from time to time without notice to, or the consent of,
the Guarantor. The guaranty of Guarantor, as set forth in this section, is a
guaranty of payment and not of collection.

 

2.          Subordination. All rights and claims of Guarantor now or hereafter
existing including, without limitation, rights to distributions or dividends
from the Tenant (collectively the “Guarantor Claims”) against Tenant or any of
Tenant’s property which Tenant now owns or shall acquire in the future or
hereafter existing shall be subordinate and subject in right of payment to the
prior payment in full of the Lease Obligations to Landlord. No Guarantor’s
Claims shall, in any event, be payable from Tenant to Guarantor while any Event
of Default (as such term is defined in the Agreement) exists.

 

Exhibit B - 1

 

 

3.          Guarantor Covenants. Guarantor hereby covenants and agrees that,
until all outstanding Lease Obligations are fully paid, and all obligations of
Tenant pursuant to the Agreement are performed and discharged, Guarantor will:

 

a.           Not, without Landlord’s prior written consent, issue, sell,
transfer, assign, or allow any equity owner of Guarantor to sell, transfer, or
assign, any capital stock or similar ownership interests in Guarantor which
would result in any person not presently an equity owner of the Guarantor
directly or indirectly owning capital stock or similar ownership interests in
Guarantor representing fifty percent (50%) or more of the combined voting power
of Guarantor’s then-outstanding capital stock or any class of ownership
interests in Guarantor; and

 

b.           Promptly notify Landlord of: (i) any breach or non-performance of,
or any default under, any contractual obligation of Guarantor which would have a
material adverse effect on Guarantor’s financial condition, and (ii) any action,
suit, litigation or proceeding which may exist at any time which would have a
material adverse effect on Guarantor’s financial condition; and (iii) the
occurrence of any event or development that would have a material adverse effect
on Guarantor’s financial condition; and

 

c.           Pay all taxes, assessments, governmental charges and other
obligations applicable to or assessed against Guarantor when due the failure of
which to pay would have a material adverse effect on Guarantor’s financial
condition, except as may be contested in good faith or those as to which a bona
fide dispute may exist.

 

4.          Guarantor Waivers. Guarantor hereby waives and agrees not to assert
or take advantage of (a) any right or claim of right to cause a marshalling of
any of Tenant’s assets or the assets of any other party now or hereafter held as
security for the Lease Obligations; (b) the defense of the statute of
limitations in any action hereunder or for the payment of the Lease Obligations
and performance of any obligation hereby guaranteed; (c) any defense that may
arise by reason of the incapacity, lack of authority, death or disability of any
Guarantor, any other guarantor of the Lease Obligations, or Tenant or any other
person or entity, or the voluntary or involuntary dissolution of Tenant or
Guarantor, or the failure of Landlord to file or enforce a claim against the
estate (either in administration, bankruptcy, or any other proceeding) of Tenant
or any other person or entity; (d) any defense based on the failure of Landlord
to give notice of the existence, creation, or incurring of any new or additional
Lease Obligations, or of any action or non-action on the part of any other
person whomsoever, or any modification, amendment, increase, or extension of the
terms of the Agreement, or the Lease Obligations, in connection with any
obligation hereby guaranteed; (e) any defense based upon an election of remedies
by Landlord which destroys or otherwise impairs any subrogation rights of
Guarantor or any other guarantor of the Lease Obligations or the right of
Guarantor to proceed against Tenant or any other guarantor for reimbursement, or
both; (f) any defense based upon failure of Landlord to commence an action
against Tenant; (g) any defense based upon acceptance of this Guaranty by
Landlord; (h) any defense based upon the invalidity or unenforceability of the
Agreement or any of the Lease Obligations; (i) any defense based upon any
limitation of liability contained in the Agreement; (j) any defense based upon
the failure of Landlord to perfect any security or to extend or renew the
perfection of any security; (k) any other legal or equitable defenses whatsoever
to which Guarantor might otherwise be entitled; and (l) the applicability and
benefits of A.R.S. Section 12-1641 and Section 12-1642 et seq. and Arizona Rules
of Civil Procedure 17(f).

 

Exhibit B - 2

 

 

5.          Consent to Landlord’s Actions or Inactions. Guarantor consents that
Landlord may, at any time and from time to time, before or after any default by
Tenant pursuant to the Agreement, without affecting the liability of Guarantor
hereunder and with or without further notice to or assent from Guarantor:

 

a.           Waive or delay the exercise of any of its rights or remedies
against Tenant or any other person or entity, including without limitation, any
guarantor guaranteeing payment of any portion of the Lease Obligations;
notwithstanding any waiver or delay, Landlord shall not be precluded from
further exercise of any of its rights, powers or privileges expressly provided
for herein or otherwise available, it being understood that all such rights and
remedies are cumulative;

 

b.           Waive or extend the time of Tenant’s or any other guarantor’s
performance of any and all terms, provisions and conditions set forth in the
Agreement;

 

c.           Release Tenant or any other person or entity, including without
limitation any other guarantor guaranteeing the payment of any portion of the
Lease Obligations, from their obligations to repay all or any portion of the
Lease Obligations;

 

d.          Proceed against Guarantor without first proceeding against or
joining Tenant or any other guarantor guaranteeing payment of any portion of the
Lease Obligations;

 

e.           Modify, amend, increase, or extend any of the Lease Obligations or
the terms of the Agreement; and

 

f.           Generally deal with Tenant or other person or party as Landlord may
see fit.

 

Guarantor shall remain bound under this Guaranty notwithstanding any such
exchange, release, surrender, subordination, waiver (whether or not such waiver
is oral or written), delay, proceeding, renewal, extension, modification, act or
failure to act, or other dealings or events described in Subsections 5.a through
5.f above, even if done without notice or consent from Guarantor.

 

6.          Waiver of Notice. Guarantor waives all notices whatsoever with
respect to the Agreement, this Guaranty, and the Lease Obligations, including,
but not limited to, notice of:

 

a.           Landlord’s acceptance of this Guaranty or its intention to act, or
its action, in reliance hereon;

 

Exhibit B - 3

 

 

b.           Presentment and demand for payment of any Lease Obligations or any
portion thereof;

 

c.           Protest and notice of dishonor or non-payment with respect to any
Lease Obligations or any portion thereof;

 

d.           Any default by Tenant or any pledgor, grantor of security, or any
other guarantor guaranteeing the payment of any portion of the Lease
Obligations;

 

e.           Any modification, amendment, increase, or extension of any Lease
Obligations or the terms of the Agreement;

 

f.            Any other notices to which Guarantor may otherwise be entitled;
and

 

g.           Any demand for payment under this Guaranty.

 

7.          Primary Liability of Guarantor. Guarantor agrees that this Guaranty
may be enforced by Landlord without the necessity at any time of resorting to or
exhausting any other security or collateral, and Guarantor hereby waives any
rights to require Landlord to proceed against Tenant or any other guarantor or
to require Landlord to pursue any other remedy or enforce any other right.
Guarantor further agrees that Guarantor shall have no right of subrogation,
reimbursement or indemnity whatsoever, nor any right of recourse to security for
the Lease Obligations against the Tenant or any other guarantor, unless and
until all of the Lease Obligations have been paid in full to Landlord or
otherwise satisfied to Landlord’s satisfaction. Guarantor further agrees that
nothing contained herein shall prevent Landlord from exercising any other rights
available to it under the Agreement or any instrument of security if the Tenant
fails to timely perform the obligations of Tenant thereunder, and the exercise
of the aforesaid rights shall not constitute a discharge of any of Guarantor’s
obligations hereunder; it being the purpose and intent of Guarantor that
Guarantor’s obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Neither Guarantor’s obligations
under this Guaranty nor any remedy for the enforcement thereof shall be
impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of
Tenant or any other guarantor or by reason of Tenant’s or any other guarantor’s
bankruptcy, insolvency, death, or dissolution.

 

8.          Subrogation Rights. Guarantor irrevocably waives any present or
future right to which Guarantor is or becomes entitled to be subrogated to
Landlord’s rights against Tenant or to seek contribution, reimbursement,
indemnification, or the like from Tenant on account of this Guaranty or to
assert any other claim or right of action against Tenant on account of, arising
under, or relating to this Guaranty.

 

9.          Cost of Enforcement. In the event that the Lease Obligations or this
Guaranty are not paid when due, or should it be necessary for Landlord to
enforce any other of its rights under the Agreement or this Guaranty, Guarantor
will pay to Landlord, in addition to payment of all Lease Obligations, all costs
of collection or enforcement, including reasonable attorneys’ fees, paralegals’
fees, legal assistants’ fees, costs and expenses, whether incurred with respect
to collection, litigation, bankruptcy proceedings, interpretation, dispute,
negotiation, trial, appeal, defense of actions instituted by a third party
against Landlord arising out of or related to the Agreement, enforcement of any
judgment based on this Guaranty, or otherwise, whether or not a suit to collect
such amounts or to enforce such rights is brought or, if brought, is prosecuted
to judgment.

 

Exhibit B - 4

 

 

10.         Term of Guaranty; Warranties. This Guaranty shall continue in full
force and effect until all outstanding Lease Obligations are fully paid, and all
obligations of Tenant pursuant to the Agreement and Guarantor pursuant to this
Guaranty are performed and discharged. This Guaranty covers the Lease
Obligations whether presently outstanding or arising subsequent to the date
hereof. Guarantor warrants and represents to Landlord, (i) that this Guaranty is
binding upon and enforceable against Guarantor, its heirs, personal
representatives, executors, successors, and assigns in accordance with its
terms, (ii) that the execution and delivery of this Guaranty does not violate
any applicable laws or constitute a breach of any agreement to which Guarantor
is a party, and (iii) that except as may have been specifically disclosed to
Landlord in writing, there is no litigation, claim, action or proceeding
pending, or, to the best knowledge of Guarantor, threatened against Guarantor
which would adversely affect the financial condition of Guarantor or its ability
to fulfill its obligations hereunder. Guarantor agrees to promptly inform
Landlord of the adverse determination of any litigation, claim, action or
proceeding or the institution of any litigation, claim, action or proceeding
against Guarantor which does or could adversely affect the financial condition
of Guarantor or its ability to fulfill its obligations hereunder.

 

11.         Additional Liability of Guarantor. If Guarantor is or becomes liable
for any indebtedness owing by Tenant to Landlord by endorsement or otherwise
than under this Guaranty, such liability shall not be in any manner impaired or
reduced hereby but shall have all and the same force and effect it would have
had if this Guaranty had not existed and Guarantor’s liability hereunder shall
not be in any manner impaired or reduced thereby.

 

12.         Cumulative Rights. All rights of Landlord hereunder or otherwise
arising under the Agreement or any documents executed in connection with or as
security for the Lease Obligations are separate and cumulative and may be
pursued separately, successively or concurrently, or not pursued without
affecting, reducing or limiting any other right of Landlord and without
affecting, reducing, or impairing the liability of Guarantor.

 

13.         Binding Effect, Joint and Several Liability. This Guaranty is
binding not only on Guarantor, but also on Guarantor’s heirs, personal
representatives, successors and assigns. Upon the death of Guarantor, if
Guarantor is a natural person, this Guaranty shall continue against Guarantor’s
estate as to all of the Lease Obligations, including that portion incurred or
arising after the death of Guarantor and shall be provable in full against
Guarantor’s estate, whether or not Lease Obligations are then due and payable.
If this Guaranty is signed by more than one Person, then all of the obligations
of Guarantor arising hereunder shall be jointly and severally binding on each of
the undersigned, and their respective heirs, personal representatives,
successors and assigns, and the term “Guarantor” shall mean all of such Persons
and each of them individually.

 

Exhibit B - 5

 

 

14.         Pronouns; Captions; Severability; Defined Terms. The pronouns used
in this instrument shall be construed as masculine, feminine or neuter as the
occasion may require. Use of the singular includes the plural, and vice versa.
Captions are for reference only and in no way limit the terms of this Guaranty.
Invalidation of any one or more of the provisions of this Guaranty shall in no
way affect any of the other provisions hereof, which shall remain in full force
and effect. Use of the term “include” or “including” is always without
limitation. “Person” or “party” means any natural person or artificial entity
having legal capacity.

 

15.         Landlord Assigns. This Guaranty is intended for and shall inure to
the benefit of Landlord and its successors or assignees, and each and every
reference herein to Landlord shall include and refer to each and every successor
or assignee of Landlord at any time holding or owning any part of or interest in
any part of the Lease Obligations. Guarantor expressly waives notice of transfer
or assignment, and agrees that the failure of the Landlord to give notice will
not affect the liabilities of Guarantor hereunder.

 

16.         Application of Payments. Landlord may apply any payments received by
it from any source against that portion of the Lease Obligations it deems
appropriate in such priority and fashion as it may deem appropriate.

 

17.         Notices. Except as otherwise provided in this Guaranty, all notices
or other communications under this Guaranty shall be sent by hand, by overnight
courier, or by registered or certified mail, postage prepaid, to the parties at
the following addresses:

 

to Guarantor:

 

COBALT REHABILITATION HOSPITALS, LLC

14911 Quorum Drive, Suite 380

Dallas, TX 75254 Attention: Erik de Vries

Telephone No.: (972) 330-5871

Facsimile No.: (972) 330-5866

Email: edevries@cobaltmedicaldevelopment.com

 

with a copy, which does not constitute notice, to:

 

Marshall Law Group PLLC

612 Pebble Beach Drive

Ardmore, Oklahoma 73401

Attention: Rich Marshall

Telephone No.: (214) 390-9151

Facsimile No.: (877) 827-0911

Email: rmarshall@legalmlg.com

 

Exhibit B - 6

 

 

to Landlord:

 

CHP SURPRISE AZ REHAB OWNER, LLC

c/o CNL Healthcare Properties, Inc.

450 South Orange Avenue, Suite 1200

Orlando, Florida 32801

Attention: Chief Financial Officer and General Counsel

 

with a copy, which does not constitute notice, to:

 

Foley & Lardner LLP

111 North Orange Avenue

Suite 1800

Orlando, Florida 32801

Attn: Michael A. Okaty, Esq.

 

This section shall not be construed in any way to affect or impair any waiver of
notice or demand herein provided or to require giving of notice or demand to or
upon Guarantor in any situation or for any reason.

 

18.         Conflict of Law. This Guaranty shall be construed, interpreted,
enforced and governed by and in accordance with the laws of the State of
Arizona.

 

19.         Submission to Jurisdiction. Guarantor irrevocably and
unconditionally (a) agrees that any suit, action or other legal proceeding
arising out of or relating to this Guaranty may be brought, at the option of the
Landlord, in a court of competent jurisdiction in Surprise, Arizona or any
United States District Court having jurisdiction in Surprise, Arizona; (b)
consents to the jurisdiction of each such court in any such suit, action or
proceeding; and (c) waives any and all personal rights under the laws of any
state to object to the laying of venue of any such suit, action or proceeding in
Surprise, Arizona. Nothing contained herein, however, shall prevent the Landlord
from bringing an action or exercising any rights against any security or against
Guarantor personally, and against any property of Guarantor, within any other
state or jurisdiction. Initiating such proceeding or taking such action in any
other state shall in no event constitute a waiver of the agreement contained
herein that the law of the State of Arizona shall govern the rights and
obligations of Guarantor and the Landlord hereunder or of the submission herein
made by Guarantor to personal jurisdiction within the State of Arizona. The
aforesaid means of obtaining personal jurisdiction are not intended to be
exclusive but are cumulative and in addition to all other means of obtaining
personal jurisdiction and perfecting service of process now or hereafter
provided by the law of the State of Arizona.

 

20.         Oral Modification Ineffective. Any amendment to or modification of
this Guaranty, and any waiver of any provision hereof, shall be in writing and
shall require the prior written approval of the Landlord as evidenced by the
handwritten, non-electronic signature of the Landlord affixed by the Landlord to
a paper document. This Guaranty shall be irrevocable by Guarantor until all
outstanding Lease Obligations are fully paid, and all obligations of Tenant
pursuant to the Agreement are performed and discharged, at which time Landlord
will terminate this Guaranty. This Guaranty shall continue in full force and
effect unless and until discharged or released by Landlord pursuant to a written
instrument properly executed by the Landlord.

 

Exhibit B - 7

 

 

21.         Reservation of Rights. Nothing in this Guaranty shall be deemed to
(i) limit the applicability of any otherwise applicable statutes of limitation
or repose and any waivers contained in this Guaranty; or (ii) limit the right of
the Landlord hereto (a) to exercise self-help remedies such as (but not limited
to) setoff, or (b) to foreclose against any real or personal property
collateral, or (c) to obtain from a court provisional or ancillary remedies such
as (but not limited to) injunctive relief or the appointment of a receiver. The
Landlord may exercise such self-help rights, foreclose upon such property, or
obtain such provisional or ancillary remedies before, during or after the
pendency of any arbitration proceeding brought pursuant to this Guaranty.
Neither this exercise of self-help remedies nor the institution or maintenance
of an action for foreclosure or provisional or ancillary remedies shall
constitute a waiver of the right of any party, including the claimant in any
such action, to arbitrate the merits of the controversy or claim occasioning
resort to such remedies.

 

22.         Replacement Guarantor. Guarantor may at any time propose that a
replacement guarantor (a "Replacement Guarantor") execute a guaranty of Lease
Obligations on the same terms and conditions as this Guaranty and deliver such
guaranty to Landlord, pursuant to which, in each case, such Replacement
Guarantor agrees to be liable under such guaranty for the Lease Obligations from
and after the date thereof, provided, that (i) such Replacement Guarantor shall
possess a net worth equal to or greater than the Guarantor as of the date of
this Guaranty, or as of the date of the replacement request (whichever is
greater), (ii) such Replacement Guarantor shall possess a credit agency rating
equal to or greater than the credit agency rating of the Guarantor as of the
date of this Guaranty or as of the date of the replacement request (whichever is
more favorable), (iii) Landlord shall have received: (A) evidence that the
proposed transferee has never been the subject of a voluntary or involuntary (to
the extent the same has not been discharged) bankruptcy proceeding, and has no
material outstanding judgments or litigations continuing or threatened against
such proposed transferee or its interest, and (B) a credit check reasonably
acceptable to Landlord, (iv) such Replacement Guarantor shall either control
Tenant or own a direct or indirect interest in Tenant, and (v) such Replacement
Guarantor shall otherwise be reasonably acceptable to Landlord in all respects.

 

[Remainder of Page Intentionally Deleted]

 

Exhibit B - 8

 

 

  COBALT REHABILITATION HOSPITALS, LLC         By:                  Print Name:
    Print Title:  

 

Witnessed by:

 

      Print Name:                    Print Name:    

 

Exhibit B - 9

 

 

EXHIBIT C

 

ESTOPPEL CERTIFICATE

 

THIS ESTOPPEL CERTIFICATE (“Certificate”) is given this ___ day of ___________,
20__ (the “Certification Date”), by the undersigned in favor of
_____________________________, a ____________, with principal office and place
of business at ___________________ (“Beneficiary”).

 

RECITALS:

 

A.           Pursuant to the terms and conditions of that certain Lease
Agreement dated _________, 20__ (as may be amended, the “Lease”), CHP SURPRISE
AZ REHAB OWNER, LLC, a Delaware limited liability company (“Landlord”), leased
to COBALT REHABILITATION HOSPITAL IV, LLC, a Texas limited liability company
(“Tenant”), certain real property in Surprise, Arizona (“Leased Property”),
which Leased Property is more particularly described in the Lease.

 

B.           Pursuant to the terms and conditions of the Lease, the Beneficiary
has requested that the undersigned execute and deliver this Certificate with
respect to the Lease.

 

NOW, THEREFORE, in consideration of the above Leased Property, the undersigned
hereby makes the following statements as of the Certification Date for the
benefit of the Assignee:

 

1.          The copy of the Lease attached hereto and made a part hereof as
Exhibit A is a true, correct and complete copy of the Lease, which Lease is in
full force and effect as of the date hereof, and has not been modified or
amended.

 

2.          The Lease sets forth the entire agreement between Landlord and
Tenant relating to the leasing of the Leased Property, and there are no other
agreements, written or oral, relating to the leasing of the Leased Property.

 

3.          To the actual knowledge of the undersigned, there exist no uncured
or outstanding defaults or events of default under the Lease, or events which,
with the passage of time, and the giving of notice, or both, would be a default
or event of default under the Lease.

 

4.          No notice of termination has been given or received by the
undersigned with respect to the Lease.

 

5.          All payments due Landlord under the Lease through and including the
date hereof have been made, including the monthly installment of Minimum Rent
(as defined in the Lease) for the period of __________________ to
________________ in the amount of $__________.

 

6.          As of the date hereof, the annual Minimum Rent under the Lease is
$_____________.

 

Exhibit C - 1

 

 

7.          To the actual knowledge of the undersigned, there are no disputes
between Landlord and Tenant with respect to any rental due under the Lease or
with respect to any provision of the Lease.

 

8.          Tenant hereby agrees that from and after the date hereof copies of
all notices which Tenant is required to deliver to Landlord under the Lease with
respect to defaults, events of default or failure to perform by Landlord under
the Lease, shall be delivered to Beneficiary at the following address:

 

                           

 

9.          [If Estoppel Certificate of Tenant] The undersigned represents and
warrants that (a) all improvements constructed on the Leased Property have been
approved and accepted by the undersigned, (b) all utility sources and utility
companies which service the Leased Property have been approved and accepted by
undersigned and utility service is available to the Leased Property, (c)
undersigned is in occupancy of the Leased Property pursuant to the Lease, and
(d) undersigned has no offsets, counterclaims or defenses with respect to its
obligations under the Lease.]

 

10.         The undersigned understands and acknowledges that Beneficiary is
relying upon the representations set forth in this Certificate, [if applicable]
and may rely thereon in connection with the [collateral] assignment of the Lease
to Beneficiary.

 

Exhibit C - 2

 

 

IN TESTIMONY WHEREOF, witness the signature of the undersigned as of the day and
year first set forth above.

 

  ____________________,   a __________________         By:
                                  Name:     Title:  

 

STATE OF ________________

COUNTY OF ______________

 

The foregoing instrument was acknowledged before me this ____ day of
___________, 20 ____, by _______________________, as ________________ of
__________________________, a _________________ , on behalf of the
_____________. He (She) ¨ is personally known to me or ¨ has produced
__________________ as identification.

 

(NOTARY SEAL)     Notary Public Signature           (Name typed, printed or
stamped)

 

Exhibit C - 3

 

 

EXHIBIT D

 

MEMORANDUM OF LEASE

 

After recording, return to:

 

               

 

  (Space above for recorder's use)

 

MEMORANDUM OF LEASE

 

This MEMORANDUM OF LEASE (“Memorandum”), entered into as of
this              day of [
                                                    ], by and between CHP
SURPRISE AZ REHAB OWNER, LLC, a Delaware limited liability company, whose
address is 450 South Orange Avenue, Orlando, Florida 32801, as landlord
(“Landlord”), and COBALT REHABILITATION HOSPITAL IV, LLC, a Texas limited
liability company, whose address is 14911 Quorum Drive, Suite 380, Dallas, Texas
75254, as tenant (“Tenant”).

 

WITNESETH:

 

THAT, Landlord and Tenant have heretofore entered into a certain Lease Agreement
dated [                                                    ] (the “Lease”)
covering certain Leased Property consisting of, among other things, certain real
property located in Surprise, Arizona, more particularly described on Exhibit A
attached hereto upon which there is constructed and located certain improvements
(together the “Leased Property”), and

 

WHEREAS, it is the desire of both Landlord and Tenant to memorialize the Lease
and set forth certain pertinent data with respect thereto,

 

NOW THEREFORE, with respect to the Lease, Landlord and Tenant hereby acknowledge
and agree as follows:

 

1)        Demise. The Leased Property has been and is hereby demised, let and
leased by Landlord to Tenant, and taken and accepted by Tenant from Landlord,
all pursuant to and in accordance with the Lease.

 

2)        Term. The Term of the Lease is from
[                                                    ] until
[                                                    ]. Tenant has the right,
privilege and option to renew and extend the initial term of the Lease for two
(2) additional periods of five (5) years each, subject to the provisions and
conditions of the Lease.

 

 Exhibit D - 1 

 

 

3)        Possession. Landlord has delivered possession of the Leased Property
to Tenant and, subject to the express provisions of the Lease, Tenant has
accepted delivery and taken possession of the Leased Property from Landlord in
the “as is” condition of the Leased Property as of the Effective Date.

 

4)        Liens on Landlord’s Interest Prohibited. By the terms of the Lease,
Landlord’s interest in the Leased Property may not be subjected to liens of any
nature by reason of Tenant’s construction, alteration, repair, restoration,
replacement or reconstruction of any improvements on or in the Leased Property,
including those arising in connection with or as an incident to the renovation
of the improvements located on the Leased Property, or by reason of any other
act or omission of Tenant (or of any person claiming by, through or under
Tenant) including, but not limited to, construction, mechanics’ and
materialmen’s liens. Accordingly, all persons dealing with Tenant are hereby
placed on notice that such persons shall not look to Landlord or to Landlord’s
credit or assets (including Landlord’s interest in the Leased Property) for
payment or satisfaction of any obligations incurred in connection with the
construction, alteration, repair, restoration, renovation, replacement or
reconstruction thereof by or on behalf of Tenant. Tenant has no power, right or
authority to subject Landlord’s interest in the Leased Property to any
construction, mechanic’s or materialmen’s lien or claim of lien.

 

5)        Subordination and Attornment. The Lease specifically provides that, so
long as any “Facility Mortgage” (as defined in the Lease) satisfies the
requirements of Section 19.1 of the Lease, the Lease and Tenant’s leasehold
interest in and to the Leased Property are junior, inferior, subordinate and
subject in all respects to any mortgage or mortgages now or hereafter in force
and effect upon or encumbering the Leased Property or any portion thereof, and
that Tenant shall, and has agreed to, attorn to any successor of the interest of
Landlord under the Lease, including the purchaser at any foreclosure sale
occasioned by the foreclosure of any such mortgage or mortgages, for the balance
of the Term of the Lease remaining at the time of the succession of such
interest to such successor.

 

6)        Inconsistent Provisions. The provisions of this Memorandum constitute
only a general description of the content of the Lease with respect to matters
set forth herein. Accordingly, third parties are advised that the provisions of
the Lease itself shall be controlling with respect to all matters set forth
herein. In the event of any discrepancy between the provisions of the Lease and
this Memorandum, the provisions of the Lease shall take precedence and prevail
over the provisions of this Memorandum.

 

7)        Termination of Lease. All rights of Tenant shall terminate upon the
expiration or earlier termination of the Lease, which may be evidenced by a
written notice of such expiration or termination recorded or filed by Landlord
among the appropriate land records of the County in which the Leased Property is
located.

 

 Exhibit D - 2 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum of Lease to
be duly executed on or as of the day and year first above written.

 

  LANDLORD:       CHP SURPRISE AZ REHAB OWNER, LLC,   a Delaware limited
liability company

 

  By: -not for execution -   Name:     Title:  

 

STATE OF FLORIDA

COUNTY OF ORANGE

 

The foregoing instrument was acknowledged before me this                  day of
[                                                    ], by
[                                                    ], as
[                                                    ] of CHP SURPRISE AZ REHAB
OWNER, LLC, a Delaware limited liability company, on behalf of the company. She
¨ is personally known to me or ¨ has produced
                                                     as identification.

 

(NOTARY SEAL)     Notary Public Signature           (Name typed, printed or
stamped)

 

 Exhibit D - 3 

 

  

  TENANT:       COBALT REHABILITATION HOSPITAL IV,   LLC, a Texas limited
liability company

  

  By: -not for execution -   Name:     Title:  

 

STATE OF ___________

COUNTY OF __________

 

The foregoing instrument was acknowledged before me this                 day of
[                                              ], by
[                                                    ], as
[                                                    ] of COBALT REHABILITATION
HOSPITAL IV, LLC, a Texas limited liability company, on behalf of the company.
He ¨ is personally known to me or ¨ has produced as identification.

 

(NOTARY SEAL)     Notary Public Signature           (Name typed, printed or
stamped)

 

 Exhibit D - 4 

 

 

Exhibit A

 

Legal Description

 

 Exhibit A - 1 

 

 

EXHIBIT E

 

OPERATING CONTRACTS

 

NONE.

 

 Exhibit E - 1 

 

 

EXHIBIT F

 

PERMITTED ENCUMBRANCES

 

 Exhibit F - 1 

 

 

SCHEDULE B Policy No.

 

SCHEDULE B

 

EXCEPTIONS FROM COVERAGE

 

This policy does not insure against loss or damage, and the Company will not pay
costs, attorneys' fees, or expenses that arise by reason of:

 

1.Property taxes for the year 2016, a lien not yet assessed.

 

2.Any rights, liens, claims or equities, if any, in favor of McMicken Irrigation
District and Maricopa County Municipal Water Conservation District.

 

3.Reservations contained in the Patent

 

From: The United States of America Recording Date: October 1, 1910 Recording No:
Book 89 of Deeds, page 369

 

As follows:

 

Subject to any vested and accrued water rights for mining, agricultural,
manufacturing or other purposes and rights to ditches and reservoirs used in
connection with such water rights, as may be recognized and acknowledged by the
local customs, laws and decisions of the courts; and the reservation from the
lands hereby granted of a right of way thereon for ditches or canals constructed
by the authority of the United States.

 

4.Water rights, claims or title to water, whether or not disclosed by the public
records.

 

5.Matters contained in that certain document

 

Entitled: Pre-Annexation Development Agreement Executed by: City of Surprise and
Grand Avenue and Bell Road Property Limited Partnership, an Arizona limited
partnership Recording Date: May 24, 1996 Recording No: 96-0363662

 

6.Covenants, conditions, restrictions and easements but omitting any covenants
or restrictions, if any, including but not limited to those based upon race,
color, religion, sex, sexual orientation, familial status, marital status,
disability, handicap, national origin, ancestry, source of income, gender,
gender identity, gender expression, medical condition or genetic information, as
set forth in applicable state or federal laws, except to the extent that said
covenant or restriction is permitted by applicable law, as set forth in the
document

 

Recorded: May 2, 1997 in Recording No. 97-0295650 and re-recorded May 27, 1997
in Recording No. 97-0350647

 

7.Easements, covenants, conditions and restrictions as set forth on the recorded
plat of BELL & DYSART COMMERCE CENTER, recorded November 14, 2006 in Book 881 of
Maps, page 8.

 

ALTA Owner's Policy (6/17/06)

 

 3 

 

 

SCHEDULE B Policy No.

 

8.Matters contained in that certain document

 

Entitled: Dysart and Bell Development Agreement Dated: December 5, 2006 Executed
by: City of Surprise; Grand Avenue & Bell Road Property Limited Partnership, an
Arizona limited partnership and DT Moore Family Limited Partnership, an Arizona
limited partnership Recording Date: December 5, 2006 Recording No: 2006-1591063

 

9.Easements, covenants, conditions and/or restrictions as set forth on the
recorded plat of RE-PLAT OF LOT 2 & LOT 6 OF BELL & DYSART COMMERCE CENTER,
recorded October 2, 2007 in Book 950 of Maps, page 32.

 

10.Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

 

Granted to: Arizona Public Service Company Purpose: electrical lines and
appurtenant facilities Recording Date: July 24, 2008 Recording No: 20080645247
Affects: said land more particularly described therein

 

11.A Resolution No. 2010-69 in favor of City of Surprise, Arizona

 

For: Commerce Park East # 109 Lighting Improvement District Recording Date: July
29, 2010 Recording No: 20100646356 Re-Recording Date: August 31, 2010
Re-Recording No: 20100749985

 

12.Matters contained in that certain document

 

Entitled: Development Agreement Dated: November 12, 2013 Executed by: City of
Surprise, Arizona, an Arizona municipal corporation; and Cobalt Medical
Partners, LLC, a Texas limited partnership Recording Date: December 11, 2013
Recording No: 20131051037

 

13.Easements, covenants, conditions and restrictions as set forth on the
recorded plat of RE-PLAT OF LOT 6 OF BELL & DYSART COMMERCE CENTER, recorded
April 16, 2014 in Book 1183 of Maps, page 23.

 

14.Covenants, conditions, restrictions and easements but omitting any covenants
or restrictions, if any, including but not limited to those based upon race,
color, religion, sex, sexual orientation, familial status, marital status,
disability, handicap, national origin, ancestry, source of income, gender,
gender identity, gender expression, medical condition or genetic information, as
set forth in applicable state or federal laws, except to the extent that said
covenant or restriction is permitted by applicable law, as set forth in the
document

 

Recording No: 2014-261182

 

ALTA Owner's Policy (6/17/06)

 

 4 

 

 

SCHEDULE B Policy No.

 

15.Matters contained in that certain document

 

Entitled: Memorandum of Development Agreement Recording Date: April 23, 2014
Recording No: 2014-261183

Thereafter Amended November 7, 2014 in Recording No. 2014-741741.

 

16.An unrecorded lease with certain terms, covenants, conditions and provisions
set forth therein as disclosed by the document

 



Entitled: Subordination, Non-Disturbance and Attornment Agreement Lessor:
SURPRISE REHAB, LP, a Texas limited partnership Lessee: Cobalt Rehabilitation
Hospital IV, LLC, a Texas limited liability company Recording Date: November 7,
2014 Recording No: 2014-741744

 

17.Easement(s) for the purpose(s) shown below and rights incidental thereto as
set forth in a document:

 

Purpose: utility Recording Date: March 23, 2015 Recording No: 2015-191080

 

18.Parties in possession under unrecorded leases.

 

19.Intentionally Omitted

 

ALTA Owner's Policy (6/17/06)

 

 5 

 

 

EXHIBIT G

 

INITIAL LANDLORD P&E

 

NONE.

 

 Exhibit G - 1 

 

 

EXHIBIT H

 

TENANT’S PERSONAL PROPERTY

 

See attached.

 

 Exhibit H - 1 

 

  

[tv518991_ex10-2img01.jpg]

 

Rehabilitation Hospital of Surprise Room by Room 12.07.15 Department Room Room #
Atta ID CAD ID Item ID Options Description Manufacturer Mfr # Vendor Vendor #
Model Status Funding Furnished By Installed By Arch Code Room Qty Item Qty Opt
Qty Unit Cost Item Subtotal Opt Subtotal Total Config Room Ext Total Item Notes
Administration Administrative Assistant AD1024 4958-001 ALL0028 No Allowance,
Furniture To Be Determined KI Draft (New) Project Owner Vendor 5-Furniture 1 0
6341.22 0 0 0 Administration Administrative Assistant AD1024 C-284492 C-284492
No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42
7.42 Administration Administrative Waiting AD1023 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 Administration Administrative Waiting AD1023 C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 Administration Admitting AD1013 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 Administration Admitting AD1013 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Administration Bill/INS/ACCT AD1016 4958-001 ALL0028 No Allowance, Furniture To
Be Determined To Be Determined TBD Draft (New) Project Owner Vendor 5-Furniture
1 1 0 0 0 0 0 Administration Bill/INS/ACCT AD1016 C-284492 C-284492 No Waste
Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Administration CEO Office AD1017 4958-001 ALL0028 No Allowance, Furniture To Be
Determined KI TBD Draft (New) Project Owner Vendor 5-Furniture 1 9 3783.17
3783.17 0 0 0 Administration CEO Office AD1017 C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Administration Conference Room AD1014 4958-001 ALL0028 No Allowance, Furniture
To Be Determined KI TBD Draft (New) Project Owner Vendor 5-Furniture 1 12
6341.22 6341.22 0 0 0 SmartMount ST670 Univ. Tilt (Security, 46''-
Administration Conference Room AD1014 6418-034 BRK0173 61 No Bracket,
Television, Wall, Flat Panel Peerless Industries, Inc. ST670 Commercial Sales &
Service ST670 90'') Validated Construction Owner Vendor 1-Fixed 1 2 0 0 0 0 0
Administration Conference Room AD1014 6897-055 TVS0508 No Television, 50-65 in,
Flat Panel LG Commercial Products 55LN541C LG Commercial Products 55LN541C
55LN541C 55'' LED Backlit LCD HDTV Validated Construction Owner Owner 2-Movable,
Elect 1 1 0 0 0 0 0 Administration Conference Room AD1014 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Administration Copy Room AD1025 5185-172 COP0332 249 No Copier, Floor,
Multifunction Ricoh Corporation 414838 Ricoh Corporation 414838 Aficio MP
C5000SPF Validated Lease Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Tough Guy
Rectangular 4PGU8 (23 gal. Administration Copy Room AD1025 5407-033 WST0382 No
Waste Can, 20-31 Gallon (SLIM JIM W/LID) Grainger 4PGU8 & 4PGU1 Grainger 4PGU8 &
4PGU1 Gray) Purchased Project Owner Owner 3-Movable, Non-Elect 1 2 54.25 108.5 0
116.96 116.96 Administration Dictation AD1033 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 Administration Dictation AD1033 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Administration Dictation_001 AD1029 4958-001 ALL0028 No Allowance, Furniture To
Be Determined To Be Determined TBD Draft (New) Project Owner Vendor 5-Furniture
1 1 0 0 0 0 0 Administration Dictation_001 AD1029 C-284492 C-284492 No Waste
Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Administration HR AD1021 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1
0 0 0 0 0 Administration HR AD1021 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Administration HR
Assistant AD1022 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0
Administration HR Assistant AD1022 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Administration Med
Records AD1030 5185-172 COP0332 249 No Copier, Floor, Multifunction Ricoh
Corporation 414838 Ricoh Corporation 414838 Aficio MP C5000SPF Draft (New) Lease
Owner Vendor 2-Movable, Elect 1 1 0 0 0 0 0 Shelving, Allowance, Medical
Records, Administration Med Records AD1030 C-279777 C-279777 No Furniture White
FW(15) Southwest Solutions Group Per Drawing 60896-1; Quote 75509 Southwest
Solutions Group Per Drawing 60896-1; Quote 75509 60896-1 Option One: Shelving
Purchased Project Owner Vendor 3-Movable, Non-Elect 1 1 2,796.84 2,796.84 0
3,034.57 3,034.57 Tough Guy Rectangular 4PGU8 (23 gal. Administration Med
Records AD1030 5407-033 WST0382 No Waste Can, 20-31 Gallon (SLIM JIM W/LID)
Grainger 4PGU8 & 4PGU1 Grainger 4PGU8 & 4PGU1 Gray) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 2 54.25 108.5 0 116.96 116.96 Administration Med
Records Office AD1031 4958-001 ALL0028 No Allowance, Furniture To Be Determined
To Be Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0
Administration Med Records Office AD1031 C-284492 C-284492 No Waste Can, Open
Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Administration Medical Director AD1015 4958-001 ALL0028 No Allowance, Furniture
To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 Administration Medical Director AD1015 C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 Administration Quality Manager AD1018 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 Administration Quality Manager AD1018 C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 Administration Staff Lounge AD1032 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 SmartMount SP740P Pivot (Standard 22'' Administration
Staff Lounge AD1032 6418-033 BRK0175 061A No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP740P Peerless Industries, Inc. SP740P to 40'')
Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Administration Staff
Lounge AD1032 5734-013 COF0091 168 No Coffee Maker, Single cup Flavia C400
Flavia C400 Creation 400 Validated Lease Owner Vendor 1-Fixed 1 1 0 0 0 0 0
Administration Staff Lounge AD1032 4103-131 OVN0294 173 No Oven, Domestic,
Microwave, Countertop GE Appliances JES1145SHSS DIRECT SUPPLY HEALTHCARE
JES1145SHSS JES1145SHSS (1.1 cu.ft. Stainless) Received Project Owner Contractor
1-Fixed 1 1 110.59 110.59 0 119.22 119.22 Energy Star GIE18GSHSS (17.5 cu
Administration Staff Lounge AD1032 C-282505 C-282505 130 No Refrigerator,
Domestic with Freezer GE Appliances GIE18GSHSS DIRECT SUPPLY HEALTHCARE
GIE18GSHSS ft/Stainless Steel) Received Project Owner Contractor 1-Fixed 1 1
755.81 755.81 0 814.76 814.76 Administration Staff Lounge AD1032 6348-096
TVS0467 No Television, 36-43 in., Flat Panel LG Commercial Products 42LN541C LG
Commercial Products 42LN541C 42LN541C (42'' Commercial LED) Validated
Construction Owner Owner 2-Movable, Elect 1 1 0 0 0 0 0 25 gal. Round Brown Side
Opening Trash Administration Staff Lounge AD1032 C-284496 C-284496 No Waste Can,
Swing Top Rubbermaid Commercial Products 3U949 Grainger 3U949 Can Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 127.93 127.93 0 137.91 137.91
Administration Staff Toilet AD1035 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Administration Staff
Toilet_001 AD1034 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 4 drawer lateral filing cabinet
and book Administration Storage AD1020 4958-001 ALL0028 No Allowance, Furniture
To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 shelf by furniture vendor. Administration Trav Office
AD1019 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0
Administration Trav Office AD1019 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Administration 2nd
Floor Behav. Health AD2011 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1
0 0 0 0 0 Administration 2nd Floor Behav. Health AD2011 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Administration 2nd Floor Case Managers AD2009 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 Administration 2nd Floor Case Managers AD2009 C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 Administration 2nd Floor Consult AD2014 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 Administration 2nd Floor Consult AD2014 C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 Administration 2nd Floor Corridor_002 AD2017 5185-172 COP0332 249 No
Copier, Floor, Multifunction Ricoh Corporation 414838 Ricoh Corporation 414838
Aficio MP C5000SPF Draft (New) Lease Owner Vendor 2-Movable, Elect 1 1 0 0 0 0 0
Tough Guy Rectangular 4PGU8 (23 gal. Administration 2nd Floor Corridor_002
AD2017 5407-033 WST0382 No Waste Can, 20-31 Gallon (SLIM JIM W/LID) Grainger
4PGU8 & 4PGU1 Grainger 4PGU8 & 4PGU1 Gray) Purchased Project Owner Owner
3-Movable, Non-Elect 1 2 54.25 108.5 0 116.96 116.96 Administration 2nd Floor
Director of Nursing AD2012 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1
0 0 0 0 0 Administration 2nd Floor Director of Nursing AD2012 C-284492 C-284492
No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42
7.42 Administration 2nd Floor Nurse Manager/Nurse Coordinator AD2013 4958-001
ALL0028 No Allowance, Furniture To Be Determined To Be Determined TBD Draft
(New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 Administration 2nd Floor
Nurse Manager/Nurse Coordinator AD2013 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Administration 2nd
Floor Office AD2010 4958-001 ALL0028 No Allowance, Furniture To Be Determined To
Be Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0
Administration 2nd Floor Office AD2010 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Administration 2nd
Floor Staff Lounge AD2008 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1
0 0 0 0 0 SmartMount SP740P Pivot (Standard 22'' Administration 2nd Floor Staff
Lounge AD2008 6418-033 BRK0175 061A No Bracket, Television, Wall, Flat Panel
Peerless Industries, Inc. SP740P Peerless Industries, Inc. SP740P to 40'')
Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Administration 2nd
Floor Staff Lounge AD2008 5734-013 COF0091 168 No Coffee Maker, Single cup
Flavia C400 Flavia C400 Creation 400 Draft (New) Lease Owner Vendor 2-Movable,
Elect 1 1 0 0 0 0 0 Administration 2nd Floor Staff Lounge AD2008 4103-131
OVN0294 173 No Oven, Domestic, Microwave, Countertop GE Appliances JES1145SHSS
DIRECT SUPPLY HEALTHCARE JES1145SHSS JES1145SHSS (1.1 cu.ft. Stainless) Received
Project Owner Contractor 1-Fixed 1 1 110.59 110.59 0 119.22 119.22 Energy Star
GIE18GSHSS (17.5 cu Administration 2nd Floor Staff Lounge AD2008 C-282505
C-282505 130 No Refrigerator, Domestic with Freezer GE Appliances GIE18GSHSS
DIRECT SUPPLY HEALTHCARE GIE18GSHSS ft/Stainless Steel) Received Project Owner
Contractor 1-Fixed 1 1 755.81 755.81 0 814.76 814.76 Administration 2nd Floor
Staff Lounge AD2008 6348-096 TVS0467 No Television, 36-43 in., Flat Panel LG
Commercial Products 42LN541C LG Commercial Products 42LN541C 42LN541C (42''
Commercial LED) Validated Construction Owner Owner 2-Movable, Elect 1 1 0 0 0 0
0 25 gal. Round Brown Side Opening Trash Administration 2nd Floor Staff Lounge
AD2008 C-284496 C-284496 No Waste Can, Swing Top Rubbermaid Commercial Products
3U949 Grainger 3U949 Can Purchased Project Owner Owner 3-Movable, Non-Elect 1 1
127.93 127.93 0 137.91 137.91 Dietary Clean Dish DT1071 C-177618 C-177618 No
Allowance, Equipment, Food Service To Be Determined To Be Determined Custom
Validated Construction Owner Vendor 0-Unassigned 1 1 0 0 0 0 0 Dietary Dietary
Office DT1076 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0
Dietary Dietary Office DT1076 C-284492 C-284492 No Waste Can, Open Top Grainger
4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Dietary Dietary Toilet
DT1064 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Dietary Dietary Trash DT1063 C-177618
C-177618 No Allowance, Equipment, Food Service To Be Determined To Be Determined
Custom Validated Construction Owner Vendor 0-Unassigned 1 1 0 0 0 0 0 Dietary
Dining Room DT1078 4958-001 ALL0028 No Allowance, Furniture To Be Determined To
Be Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0
SmartMount ST670 Univ. Tilt (Security, 46''- Dietary Dining Room DT1078 6418-034
BRK0173 61 No Bracket, Television, Wall, Flat Panel Peerless Industries, Inc.
ST670 Commercial Sales & Service ST670 90'') Validated Construction Owner Vendor
1-Fixed 1 1 0 0 0 0 0 Dietary Dining Room DT1078 C-231267 C-231267 60 No
Television, 50-65 in, Flat Panel LG Commercial Products 55LD520C LG Commercial
Products 55LD520C 55LN549E (55" HDTV) Validated Construction Owner Vendor
2-Movable, Elect 1 1 0 0 0 0 0 Dietary Dry Storage DT1068 C-177618 C-177618 No
Allowance, Equipment, Food Service To Be Determined To Be Determined Custom
Validated Construction Owner Vendor 0-Unassigned 1 1 0 0 0 0 0 Dietary Employee
Dining DT1066 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0
Dietary Freezer DT1070 C-177618 C-177618 No Allowance, Equipment, Food Service
To Be Determined To Be Determined Custom Validated Construction Owner Vendor
0-Unassigned 1 1 0 0 0 0 0 Dietary Janitor Dietary DT1074 6970-003 SGN0028 No
Signage, Wet Floor Rubbermaid Commercial Products FG611200YEL/3U953 Grainger
FG611200YEL/3U953 6112 Caution (2-Sided) Purchased Project Owner Owner
3-Movable, Non-Elect 1 2 15.04 30.08 0 32.43 32.43 Dietary Kitchen DT1075
C-177618 C-177618 No Allowance, Equipment, Food Service To Be Determined To Be
Determined Custom Validated Construction Owner Vendor 0-Unassigned 1 1 0 0 0 0 0
Dietary Kitchen_001 DT1067 C-177618 C-177618 No Allowance, Equipment, Food
Service To Be Determined To Be Determined Custom Validated Construction Owner
Vendor 0-Unassigned 1 1 0 0 0 0 0 Dietary Refrigerator DT1069 C-177618 C-177618
No Allowance, Equipment, Food Service To Be Determined To Be Determined Custom
Validated Construction Owner Vendor 0-Unassigned 1 1 0 0 0 0 0 Dietary Servery
DT1077 C-177618 C-177618 No Allowance, Equipment, Food Service To Be Determined
To Be Determined Custom Validated Construction Owner Vendor 0-Unassigned 1 1 0 0
0 0 0 Dietary Servery DT1077 C-284492 C-284492 No Waste Can, Open Top Grainger
4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Dietary Soiled Tray DT1072
C-177618 C-177618 No Allowance, Equipment, Food Service To Be Determined To Be
Determined Custom Validated Construction Owner Vendor 0-Unassigned 1 1 0 0 0 0 0
Dietary Tray Return DT1079 C-177618 C-177618 No Allowance, Equipment, Food
Service To Be Determined To Be Determined Custom Validated Construction Owner
Vendor 0-Unassigned 1 1 0 0 0 0 0 Emergency Emergency Treatment EU1041 C-281383
C-281383 232.1 No Dispenser, Glove, Triple Box Medline GBH3KCR/CESS-6185-EA
Triple Glove Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0
0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox
Emergency Emergency Treatment EU1041 3723-038 DIS0295 232.2 No Separate lines
created for P.O. Medline 8518X / 85021 Lid 85021 Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 Light, Exam/Procedure, Single, Mobile,
Emergency Emergency Treatment EU1041 3971-013 LIG0145 No Articulating Arm STERIS
Corporation AS3135 STERIS Corporation AS3135 Amsco Examiner 10 [AS31-350]
Received Project Owner Owner 2-Movable, Elect 1 1 1,201.19 1,201.19 0 1,303.29
1,303.29 Emergency Emergency Treatment EU1041 C-282060 C-282060 199 No
Oto/Ophthalmoscope Set, Wall Mount Welch Allyn, Inc. CESS-722057-00002 Claflin
Medical Equipment CESS-722057-00002 77710/11720/23810 Received Project Owner
Contractor 1-Fixed 1 1 600.86 600.86 0 647.73 647.73 Sphygmomanometer, Aneroid,
Wall Emergency Emergency Treatment EU1041 4346-001 SPH0004 199A No Mount Welch
Allyn, Inc. CESS-2080-00 (7670-01) Claflin Medical Equipment 7670-01 767 Wall w/
Adult Cuff Received Project Owner Contractor 1-Fixed 1 1 96.77 96.77 0 104.32
104.32 Emergency Emergency Treatment EU1041 5082-001 STR0182 Yes Stretcher,
Procedure, EYE/ ENT, Chair Stryker Medical 5051-000-000 Stryker Medical
5051-000-000 Eye Stretcher Chair 5051 Purchased Project Owner Owner 2-Movable,
Elect 1 1 1 5,649.03 5,649.03 362 6,507.09 6,507.09 Emergency Emergency
Treatment EU1041 BV447ZF OPT0000 Option Stretcher, Transport - IV Pole Stryker
Medical 5050075000 Stryker Medical 5050075000 Tethered IV Pole Purchased Project
Owner Owner 2-Movable, Elect 1 0 1 186.93 0 186.93 202.82 0
CESS-3761-00/CESS-700170-00002 CESS-3761-00/CESS-700170-00002 Emergency
Emergency Treatment EU1041 6764-004 THM0057 No Thermometer, Temporal Artery
Exergen Corp (124275/134306) Claflin Medical Equipment (124275/134306) TAT 5000
w/ Wall Mount 134306 Received Project Owner Owner 3-Movable, Non-Elect 1 1
343.62 343.62 0 372.83 372.83 Emergency Emergency Treatment EU1041 4687-021
WST0019 No Waste Can, Bio-Hazardous Rubbermaid Commercial Products
FG614500RED/3U651 Grainger FG614500RED 6145 Red (18 gal) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 1 94.91 94.91 0 102.31 102.31 Emergency Emergency
Treatment EU1041 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Emergency ER Storage EU1042
5859-084 PRC0643 257.1 No Cart, Procedure, Resuscitation InterMetro Industries
Corporation LECCRP3 InterMetro Industries Corporation LECCRP3 Lifeline LECCRP3
Purchased Project Owner Vendor 1-Fixed 1 1 1,764.10 1,764.10 0 1,914.05 1,914.05
Defibrillator, Monitor, Automatic, Emergency ER Storage EU1042 C-201387 C-201387
Yes Advisory Zoll Medical Corporation 3 0220 0000 0113 0013 Claflin Medical
Equipment 3 0220 0000 0113 0013 R Series BLS w/Pacing Received Project Owner
Vendor 2-Movable, Elect 1 1 2 8,188.05 8,188.05 493.34 9,419.31 9,419.31 With
ALL Batteries and accessories Defibrillator, Rechargeable Lithium Ion Emergency
ER Storage EU1042 BW827RQ OPT0000 Option Battery Pack Zoll Medical Corporation
8019-0535-01 Claflin Medical Equipment 8019-0535-01 Rechargeable Lithium Ion
Battery Pack Received Project Owner Owner 2-Movable, Elect 1 0 1 406.13 0 406.13
440.65 0 Defibrillator, OneStep Complete OneStep Complete Resuscitation
Emergency ER Storage EU1042 BW839RQ OPT0000 Option Resuscitation Electrode (1
pair) Zoll Medical Corporation 8900-0224-01 Claflin Medical Equipment
8900-0224-01 Electrode (1 pair) Received Project Owner Owner 2-Movable, Elect 1
0 1 87.21 0 87.21 94.62 0 Emergency ER Storage EU1042 AJH845Y LAR0000 No
Laryngoscope Set, Fiberoptic Welch Allyn, Inc. Removed from PO per Peter Claflin
Medical Equipment Released Project Owner Owner 3-Movable, Non-Elect 1 1 457.89
457.89 0 493.61 493.61 Emergency ER Storage EU1042 AJH846Y LAR0000 No
Laryngoscope Set, Fiberoptic Welch Allyn, Inc. Removed from PO per Peter Claflin
Medical Equipment Released Project Owner Owner 3-Movable, Non-Elect 1 1 536.61
536.61 0 578.47 578.47 Pump, Suction/Aspirator, General, Emergency ER Storage
EU1042 3374-020 ASP0020 No Portable Precision Medical Incorporated PM65HG
Claflin Medical Equipment PM65HG PM65 EasyGoVac Received Project Owner Owner
2-Movable, Elect 1 1 336.3 336.3 0 364.89 364.89 5002 Stand-On Scale w/Ht Gauge
& Power Emergency ER Storage EU1042 4266-059 SCL0252 No Scale, Clinical, Adult,
Digital, Floor Scale-Tronix, Inc. 5002/845010/ 845233 Claflin Medical Equipment
5002/845010/ 845233 Adapter Purchased Project Owner Owner 3-Movable, Non-Elect 1
1 2,969.03 2,969.03 0 3,221.40 3,221.40 With height rod. Wheelchair, Adult,
Extra Large; 500 lb. Emergency ER Storage EU1042 C-281560 C-281560 No
Wheelchair, Adult, Extra Large Drive Medical CESS-701174-00004 Claflin Medical
Equipment CESS-701174-00004 Weight Capacity Received Project Owner Owner
3-Movable, Non-Elect 1 1 322.33 322.33 0 349.73 349.73 Emergency ER Storage
EU1042 C-281561 C-281561 No Wheelchair, Adult, Standard Drive Medical
CESS-701204-00009 Claflin Medical Equipment CESS-701204-00009 Wheelchair, Adult,
Standard Received Project Owner Owner 3-Movable, Non-Elect 1 1 123.24 123.24 0
133.72 133.72 Emergency ER Toilet EU1040 C-284492 C-284492 No Waste Can, Open
Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Emergency
Office EU1036 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 1 of 14 12/28/2015

 



   

 

 

[tv518991_ex10-2img02.jpg]

 

Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room Qty
Item Qty Opt Qty Unit Item Opt Total Config Room Ext Department Room Room # Atta
ID CAD ID Item ID Options Description Manufacturer Mfr # Vendor Vendor # Model
Status Funding Furnished By Arch Code Item Notes By Cost Subtotal Subtotal Total
Emergency Office EU1036 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Emergency Office EU1037 4958-001
ALL0028 No Allowance, Furniture To Be Determined To Be Determined Note:
Furniture by Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1
1 0 0 0 0 0 Emergency Office EU1037 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Emergency R&F Control
EU1038 4610-017 VBX0089 107R2 No Viewbox, 2 Panel, Surface Maxant Technologies
Inc. TS-302 Claflin Medical Equipment TS-302 Techline 300 Series TS302 Received
Project Owner Contractor 1-Fixed 1 1 425.45 425.45 0 461.61 461.61 Emergency R&F
Control EU1038 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Emergency R&F Room EU1039 3372-099 APR0121
No Apron, Lead Bar-Ray Products, Inc. 45350 Claflin Medical Equipment 45350
45350 StarLite Vari-Weight Purchased Project Owner Owner 3-Movable, Non-Elect 1
2 277.35 554.7 0 601.85 601.85 Emergency R&F Room EU1039 C-281383 C-281383 232.1
No Dispenser, Glove, Triple Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medicl
Equipment Triple Glove Box Holder Validated Unfunded Owner Contractor 1-Fixed 1
1 0 0 0 0 0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room 8518X w/
Mailbox Emergency R&F Room EU1039 3723-038 DIS0295 232.2 No Separate lines
created for P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical
Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1
1 0 0 0 0 0 Chrome (0-15 lpm, Ohmeda, Power Take Emergency R&F Room EU1039
3803-072 FLW0195 No Flowmeter, Oxygen Precision Medical Incorporated 1MFA1005PTO
Claflin Medical Equipment 1MFA1005PTO Off) Received Project Owner Owner
3-Movable, Non-Elect 1 1 43.55 43.55 0 47.25 47.25 Emergency R&F Room EU1039
3836-030 HAM0028 No Hamper, Linen Pedigo Products P-121 Pedigo Products P-121
P-121 Received Project Owner Owner 3-Movable, Non-Elect 1 1 133.65 133.65 0
145.01 145.01 Emergency R&F Room EU1039 5107-002 RCK0152 109 No Rack, Apron &
Glove, Wall Mount Bar-Ray Products, Inc. 60065 Claflin Medical Equipment 60065
60065 Tubular Rack Received Project Owner Contractor 1-Fixed 1 1 141.36 141.36 0
153.38 153.38 Regulator, Suction, Continuous, 3 Mode Regulator, Suction,
Continuous, 3 Mode Emergency R&F Room EU1039 C-281407 C-281407 No w/Ohmeda
Fitting, DISS Male and Trap Precision Medical Incorporated PM3115T Claflin
Medical Equipment PM3115T w/Ohmeda Fitting, DISS Male and Trap Received Project
Owner Owner 3-Movable, Non-Elect 1 1 236.37 236.37 0 256.46 256.46 Emergency R&F
Room EU1039 4361-009 IVS0049 No Stand, IV, Chrome Pedigo Products P-576-2 Pedigo
Products P-576-2 P-576-2 Two Hook Received Project Owner Owner 3-Movable,
Non-Elect 1 1 185.15 185.15 0 200.89 200.89 Emergency R&F Room EU1039 4417-003
STL0113 No Stool, Step, w/Handrail Pedigo Products P-10-A Pedigo Products P-10-A
P-10-A Chrome Received Project Owner Owner 3-Movable, Non-Elect 1 1 115.35
115.35 0 125.15 125.15 Emergency R&F Room EU1039 C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Emergency R&F
Room EU1039 5247-018 XRY0173 71 Yes X-Ray Unit, Rad/Fluoro, Digital GE
Healthcare - Imaging Systems S0915KH GE Healthcare - Imaging Systems S0915KH
Precision 500D w/Magic PC Purchased Project Owner Vendor 1-Fixed 1 1 11
324,817.95 324,817.95 75,181.54 399,999.49 399,999.49 Emergency R&F Room EU1039
BH846UR OPT0000 Option Option, Accessory GE Healthcare - Imaging Systems
S39262JL GE Healthcare - Imaging Systems S39262JL Repeat/Reject Analysis Option
Purchased Project Owner Vendor 1-Fixed 1 0 1 5,066.97 0 5,066.97 5,066.97 0
Table Top FlashPad Lateral Detector Emergency R&F Room EU1039 BH847UR OPT0000
Option Option, Accessory GE Healthcare - Imaging Systems S39262JP GE Healthcare
- Imaging Systems S39262JP Holder Purchased Project Owner Vendor 1-Fixed 1 0 1
891.79 0 891.79 891.79 0 Single LCD Monitor Support for EXAM Emergency R&F Room
EU1039 BH849UR OPT0000 Option Option, Accessory GE Healthcare - Imaging Systems
S0910ZK GE Healthcare - Imaging Systems S0910ZK Room WITH Suspension Purchased
Project Owner Vendor 1-Fixed 1 0 1 5,472.33 0 5,472.33 5,472.33 0 Emergency R&F
Room EU1039 BH853UR OPT0000 Option Option, Accessory GE Healthcare - Imaging
Systems S0910WB GE Healthcare - Imaging Systems S0910WB 80kW High-Frequency
Generator Purchased Project Owner Vendor 1-Fixed 1 0 1 8,065.40 0 8,065.40
8,065.40 0 Overhead Tube Suspension with Inboard Bridge, Auto Collimation and
Column Emergency R&F Room EU1039 BH855UR OPT0000 Option Option, Accessory GE
Healthcare - Imaging Systems S0910TE GE Healthcare - Imaging Systems S0910TE
Extension Select Purchased Project Owner Vendor 1-Fixed 1 0 1 25,424.44 0
25,424.44 25,424.44 0 Emergency R&F Room EU1039 BH862UR OPT0000 Option Option,
Accessory GE Healthcare - Imaging Systems S3812NG GE Healthcare - Imaging
Systems S3812NG P500D NON-TILTING VERT WS Purchased Project Owner Vendor 1-Fixed
1 0 1 5,094.53 0 5,094.53 5,094.53 0 PATIENT SUPPORT (SG80 KIT INCLUDING LATERAL
BAR, HAND GRIPS, AND SPACER Emergency R&F Room EU1039 BH869UR OPT0000 Option
Option, Accessory GE Healthcare - Imaging Systems S3928SE GE Healthcare -
Imaging Systems S3928SE KIT) Purchased Project Owner Vendor 1-Fixed 1 0 1
1,418.75 0 1,418.75 1,418.75 0 Emergency R&F Room EU1039 BH872UR OPT0000 Option
Option, Accessory GE Healthcare - Imaging Systems S0910TP GE Healthcare -
Imaging Systems S0910TP TIMS 2000 SP Purchased Project Owner Vendor 1-Fixed 1 0
1 12,158.70 0 12,158.70 12,158.70 0 25 KAIC X-Ray Main Disconnect Panel 80
Emergency R&F Room EU1039 BH921UR OPT0000 Option Option, Accessory GE Healthcare
- Imaging Systems E4502ST GE Healthcare - Imaging Systems E4502ST Amp, 480V /
208V Purchased Project Owner Vendor 1-Fixed 1 0 1 2,153.60 0 2,153.60 2,153.60 0
Emergency R&F Room EU1039 BH933UR OPT0000 Option Option, Accessory GE Healthcare
- Imaging Systems W0400RA GE Healthcare - Imaging Systems W0400RA 4 Day X-Ray
TiP Onsite System Training Purchased Project Owner Vendor 1-Fixed 1 0 1 8,500.00
0 8,500.00 8,500.00 0 Emergency R&F Room EU1039 BH949UR OPT0000 Option Option,
Accessory GE Healthcare - Imaging Systems S2100JL GE Healthcare - Imaging
Systems S2100JL Inboard Rail Select Purchased Project Owner Vendor 1-Fixed 1 0 1
935.03 0 935.03 935.03 0 Engineering Services DPO Office CP1050 4958-001 ALL0028
No Allowance, Furniture To Be Determined To Be Determined TBD Draft (New)
Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 Engineering Services DPO Office
CP1050 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Engineering Services Maintenance Shop CP1051
C-223346 C-223346 No Allowance, Tools Grainger Grainger All Tools Released
Project Owner Owner 3-Movable, Non-Elect 1 1 14,000.00 14,000.00 0 15,092.00
15,092.00 Engineering Services Medical Equipment Storage CP1047 4298-006 SHL0070
No Shelving, Wire, Chrome, 48 InterMetro Industries Corporation
(4x)2448NC/(4x)63P InterMetro Industries Corporation (4x)2448NC/(4x)63P Super
Erecta 48x24x63 (4-Tier) Purchased Project Owner Owner 3-Movable, Non-Elect 1 2
216.64 433.28 0 470.11 470.11 Laboratory Lab LA2023 5361-029 ANA0639 Yes
Analyzer, Lab, Blood Gas, Point-of-Care Abbott Point of Care Inc 04J60-20
Mckesson Medical-Surgical 04J60-20 I-STAT 1 w/Distribution Kit (Waived)
Purchased Project Owner Owner 2-Movable, Elect 1 1 1 10,500.00 10,500.00 210
11,545.38 11,545.38 Analyzer, Lab, Blood Gas, Point of Care, I-Stat Chem8+
Cartridge 25bx Reagent Laboratory Lab LA2023 BX619AA OPT0000 Option Option
Abbott Point of Care Inc 897037/09P3125 Mckesson Medical-Surgical 897037/09P3125
Abbtpt Purchased Project Owner Owner 2-Movable, Elect 1 0 1 210 0 210 226.38 0
Laboratory Lab LA2023 6050-020 REF0492 131 No Refrigerator, Commercial,
Undercounter Summit Appliance FF6LADA DIRECT SUPPLY HEALTHCARE FF6LADA FF6LADA
(ADA Compliant) Purchased Project Owner Contractor 1-Fixed 1 1 595.38 595.38 0
641.82 641.82 Laboratory Lab LA2023 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 3 6.88 20.64 0 22.25 22.25 Laboratory Lab
Toilet LA2024 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Materials Management Cart Wash MM1057
AJH942Y GUN0000 No Gun, Spray, Water/Steam, Wall Mount TBD 3157K2 TBD 3157K2
Draft (New) Construction Owner Contractor 3-Movable, Non-Elect 1 1 0 0 0 0 0
Materials Management Central Housekeeping MM1056 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 FG617388BLA/FG757088YEL/FG612788YEL
FG617388BLA/FG757088YEL/FG612788YEL 6173 Janitor Cart Materials Management
Central Housekeeping MM1056 5845-020 HSK0017 No Cart, Housekeeping, Polymer
Rubbermaid Commercial Products /FG618100YEL Grainger /FG618100YEL
(Cabinet,Bucket,Wringer) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1
373.91 373.91 0 403.08 403.08 Materials Management Central Housekeeping MM1056
4298-006 SHL0070 No Shelving, Wire, Chrome, 48 InterMetro Industries Corporation
(4x)2448NC/(4x)63P InterMetro Industries Corporation (4x)2448NC/(4x)63P Super
Erecta 48x24x63 (4-Tier) Purchased Project Owner Owner 3-Movable, Non-Elect 1 2
216.64 433.28 0 470.11 470.11 Materials Management Central Housekeeping MM1056
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 FG617388BLA/FG757088YEL/FG612788YEL
FG617388BLA/FG757088YEL/FG612788YEL 6173 Janitor Cart Materials Management
Housekeeping MM1062 5845-020 HSK0017 No Cart, Housekeeping, Polymer Rubbermaid
Commercial Products /FG618100YEL Grainger /FG618100YEL (Cabinet,Bucket,Wringer)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 373.91 373.91 0 403.08
403.08 Materials Management Housekeeping MM1062 C-284969 C-284969 ADDED No Floor
Machine, Burnisher, Battery Nobles Industries 9007349/##4VDX4 Grainger
9007349/##4VDX4 Dust Control Burnisher Purchased Project Owner Owner 2-Movable,
Elect 1 1 2,079.29 2,079.29 0 2,241.47 2,241.47 Materials Management
Housekeeping MM1062 C-284970 C-284970 ADDED No Floor Machine, Scrubber, 20-22in
Dayton 20HW28 Grainger 20HW28 Walk Behind Floor Scrubber,15in. Purchased Project
Owner Owner 2-Movable, Elect 1 1 2,608.90 2,608.90 0 2,812.39 2,812.39 Materials
Management Housekeeping MM1062 4298-006 SHL0070 No Shelving, Wire, Chrome, 48
InterMetro Industries Corporation (4x)2448NC/(4x)63P InterMetro Industries
Corporation (4x)2448NC/(4x)63P Super Erecta 48x24x63 (4-Tier) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 216.64 216.64 0 235.05 235.05 Materials
Management Housekeeping MM1062 6970-003 SGN0028 No Signage, Wet Floor Rubbermaid
Commercial Products FG611200YEL/3U953 Grainger FG611200YEL/3U953 6112 Caution
(2-Sided) Purchased Project Owner Owner 3-Movable, Non-Elect 1 2 15.04 30.08 0
32.43 32.43 Materials Management Housekeeping MM1062 4582-005 VAC0091 No Vacuum,
Wide Area, Upright Grainger 3WE84 Grainger 3WE84 Sanitaire SC5815B Purchased
Project Owner Owner 2-Movable, Elect 1 2 252.04 504.08 0 543.4 543.4 Materials
Management Materials Management MM1054 C-285364 C-285364 No Allowance, Tools
Grainger REFERENCE QUOTES FOR ORDER ENTRY Grainger REFERENCE QUOTES FOR ORDER
ENTRY Reference attached Quotes Released Project Owner Owner 3-Movable,
Non-Elect 1 1 13,095.16 13,095.16 0 14,116.58 14,116.58 Materials Management
Materials Management MM1054 C-224423 C-224423 No Cart / Truck, Hand Grainger
2W065 Grainger 2W065 Dayton 2W065 Purchased Project Owner Owner 3-Movable,
Non-Elect 1 2 148.03 296.06 0 319.15 319.15 Materials Management Materials
Management MM1054 6579-006 CTK0099 No Cart / Truck, Pallet, Manual Grainger
4YX97 Grainger 4YX97 Dayton 4YX97 Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 535.38 535.38 0 577.14 577.14 Materials Management Materials
Management MM1054 C-244541 C-244541 No Cart / Truck, Platform Grainger 13X476
Grainger 13X476 Dayton 13X476 Received Project Owner Owner 3-Movable, Non-Elect
1 1 635.05 635.05 0 684.58 684.58 Materials Management Materials Management
MM1054 C-248453 C-248453 Yes Electrocardiograph (ECG), Interpretive Nihon Kohden
America Inc. ECG-1350A Nihon Kohden America Inc. ECG-1350A ECG-1350A Purchased
Project Owner Owner 2-Movable, Elect 1 1 3 3,000.00 3,000.00 229.6 3,481.51
3,481.51 Materials Management Materials Management MM1054 BX157SY OPT0000 Option
Electrocardiograph, Option Nihon Kohden America Inc. KD-105D Nihon Kohden
America Inc. KD-105D Custom cart for ECG-1350A Purchased Project Owner Owner
0-Unassigned 1 0 1 420 0 420 452.76 0 Materials Management Materials Management
MM1054 BX158SY OPT0000 Option Electrocardiograph, Option Nihon Kohden America
Inc. KH-100D Nihon Kohden America Inc. KH-100D Cable arm for ECG-1350A Purchased
Project Owner Owner 1 0 1 250 0 250 269.5 0 Materials Management Materials
Management MM1054 BX159SY OPT0000 Option Electrocardiograph, Option Nihon Kohden
America Inc. Discount 12% Nihon Kohden America Inc. Discount 12% Discount 12%
Purchased Project Owner Owner 0-Unassigned 1 0 1 -440.4 0 -440.4 -474.75 0
Materials Management Materials Management MM1054 C-286288 C-286288 No Flowmeter,
Allowance Precision Medical Incorporated Claflin Medical Equipment Chemetron
Fittings Per Attached Quote Purchased Project Owner Owner 3-Movable, Non-Elect 1
1 1,100.24 1,100.24 0 1,186.06 1,186.06 Refurbished - Dinamap Pro 400 w/ NIBP,
Monitor, Physiologic, Vital Signs, w/Stand Temperature, SpO2, Recorder, w/
Mobile Materials Management Materials Management MM1054 BX800MP MON0000 No
(REFURBISHED) GE Healthcare - Monitoring Systems MONE-PRO400 Claflin Medical
Equipment MONE-PRO400 Stand Purchased Project Owner Owner 2-Movable, Elect 1 6
1,829.00 10,974.00 0 11,829.97 11,829.97 Materials Management Materials
Management MM1054 C-285101 C-285101 No Oximeter, Pulse, Hand Held Nonin Medical
Inc CESS-726866-00002 Claflin Medical Equipment CESS-726866-00002 PalmSAT 2550
w/alarms Received Project Owner Owner 3-Movable, Non-Elect 1 1 582.54 582.54 0
627.98 627.98 Services, Assembly & staging of Equip., Installation/Assembly Per
Attached Quote Materials Management Materials Management MM1054 C-281221
C-281221 No Carts, and Top Track Thunder Biscuit LLC Installation/Assembly
Thunder Biscuit LLC Installation/Assembly 1072 Purchased Project Owner Vendor
3-Movable, Non-Elect 1 1 2,640.00 2,640.00 0 2,640.00 2,640.00 Warehousing and
Delivery Services per Materials Management Materials Management MM1054 C-245682
C-245682 No Services, Storage/Warehousing Beltmann Integrated Logistics
Warehousing and Delivery Services Beltmann Integrated Logistics Warehousing and
Delivery Services proposal Purchased Project Owner Vendor 3-Movable, Non-Elect 1
1 26,300.00 26,300.00 0 26,300.00 26,300.00 Shelving, Allowance, Inlays for
Metro Materials Management Materials Management MM1054 C-285665 C-285665 No
Carts in facility InterMetro Industries Corporation 2460CI-4 InterMetro
Industries Corporation 2460CI-4 4/PACK CLEAR SHF INLAY Purchased Project Owner
Owner 3-Movable, Non-Elect 1 4 43.87 175.48 0 189.17 189.17 Shelving, Allowance,
Inlays for Metro Materials Management Materials Management MM1054 C-285667
C-285667 No Carts in facility InterMetro Industries Corporation 2436CI-4
InterMetro Industries Corporation 2436CI-4 4/PACK CLEAR SHF. INLAY FOR 24
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 32.6 32.6 0 35.14 35.14
Shelving, Allowance, Inlays for Metro Materials Management Materials Management
MM1054 C-285667 C-285667 No Carts in facility InterMetro Industries Corporation
2448CI-4 InterMetro Industries Corporation 2448CI-4 4/PACK CLEAR SHF. INLAY FOR
24 Purchased Project Owner Owner 3-Movable, Non-Elect 1 4 37.93 151.72 0 163.55
163.55 Shelving, Allowance, Supply, High Density Per attached drawing
##H517-0715-Hel- Per attached drawing ##H517-0715-Hel- Materials Management
Materials Management MM1054 C-248005 C-248005 No (Movable) InterMetro Industries
Corporation 81496-R0-MatlsMngmt InterMetro Industries Corporation 81496-R0-Matls
Top Track Shelving Purchased Project Owner Vendor 3-Movable, Non-Elect 1 1
5,079.95 5,079.95 0 5,511.75 5,511.75 FG264360GRAY/FG264560GRAY/FG26400
FG264360GRAY/FG264560GRAY/FG26400 2643 BRUTE Gray w/2645-60 Lid & 2640 Materials
Management Materials Management MM1054 4691-018 WST0285 No Waste Can, 44-55
Gallon Rubbermaid Commercial Products 0BLA Grainger 0BLA Dolly Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 114.69 114.69 0 123.64 123.64 Materials
Management Soiled Linen MM1060 6338-014 CTK0074 No Cart / Truck, Soiled Utility
Rubbermaid Commercial Products FG461400BLA/5Z205 Grainger FG461400BLA 4614 Cube
Truck (14 cu.ft.) Received Project Owner Owner 3-Movable, Non-Elect 1 2 386.7
773.4 0 833.73 833.73 Materials Management Soiled Linen MM1060 5408-002 LID0002
No Lid, Cube Truck Rubbermaid Commercial Products FG461500BLA/5Z209 Grainger
FG461500BLA 4615 (for 4614 or 4616 truck) Purchased Project Owner Owner
3-Movable, Non-Elect 1 2 184.63 369.26 0 398.06 398.06 Pharmacy Ante Room PH2020
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Pharmacy Hood Room PH2021 3855-006 HOD0011 153 Yes Hood,
Horizontal Laminar Flow Nuaire Inc. NU-301-436 Nuaire Inc. NU-301-436 AireGard
301 (4 ft Console) Received Project Owner Vendor 1-Fixed 1 1 4 4,830.00 4,830.00
1,280.00 6,589.40 6,589.40 With optional IV hanger. Pharmacy Hood Room PH2021
BW419EX OPT0000 Option Hood, IV Bar Nuaire Inc. 3014M262 Nuaire Inc. 3014M262 IV
Bar with Six (6) Hooks Received Project Owner Owner 1-Fixed 1 0 1 129 0 129
139.97 0 Stainless Steel Work Surface with PVC Pharmacy Hood Room PH2021 BW422EX
OPT0000 Option Hood, Stainless Steel Work Surface Nuaire Inc. 3014M430 Nuaire
Inc. 3014M430 Core Received Project Owner Owner 1-Fixed 1 0 1 175 0 175 189.88 0
Stainless Steel Sidewalls (replaces clear Pharmacy Hood Room PH2021 BW427EX
OPT0000 Option Hood, Stainless Steel Sidewalls Nuaire Inc. 301M352 Nuaire Inc.
301M352 polycarbonate) Received Project Owner Owner 1-Fixed 1 0 1 221 0 221
239.79 0 Pharmacy Hood Room PH2021 BW783EX OPT0000 Option Hood, Castors Nuaire
Inc. 301M386 Nuaire Inc. 301M386 Castors (adds 4" to height) Received Project
Owner Owner 1-Fixed 1 0 1 285 0 285 309.23 0 Pharmacy Hood Room PH2021 C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 Energy Star GIE18GSHSS (17.5 cu Pharmacy Pharmacy PH2019 C-282505
C-282505 130 No Refrigerator, Domestic with Freezer GE Appliances GIE18GSHSS
DIRECT SUPPLY HEALTHCARE GIE18GSHSS ft/Stainless Steel) Received Project Owner
Contractor 1-Fixed 1 1 755.81 755.81 0 814.76 814.76 Pharmacy Pharmacy PH2019
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Pharmacy Pharmacy Storage PH2022 4298-006 SHL0070 No Shelving,
Wire, Chrome, 48 InterMetro Industries Corporation (4x)2448NC/(4x)63P InterMetro
Industries Corporation (4x)2448NC/(4x)63P Super Erecta 48x24x63 (4-Tier)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 2 216.64 433.28 0 470.11
470.11 Physical Therapy/In Patient Clean Linen GY2007 5844-015 SPC0672 No Cart,
Supply, Linen, 36" InterMetro Industries Corporation AST35DC InterMetro
Industries Corporation AST35DC Super Erecta AST35DC (36x24x59 Std Duty)
Purchased Project Owner Vendor 3-Movable, Non-Elect 1 1 451.97 451.97 0 490.39
490.39 Physical Therapy/In Patient Equipment Storage GY2002 C-217775 C-217775 No
Allowance, Equipment, Physical Therapy Patterson Medical A348-1 Patterson
Medical A348-1 Black Rolyan Ergonomic Hand Exercise Received Project Owner Owner
3-Movable, Non-Elect 1 1 5.7 5.7 0.24 6.42 6.42 Physical Therapy/In Patient
Equipment Storage GY2002 C-217772 C-217772 No Allowance, Equipment, Physical
Therapy Patterson Medical 81430057 Patterson Medical 969111 Small Bellows Foot
Pump Received Project Owner Owner 3-Movable, Non-Elect 1 1 11.67 11.67 0.48
13.14 13.14 Physical Therapy/In Patient Equipment Storage GY2002 C-244746
C-244746 No Allowance, Equipment, Physical Therapy Patterson Medical 81274174
Patterson Medical A4057 Rolyan Semi Circular Peg Board Received Project Owner
Owner 3-Movable, Non-Elect 1 1 97.55 97.55 4.03 109.87 109.87 Physical
Therapy/In Patient Equipment Storage GY2002 C-217765 C-217765 No Allowance,
Equipment, Physical Therapy Patterson Medical 81522887 Patterson Medical
81522887 1" Diameter Weight Plate - 10lbs Received Project Owner Owner
3-Movable, Non-Elect 1 1 37.36 37.36 1.54 42.08 42.08 Physical Therapy/In
Patient Equipment Storage GY2002 C-244715 C-244715 No Allowance, Equipment,
Physical Therapy Patterson Medical 81172725 Patterson Medical 655702 Transfer
Belt, 72" Received Project Owner Owner 3-Movable, Non-Elect 1 6 4.75 28.5 1.18
32.1 32.1 Physical Therapy/In Patient Equipment Storage GY2002 C-217766 C-217766
No Allowance, Equipment, Physical Therapy Patterson Medical 81195627 Patterson
Medical 8160 Pegboard w/colored pegs Received Project Owner Owner 3-Movable,
Non-Elect 1 1 64.73 64.73 2.68 72.91 72.91 Physical Therapy/In Patient Equipment
Storage GY2002 C-244713 C-244713 No Allowance, Equipment, Physical Therapy
Patterson Medical 81170513 Patterson Medical 6347 STD Adjustable Cane Received
Project Owner Owner 3-Movable, Non-Elect 1 10 14.36 143.6 5.93 161.74 161.74
Physical Therapy/In Patient Equipment Storage GY2002 C-244712 C-244712 No
Allowance, Equipment, Physical Therapy Patterson Medical 81427871 Patterson
Medical 565908 Fitball Display Stackers Received Project Owner Owner 3-Movable,
Non-Elect 1 1 7.66 7.66 0.32 8.63 8.63 Physical Therapy/In Patient Equipment
Storage GY2002 C-244714 C-244714 No Allowance, Equipment, Physical Therapy
Patterson Medical 81172709 Patterson Medical 655701 Transfer Belt, 54" Received
Project Owner Owner 3-Movable, Non-Elect 1 6 5.65 33.9 1.4 38.18 38.18 Physical
Therapy/In Patient Equipment Storage GY2002 C-244708 C-244708 No Allowance,
Equipment, Physical Therapy Patterson Medical 81053461 Patterson Medical 550923
Master Set Z (2 ea of 1/2-10) 26 Piece Total Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 334.28 334.28 13.82 376.51 376.51 Physical Therapy/In
Patient Equipment Storage GY2002 C-244585 C-244585 No Allowance, Equipment,
Physical Therapy Patterson Medical 81032572 Patterson Medical 5247 Finger
Helper, Teal Received Project Owner Owner 3-Movable, Non-Elect 1 1 9.51 9.51
0.39 10.71 10.71 Physical Therapy/In Patient Equipment Storage GY2002 C-217764
C-217764 No Allowance, Equipment, Physical Therapy Patterson Medical 81522861
Patterson Medical 81522861 1" Diameter Weight Plate - 5lbs Received Project
Owner Owner 3-Movable, Non-Elect 1 1 22.06 22.06 0.91 24.85 24.85 Physical
Therapy/In Patient Equipment Storage GY2002 C-243787 C-243787 No Allowance,
Equipment, Physical Therapy Patterson Medical 81031079 Patterson Medical 515301
Plastic Stack. Cones, LG, Set /30 Received Project Owner Owner 3-Movable,
Non-Elect 1 1 27.78 27.78 1.15 31.29 31.29 Physical Therapy/In Patient Equipment
Storage GY2002 C-243764 C-243764 No Allowance, Equipment, Physical Therapy
Patterson Medical 81021773 Patterson Medical 4052 The Daily Communicator 4052
Received Project Owner Owner 3-Movable, Non-Elect 1 1 25.29 25.29 1.05 28.48
28.48 Physical Therapy/In Patient Equipment Storage GY2002 C-243753 C-243753 Yes
Allowance, Equipment, Physical Therapy Patterson Medical 81008028 Patterson
Medical 212801 HIP Replacement Kit w/out 6756 Received Project Owner Owner
3-Movable, Non-Elect 1 1 1 16.17 16.17 0.67 18.21 18.21 Physical Therapy/In
Patient Equipment Storage GY2002 BH705XR OPT0000 Option Option, Accessory
Patterson Medical 81008044 Patterson Medical 2128A Components for ##2128 Kit
Received Project Owner Owner 3-Movable, Non-Elect 1 0 1 0 0 0 0 0 Physical
Therapy/In Patient Equipment Storage GY2002 C-241496 C-241496 No Allowance,
Equipment, Physical Therapy Patterson Medical 81266824 Patterson Medical A32810
Putty Containers 3 oz. w/ lids, 10 Received Project Owner Owner 3-Movable,
Non-Elect 1 1 3.85 3.85 0.16 4.34 4.34 Physical Therapy/In Patient Equipment
Storage GY2002 C-240796 C-240796 No Allowance, Equipment, Physical Therapy
Patterson Medical 81605328 Patterson Medical 960635 Shoulder Arc, Double Curve
Received Project Owner Owner 3-Movable, Non-Elect 1 1 169.96 169.96 7.02 191.43
191.43 Physical Therapy/In Patient Equipment Storage GY2002 C-239805 C-239805 No
Allowance, Equipment, Physical Therapy Patterson Medical 81304799 Patterson
Medical A99770 A99770 Sof-Stretch Coil - Long-Small Received Project Owner Owner
3-Movable, Non-Elect 1 1 25.46 25.46 1.05 28.68 28.68 Physical Therapy/In
Patient Equipment Storage GY2002 C-238397 C-238397 No Allowance, Equipment,
Physical Therapy Patterson Medical 81012426 Patterson Medical 2794D 2794D -
TumbleForms 12x36 Roll Received Project Owner Owner 3-Movable, Non-Elect 1 1
155.41 155.41 6.42 175.04 175.04 Physical Therapy/In Patient Equipment Storage
GY2002 C-238395 C-238395 No Allowance, Equipment, Physical Therapy Patterson
Medical 81012418 Patterson Medical 2794C 2794C - 10x36 TumbleForms Roll Received
Project Owner Owner 3-Movable, Non-Elect 1 1 127.56 127.56 5.27 143.67 143.67
Physical Therapy/In Patient Equipment Storage GY2002 C-238393 C-238393 No
Allowance, Equipment, Physical Therapy Patterson Medical 81012459 Patterson
Medical 2794G 2794G - TumbleForms 8x36 Roll Received Project Owner Owner
3-Movable, Non-Elect 1 1 108.67 108.67 4.49 122.4 122.4 Physical Therapy/In
Patient Equipment Storage GY2002 C-243761 C-243761 No Allowance, Equipment,
Physical Therapy Patterson Medical 81014935 Patterson Medical 3041G Polysonic
Lot, 1 Gal. Received Project Owner Owner 3-Movable, Non-Elect 1 1 24.66 24.66
1.02 27.78 27.78 Physical Therapy/In Patient Equipment Storage GY2002 C-238392
C-238392 No Allowance, Equipment, Physical Therapy Patterson Medical 81430032
Patterson Medical 9691-09 969109 - 32 Piece Cuff Weight Set Received Project
Owner Owner 3-Movable, Non-Elect 1 1 355.9 355.9 14.71 400.86 400.86 Physical
Therapy/In Patient Equipment Storage GY2002 C-238391 C-238391 No Allowance,
Equipment, Physical Therapy Patterson Medical 81413129 Patterson Medical 561256
Therapy Ball, Green, 65CM Received Project Owner Owner 3-Movable, Non-Elect 1 1
23.95 23.95 0.99 26.98 26.98 Physical Therapy/In Patient Equipment Storage
GY2002 C-245861 C-245861 No Allowance, Equipment, Physical Therapy Patterson
Medical 81097021 Patterson Medical 554640 Half Round Knee elevation Received
Project Owner Owner 3-Movable, Non-Elect 1 1 36.57 36.57 1.51 41.19 41.19
Physical Therapy/In Patient Equipment Storage GY2002 C-244865 C-244865 No
Allowance, Equipment, Physical Therapy Patterson Medical 81034966 Patterson
Medical 540009 Rehab WT Bar, 6lb., Light Blue Received Project Owner Owner
3-Movable, Non-Elect 1 1 32.92 32.92 1.36 37.08 37.08 Physical Therapy/In
Patient Equipment Storage GY2002 C-244743 C-244743 No Allowance, Equipment,
Physical Therapy Patterson Medical 81234764 Patterson Medical 92717902 Latex
Free Theraband, 25YD, Green Received Project Owner Owner 3-Movable, Non-Elect 1
1 36.94 36.94 1.53 41.61 41.61 Physical Therapy/In Patient Equipment Storage
GY2002 C-244741 C-244741 No Allowance, Equipment, Physical Therapy Patterson
Medical 81234772 Patterson Medical 92717903 Latex Free Theraband, 25YD, Blue
Received Project Owner Owner 3-Movable, Non-Elect 1 1 43.07 43.07 1.78 48.51
48.51 Physical Therapy/In Patient Equipment Storage GY2002 C-244740 C-244740 No
Allowance, Equipment, Physical Therapy Patterson Medical 81299528 Patterson
Medical A92680 Rolyan Ex Ball Yellow, 45cm. (17-3/4") Received Project Owner
Owner 3-Movable, Non-Elect 1 1 11.88 11.88 0.49 13.38 13.38 Physical Therapy/In
Patient Equipment Storage GY2002 C-244738 C-244738 No Allowance, Equipment,
Physical Therapy Patterson Medical 81234756 Patterson Medical 92717901 Latex
Free Theraband, 25YD., Red Received Project Owner Owner 3-Movable, Non-Elect 1 1
32.51 32.51 1.34 36.62 36.62 Physical Therapy/In Patient Equipment Storage
GY2002 C-244736 C-244736 No Allowance, Equipment, Physical Therapy Patterson
Medical 81299551 Patterson Medical A92683 Rolyan Exercise Ball Red 75cm
(29-1/2") (1) Received Project Owner Owner 3-Movable, Non-Elect 1 1 11.6 11.6
0.48 13.07 13.07 Rolyan Exercise Ball Blue 85CM (33 -1/2") Physical Therapy/In
Patient Equipment Storage GY2002 C-244735 C-244735 No Allowance, Equipment,
Physical Therapy Patterson Medical 81299569 Patterson Medical A92684 (1)
Received Project Owner Owner 3-Movable, Non-Elect 1 1 28.46 28.46 1.18 32.06
32.06 2 of 14 12/28/2015

 



   

 

 

[tv518991_ex10-2img03.jpg]

 



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room Qty
ItemQty Opt Qty Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD
ID Item ID Options Description Manufacturer Mfr # Vendor Vendor # Model Status
Funding Furnished By Arch Code Item Notes By Cost Subtotal Subtotal Config Total
Physical Therapy/In Patient Equipment Storage GY2002 C-244732 C-244732 No
Allowance, Equipment, Physical Therapy Patterson Medical 81034917 Patterson
Medical 540004 Rehab WT Bar, 3 lb., Red Received Project Owner Owner 3-Movable,
Non-Elect 1 1 31.19 31.19 1.29 35.13 35.13 Physical Therapy/In Patient Equipment
Storage GY2002 C-244731 C-244731 No Allowance, Equipment, Physical Therapy
Patterson Medical 81034883 Patterson Medical 540001 Rehab WT Bar, 1.5 LB.,
Yellow Received Project Owner Owner 3-Movable, Non-Elect 1 1 29.46 29.46 1.22
33.18 33.18 Physical Therapy/In Patient Equipment Storage GY2002 C-244729
C-244729 No Allowance, Equipment, Physical Therapy Patterson Medical 81032564
Patterson Medical 5246 Thumb Helper, Purle Received Project Owner Owner
3-Movable, Non-Elect 1 1 10.38 10.38 0.43 11.69 11.69 Physical Therapy/In
Patient Equipment Storage GY2002 C-217750 C-217750 No Allowance, Equipment,
Physical Therapy Patterson Medical 81184514 Patterson Medical 716800 THERABAND,
ULTRA THIN, TAN Received Project Owner Owner 3-Movable, Non-Elect 1 1 55.36
55.36 2.29 62.35 62.35 Physical Therapy/In Patient Equipment Storage GY2002
C-244721 C-244721 No Allowance, Equipment, Physical Therapy Patterson Medical
81214170 Patterson Medical 922554 Valtrode Cloth 2" Square - 40/PK Received
Project Owner Owner 3-Movable, Non-Elect 1 1 32.92 32.92 1.36 37.08 37.08
Physical Therapy/In Patient Equipment Storage GY2002 C-244720 C-244720 No
Allowance, Equipment, Physical Therapy Patterson Medical 81204460 Patterson
Medical 920723 Gum Massage Brush 3/Set Received Project Owner Owner 3-Movable,
Non-Elect 1 1 15.86 15.86 0.66 17.86 17.86 Physical Therapy/In Patient Equipment
Storage GY2002 C-217751 C-217751 No Allowance, Equipment, Physical Therapy
Patterson Medical 81184522 Patterson Medical 716801 Theraband, Thin, Yellow,
6X50YD Received Project Owner Owner 3-Movable, Non-Elect 1 1 54.8 54.8 2.26
61.72 61.72 Physical Therapy/In Patient Equipment Storage GY2002 C-217752
C-217752 No Allowance, Equipment, Physical Therapy Patterson Medical 81184530
Patterson Medical 716802 as per the quote Theraband, Medium, Red, 6X50YD
Received Project Owner Owner 3-Movable, Non-Elect 1 1 56.71 56.71 2.34 63.87
63.87 Physical Therapy/In Patient Equipment Storage GY2002 C-217753 C-217753 No
Allowance, Equipment, Physical Therapy Patterson Medical 81184548 Patterson
Medical 716803 Theraband, Heavy, Green, 6X50YD Received Project Owner Owner
3-Movable, Non-Elect 1 1 62.73 62.73 2.59 70.65 70.65 Physical Therapy/In
Patient Equipment Storage GY2002 C-217754 C-217754 No Allowance, Equipment,
Physical Therapy Patterson Medical 81184555 Patterson Medical 716804 Theraband,
XHeavy, Blue, 6X50YD Received Project Owner Owner 3-Movable, Non-Elect 1 1 71 71
2.93 79.97 79.97 Physical Therapy/In Patient Equipment Storage GY2002 C-217755
C-217755 No Allowance, Equipment, Physical Therapy Patterson Medical 81184563
Patterson Medical 716805 Theraband, Spec Hvy, Blk Received Project Owner Owner
3-Movable, Non-Elect 1 1 78 78 3.22 87.85 87.85 Physical Therapy/In Patient
Equipment Storage GY2002 C-217756 C-217756 No Allowance, Equipment, Physical
Therapy Patterson Medical 81187194 Patterson Medical 7469 Buck Neurological
Hammer Received Project Owner Owner 3-Movable, Non-Elect 1 1 8.84 8.84 0.37 9.96
9.96 Physical Therapy/In Patient Equipment Storage GY2002 C-217757 C-217757 No
Allowance, Equipment, Physical Therapy Patterson Medical 81195411 Patterson
Medical 812803 Gymnic Ball 25" Colors will Vary Received Project Owner Owner
3-Movable, Non-Elect 1 1 17.64 17.64 0.73 19.87 19.87 Physical Therapy/In
Patient Equipment Storage GY2002 C-217758 C-217758 No Allowance, Equipment,
Physical Therapy Patterson Medical 81195429 Patterson Medical 812804 Gymnic Ball
29" Colors will vay Received Project Owner Owner 3-Movable, Non-Elect 1 1 21.03
21.03 0.87 23.69 23.69 Physical Therapy/In Patient Equipment Storage GY2002
C-217759 C-217759 No Allowance, Equipment, Physical Therapy Patterson Medical
81195437 Patterson Medical 812805 Gymnic Ball 33" Colors will vary Received
Project Owner Owner 3-Movable, Non-Elect 1 1 31.39 31.39 1.3 35.36 35.36
Physical Therapy/In Patient Equipment Storage GY2002 C-217760 C-217760 No
Allowance, Equipment, Physical Therapy Patterson Medical 81195445 Patterson
Medical 812806 Gymnic Ball 37" Colors will vary Received Project Owner Owner
3-Movable, Non-Elect 1 1 34.62 34.62 1.43 38.99 38.99 Physical Therapy/In
Patient Equipment Storage GY2002 C-217762 C-217762 No Allowance, Equipment,
Physical Therapy Patterson Medical 81522846 Patterson Medical 81522846 1"
Diameter Weight Plate - 1.25lbs Received Project Owner Owner 3-Movable,
Non-Elect 1 1 12.71 12.71 0.53 14.32 14.32 Physical Therapy/In Patient Equipment
Storage GY2002 C-217763 C-217763 No Allowance, Equipment, Physical Therapy
Patterson Medical 81522853 Patterson Medical 81522853 1" Diameter Weight Plate -
2.5lbs Received Project Owner Owner 3-Movable, Non-Elect 1 1 14.41 14.41 0.6
16.23 16.23 Physical Therapy/In Patient Equipment Storage GY2002 C-217785
C-217785 No Allowance, Equipment, Physical Therapy Patterson Medical 81011873
Patterson Medical 2700E 8X36" Valu-Form Roll Received Project Owner Owner
3-Movable, Non-Elect 1 1 93.08 93.08 3.85 104.84 104.84 Physical Therapy/In
Patient Equipment Storage GY2002 C-244584 C-244584 No Allowance, Equipment,
Physical Therapy Patterson Medical 81032010 Patterson Medical 5189 Shoulder
Exercise Ladder Received Project Owner Owner 3-Movable, Non-Elect 1 1 102.01
102.01 4.22 114.9 114.9 Physical Therapy/In Patient Equipment Storage GY2002
C-217768 C-217768 No Allowance, Equipment, Physical Therapy Patterson Medical
81196971 Patterson Medical 836702 Lauri Tall Stacker Pegs, 100 Received Project
Owner Owner 3-Movable, Non-Elect 1 1 19.29 19.29 0.8 21.73 21.73 Physical
Therapy/In Patient Equipment Storage GY2002 C-217770 C-217770 No Allowance,
Equipment, Physical Therapy Patterson Medical 81196989 Patterson Medical 836703
Giant Pegboard 17", 196 holes Received Project Owner Owner 3-Movable, Non-Elect
1 1 17.45 17.45 0.72 19.65 19.65 Physical Therapy/In Patient Equipment Storage
GY2002 C-244744 C-244744 No Allowance, Equipment, Physical Therapy Patterson
Medical 81271543 Patterson Medical A37079IB Performa Bolster Multiset - Imperial
Blue Received Project Owner Owner 3-Movable, Non-Elect 1 1 126.49 126.49 5.23
142.47 142.47 Physical Therapy/In Patient Equipment Storage GY2002 C-243765
C-243765 No Allowance, Equipment, Physical Therapy Patterson Medical 81031020
Patterson Medical 5149A Dumbbell Set (1-10 lb Pairs) Received Project Owner
Owner 3-Movable, Non-Elect 1 1 164.8 164.8 6.81 185.62 185.62 Physical
Therapy/In Patient Equipment Storage GY2002 C-217776 C-217776 No Allowance,
Equipment, Physical Therapy Patterson Medical 81273010 Patterson Medical A397-10
Digi-Flex set of 5 Cinic Display Received Project Owner Owner 3-Movable,
Non-Elect 1 1 80.71 80.71 3.34 90.91 90.91 Physical Therapy/In Patient Equipment
Storage GY2002 C-217777 C-217777 No Allowance, Equipment, Physical Therapy
Patterson Medical 81605310 Patterson Medical 960634 Shoulder Arc, Single Curve
Received Project Owner Owner 3-Movable, Non-Elect 1 1 169.96 169.96 7.02 191.43
191.43 Physical Therapy/In Patient Equipment Storage GY2002 C-217778 C-217778 No
Allowance, Equipment, Physical Therapy Patterson Medical 81274166 Patterson
Medical A4055 Rolyan Horizontal Ring Tree Received Project Owner Owner
3-Movable, Non-Elect 1 1 204.23 204.23 8.44 230.03 230.03 Physical Therapy/In
Patient Equipment Storage GY2002 C-217780 C-217780 No Allowance, Equipment,
Physical Therapy Patterson Medical 81276682 Patterson Medical A5002 Stacking
Cone Patteren Base Received Project Owner Owner 3-Movable, Non-Elect 1 1 99.21
99.21 4.1 111.74 111.74 Physical Therapy/In Patient Equipment Storage GY2002
C-217781 C-217781 No Allowance, Equipment, Physical Therapy Patterson Medical
81288703 Patterson Medical A725-1 Resistive Exercise Board Received Project
Owner Owner 3-Movable, Non-Elect 1 1 103.31 103.31 4.27 116.36 116.36 Physical
Therapy/In Patient Equipment Storage GY2002 C-244719 C-244719 No Allowance,
Equipment, Physical Therapy Patterson Medical 81204411 Patterson Medical 920718
Disposable Mouth Mirror Received Project Owner Owner 3-Movable, Non-Elect 1 1
14.67 14.67 0.61 16.52 16.52 Physical Therapy/In Patient Equipment Storage
GY2002 C-217784 C-217784 No Allowance, Equipment, Physical Therapy Patterson
Medical 81011832 Patterson Medical 2700A 6X24" Valu-Form Roll Received Project
Owner Owner 3-Movable, Non-Elect 1 1 57.64 57.64 2.38 64.92 64.92 Physical
Therapy/In Patient Equipment Storage GY2002 C-217783 C-217783 No Allowance,
Equipment, Physical Therapy Patterson Medical 81011865 Patterson Medical 2700D
4X24" Valu-Form Roll Received Project Owner Owner 3-Movable, Non-Elect 1 1 49.23
49.23 2.03 55.45 55.45 Physical Therapy/In Patient Equipment Storage GY2002
C-217797 C-217797 No Allowance, Equipment, Physical Therapy Patterson Medical
81034065 Patterson Medical 5327-04 Rocker Board comp Kit w/stand Received
Project Owner Owner 3-Movable, Non-Elect 1 1 222.81 222.81 9.21 250.96 250.96
Physical Therapy/In Patient Equipment Storage GY2002 C-217792 C-217792 No
Allowance, Equipment, Physical Therapy Patterson Medical 81021344 Patterson
Medical 4015 Safety Cards in the Home Received Project Owner Owner 3-Movable,
Non-Elect 1 1 56 56 2.31 63.07 63.07 Physical Therapy/In Patient Equipment
Storage GY2002 C-217786 C-217786 No Allowance, Equipment, Physical Therapy
Patterson Medical 81011881 Patterson Medical 2700F 12X36" Valu-Form Roll
Received Project Owner Owner 3-Movable, Non-Elect 1 1 121.61 121.61 5.03 136.97
136.97 Physical Therapy/In Patient Equipment Storage GY2002 C-217793 C-217793 No
Allowance, Equipment, Physical Therapy Patterson Medical 81021617 Patterson
Medical 4045 Everyday Objects Cards Received Project Owner Owner 3-Movable,
Non-Elect 1 1 43.33 43.33 1.79 48.8 48.8 Physical Therapy/In Patient Equipment
Storage GY2002 C-217794 C-217794 No Allowance, Equipment, Physical Therapy
Patterson Medical 81033000 Patterson Medical 5277 Resostv Clothespins Pinc Exer
Received Project Owner Owner 3-Movable, Non-Elect 1 1 115.19 115.19 4.76 129.74
129.74 Physical Therapy/In Patient Equipment Storage GY2002 C-217795 C-217795 No
Allowance, Equipment, Physical Therapy Patterson Medical 81076835 Patterson
Medical 5528-77 Universal 5" Wheels Received Project Owner Owner 3-Movable,
Non-Elect 1 1 17.12 17.12 0.71 19.28 19.28 Physical Therapy/In Patient Equipment
Storage GY2002 C-217796 C-217796 No Allowance, Equipment, Physical Therapy
Patterson Medical 81005420 Patterson Medical 1498 Stacking Cones, 4.5X2.5,
Set/30 5 ea color Received Project Owner Owner 3-Movable, Non-Elect 1 1 102.14
102.14 4.22 115.04 115.04 Physical Therapy/In Patient Equipment Storage GY2002
C-224473 C-224473 No Allowance, Equipment, Physical Therapy Patterson Medical
81033125 Patterson Medical 5291 Graded ROM Arc Received Project Owner Owner
3-Movable, Non-Elect 1 1 63.29 63.29 2.62 71.29 71.29 Physical Therapy/In
Patient Equipment Storage GY2002 C-217798 C-217798 No Allowance, Equipment,
Physical Therapy Patterson Medical 81423367 Patterson Medical 5659-28 Padded
Wrist/Ankle Strap Received Project Owner Owner 3-Movable, Non-Elect 1 1 26.99
26.99 1.12 30.4 30.4 Physical Therapy/In Patient Equipment Storage GY2002
C-224465 C-224465 No Allowance, Equipment, Physical Therapy Patterson Medical
81286384 Patterson Medical A665302 Basic Assistive Device Kit II Received
Project Owner Owner 3-Movable, Non-Elect 1 1 16.3 16.3 0.67 18.36 18.36 Dycem
Bulk Roll Matting, Non-Slip, 16" x Physical Therapy/In Patient Equipment Storage
GY2002 C-280842 C-280842 No Allowance, Equipment, Physical Therapy Claflin
Medical Equipment FABRI-50-1505S Claflin Medical Equipment FABRI-50-1505S 10yd;
Color: Silver Received Project Owner Owner 3-Movable, Non-Elect 1 1 182.54
182.54 0 198.06 198.06 Physical Therapy/In Patient Equipment Storage GY2002
6246-017 RCK0485 No Cart, Equipment, Weights Hausmann Industries 81297092
Patterson Medical A873505 5565-100 Accessorized Combo Rack Received Project
Owner Owner 3-Movable, Non-Elect 1 1 759.16 759.16 31.38 855.06 855.06 Physical
Therapy/In Patient Equipment Storage GY2002 C-285222 C-285222 ADDED ITEM No
Cart, Supply, Allowance MJM International Corp, Inc. 325-4C (TAN MESH) Claflin
Medical Equipment 325-4C (TAN MESH) Therapy Cart w/ 4 Shelves (TAN MESH)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 254.94 254.94 0 274.83
274.83 Physical Therapy/In Patient Equipment Storage GY2002 4699-031 EXE0351 No
Exerciser, Upper Body Endorphin Rehab & Fitness Solutions 81223171 Patterson
Medical 300-E1 300 Series e1 Tabletop (300-E1) Received Project Owner Owner
3-Movable, Non-Elect 1 2 728 1,456.00 60.18 1,639.94 1,639.94 Physical
Therapy/In Patient Equipment Storage GY2002 C-240783 C-240783 No Goniometer,
Allowance Patterson Medical 81187467 Patterson Medical 7510 6 3/4" Plastic
Goniometer Received Project Owner Owner 3-Movable, Non-Elect 1 1 4.4 4.4 0.18
4.96 4.96 Physical Therapy/In Patient Equipment Storage GY2002 C-240784 C-240784
No Goniometer, Allowance Patterson Medical 81187475 Patterson Medical 7512 8"
Standard Goniometer Received Project Owner Owner 3-Movable, Non-Elect 1 1 8.84
8.84 0.37 9.96 9.96 Physical Therapy/In Patient Equipment Storage GY2002
C-279864 C-279864 No Goniometer, Handheld Patterson Medical 81197433 Patterson
Medical 81197433 Baseline 180 Digit Goniometer Received Project Owner Owner
4-Instruments 1 1 26.62 26.62 1.1 29.98 29.98 Physical Therapy/In Patient
Equipment Storage GY2002 4298-006 SHL0070 No Shelving, Wire, Chrome, 48
InterMetro Industries Corporation (4x)2448NC/(4x)63P InterMetro Industries
Corporation (4x)2448NC/(4x)63P Super Erecta 48x24x63 (4-Tier) Purchased Project
Owner Vendor 3-Movable, Non-Elect 1 3 216.64 649.92 0 705.16 705.16 Physical
Therapy/In Patient Equipment Storage GY2002 C-281588 C-281588 No Stimulator,
Muscle, Functional Bioness H2W-5200 Bioness H2W-5200 H200 Wireless System Kit,
Left (medium) Received Project Owner Owner 3-Movable, Non-Elect 1 1 7,908.00
7,908.00 11.53 8,591.71 8,591.71 Physical Therapy/In Patient Equipment Storage
GY2002 C-281589 C-281589 No stimulator, muscle, functional Bioness H2W-5300
Bioness H2W-5300 H200 Wireless System Kit, Right (medium) Received Project Owner
Owner 3-Movable, Non-Elect 1 1 7,908.00 7,908.00 11.53 8,591.71 8,591.71 H200
Wireless Clinician's Kit Physical Therapy/In Patient Equipment Storage GY2002
C-281601 C-281601 No Stimulator, Muscle, Functional Bioness H2W-4000 Bioness
H2W-4000 (small/medium) Received Project Owner Owner 3-Movable, Non-Elect 1 1
3,500.00 3,500.00 5.1 3,802.60 3,802.60 Physical Therapy/In Patient Equipment
Storage GY2002 C-217809 C-217809 No Therapy Unit, Allowance Patterson Medical
81016989 Patterson Medical 3504 SP TROPIC PAC - VERSIZE 15"X24" Received Project
Owner Owner 2-Movable, Elect 1 1 17.85 17.85 0.74 20.11 20.11 TERRY TROPIC HOT
PACK COVER - Physical Therapy/In Patient Equipment Storage GY2002 C-217804
C-217804 No Therapy Unit, Allowance Patterson Medical 81216811 Patterson Medical
923511 OVERSIZE Received Project Owner Owner 2-Movable, Elect 1 1 15.15 15.15
0.63 17.06 17.06 TERRY TROPIC HOT PACK COVER - Physical Therapy/In Patient
Equipment Storage GY2002 C-217805 C-217805 No Therapy Unit, Allowance Patterson
Medical 81216829 Patterson Medical 923512 CERVICAL Received Project Owner Owner
2-Movable, Elect 1 1 7.76 7.76 0.32 8.74 8.74 TONGS, HOT PACK STAINLESS STEEL
Physical Therapy/In Patient Equipment Storage GY2002 C-217806 C-217806 No
Therapy Unit, Allowance Patterson Medical 81505320 Patterson Medical 560659
W/SOFT GRIPS Received Project Owner Owner 2-Movable, Elect 1 1 11.86 11.86 0.49
13.36 13.36 Physical Therapy/In Patient Equipment Storage GY2002 C-217807
C-217807 No Therapy Unit, Allowance Patterson Medical 81016922 Patterson Medical
3502 SP TROPIC PAC - HALF SIZE 5"X12" Received Project Owner Owner 2-Movable,
Elect 1 1 10.29 10.29 0.43 11.59 11.59 Physical Therapy/In Patient Equipment
Storage GY2002 C-217808 C-217808 No Therapy Unit, Allowance Patterson Medical
81016948 Patterson Medical 3503 SP TROPIC PAC - CERVICAL 24"X6" Received Project
Owner Owner 2-Movable, Elect 1 1 9.02 9.02 0.37 10.16 10.16 Heat Pack - Tropic
Pac - Knee/Shoulder Physical Therapy/In Patient Equipment Storage GY2002
C-217810 C-217810 No Therapy Unit, Allowance Patterson Medical 81017003
Patterson Medical 3505 10x20 Received Project Owner Owner 2-Movable, Elect 1 1
20.14 20.14 0.83 22.68 22.68 Physical Therapy/In Patient Equipment Storage
GY2002 C-217812 C-217812 No Therapy Unit, Allowance Patterson Medical 81017672
Patterson Medical 3545 COLD PACK STANDARD 11 X 14 Received Project Owner Owner
2-Movable, Elect 1 1 9.85 9.85 0.41 11.09 11.09 Physical Therapy/In Patient
Equipment Storage GY2002 C-217813 C-217813 No Therapy Unit, Allowance Patterson
Medical 81017722 Patterson Medical 3547 COLD PACK, NECK CONTOUR 23" LONG
Received Project Owner Owner 2-Movable, Elect 1 1 10.68 10.68 0.44 12.03 12.03
Physical Therapy/In Patient Equipment Storage GY2002 C-217814 C-217814 No
Therapy Unit, Allowance Patterson Medical 81017755 Patterson Medical 3548A COLD
PACK, HALF SIZE Received Project Owner Owner 2-Movable, Elect 1 1 8.18 8.18 0.34
9.21 9.21 TERRY TROPIC HOT PACK COVER - Physical Therapy/In Patient Equipment
Storage GY2002 C-217803 C-217803 No Therapy Unit, Allowance Patterson Medical
81216803 Patterson Medical 923510 STANDARD Received Project Owner Owner
2-Movable, Elect 1 1 8.43 8.43 0.35 9.5 9.5 Physical Therapy/In Patient
Equipment Storage GY2002 C-242115 C-242115 262C No Therapy Unit, Chilling,
Mobile DJO Global, for Chattanooga Products 81017144 Patterson Medical 81017144
Colpac Chilling Unit, 6&6 Pac Purchased Project Owner Owner 2-Movable, Elect 1 1
2,250.00 2,250.00 92.99 2,534.24 2,534.24 Physical Therapy/In Patient Equipment
Storage GY2002 C-279867 C-279867 262B No Therapy Unit, Moist Heat, Mobile
Patterson Medical 81017516 Patterson Medical 81017516 Hydrocollator Model M-2
Received Project Owner Owner 1-Fixed 1 1 1,157.57 1,157.57 47.84 1,303.81
1,303.81 Physical Therapy/In Patient Equipment Storage GY2002 C-244739 C-244739
No Timer, Allowance Patterson Medical 81242882 Patterson Medical 928473 Digital
Dual Timer w/ clock Received Project Owner Owner 2-Movable, Elect 1 1 20.63
20.63 0.85 23.24 23.24 Ultrasound, Therapeutic, Electrotherapy Physical
Therapy/In Patient Equipment Storage GY2002 4573-022 UTH0019 No Combo DJO
Global, for Chattanooga Products 81382720 Patterson Medical 81382720 Intelect
Legend XT 2-Ch Combo w/ Cart Received Project Owner Owner 2-Movable, Elect 1 1
3,525.03 3,525.03 145.69 3,970.34 3,970.34 Ultrasound, Therapeutic,
Electrotherapy Physical Therapy/In Patient Equipment Storage GY2002 4573-036
UTH0057 No Combo DJO Global, for Chattanooga Products 81382738 Patterson Medical
2795 Intelect Legend XT 4-Ch Combo w/ Cart Received Project Owner Owner
2-Movable, Elect 1 1 4,288.23 4,288.23 177.23 4,829.96 4,829.96 Physical
Therapy/In Patient InPatient Gym GY2001 C-285863 C-285863 No Allowance,
Equipment, Physical Therapy Patterson Medical A44010/081275635 Patterson Medical
A44010/081275635 Thermometer, Heavy Duty Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 10.87 10.87 0 11.72 11.72 Physical Therapy/In Patient
InPatient Gym GY2001 5654-002 BSY0002 262M No Balance System, Testing/Training
Biodex Medical Systems, Inc. 950-440 Biodex Medical Systems, Inc. 950-440
Balance System SD Shipped Project Owner Owner 1-Fixed 1 1 12,750.00 12,750.00
524.57 14,269.07 14,269.07 AM-710 10' Platform Mounted Parallel Physical
Therapy/In Patient InPatient Gym GY2001 C-279859 C-279859 262E No Bars,
Parallel, Motorized Armedica Manufacturing Corporation 81579002 Patterson
Medical 81579002 Bars Returned Project Owner Owner 1-Fixed 1 1 1,588.50 1,588.50
65.65 1,789.17 1,789.17 Physical Therapy/In Patient InPatient Gym GY2001
3402-007 BRS0007 No Bars, Parallel, Motorized Patterson Medical
A370212/081269364 Patterson Medical A370212/081269364 Performa Power Platform
10' [AM Series] Purchased Project Owner Owner 2-Movable, Elect 1 1 4,338.81
4,338.81 0 4,677.24 4,677.24 Physical Therapy/In Patient InPatient Gym GY2001
3788-001 ERG0076 No Ergometer, Arm/Leg Monark Exercise, AB 871E Claflin Medical
Equipment 871E Compact Rehab 871 E Received Project Owner Owner 3-Movable,
Non-Elect 1 1 1,347.56 1,347.56 0 1,462.10 1,462.10 Physical Therapy/In Patient
InPatient Gym GY2001 6615-012 EXE0339 262L No Exerciser, Elliptical/Stepper,
Recumbent Biodex Medical Systems, Inc. 950-240/950-241 Biodex Medical Systems,
Inc. 950-240/950-241 BioStep 2 w/Basic Stabilization Kit Shipped Project Owner
Vendor 1-Fixed 1 1 4,295.00 4,295.00 176.71 4,806.72 4,806.72 Physical
Therapy/In Patient InPatient Gym GY2001 4706-001 EXE0025 262N No Exerciser,
Rickshaw Patterson Medical 81007970 Patterson Medical 2110 Rickshaw [2110]
Received Project Owner Vendor 1-Fixed 1 1 828.92 828.92 34.26 933.64 933.64
Pulley System, Dual Column, Duplex, Wall Physical Therapy/In Patient InPatient
Gym GY2001 4164-002 PUL0007 262A No Mount Endorphin Rehab & Fitness Solutions
81184407 Patterson Medical 7163 306 Wall Pulley - Double Wall Mount Received
Project Owner Contractor 1-Fixed 1 1 1,881.43 1,881.43 77.76 2,119.11 2,119.11
Physical Therapy/In Patient InPatient Gym GY2001 7383-002 RCK0219 No Rack,
Towel, Hydrocollator Patterson Medical 81505312 Patterson Medical 81505312
Economy Hot Pack Storage [081505312] Purchased Project Owner Contractor 1-Fixed
1 1 41.84 41.84 0 45.1 45.1 Disassemble, relocate and reassemble Physical
Therapy/In Patient InPatient Gym GY2001 C-286623 C-286623 No Services,
Installation Farmers Fitness Quoted and completed onsite Farmers Fitness
Suspension System Purchased Project Owner Vendor 0-Unassigned 1 1 225 225 0 225
225 Physical Therapy/In Patient InPatient Gym GY2001 4358-002 STA0001 262J No
Stairs, Training, Convertible Patterson Medical 81005917 Patterson Medical 1593
ValueLine Convertible [1593] Received Project Owner Vendor 1-Fixed 1 1 2,249.00
2,249.00 92.95 2,533.11 2,533.11 Physical Therapy/In Patient InPatient Gym
GY2001 5799-014 STD0020 262O No Stander, Adult Patterson Medical 81151174
Patterson Medical 560408 Prime Engineering Symmetry 560408 Received Project
Owner Owner 1-Fixed 1 1 2,593.29 2,593.29 107.18 2,920.90 2,920.90 Physical
Therapy/In Patient InPatient Gym GY2001 C-282720 C-282720 No Stool, Exam,
Cushion-Seat Humanscale Healthcare F300TK281 (Specifics per attached Quote)
Claflin Medical Equipment F300TK281 (Specifics per attached Quote) Pony Saddle
Task Stools Purchased Project Owner Owner 3-Movable, Non-Elect 1 5 189.62 948.1
0 1,028.69 1,028.69 Physical Therapy/In Patient InPatient Gym GY2001 5938-009
TMT0114 262G No Table, Mat, 72 inch Patterson Medical 924052BL Patterson Medical
924052BL Metron Value 6' x 8' Black [924052BL] Received Project Owner Owner
2-Movable, Elect 1 2 944.17 1,888.34 78.04 2,126.89 2,126.89 Series 1440 Dual
Lift Powermatic (6 x 8) Physical Therapy/In Patient InPatient Gym GY2001
5942-012 TMT0078 262G1 No Table, Mat, Hi-Low, Electric, 72 inch Hausmann
Industries 1440-68-113/081206382/921138 Patterson Medical
1440-68-113/081206382/921138 Blue Received Project Owner Owner 1-Fixed 1 2
4,492.86 8,985.72 371.37 10,120.88 10,120.88 Physical Therapy/In Patient
InPatient Gym GY2001 5977-019 TAT0019 No Table, Therapy, Adjustable Height
Patterson Medical 8859B Patterson Medical 8859B Laminate Top, Manual, 48x66
Received Project Owner Owner 3-Movable, Non-Elect 1 2 1,343.66 2,687.32 111.06
3,026.81 3,026.81 Physical Therapy/In Patient InPatient Gym GY2001 6533-003
TMP0005 262P No Trampoline, Rebounder Patterson Medical 81053230 Patterson
Medical 550898 Economy Rebounder (w/5 balls) Received Project Owner Vendor
1-Fixed 1 1 466.25 466.25 19.27 525.15 525.15 Physical Therapy/In Patient
InPatient Gym GY2001 4868-035 TRD0028 262H1 No Treadmill, Exercise (Rehab/PT)
Biodex Medical Systems, Inc. 950-420 Biodex Medical Systems, Inc. 950-420 RTM600
w/ Support Bar Shipped Project Owner Owner 1-Fixed 1 1 7,295.00 7,295.00 300.13
8,164.14 8,164.14 Unweighing System, Suspension, Physical Therapy/In Patient
InPatient Gym GY2001 5004-003 SUS0003 262H2 No Freestanding Biodex Medical
Systems, Inc. 945-480 Biodex Medical Systems, Inc. 945-480 945-480 Offset
Shipped Project Owner Owner 1-Fixed 1 1 7,795.00 7,795.00 320.7 8,723.71
8,723.71 Physical Therapy/In Patient Occupational Therapy GY2003 4958-001
ALL0028 No Allowance, Furniture To Be Determined To Be Determined Note:
Furniture by Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1
1 0 0 0 0 0 Allowance, Occupational Therapy Physical Therapy/In Patient
Occupational Therapy GY2003 C-217731 C-217731 No Supplies Patterson Medical
081133222 as per the quote Patterson Medical 559031 Word Finding Program
Received Project Owner Owner 3-Movable, Non-Elect 1 1 84.27 84.27 3.48 94.92
94.92 Allowance, Occupational Therapy Physical Therapy/In Patient Occupational
Therapy GY2003 C-217726 C-217726 No Supplies Patterson Medical 286751269 per the
quote Patterson Medical 286751269 per the quote Brainwave-R Complete Kit
Received Project Owner Owner 3-Movable, Non-Elect 1 1 491.4 491.4 20.31 553.48
553.48 Allowance, Occupational Therapy Physical Therapy/In Patient Occupational
Therapy GY2003 C-217724 C-217724 No Supplies Patterson Medical 286733060
Patterson Medical 286733060 Problem solving picture cards Received Project Owner
Owner 3-Movable, Non-Elect 1 1 128.8 128.8 5.32 145.07 145.07 Allowance,
Occupational Therapy Physical Therapy/In Patient Occupational Therapy GY2003
C-217723 C-217723 No Supplies Patterson Medical 286751270 Patterson Medical
286751270 Dysarthria Rehab Program Received Project Owner Owner 3-Movable,
Non-Elect 1 1 175 175 7.23 197.11 197.11 Physical Therapy/In Patient
Occupational Therapy GY2003 C-284492 C-284492 No Waste Can, Open Top Grainger
4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Physical Therapy/In Patient
Soiled Linen GY2006 3836-040 HAM0010 No Hamper, Linen Pedigo Products P-121-L
Pedigo Products P-121-L P-121-L Received Project Owner Owner 3-Movable,
Non-Elect 1 1 272.45 272.45 0 295.61 295.61 Physical Therapy/In Patient Therapy
Work GY2005 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Physical Therapy/In Patient Therapy Work GY2005
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 3 6.88
20.64 0 22.25 22.25 Physical Therapy/In Patient Treatment GY2004 4958-001
ALL0028 No Allowance, Furniture To Be Determined To Be Determined Note:
Furniture by Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1
1 0 0 0 0 0 Physical Therapy/In Patient Treatment GY2004 C-281383 C-281383 232.1
No Dispenser, Glove, Triple Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medical
Equipment GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 Physical Therapy/In Patient Treatment GY2004
6260-012 MAY0011 No Stand, Mayo, Foot-Operated Pedigo Products P-1066-SS Pedigo
Products P-1066-SS P-1066-SS Received Project Owner Owner 3-Movable, Non-Elect 1
1 430.55 430.55 0 467.15 467.15 Physical Therapy/In Patient Treatment GY2004
C-282720 C-282720 No Stool, Exam, Cushion-Seat Humanscale Healthcare F300TK281
(Specifics per attached Quote) Claflin Medical Equipment F300TK281 (Specifics
per attached Quote) Pony Saddle Task Stools Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 189.62 189.62 0 205.74 205.74 Physical Therapy/In
Patient Treatment GY2004 5960-011 TBL0159 262T1 No Table, Exam/Treatment, Hi-Low
DJO Global, for Chattanooga Products CESS-6125-00IM (Imperial Blue) Claflin
Medical Equipment CESS-6125-00IM (Imperial Blue) Adapta ADP 300 Received Project
Owner Owner 2-Movable, Elect 1 1 1,865.37 1,865.37 0 2,023.93 2,023.93 Waste
Can, Client requested Step On to be Physical Therapy/In Patient Treatment GY2004
C-284492 C-284492 No removed and replaced by Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Physical Therapy/In Patient Treatment GY2004
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Physical Therapy/Out Patient ADL Suite GY1093 4958-001 ALL0028
No Allowance, Furniture To Be Determined To Be Determined TBD Draft (New)
Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 SmartMount ST670 Univ. Tilt
(Security, 46''- Physical Therapy/Out Patient ADL Suite GY1093 6418-034 BRK0173
61 No Bracket, Television, Wall, Flat Panel Peerless Industries, Inc. ST670
Commercial Sales & Service ST670 90'') Validated Construction Owner Vendor
1-Fixed 1 1 0 0 0 0 0 Physical Therapy/Out Patient ADL Suite GY1093 5177-043
CLK0130 193 No Clock, Analog, Wall Grainger 5H495 Grainger 5H495 Geneva Quartz
Clock - 5H495 Released Project Owner Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4
Physical Therapy/Out Patient ADL Suite GY1093 3704-033 DSH0208 Yes Dishwasher,
Undercounter, Domestic Whirlpool Corporation WDF320PADS (C5917) DIRECT SUPPLY
HEALTHCARE WDF320PADS WDF320PADS (Stainless) Received Project Owner Contractor
1-Fixed 1 1 1 311.76 311.76 10.77 347.69 347.69 Physical Therapy/Out Patient ADL
Suite GY1093 BW563ZC OPT0000 Option Option, Option Whirlpool Corporation E2978
DIRECT SUPPLY HEALTHCARE E2978 Power Cord Received Project Owner Owner 1-Fixed 1
0 1 10.77 0 10.77 11.61 0 3 of 14 12/28/2015

 



   

 

 

[tv518991_ex10-2img04.jpg]

 



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room Qty
ItemQty Opt Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD ID
Item ID Options Description Manufacturer Mfr # Vendor Vendor # Model Status
Funding Furnished By Arch Code Item Notes By Qty Cost Subtotal Subtotal Config
Total Physical Therapy/Out Patient ADL Suite GY1093 C-281383 C-281383 232.1 No
Dispenser, Glove, Triple Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medical
Equipment GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 SharpSafety In-Room 8518X w/ Mailbox Physical
Therapy/Out Patient ADL Suite GY1093 3723-038 DIS0295 232.2 No Disposal, Sharps,
Wall Mount Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment
8518X / 85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0
0 Duet Steam Electric WED94HEAW (7.4 cu. Physical Therapy/Out Patient ADL Suite
GY1093 3753-048 DRY0130 Yes Dryer, Laundry, Domestic Whirlpool Corporation
WED95HEDW DIRECT SUPPLY HEALTHCARE WED95HEDW ft./White) Received Project Owner
Contractor 1-Fixed 1 1 2 983.53 983.53 35.16 1,098.15 1,098.15 Physical
Therapy/Out Patient ADL Suite GY1093 BW409ZC OPT0000 Option Option, 4 Prong
#13046 Whirlpool Corporation DIRECT SUPPLY HEALTHCARE Power Cord Received
Project Owner Owner 1-Fixed 1 0 1 9.33 0 9.33 10.06 0 Physical Therapy/Out
Patient ADL Suite GY1093 BW393ZC OPT0000 Option Option, Option Whirlpool
Corporation W10044609A DIRECT SUPPLY HEALTHCARE W10044609A Hose Kit for
WED95HEDW Received Project Owner Owner 1-Fixed 1 0 1 25.83 0 25.83 27.84 0 30"
Range Hood with the FIT System - Physical Therapy/Out Patient ADL Suite GY1093
C-282449 C-282449 172 No Hood, Range, Exhaust, Non-Vented Whirlpool Corporation
UXT4030ADS DIRECT SUPPLY HEALTHCARE UXT4030ADS Stainless Steel Received Project
Owner Contractor 1-Fixed 1 1 81.4 81.4 0 87.75 87.75 Physical Therapy/Out
Patient ADL Suite GY1093 4103-131 OVN0294 173 No Oven, Domestic, Microwave,
Countertop GE Appliances JES1145SHSS DIRECT SUPPLY HEALTHCARE JES1145SHSS
JES1145SHSS (1.1 cu.ft. Stainless) Received Project Owner Contractor 1-Fixed 1 1
110.59 110.59 0 119.22 119.22 Physical Therapy/Out Patient ADL Suite GY1093
4208-050 RNG0181 174 Yes Range, Electric GE Appliances JS630SFSS DIRECT SUPPLY
HEALTHCARE JS630SFSS JS630SFSS (30'' Slide-In Stainless/ADA) Received Project
Owner Contractor 1-Fixed 1 1 1 1,129.41 1,129.41 12.31 1,230.77 1,230.77
Physical Therapy/Out Patient ADL Suite GY1093 BW621ZC OPT0000 Option Option, 4
Prong #87132 GE Appliances DIRECT SUPPLY HEALTHCARE Power Cord Received Project
Owner Owner 1-Fixed 1 0 1 12.31 0 12.31 13.27 0 Energy Star GIE18GSHSS (17.5 cu
Physical Therapy/Out Patient ADL Suite GY1093 C-282505 C-282505 130 No
Refrigerator, Domestic with Freezer GE Appliances GIE18GSHSS DIRECT SUPPLY
HEALTHCARE GIE18GSHSS ft/Stainless Steel) Received Project Owner Contractor
1-Fixed 1 1 755.81 755.81 0 814.76 814.76 Physical Therapy/Out Patient ADL Suite
GY1093 6897-055 TVS0508 No Television, 50-65 in, Flat Panel LG Commercial
Products 55LN541C LG Commercial Products 55LN541C 55LN541C 55'' LED Backlit LCD
HDTV Validated Construction Owner Owner 2-Movable, Elect 1 1 0 0 0 0 0 Physical
Therapy/Out Patient ADL Suite GY1093 C-282861 C-282861 No Video System, Game To
Be Determined Peter will purchase locally To Be Determined Peter will purchase
locally Wii Validated Unfunded Owner Owner 2-Movable, Elect 1 1 0 0 0 0 0
Physical Therapy/Out Patient ADL Suite GY1093 4673-089 WSH0298 No Washer,
Clothes Whirlpool Corporation WTW5000DW DIRECT SUPPLY HEALTHCARE WTW5000DW
WTW5000DW (4.3 cu.ft/White) Received Project Owner Contractor 1-Fixed 1 1 563.53
563.53 0 607.49 607.49 Physical Therapy/Out Patient ADL Toilet GY1093A C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 Physical Therapy/Out Patient Clean Linen GY1087 5844-015 SPC0672 No
Cart, Supply, Linen, 36" InterMetro Industries Corporation AST35DC InterMetro
Industries Corporation AST35DC Super Erecta AST35DC (36x24x59 Std Duty)
Purchased Project Owner Vendor 3-Movable, Non-Elect 1 1 451.97 451.97 0 490.39
490.39 Allowance, Equipment, P. T. - No Charge, Physical Therapy/Out Patient
Equipment Storage GY1086 C-219267 C-219267 No See quote for agreement. Bioness
TSC-1000/No Charge Per Attached Quote Bioness TSC-1000/No Charge Per Attached
Quote Training Course & Support Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 0 0 0 0 0 Physical Therapy/Out Patient Equipment Storage GY1086
C-244746 C-244746 No Allowance, Equipment, Physical Therapy Patterson Medical
81274174 Patterson Medical A4057 Rolyan Semi Circular Peg Board Received Project
Owner Owner 3-Movable, Non-Elect 1 1 97.55 97.55 4.03 109.87 109.87 Physical
Therapy/Out Patient Equipment Storage GY1086 C-244715 C-244715 No Allowance,
Equipment, Physical Therapy Patterson Medical 81172725 Patterson Medical 655702
Transfer Belt, 72" Received Project Owner Owner 3-Movable, Non-Elect 1 1 4.75
4.75 0.2 5.35 5.35 Physical Therapy/Out Patient Equipment Storage GY1086
C-244713 C-244713 No Allowance, Equipment, Physical Therapy Patterson Medical
81170513 Patterson Medical 6347 STD Adjustable Cane Received Project Owner Owner
3-Movable, Non-Elect 1 10 14.36 143.6 5.93 161.74 161.74 Physical Therapy/Out
Patient Equipment Storage GY1086 C-244714 C-244714 No Allowance, Equipment,
Physical Therapy Patterson Medical 81172709 Patterson Medical 655701 Transfer
Belt, 54" Received Project Owner Owner 3-Movable, Non-Elect 1 1 5.65 5.65 0.23
6.36 6.36 Physical Therapy/Out Patient Equipment Storage GY1086 C-244585
C-244585 No Allowance, Equipment, Physical Therapy Patterson Medical 81032572
Patterson Medical 5247 Finger Helper, Teal Received Project Owner Owner
3-Movable, Non-Elect 1 1 9.51 9.51 0.39 10.71 10.71 Physical Therapy/Out Patient
Equipment Storage GY1086 C-243787 C-243787 No Allowance, Equipment, Physical
Therapy Patterson Medical 81031079 Patterson Medical 515301 Plastic Stack.
Cones, LG, Set /30 Received Project Owner Owner 3-Movable, Non-Elect 1 1 27.78
27.78 1.15 31.29 31.29 Physical Therapy/Out Patient Equipment Storage GY1086
C-243753 C-243753 Yes Allowance, Equipment, Physical Therapy Patterson Medical
81008028 Patterson Medical 212801 HIP Replacement Kit w/out 6756 Received
Project Owner Owner 3-Movable, Non-Elect 1 1 1 16.17 16.17 0.67 18.21 18.21
Physical Therapy/Out Patient Equipment Storage GY1086 BH827YD OPT0000 Option
Option, Accessory Patterson Medical 81008044 Patterson Medical 2128A Components
for ##2128 Kit Received Project Owner Owner 3-Movable, Non-Elect 1 0 1 0 0 0 0 0
Physical Therapy/Out Patient Equipment Storage GY1086 C-240796 C-240796 No
Allowance, Equipment, Physical Therapy Patterson Medical 81605328 Patterson
Medical 960635 Shoulder Arc, Double Curve Received Project Owner Owner
3-Movable, Non-Elect 1 1 169.96 169.96 7.02 191.43 191.43 Physical Therapy/Out
Patient Equipment Storage GY1086 C-238397 C-238397 No Allowance, Equipment,
Physical Therapy Patterson Medical 81012426 Patterson Medical 2794D 2794D -
TumbleForms 12x36 Roll Received Project Owner Owner 3-Movable, Non-Elect 1 1
155.41 155.41 6.42 175.04 175.04 Physical Therapy/Out Patient Equipment Storage
GY1086 C-238393 C-238393 No Allowance, Equipment, Physical Therapy Patterson
Medical 81012459 Patterson Medical 2794G 2794G - TumbleForms 8x36 Roll Received
Project Owner Owner 3-Movable, Non-Elect 1 1 108.67 108.67 4.49 122.4 122.4
Physical Therapy/Out Patient Equipment Storage GY1086 C-238392 C-238392 No
Allowance, Equipment, Physical Therapy Patterson Medical 81430032 Patterson
Medical 9691-09 969109 - 32 Piece Cuff Weight Set Received Project Owner Owner
3-Movable, Non-Elect 1 1 355.9 355.9 14.71 400.86 400.86 Physical Therapy/Out
Patient Equipment Storage GY1086 C-245861 C-245861 No Allowance, Equipment,
Physical Therapy Patterson Medical 81097021 Patterson Medical 554640 Half Round
Knee elevation Received Project Owner Owner 3-Movable, Non-Elect 1 1 36.57 36.57
1.51 41.19 41.19 Physical Therapy/Out Patient Equipment Storage GY1086 C-244743
C-244743 No Allowance, Equipment, Physical Therapy Patterson Medical 81234764
Patterson Medical 92717902 Latex Free Theraband, 25YD, Green Received Project
Owner Owner 3-Movable, Non-Elect 1 1 36.94 36.94 1.53 41.61 41.61 Physical
Therapy/Out Patient Equipment Storage GY1086 C-244740 C-244740 No Allowance,
Equipment, Physical Therapy Patterson Medical 81299528 Patterson Medical A92680
Rolyan Ex Ball Yellow, 45cm. (17-3/4") Received Project Owner Owner 3-Movable,
Non-Elect 1 1 11.88 11.88 0.49 13.38 13.38 Physical Therapy/Out Patient
Equipment Storage GY1086 C-244736 C-244736 No Allowance, Equipment, Physical
Therapy Patterson Medical 81299551 Patterson Medical A92683 Rolyan Exercise Ball
Red 75cm (29-1/2") (1) Received Project Owner Owner 3-Movable, Non-Elect 1 1
11.6 11.6 0.48 13.07 13.07 Physical Therapy/Out Patient Equipment Storage GY1086
C-244732 C-244732 No Allowance, Equipment, Physical Therapy Patterson Medical
81034917 Patterson Medical 540004 Rehab WT Bar, 3 lb., Red Received Project
Owner Owner 3-Movable, Non-Elect 1 1 31.19 31.19 1.29 35.13 35.13 Physical
Therapy/Out Patient Equipment Storage GY1086 C-244729 C-244729 No Allowance,
Equipment, Physical Therapy Patterson Medical 81032564 Patterson Medical 5246
Thumb Helper, Purle Received Project Owner Owner 3-Movable, Non-Elect 1 1 10.38
10.38 0.43 11.69 11.69 Physical Therapy/Out Patient Equipment Storage GY1086
C-244721 C-244721 No Allowance, Equipment, Physical Therapy Patterson Medical
81214170 Patterson Medical 922554 Valtrode Cloth 2" Square - 40/PK Received
Project Owner Owner 3-Movable, Non-Elect 1 1 32.92 32.92 1.36 37.08 37.08
Physical Therapy/Out Patient Equipment Storage GY1086 C-217751 C-217751 No
Allowance, Equipment, Physical Therapy Patterson Medical 81184522 Patterson
Medical 716801 Theraband, Thin, Yellow, 6X50YD Received Project Owner Owner
3-Movable, Non-Elect 1 1 54.8 54.8 2.26 61.72 61.72 Physical Therapy/Out Patient
Equipment Storage GY1086 C-217753 C-217753 No Allowance, Equipment, Physical
Therapy Patterson Medical 81184548 Patterson Medical 716803 Theraband, Heavy,
Green, 6X50YD Received Project Owner Owner 3-Movable, Non-Elect 1 1 62.73 62.73
2.59 70.65 70.65 Physical Therapy/Out Patient Equipment Storage GY1086 C-217755
C-217755 No Allowance, Equipment, Physical Therapy Patterson Medical 81184563
Patterson Medical 716805 Theraband, Spec Hvy, Blk Received Project Owner Owner
3-Movable, Non-Elect 1 1 78 78 3.22 87.85 87.85 Physical Therapy/Out Patient
Equipment Storage GY1086 C-217757 C-217757 No Allowance, Equipment, Physical
Therapy Patterson Medical 81195411 Patterson Medical 812803 Gymnic Ball 25"
Colors will Vary Received Project Owner Owner 3-Movable, Non-Elect 1 1 17.64
17.64 0.73 19.87 19.87 Physical Therapy/Out Patient Equipment Storage GY1086
C-217759 C-217759 No Allowance, Equipment, Physical Therapy Patterson Medical
81195437 Patterson Medical 812805 Gymnic Ball 33" Colors will vary Received
Project Owner Owner 3-Movable, Non-Elect 1 1 31.39 31.39 1.3 35.36 35.36
Physical Therapy/Out Patient Equipment Storage GY1086 C-217762 C-217762 No
Allowance, Equipment, Physical Therapy Patterson Medical 81522846 Patterson
Medical 81522846 1" Diameter Weight Plate - 1.25lbs Received Project Owner Owner
3-Movable, Non-Elect 1 1 12.71 12.71 0.53 14.32 14.32 Physical Therapy/Out
Patient Equipment Storage GY1086 C-217785 C-217785 No Allowance, Equipment,
Physical Therapy Patterson Medical 81011873 Patterson Medical 2700E 8X36"
Valu-Form Roll Received Project Owner Owner 3-Movable, Non-Elect 1 1 93.08 93.08
3.85 104.84 104.84 Physical Therapy/Out Patient Equipment Storage GY1086
C-217768 C-217768 No Allowance, Equipment, Physical Therapy Patterson Medical
81196971 Patterson Medical 836702 Lauri Tall Stacker Pegs, 100 Received Project
Owner Owner 3-Movable, Non-Elect 1 1 19.29 19.29 0.8 21.73 21.73 Physical
Therapy/Out Patient Equipment Storage GY1086 C-243765 C-243765 No Allowance,
Equipment, Physical Therapy Patterson Medical 81031020 Patterson Medical 5149A
Dumbbell Set (1-10 lb Pairs) Received Project Owner Owner 3-Movable, Non-Elect 1
1 164.8 164.8 6.81 185.62 185.62 Physical Therapy/Out Patient Equipment Storage
GY1086 C-217777 C-217777 No Allowance, Equipment, Physical Therapy Patterson
Medical 81605310 Patterson Medical 960634 Shoulder Arc, Single Curve Received
Project Owner Owner 3-Movable, Non-Elect 1 1 169.96 169.96 7.02 191.43 191.43
Physical Therapy/Out Patient Equipment Storage GY1086 C-217780 C-217780 No
Allowance, Equipment, Physical Therapy Patterson Medical 81276682 Patterson
Medical A5002 Stacking Cone Patteren Base Received Project Owner Owner
3-Movable, Non-Elect 1 1 99.21 99.21 4.1 111.74 111.74 Physical Therapy/Out
Patient Equipment Storage GY1086 C-244719 C-244719 No Allowance, Equipment,
Physical Therapy Patterson Medical 81204411 Patterson Medical 920718 Disposable
Mouth Mirror Received Project Owner Owner 3-Movable, Non-Elect 1 1 14.67 14.67
0.61 16.52 16.52 Physical Therapy/Out Patient Equipment Storage GY1086 C-217783
C-217783 No Allowance, Equipment, Physical Therapy Patterson Medical 81011865
Patterson Medical 2700D 4X24" Valu-Form Roll Received Project Owner Owner
3-Movable, Non-Elect 1 1 49.23 49.23 2.03 55.45 55.45 Physical Therapy/Out
Patient Equipment Storage GY1086 C-217792 C-217792 No Allowance, Equipment,
Physical Therapy Patterson Medical 81021344 Patterson Medical 4015 Safety Cards
in the Home Received Project Owner Owner 3-Movable, Non-Elect 1 1 56 56 2.31
63.07 63.07 Physical Therapy/Out Patient Equipment Storage GY1086 C-217793
C-217793 No Allowance, Equipment, Physical Therapy Patterson Medical 81021617
Patterson Medical 4045 Everyday Objects Cards Received Project Owner Owner
3-Movable, Non-Elect 1 1 43.33 43.33 1.79 48.8 48.8 Physical Therapy/Out Patient
Equipment Storage GY1086 C-217795 C-217795 No Allowance, Equipment, Physical
Therapy Patterson Medical 81076835 Patterson Medical 5528-77 Universal 5" Wheels
Received Project Owner Owner 3-Movable, Non-Elect 1 1 17.12 17.12 0.71 19.28
19.28 Physical Therapy/Out Patient Equipment Storage GY1086 C-224473 C-224473 No
Allowance, Equipment, Physical Therapy Patterson Medical 81033125 Patterson
Medical 5291 Graded ROM Arc Received Project Owner Owner 3-Movable, Non-Elect 1
1 63.29 63.29 2.62 71.29 71.29 Physical Therapy/Out Patient Equipment Storage
GY1086 C-224465 C-224465 No Allowance, Equipment, Physical Therapy Patterson
Medical 81286384 Patterson Medical A665302 Basic Assistive Device Kit II
Received Project Owner Owner 3-Movable, Non-Elect 1 1 16.3 16.3 0.67 18.36 18.36
Dycem Bulk Roll Matting, Non-Slip, 16" x Physical Therapy/Out Patient Equipment
Storage GY1086 C-280842 C-280842 No Allowance, Equipment, Physical Therapy
Claflin Medical Equipment FABRI-50-1505S Claflin Medical Equipment
FABRI-50-1505S 10yd; Color: Silver Received Project Owner Owner 3-Movable,
Non-Elect 1 1 182.54 182.54 0 198.06 198.06 Physical Therapy/Out Patient
Equipment Storage GY1086 C-217798 C-217798 No Allowance, Equipment, Physical
Therapy Patterson Medical 81423367 Patterson Medical 5659-28 Padded Wrist/Ankle
Strap Received Project Owner Owner 3-Movable, Non-Elect 1 1 26.99 26.99 1.12
30.4 30.4 Physical Therapy/Out Patient Equipment Storage GY1086 C-217796
C-217796 No Allowance, Equipment, Physical Therapy Patterson Medical 81005420
Patterson Medical 1498 Stacking Cones, 4.5X2.5, Set/30 5 ea color Received
Project Owner Owner 3-Movable, Non-Elect 1 1 102.14 102.14 4.22 115.04 115.04
Physical Therapy/Out Patient Equipment Storage GY1086 C-217794 C-217794 No
Allowance, Equipment, Physical Therapy Patterson Medical 81033000 Patterson
Medical 5277 Resostv Clothespins Pinc Exer Received Project Owner Owner
3-Movable, Non-Elect 1 1 115.19 115.19 4.76 129.74 129.74 Physical Therapy/Out
Patient Equipment Storage GY1086 C-217786 C-217786 No Allowance, Equipment,
Physical Therapy Patterson Medical 81011881 Patterson Medical 2700F 12X36"
Valu-Form Roll Received Project Owner Owner 3-Movable, Non-Elect 1 1 121.61
121.61 5.03 136.97 136.97 Physical Therapy/Out Patient Equipment Storage GY1086
C-217797 C-217797 No Allowance, Equipment, Physical Therapy Patterson Medical
81034065 Patterson Medical 5327-04 Rocker Board comp Kit w/stand Received
Project Owner Owner 3-Movable, Non-Elect 1 1 222.81 222.81 9.21 250.96 250.96
Physical Therapy/Out Patient Equipment Storage GY1086 C-217784 C-217784 No
Allowance, Equipment, Physical Therapy Patterson Medical 81011832 Patterson
Medical 2700A 6X24" Valu-Form Roll Received Project Owner Owner 3-Movable,
Non-Elect 1 1 57.64 57.64 2.38 64.92 64.92 Physical Therapy/Out Patient
Equipment Storage GY1086 C-217781 C-217781 No Allowance, Equipment, Physical
Therapy Patterson Medical 81288703 Patterson Medical A725-1 Resistive Exercise
Board Received Project Owner Owner 3-Movable, Non-Elect 1 1 103.31 103.31 4.27
116.36 116.36 Physical Therapy/Out Patient Equipment Storage GY1086 C-217778
C-217778 No Allowance, Equipment, Physical Therapy Patterson Medical 81274166
Patterson Medical A4055 Rolyan Horizontal Ring Tree Received Project Owner Owner
3-Movable, Non-Elect 1 1 204.23 204.23 8.44 230.03 230.03 Physical Therapy/Out
Patient Equipment Storage GY1086 C-217776 C-217776 No Allowance, Equipment,
Physical Therapy Patterson Medical 81273010 Patterson Medical A397-10 Digi-Flex
set of 5 Cinic Display Received Project Owner Owner 3-Movable, Non-Elect 1 1
80.71 80.71 3.34 90.91 90.91 Physical Therapy/Out Patient Equipment Storage
GY1086 C-244744 C-244744 No Allowance, Equipment, Physical Therapy Patterson
Medical 81271543 Patterson Medical A37079IB Performa Bolster Multiset - Imperial
Blue Received Project Owner Owner 3-Movable, Non-Elect 1 1 126.49 126.49 5.23
142.47 142.47 Physical Therapy/Out Patient Equipment Storage GY1086 C-217770
C-217770 No Allowance, Equipment, Physical Therapy Patterson Medical 81196989
Patterson Medical 836703 Giant Pegboard 17", 196 holes Received Project Owner
Owner 3-Movable, Non-Elect 1 1 17.45 17.45 0.72 19.65 19.65 Physical Therapy/Out
Patient Equipment Storage GY1086 C-244584 C-244584 No Allowance, Equipment,
Physical Therapy Patterson Medical 81032010 Patterson Medical 5189 Shoulder
Exercise Ladder Received Project Owner Owner 3-Movable, Non-Elect 1 1 102.01
102.01 4.22 114.9 114.9 Physical Therapy/Out Patient Equipment Storage GY1086
C-217763 C-217763 No Allowance, Equipment, Physical Therapy Patterson Medical
81522853 Patterson Medical 81522853 1" Diameter Weight Plate - 2.5lbs Received
Project Owner Owner 3-Movable, Non-Elect 1 1 14.41 14.41 0.6 16.23 16.23
Physical Therapy/Out Patient Equipment Storage GY1086 C-217760 C-217760 No
Allowance, Equipment, Physical Therapy Patterson Medical 81195445 Patterson
Medical 812806 Gymnic Ball 37" Colors will vary Received Project Owner Owner
3-Movable, Non-Elect 1 1 34.62 34.62 1.43 38.99 38.99 4 of 14 12/28/2015

 



   

 

 

[tv518991_ex10-2img05.jpg]

 



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room ItemQty
Opt Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD ID Item ID
Options Description Manufacturer Mfr # Vendor Vendor # Model Status Funding
Furnished By Arch Code Item Notes By Qty Qty Cost Subtotal Subtotal Config Total
Physical Therapy/Out Patient Equipment Storage GY1086 C-217758 C-217758 No
Allowance, Equipment, Physical Therapy Patterson Medical 81195429 Patterson
Medical 812804 Gymnic Ball 29" Colors will vay Received Project Owner Owner
3-Movable, Non-Elect 1 1 21.03 21.03 0.87 23.69 23.69 Physical Therapy/Out
Patient Equipment Storage GY1086 C-217756 C-217756 No Allowance, Equipment,
Physical Therapy Patterson Medical 81187194 Patterson Medical 7469 Buck
Neurological Hammer Received Project Owner Owner 3-Movable, Non-Elect 1 1 8.84
8.84 0.37 9.96 9.96 Physical Therapy/Out Patient Equipment Storage GY1086
C-217754 C-217754 No Allowance, Equipment, Physical Therapy Patterson Medical
81184555 Patterson Medical 716804 Theraband, XHeavy, Blue, 6X50YD Received
Project Owner Owner 3-Movable, Non-Elect 1 1 71 71 2.93 79.97 79.97 Physical
Therapy/Out Patient Equipment Storage GY1086 C-217752 C-217752 No Allowance,
Equipment, Physical Therapy Patterson Medical 81184530 Patterson Medical 716802
as per the quote Theraband, Medium, Red, 6X50YD Received Project Owner Owner
3-Movable, Non-Elect 1 1 56.71 56.71 2.34 63.87 63.87 Physical Therapy/Out
Patient Equipment Storage GY1086 C-244720 C-244720 No Allowance, Equipment,
Physical Therapy Patterson Medical 81204460 Patterson Medical 920723 Gum Massage
Brush 3/Set Received Project Owner Owner 3-Movable, Non-Elect 1 1 15.86 15.86
0.66 17.86 17.86 Physical Therapy/Out Patient Equipment Storage GY1086 C-217750
C-217750 No Allowance, Equipment, Physical Therapy Patterson Medical 81184514
Patterson Medical 716800 THERABAND, ULTRA THIN, TAN Received Project Owner Owner
3-Movable, Non-Elect 1 1 55.36 55.36 2.29 62.35 62.35 Physical Therapy/Out
Patient Equipment Storage GY1086 C-244731 C-244731 No Allowance, Equipment,
Physical Therapy Patterson Medical 81034883 Patterson Medical 540001 Rehab WT
Bar, 1.5 LB., Yellow Received Project Owner Owner 3-Movable, Non-Elect 1 1 29.46
29.46 1.22 33.18 33.18 Rolyan Exercise Ball Blue 85CM (33 -1/2") Physical
Therapy/Out Patient Equipment Storage GY1086 C-244735 C-244735 No Allowance,
Equipment, Physical Therapy Patterson Medical 81299569 Patterson Medical A92684
(1) Received Project Owner Owner 3-Movable, Non-Elect 1 1 28.46 28.46 1.18 32.06
32.06 Physical Therapy/Out Patient Equipment Storage GY1086 C-244738 C-244738 No
Allowance, Equipment, Physical Therapy Patterson Medical 81234756 Patterson
Medical 92717901 Latex Free Theraband, 25YD., Red Received Project Owner Owner
3-Movable, Non-Elect 1 1 32.51 32.51 1.34 36.62 36.62 Physical Therapy/Out
Patient Equipment Storage GY1086 C-244741 C-244741 No Allowance, Equipment,
Physical Therapy Patterson Medical 81234772 Patterson Medical 92717903 Latex
Free Theraband, 25YD, Blue Received Project Owner Owner 3-Movable, Non-Elect 1 1
43.07 43.07 1.78 48.51 48.51 Physical Therapy/Out Patient Equipment Storage
GY1086 C-244865 C-244865 No Allowance, Equipment, Physical Therapy Patterson
Medical 81034966 Patterson Medical 540009 Rehab WT Bar, 6lb., Light Blue
Received Project Owner Owner 3-Movable, Non-Elect 1 1 32.92 32.92 1.36 37.08
37.08 Physical Therapy/Out Patient Equipment Storage GY1086 C-238391 C-238391 No
Allowance, Equipment, Physical Therapy Patterson Medical 81413129 Patterson
Medical 561256 Therapy Ball, Green, 65CM Received Project Owner Owner 3-Movable,
Non-Elect 1 1 23.95 23.95 0.99 26.98 26.98 Physical Therapy/Out Patient
Equipment Storage GY1086 C-243761 C-243761 No Allowance, Equipment, Physical
Therapy Patterson Medical 81014935 Patterson Medical 3041G Polysonic Lot, 1 Gal.
Received Project Owner Owner 3-Movable, Non-Elect 1 1 24.66 24.66 1.02 27.78
27.78 Physical Therapy/Out Patient Equipment Storage GY1086 C-238395 C-238395 No
Allowance, Equipment, Physical Therapy Patterson Medical 81012418 Patterson
Medical 2794C 2794C - 10x36 TumbleForms Roll Received Project Owner Owner
3-Movable, Non-Elect 1 1 127.56 127.56 5.27 143.67 143.67 Physical Therapy/Out
Patient Equipment Storage GY1086 C-239805 C-239805 No Allowance, Equipment,
Physical Therapy Patterson Medical 81304799 Patterson Medical A99770 A99770
Sof-Stretch Coil - Long-Small Received Project Owner Owner 3-Movable, Non-Elect
1 1 25.46 25.46 1.05 28.68 28.68 Physical Therapy/Out Patient Equipment Storage
GY1086 C-241496 C-241496 No Allowance, Equipment, Physical Therapy Patterson
Medical 81266824 Patterson Medical A32810 Putty Containers 3 oz. w/ lids, 10
Received Project Owner Owner 3-Movable, Non-Elect 1 1 3.85 3.85 0.16 4.34 4.34
Physical Therapy/Out Patient Equipment Storage GY1086 C-243764 C-243764 No
Allowance, Equipment, Physical Therapy Patterson Medical 81021773 Patterson
Medical 4052 The Daily Communicator 4052 Received Project Owner Owner 3-Movable,
Non-Elect 1 1 25.29 25.29 1.05 28.48 28.48 Physical Therapy/Out Patient
Equipment Storage GY1086 C-217764 C-217764 No Allowance, Equipment, Physical
Therapy Patterson Medical 81522861 Patterson Medical 81522861 1" Diameter Weight
Plate - 5lbs Received Project Owner Owner 3-Movable, Non-Elect 1 1 22.06 22.06
0.91 24.85 24.85 Physical Therapy/Out Patient Equipment Storage GY1086 C-244708
C-244708 No Allowance, Equipment, Physical Therapy Patterson Medical 81053461
Patterson Medical 550923 Master Set Z (2 ea of 1/2-10) 26 Piece Total Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 334.28 334.28 13.82 376.51 376.51
Physical Therapy/Out Patient Equipment Storage GY1086 C-244712 C-244712 No
Allowance, Equipment, Physical Therapy Patterson Medical 81427871 Patterson
Medical 565908 Fitball Display Stackers Received Project Owner Owner 3-Movable,
Non-Elect 1 1 7.66 7.66 0.32 8.63 8.63 Physical Therapy/Out Patient Equipment
Storage GY1086 C-217766 C-217766 No Allowance, Equipment, Physical Therapy
Patterson Medical 81195627 Patterson Medical 8160 Pegboard w/colored pegs
Received Project Owner Owner 3-Movable, Non-Elect 1 1 64.73 64.73 2.68 72.91
72.91 Physical Therapy/Out Patient Equipment Storage GY1086 C-217765 C-217765 No
Allowance, Equipment, Physical Therapy Patterson Medical 81522887 Patterson
Medical 81522887 1" Diameter Weight Plate - 10lbs Received Project Owner Owner
3-Movable, Non-Elect 1 1 37.36 37.36 1.54 42.08 42.08 Physical Therapy/Out
Patient Equipment Storage GY1086 C-217772 C-217772 No Allowance, Equipment,
Physical Therapy Patterson Medical 81430057 Patterson Medical 969111 Small
Bellows Foot Pump Received Project Owner Owner 3-Movable, Non-Elect 1 1 11.67
11.67 0.48 13.14 13.14 Physical Therapy/Out Patient Equipment Storage GY1086
C-217775 C-217775 No Allowance, Equipment, Physical Therapy Patterson Medical
A348-1 Patterson Medical A348-1 Black Rolyan Ergonomic Hand Exercise Received
Project Owner Owner 3-Movable, Non-Elect 1 1 5.7 5.7 0.24 6.42 6.42 Physical
Therapy/Out Patient Equipment Storage GY1086 C-279857 C-279857 No Allowance,
Equipment, Physical Therapy Patterson Medical 81012392 Patterson Medical
81012392 2794A - TumbleForms 4x24 Roll Received Project Owner Owner 3-Movable,
Non-Elect 1 1 58.26 58.26 2.41 65.62 65.62 Physical Therapy/Out Patient
Equipment Storage GY1086 C-219267 C-219267 No Allowance, Equipment, Physical
Therapy Bioness TSC-1000 Bioness TSC-1000 Training Course & Support Received
Project Owner Owner 3-Movable, Non-Elect 1 1 2,200.00 2,200.00 3.21 2,390.21
2,390.21 Physical Therapy/Out Patient Equipment Storage GY1086 C-219263 C-219263
No Allowance, Equipment, Physical Therapy Bioness L3P-4100 Bioness L3P-4100 L300
Plus Clinician's Pack Purchased Project Owner Owner 3-Movable, Non-Elect 1 1
2,500.00 2,500.00 3.64 2,716.14 2,716.14 Physical Therapy/Out Patient Equipment
Storage GY1086 C-219264 C-219264 No Allowance, Equipment, Physical Therapy
Bioness L3P-5000 Bioness L3P-5000 L300 Plus System Kit, Right regular Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 10,880.00 10,880.00 15.86 11,820.66
11,820.66 Physical Therapy/Out Patient Equipment Storage GY1086 C-219265
C-219265 No Allowance, Equipment, Physical Therapy Bioness L3P5001 Bioness
L3P5001 L300 Plus System Kit, Left regular Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 10,880.00 10,880.00 15.86 11,820.66 11,820.66 Physical
Therapy/Out Patient Equipment Storage GY1086 C-219266 C-219266 No Allowance,
Equipment, Physical Therapy Bioness LG34000 Bioness LG34000 L300 Clinician's Kit
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 3,500.00 3,500.00 5.1
3,802.60 3,802.60 Cables, Nurse Call (800,S37,JE,BE,2L, Physical Therapy/Out
Patient Equipment Storage GY1086 C-284982 C-284982 No Bed, Electric, Nurse Call
Cables Linet Americas, Inc. BIC-19C0-A05-8 Linet Americas, Inc. BIC-19C0-A05-8
STD,790) Purchased Project Owner Owner 2-Movable, Elect 1 40 85.86 3,434.40 0
3,726.32 3,726.32 Physical Therapy/Out Patient Equipment Storage GY1086 6246-017
RCK0485 No Cart, Equipment, Weights Hausmann Industries 81297092 Patterson
Medical A873505 5565-100 Accessorized Combo Rack Received Project Owner Owner
3-Movable, Non-Elect 1 1 759.16 759.16 31.38 855.06 855.06 Physical Therapy/Out
Patient Equipment Storage GY1086 C-285222 C-285222 ADDED ITEM No Cart, Supply,
Allowance MJM International Corp, Inc. 325-4C (TAN MESH) Claflin Medical
Equipment 325-4C (TAN MESH) Therapy Cart w/ 4 Shelves (TAN MESH) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 254.94 254.94 0 274.83 274.83
Physical Therapy/Out Patient Equipment Storage GY1086 C-284971 C-284971 ADDED No
Cart, Utility, Polymer Grainger 35KT24 Grainger 35KT24 Utility Cart, Beige, 38
1/4"H Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 169.43 169.43 0
182.65 182.65 Physical Therapy/Out Patient Equipment Storage GY1086 C-240784
C-240784 No Goniometer, Allowance Patterson Medical 81187475 Patterson Medical
7512 8" Standard Goniometer Received Project Owner Owner 3-Movable, Non-Elect 1
1 8.84 8.84 0.37 9.96 9.96 Physical Therapy/Out Patient Equipment Storage GY1086
C-240783 C-240783 No Goniometer, Allowance Patterson Medical 81187467 Patterson
Medical 7510 6 3/4" Plastic Goniometer Received Project Owner Owner 3-Movable,
Non-Elect 1 1 4.4 4.4 0.18 4.96 4.96 Physical Therapy/Out Patient Equipment
Storage GY1086 C-279864 C-279864 No Goniometer, Handheld Patterson Medical
81197433 Patterson Medical 81197433 Baseline 180 Digit Goniometer Received
Project Owner Owner 4-Instruments 1 1 26.62 26.62 1.1 29.98 29.98 Physical
Therapy/Out Patient Equipment Storage GY1086 4298-006 SHL0070 No Shelving, Wire,
Chrome, 48 InterMetro Industries Corporation (4x)2448NC/(4x)63P InterMetro
Industries Corporation (4x)2448NC/(4x)63P Super Erecta 48x24x63 (4-Tier)
Purchased Project Owner Vendor 3-Movable, Non-Elect 1 5 216.64 1,083.20 0
1,175.27 1,175.27 Physical Therapy/Out Patient Equipment Storage GY1086 C-285542
C-285542 Yes Stimulator, Muscle (NEUROMUSCULAR) E-SWALLOW ESWALLOW TREATMENT
UNIT E-SWALLOW ESWALLOW TREATMENT UNIT ESWALLOW TREATMENT UNIT Purchased Project
Owner Owner 2-Movable, Elect 1 1 1 899 899 159 1,140.52 1,140.52 Physical
Therapy/Out Patient Equipment Storage GY1086 BX169RD OPT0000 Option Option,
Option E-SWALLOW ELECTRODES (PACK OF 10) E-SWALLOW ELECTRODES (PACK OF 10) ELI
Premium AG+ (10) Electrodes Purchased Project Owner Owner 0-Unassigned 1 0 1 159
0 159 171.4 0 Physical Therapy/Out Patient Equipment Storage GY1086 C-281592
C-281592 No Stimulator, Muscle, Functional Bioness H2W-5500 Bioness H2W-5500
H200 Wireless System Kit, Right (large) Received Project Owner Owner 3-Movable,
Non-Elect 1 1 7,908.00 7,908.00 11.53 8,591.71 8,591.71 Physical Therapy/Out
Patient Equipment Storage GY1086 C-281590 C-281590 No Stimulator, Muscle,
Functional Bioness H2W-5400 Bioness H2W-5400 H200 Wireless System Kit, Left
(large) Received Project Owner Owner 3-Movable, Non-Elect 1 1 7,908.00 7,908.00
11.53 8,591.71 8,591.71 Physical Therapy/Out Patient Equipment Storage GY1086
C-281600 C-281600 No Stimulator, Muscle, Functional Bioness H2W-4100 Bioness
H2W-4100 H200 Wireless Clinician's Kit (large) Received Project Owner Owner
3-Movable, Non-Elect 1 1 3,500.00 3,500.00 5.1 3,802.60 3,802.60 TERRY TROPIC
HOT PACK COVER - Physical Therapy/Out Patient Equipment Storage GY1086 C-217804
C-217804 No Therapy Unit, Allowance Patterson Medical 81216811 Patterson Medical
923511 OVERSIZE Received Project Owner Owner 2-Movable, Elect 1 1 15.15 15.15
0.63 17.06 17.06 TONGS, HOT PACK STAINLESS STEEL Physical Therapy/Out Patient
Equipment Storage GY1086 C-217806 C-217806 No Therapy Unit, Allowance Patterson
Medical 81505320 Patterson Medical 560659 W/SOFT GRIPS Received Project Owner
Owner 2-Movable, Elect 1 1 11.86 11.86 0.49 13.36 13.36 Physical Therapy/Out
Patient Equipment Storage GY1086 C-217808 C-217808 No Therapy Unit, Allowance
Patterson Medical 81016948 Patterson Medical 3503 SP TROPIC PAC - CERVICAL
24"X6" Received Project Owner Owner 2-Movable, Elect 1 1 9.02 9.02 0.37 10.16
10.16 Physical Therapy/Out Patient Equipment Storage GY1086 C-217813 C-217813 No
Therapy Unit, Allowance Patterson Medical 81017722 Patterson Medical 3547 COLD
PACK, NECK CONTOUR 23" LONG Received Project Owner Owner 2-Movable, Elect 1 1
10.68 10.68 0.44 12.03 12.03 TERRY TROPIC HOT PACK COVER - Physical Therapy/Out
Patient Equipment Storage GY1086 C-217803 C-217803 No Therapy Unit, Allowance
Patterson Medical 81216803 Patterson Medical 923510 STANDARD Received Project
Owner Owner 2-Movable, Elect 1 1 8.43 8.43 0.35 9.5 9.5 Physical Therapy/Out
Patient Equipment Storage GY1086 C-217814 C-217814 No Therapy Unit, Allowance
Patterson Medical 81017755 Patterson Medical 3548A COLD PACK, HALF SIZE Received
Project Owner Owner 2-Movable, Elect 1 1 8.18 8.18 0.34 9.21 9.21 Physical
Therapy/Out Patient Equipment Storage GY1086 C-217812 C-217812 No Therapy Unit,
Allowance Patterson Medical 81017672 Patterson Medical 3545 COLD PACK STANDARD
11 X 14 Received Project Owner Owner 2-Movable, Elect 1 1 9.85 9.85 0.41 11.09
11.09 Heat Pack - Tropic Pac - Knee/Shoulder Physical Therapy/Out Patient
Equipment Storage GY1086 C-217810 C-217810 No Therapy Unit, Allowance Patterson
Medical 81017003 Patterson Medical 3505 10x20 Received Project Owner Owner
2-Movable, Elect 1 1 20.14 20.14 0.83 22.68 22.68 Physical Therapy/Out Patient
Equipment Storage GY1086 C-217807 C-217807 No Therapy Unit, Allowance Patterson
Medical 81016922 Patterson Medical 3502 SP TROPIC PAC - HALF SIZE 5"X12"
Received Project Owner Owner 2-Movable, Elect 1 1 10.29 10.29 0.43 11.59 11.59
TERRY TROPIC HOT PACK COVER - Physical Therapy/Out Patient Equipment Storage
GY1086 C-217805 C-217805 No Therapy Unit, Allowance Patterson Medical 81216829
Patterson Medical 923512 CERVICAL Received Project Owner Owner 2-Movable, Elect
1 1 7.76 7.76 0.32 8.74 8.74 Physical Therapy/Out Patient Equipment Storage
GY1086 C-217809 C-217809 No Therapy Unit, Allowance Patterson Medical 81016989
Patterson Medical 3504 SP TROPIC PAC - VERSIZE 15"X24" Received Project Owner
Owner 2-Movable, Elect 1 1 17.85 17.85 0.74 20.11 20.11 Physical Therapy/Out
Patient Equipment Storage GY1086 C-242115 C-242115 262C No Therapy Unit,
Chilling, Mobile DJO Global, for Chattanooga Products 81017144 Patterson Medical
81017144 Colpac Chilling Unit, 6&6 Pac Purchased Project Owner Owner 1-Fixed 1 1
2,250.00 2,250.00 92.99 2,534.24 2,534.24 Physical Therapy/Out Patient Equipment
Storage GY1086 C-279867 C-279867 262B No Therapy Unit, Moist Heat, Mobile
Patterson Medical 81017516 Patterson Medical 81017516 Hydrocollator Model M-2
Received Project Owner Owner 1-Fixed 1 1 1,157.57 1,157.57 47.84 1,303.81
1,303.81 Physical Therapy/Out Patient Equipment Storage GY1086 C-244739 C-244739
No Timer, Allowance Patterson Medical 81242882 Patterson Medical 928473 Digital
Dual Timer w/ clock Received Project Owner Owner 2-Movable, Elect 1 1 20.63
20.63 0.85 23.24 23.24 Physical Therapy/Out Patient Exam/Evaluation GY1083
4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be Determined Note:
Furniture by Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1
1 0 0 0 0 0 Physical Therapy/Out Patient Exam/Evaluation GY1083 C-281383
C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design GBH3KCR/CESS-6185-EA
Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated
Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Physical Therapy/Out Patient
Exam/Evaluation GY1083 6260-012 MAY0011 No Stand, Mayo, Foot-Operated Pedigo
Products P-1066-SS Pedigo Products P-1066-SS P-1066-SS Received Project Owner
Owner 3-Movable, Non-Elect 1 1 430.55 430.55 0 467.15 467.15 Physical
Therapy/Out Patient Exam/Evaluation GY1083 C-282720 C-282720 No Stool, Exam,
Cushion-Seat Humanscale Healthcare F300TK281 (Specifics per attached Quote)
Claflin Medical Equipment F300TK281 (Specifics per attached Quote) Pony Saddle
Task Stools Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 189.62 189.62
0 205.74 205.74 Physical Therapy/Out Patient Exam/Evaluation GY1083 5960-011
TBL0159 262T1 No Table, Exam/Treatment, Hi-Low DJO Global, for Chattanooga
Products CESS-6125-00IM (Imperial Blue) Claflin Medical Equipment CESS-6125-00IM
(Imperial Blue) Adapta ADP 300 Received Project Owner Owner 2-Movable, Elect 1 1
1,865.37 1,865.37 0 2,023.93 2,023.93 Waste Can, Client requested Step On to be
Physical Therapy/Out Patient Exam/Evaluation GY1083 C-284492 C-284492 No removed
and replaced by Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Released Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42
7.42 Physical Therapy/Out Patient Exam/Evaluation GY1083 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Physical Therapy/Out Patient Exam/Evaluation GY1084 4958-001 ALL0028 No
Allowance, Furniture To Be Determined To Be Determined Note: Furniture by
Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0
Physical Therapy/Out Patient Exam/Evaluation GY1084 C-281383 C-281383 232.1 No
Dispenser, Glove, Triple Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medical
Equipment GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 Physical Therapy/Out Patient Exam/Evaluation
GY1084 6260-012 MAY0011 No Stand, Mayo, Foot-Operated Pedigo Products P-1066-SS
Pedigo Products P-1066-SS P-1066-SS Received Project Owner Owner 3-Movable,
Non-Elect 1 1 430.55 430.55 0 467.15 467.15 Physical Therapy/Out Patient
Exam/Evaluation GY1084 C-282720 C-282720 No Stool, Exam, Cushion-Seat Humanscale
Healthcare F300TK281 (Specifics per attached Quote) Claflin Medical Equipment
F300TK281 (Specifics per attached Quote) Pony Saddle Task Stools Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 189.62 189.62 0 205.74 205.74 5 of
14 12/28/2015

 



   

 

 

[tv518991_ex10-2img06.jpg]



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room ItemQty
Opt Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD ID Item ID
Options Description Manufacturer Mfr # Vendor Vendor # Model Status Funding
Furnished By Arch Code Item Notes By Qty Qty Cost Subtotal Subtotal Config Total
Physical Therapy/Out Patient Exam/Evaluation GY1084 5960-011 TBL0159 262T1 No
Table, Exam/Treatment, Hi-Low DJO Global, for Chattanooga Products
CESS-6125-00IM (Imperial Blue) Claflin Medical Equipment CESS-6125-00IM
(Imperial Blue) Adapta ADP 300 Received Project Owner Owner 2-Movable, Elect 1 1
1,865.37 1,865.37 0 2,023.93 2,023.93 Waste Can, Client requested Step On to be
Physical Therapy/Out Patient Exam/Evaluation GY1084 C-284492 C-284492 No removed
and replaced by Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Released Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42
7.42 Physical Therapy/Out Patient Exam/Evaluation GY1084 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Physical Therapy/Out Patient Men's Locker GY1089 C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Physical
Therapy/Out Patient Men's Toilet GY1090 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Physical Therapy/Out
Patient OP Regs GY1081A 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1
0 0 0 0 0 Physical Therapy/Out Patient OP Regs GY1081A C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 2 6.88 13.76 0 14.83 14.83
Physical Therapy/Out Patient Out Patient Gym GY1081 C-285863 C-285863 No
Allowance, Equipment, Physical Therapy Patterson Medical A44010/081275635
Patterson Medical A44010/081275635 Thermometer, Heavy Duty Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 10.87 10.87 0 11.72 11.72 Physical
Therapy/Out Patient Out Patient Gym GY1081 5654-002 BSY0002 262M No Balance
System, Testing/Training Biodex Medical Systems, Inc. 950-440 Biodex Medical
Systems, Inc. 950-440 Balance System SD Shipped Project Owner Owner 1-Fixed 1 1
12,750.00 12,750.00 524.57 14,269.07 14,269.07 AM-710 10' Platform Mounted
Parallel Physical Therapy/Out Patient Out Patient Gym GY1081 C-279859 C-279859
262E No Bars, Parallel, Motorized Armedica Manufacturing Corporation 81579002
Patterson Medical 81579002 Bars Received Project Owner Owner 1-Fixed 1 1
1,588.50 1,588.50 65.65 1,789.17 1,789.17 Ergometer, Bicycle, Recumbent Physical
Therapy/Out Patient Out Patient Gym GY1081 C-280821 C-280821 262D No Ergometer,
Bicycle, Recumbent Spirit Fitness XBR95 Claflin Medical Equipment XBR95
(Commercial) Purchased Project Owner Owner 1-Fixed 1 1 1,536.15 1,536.15 0
1,666.72 1,666.72 Physical Therapy/Out Patient Out Patient Gym GY1081 7069-007
ERG0101 262Q No Ergometer, Upper Body Biodex Medical Systems, Inc. 950-148
Biodex Medical Systems, Inc. 950-148 950-148 Upper Body Cycle Clinical Pro
Shipped Project Owner Vendor 1-Fixed 1 1 3,925.00 3,925.00 161.48 4,392.63
4,392.63 Physical Therapy/Out Patient Out Patient Gym GY1081 C-280828 C-280828
262S No Exerciser, Elliptical Spirit Fitness XE795 (Commercial) Claflin Medical
Equipment XE795 Exerciser, Eliptical Purchased Project Owner Owner 1-Fixed 1 1
2,042.20 2,042.20 0 2,215.79 2,215.79 Physical Therapy/Out Patient Out Patient
Gym GY1081 6615-012 EXE0339 262L No Exerciser, Elliptical/Stepper, Recumbent
Biodex Medical Systems, Inc. 950-240/950-241 Biodex Medical Systems, Inc.
950-240/950-241 BioStep 2 w/Basic Stabilization Kit Shipped Project Owner Vendor
1-Fixed 1 1 4,295.00 4,295.00 176.71 4,806.72 4,806.72 Physical Therapy/Out
Patient Out Patient Gym GY1081 C-279870 C-279870 262R No Exerciser, Leg Press
Patterson Medical 81085927 Patterson Medical 81085927 Shuttle 2000-1 Clinic Plus
PKG - Black Received Project Owner Owner 1-Fixed 1 1 6,077.10 6,077.10 251.16
6,844.82 6,844.82 Physical Therapy/Out Patient Out Patient Gym GY1081 3803-002
FLW0004 No Flowmeter, Oxygen Precision Medical Incorporated 1MFA1005 Claflin
Medical Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received Project Owner
Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 Pulley System, Dual
Column, Duplex, Wall Physical Therapy/Out Patient Out Patient Gym GY1081
4164-002 PUL0007 262A No Mount Endorphin Rehab & Fitness Solutions 81184407
Patterson Medical 7163 306 Wall Pulley - Double Wall Mount Received Project
Owner Contractor 1-Fixed 1 1 1,881.43 1,881.43 77.76 2,119.11 2,119.11 Physical
Therapy/Out Patient Out Patient Gym GY1081 7383-002 RCK0219 No Rack, Towel,
Hydrocollator Patterson Medical 81505312 Patterson Medical 81505312 Economy Hot
Pack Storage [081505312] Purchased Project Owner Contractor 1-Fixed 1 1 41.84
41.84 0 45.1 45.1 Physical Therapy/Out Patient Out Patient Gym GY1081 4358-002
STA0001 262J No Stairs, Training, Convertible Patterson Medical 81005917
Patterson Medical 1593 ValueLine Convertible [1593] Received Project Owner
Vendor 1-Fixed 1 1 2,249.00 2,249.00 92.95 2,533.11 2,533.11 Physical
Therapy/Out Patient Out Patient Gym GY1081 C-282720 C-282720 No Stool, Exam,
Cushion-Seat Humanscale Healthcare F300TK281 (Specifics per attached Quote)
Claflin Medical Equipment F300TK281 (Specifics per attached Quote) Pony Saddle
Task Stools Purchased Project Owner Owner 3-Movable, Non-Elect 1 5 189.62 948.1
0 1,028.69 1,028.69 Table, Exam/Treatment, Stationary, Space Saver Bariatric
Therapy Platform Physical Therapy/Out Patient Out Patient Gym GY1081 C-279863
C-279863 262G3 No Bariatric Hausmann Industries 566553 BLACK Patterson Medical
566553 BLACK Table Received Project Owner Owner 3-Movable, Non-Elect 1 1 622.8
622.8 25.74 701.48 701.48 Series 1440 Dual Lift Powermatic (6 x 8) Physical
Therapy/Out Patient Out Patient Gym GY1081 5942-012 TMT0078 262G1 No Table, Mat,
Hi-Low, Electric, 72 inch Hausmann Industries 1440-68-113/081206382/921138
Patterson Medical 1440-68-113/081206382/921138 Blue Received Project Owner Owner
1-Fixed 1 2 4,492.86 8,985.72 371.37 10,120.88 10,120.88 Physical Therapy/Out
Patient Out Patient Gym GY1081 5977-019 TAT0019 No Table, Therapy, Adjustable
Height Patterson Medical 8859B Patterson Medical 8859B Laminate Top, Manual,
48x66 Received Project Owner Owner 3-Movable, Non-Elect 1 2 1,343.66 2,687.32
111.06 3,026.81 3,026.81 Physical Therapy/Out Patient Out Patient Gym GY1081
6533-003 TMP0005 262P No Trampoline, Rebounder Patterson Medical 81053230
Patterson Medical 550898 Economy Rebounder (w/5 balls) Received Project Owner
Vendor 1-Fixed 1 1 466.25 466.25 19.27 525.15 525.15 Physical Therapy/Out
Patient Out Patient Gym GY1081 4868-035 TRD0028 262H1 No Treadmill, Exercise
(Rehab/PT) Biodex Medical Systems, Inc. 950-420 Biodex Medical Systems, Inc.
950-420 RTM600 w/ Support Bar Shipped Project Owner Owner 1-Fixed 1 1 7,295.00
7,295.00 300.13 8,164.14 8,164.14 Physical Therapy/Out Patient Soiled Linen
GY1088 3836-040 HAM0010 No Hamper, Linen Pedigo Products P-121-L Pedigo Products
P-121-L P-121-L Received Project Owner Owner 3-Movable, Non-Elect 1 2 272.45
544.9 0 591.22 591.22 Physical Therapy/Out Patient Speech Therapy ST1094
4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be Determined TBD
Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 Allowance,
Occupational Therapy Physical Therapy/Out Patient Speech Therapy ST1094 C-217728
C-217728 No Supplies Patterson Medical 081022870 as per the quote Patterson
Medical 4142 Swallowing Images pkg of 10 Received Project Owner Owner 3-Movable,
Non-Elect 1 1 27.24 27.24 1.13 30.68 30.68 Allowance, Occupational Therapy
Physical Therapy/Out Patient Speech Therapy ST1094 C-217732 C-217732 No Supplies
Patterson Medical 81200252 Patterson Medical 92025601 Ice Finger for Oral
Stimulation each Received Project Owner Owner 3-Movable, Non-Elect 1 1 10.96
10.96 0.45 12.34 12.34 Allowance, Occupational Therapy Physical Therapy/Out
Patient Speech Therapy ST1094 C-217730 C-217730 No Supplies Patterson Medical
81122357 Patterson Medical 557254 Lemon & Glyc. Stix box of 75 Received Project
Owner Owner 3-Movable, Non-Elect 1 1 10.29 10.29 0.43 11.59 11.59 Allowance,
Occupational Therapy Physical Therapy/Out Patient Speech Therapy ST1094 C-217729
C-217729 No Supplies Patterson Medical 081022920 as per the quote Patterson
Medical 4151 Oral Images Pkg of 10 Received Project Owner Owner 3-Movable,
Non-Elect 1 1 27.78 27.78 1.15 31.29 31.29 Allowance, Occupational Therapy
Physical Therapy/Out Patient Speech Therapy ST1094 C-217727 C-217727 No Supplies
Patterson Medical 081022748 as per the quote Patterson Medical 412503 Swallow
Guide chart 8-1/2 X 11 Received Project Owner Owner 3-Movable, Non-Elect 1 1
22.22 22.22 0.92 25.03 25.03 Allowance, Occupational Therapy Physical
Therapy/Out Patient Speech Therapy ST1094 C-217725 C-217725 No Supplies
Patterson Medical 286751268 as per quote Patterson Medical 286751268 as per
quote Apraxia of Speech Stim Library Received Project Owner Owner 3-Movable,
Non-Elect 1 1 301 301 12.44 339.03 339.03 Physical Therapy/Out Patient Speech
Therapy ST1094 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Physical Therapy/Out Patient Splint/OT
GY1085 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Physical Therapy/Out Patient Splint/OT GY1085
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Physical Therapy/Out Patient Therapist Work GY1082 4958-001
ALL0028 No Allowance, Furniture To Be Determined To Be Determined Note:
Furniture by Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1
1 0 0 0 0 0 Physical Therapy/Out Patient Therapist Work GY1082 C-284492 C-284492
No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 3 6.88 20.64 0 22.25
22.25 Physical Therapy/Out Patient Women's Locker GY1091 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Physical Therapy/Out Patient Women's Toilet GY1092 C-284492 C-284492 No Waste
Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Public Area Coffee Bar PB1004 5734-013 COF0091 168 No Coffee Maker, Single cup
Flavia C400 Flavia C400 Creation 400 Draft (New) Lease Owner Vendor 2-Movable,
Elect 1 1 0 0 0 0 0 Public Area Concierge PB1005 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 Public Area Concierge PB1005 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Public Area Inpatient Waiting Room PB1003 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 SmartMount ST670 Univ. Tilt (Security, 46''- Public
Area Inpatient Waiting Room PB1003 6418-034 BRK0173 61 No Bracket, Television,
Wall, Flat Panel Peerless Industries, Inc. ST670 Commercial Sales & Service
ST670 90'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Public
Area Inpatient Waiting Room PB1003 6348-096 TVS0467 060B No Television, 36-43
in., Flat Panel LG Commercial Products 42LN541C LG Commercial Products 42LN541C
42LN541C (42'' Commercial LED) Validated Construction Owner Vendor 1-Fixed 1 1 0
0 0 0 0 Public Area Outpatient Waiting Room PB1002 4958-001 ALL0028 No
Allowance, Furniture To Be Determined To Be Determined TBD Draft (New) Project
Owner Vendor 5-Furniture 1 1 0 0 0 0 0 Wheelchair, Adult, Extra Large; 500 lb.
Public Area Wheel Chair PB1007 C-281560 C-281560 No Wheelchair, Adult, Extra
Large Drive Medical CESS-701174-00004 Claflin Medical Equipment
CESS-701174-00004 Weight Capacity Received Project Owner Owner 3-Movable,
Non-Elect 1 1 322.33 322.33 0 349.73 349.73 Public Area Wheel Chair PB1007
C-281561 C-281561 No Wheelchair, Adult, Standard Drive Medical CESS-701204-00009
Claflin Medical Equipment CESS-701204-00009 Wheelchair, Adult, Standard Received
Project Owner Owner 3-Movable, Non-Elect 1 1 123.24 123.24 0 133.72 133.72 Rehab
Unit 1st Floor Activity/Dining RU1110 4958-001 ALL0028 No Allowance, Furniture
To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 SmartMount ST670 Univ. Tilt (Security, 46''- Rehab
Unit 1st Floor Activity/Dining RU1110 6418-034 BRK0173 61 No Bracket,
Television, Wall, Flat Panel Peerless Industries, Inc. ST670 Commercial Sales &
Service ST670 90'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0
Rehab Unit 1st Floor Activity/Dining RU1110 C-231267 C-231267 60 No Television,
50-65 in, Flat Panel LG Commercial Products 55LD520C LG Commercial Products
55LD520C 55LN549E (55" HDTV) Validated Construction Owner Vendor 1-Fixed 1 1 0 0
0 0 0 Rehab Unit 1st Floor Activity/Dining RU1110 C-284492 C-284492 No Waste
Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Rehab Unit 1st Floor Clean Utility RU1119 3582-006 SPC0119 No Cart / Truck,
Linen, Convertible InterMetro Industries Corporation CLTH2460C InterMetro
Industries Corporation CLTH2460C CLT Heavy Duty Chrome 60x24x70 Purchased
Project Owner Vendor 3-Movable, Non-Elect 1 1 1,522.50 1,522.50 0 1,651.91
1,651.91 Rehab Unit 1st Floor Clean Utility RU1119 3542-002 SPC0003 No Cart,
Supply, Exchange InterMetro Industries Corporation ECM56XC InterMetro Industries
Corporation ECM56XC ECM-C Series 60x24x72 Purchased Project Owner Vendor
3-Movable, Non-Elect 1 1 1,417.67 1,417.67 0 1,538.17 1,538.17 Cart Covers,
UNCOATED CVR MARINER Rehab Unit 1st Floor Clean Utility RU1119 C-285669 C-285669
No Shelving, Allowance, Cart Covers InterMetro Industries Corporation
24X60X62VUCMB InterMetro Industries Corporation 24X60X62VUCMB BLUE VELC
Purchased Project Owner Owner 3-Movable, Non-Elect 1 2 110.4 220.8 0 238.02
238.02 Rehab Unit 1st Floor Clean Utility RU1119 C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
1st Floor Conv. Store RU1112 C-284492 C-284492 No Waste Can, Open Top Grainger
4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Crash
Cart Alcove RU1131 5859-084 PRC0643 257.1 No Cart, Procedure, Resuscitation
InterMetro Industries Corporation LECCRP3 InterMetro Industries Corporation
LECCRP3 Lifeline LECCRP3 Purchased Project Owner Vendor 1-Fixed 1 1 1,764.10
1,764.10 0 1,914.05 1,914.05 Defibrillator, Monitor, Automatic, Rehab Unit 1st
Floor Crash Cart Alcove RU1131 C-201387 C-201387 Yes Advisory Zoll Medical
Corporation 3 0220 0000 0113 0013 Claflin Medical Equipment 3 0220 0000 0113
0013 R Series BLS w/Pacing Received Project Owner Vendor 2-Movable, Elect 1 1 2
8,188.05 8,188.05 493.34 9,419.31 9,419.31 With ALL Batteries and accessories
Defibrillator, Rechargeable Lithium Ion Rehab Unit 1st Floor Crash Cart Alcove
RU1131 ATJ054K OPT0000 Option Battery Pack Zoll Medical Corporation 8019-0535-01
Claflin Medical Equipment 8019-0535-01 Rechargeable Lithium Ion Battery Pack
Received Project Owner Owner 2-Movable, Elect 1 0 1 406.13 0 406.13 440.65 0
Defibrillator, OneStep Complete OneStep Complete Resuscitation Rehab Unit 1st
Floor Crash Cart Alcove RU1131 ATJ057K OPT0000 Option Resuscitation Electrode (1
pair) Zoll Medical Corporation 8900-0224-01 Claflin Medical Equipment
8900-0224-01 Electrode (1 pair) Received Project Owner Owner 2-Movable, Elect 1
0 1 87.21 0 87.21 94.62 0 Rehab Unit 1st Floor Crash Cart Alcove RU1131 AJH088Z
LAR0000 No Laryngoscope Set, Fiberoptic Welch Allyn, Inc. Removed from PO per
Peter Claflin Medical Equipment Released Project Owner Owner 3-Movable,
Non-Elect 1 1 536.61 536.61 0 578.47 578.47 Rehab Unit 1st Floor Crash Cart
Alcove RU1131 AJH089Z LAR0000 No Laryngoscope Set, Fiberoptic Welch Allyn, Inc.
Removed from PO per Peter Claflin Medical Equipment Released Project Owner Owner
3-Movable, Non-Elect 1 1 457.89 457.89 0 493.61 493.61 Pump, Suction/Aspirator,
General, Rehab Unit 1st Floor Crash Cart Alcove RU1131 3374-020 ASP0020 No
Portable Precision Medical Incorporated PM65HG Claflin Medical Equipment PM65HG
PM65 EasyGoVac Received Project Owner Owner 2-Movable, Elect 1 1 336.3 336.3 0
364.89 364.89 Rehab Unit 1st Floor Dictation RU1115 C-284492 C-284492 No Waste
Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Rehab Unit 1st Floor Equipment Storage RU1121 5853-041 PRC0583 No Cart,
Procedure, Isolation Centicare Corporation C-ISO-ST33 Claflin Medical Equipment
C-ISO-ST33 PVC Isolation Station C-ISO-ST33 Purchased Project Owner Owner
3-Movable, Non-Elect 1 4 222.59 890.36 0 959.81 959.81 Rehab Unit 1st Floor
Equipment Storage RU1121 6016-001 SPC0379 No Cart, Supply, Chrome, 60 inch
InterMetro Industries Corporation N566EC InterMetro Industries Corporation
N566EC Super Erecta 60x24x69 [N566EC] Purchased Project Owner Vendor 3-Movable,
Non-Elect 1 3 343.22 1,029.66 0 1,117.18 1,117.18 Rehab Unit 1st Floor Equipment
Storage RU1121 C-285221 C-285221 ADDED ITEM No Cart, Supply, Linen MJM
International Corp, Inc. 345-2C (TAN MESH) Claflin Medical Equipment 345-2C (TAN
MESH) Linen Cart w/ 2 Shelves (TAN MESH) Purchased Project Owner Owner
3-Movable, Non-Elect 1 3 238.77 716.31 0 772.18 772.18 Rehab Unit 1st Floor
Equipment Storage RU1121 4849-016 EXE0420 No Exerciser, CPM, Knee DJO Global,
for Chattanooga Products 2028 Claflin Medical Equipment 2028 OptiFlex-K1
Received Project Owner Owner 2-Movable, Elect 1 1 1,569.70 1,569.70 0 1,703.12
1,703.12 Option A Patient Lift System (625lb Rehab Unit 1st Floor Equipment
Storage RU1121 AJH095Z LFT0000 No Lift, Patient, Bariatric Handicare RA625TRIRC
Handicare RA625TRIRC Capacity Released Project Owner Owner 2-Movable, Elect 1 1
7,542.46 7,542.46 0 8,130.77 8,130.77 Rehab Unit 1st Floor Equipment Storage
RU1121 4275-023 SCL0131 No Scale, Clinical, Adult, Wheelchair Health O Meter,
Inc. CESS-1755-00 Claflin Medical Equipment CESS-1755-00 2600KL ProPlus Received
Project Owner Owner 3-Movable, Non-Elect 1 1 2,169.50 2,169.50 0 2,353.91
2,353.91 Rehab Unit 1st Floor Equipment Storage RU1121 4360-013 IVS0011 No
Stand, IV, Stainless Steel Pedigo Products P-1576-4 Pedigo Products P-1576-4
P-1576-4 (5-leg, 4-hook) Received Project Owner Owner 3-Movable, Non-Elect 1 1
312.6 312.6 0 339.17 339.17 Rehab Unit 1st Floor Equipment Storage RU1121
4417-003 STL0113 No Stool, Step, w/Handrail Pedigo Products P-10-A Pedigo
Products P-10-A P-10-A Chrome Received Project Owner Owner 3-Movable, Non-Elect
1 1 115.35 115.35 0 125.15 125.15 Rehab Unit 1st Floor Equipment Storage RU1121
5672-015 ULT0286 ADDED ITEM Yes Ultrasound, Imaging, Bladder Medline Industries
Inc. MDSB10500 Medline Industries Inc. MDSB10500 BioCon-500 Purchased Project
Owner Owner 1-Fixed 1 1 3 8,925.00 8,925.00 1,682.38 11,434.76 11,434.76 Rehab
Unit 1st Floor Equipment Storage RU1121 BX175GT OPT0000 Option Ultrasound,
Imaging, Bladder, Option Medline Industries Inc. MDSBSWARRANTY Medline
Industries Inc. MDSBSWARRANTY 2 Year Extended Warranty Purchased Project Owner
Owner 1-Fixed 1 0 1 911 0 911 982.06 0 PAPER,THERM,BIOCON 500/700, 2 1/4 X Rehab
Unit 1st Floor Equipment Storage RU1121 BX176GT OPT0000 Option Ultrasound,
Imaging, Bladder, Option Medline Industries Inc. MDSB10500PAPE Medline
Industries Inc. MDSB10500PAPE 50 Purchased Project Owner Owner 1-Fixed 1 0 1
72.38 0 72.38 78.03 0 STAND,MOB,W/BASKET,F/MDSB10500BLA Rehab Unit 1st Floor
Equipment Storage RU1121 BX177GT OPT0000 Option Ultrasound, Imaging, Bladder,
Option Medline Industries Inc. MDSMRC500 Medline Industries Inc. MDSMRC500 DDER
Purchased Project Owner Owner 1-Fixed 1 0 1 699 0 699 753.52 0 Ventilator, BiPAP
Refurbished includes Healthcare Professional Equipment Rehab Unit 1st Floor
Equipment Storage RU1121 5362-004 VNT0105 No stand/O2 Hose/Support Arm Philips -
Respironics Per attached quote Services Per attached quote BiPAP Vision
w/Universal Stand Purchased Project Owner Owner 2-Movable, Elect 1 1 2,200.00
2,200.00 0 2,371.60 2,371.60 Waste Can, Bio-Hazardous, Per Anna for Rehab Unit
1st Floor Equipment Storage RU1121 4687-053 WST0321 No Isolation Rooms Eagle
Manufacturing 4RF67/943BIO Grainger 4RF67 943BIO (6 Gallon) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 4 59.53 238.12 0 256.69 256.69 Rehab Unit 1st
Floor Isolation Patient Room RU1107 4958-001 ALL0028 No Allowance, Furniture To
Be Determined To Be Determined Note: Furniture by Interior Design TBD Draft
(New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 6 of 14 12/28/2015

 



   

 

 

[tv518991_ex10-2img07.jpg]

 



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room ItemQty
Opt Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD ID Item ID
Options Description Manufacturer Mfr # Vendor Vendor # Model Status Funding
Furnished By Arch Code Item Notes By Qty Qty Cost Subtotal Subtotal Config Total
Rehab Unit 1st Floor Isolation Patient Room RU1107 C-277548 C-277548 Yes Bed,
Electric Linet Americas, Inc. 1GZ6A100-16 Linet Americas, Inc. 1GZ6A100-16
Eleganza 3 LE Purchased Project Owner Vendor 2-Movable, Elect 1 1 3 4,368.00
4,368.00 497 5,278.53 5,278.53 With scale, sidecom, and bed exit alarm. Warranty
5 YR Parts 2 YR Labor for Bed Rehab Unit 1st Floor Isolation Patient Room RU1107
BW607FM OPT0000 Option Option, Warranty Linet Americas, Inc. Warranty5YP2YL
Linet Americas, Inc. Warranty5YP2YL Frames Purchased Project Owner Owner
2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st Floor Isolation Patient Room
RU1107 BW608FM OPT0000 Option Option, Warranty Linet Americas, Inc. Warranty/5
Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5 Year Mattress Warranty
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Isolation Patient Room RU1107 BW609FM OPT0000 Option Option, Option Linet
Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84 Mattress BodyZone
5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0 1 497 0 497 539.25
0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor Isolation Patient
Room RU1107 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat Panel
Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to 80'')
Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st Floor
Isolation Patient Room RU1107 5177-043 CLK0130 193 No Clock, Analog, Wall
Grainger 5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner
Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st Floor Isolation Patient
Room RU1107 C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st
Floor Isolation Patient Room RU1107 3723-038 DIS0295 232.2 No Separate lines
created for P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical
Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1
1 0 0 0 0 0 Rehab Unit 1st Floor Isolation Patient Room RU1107 3803-002 FLW0004
No Flowmeter, Oxygen Precision Medical Incorporated 1MFA1005 Claflin Medical
Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner
3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 Rehab Unit 1st Floor
Isolation Patient Room RU1107 4249-070 REG0438 No Regulator, Suction, Continuous
Precision Medical Incorporated PS3115T Claflin Medical Equipment PS3115T PS3115T
Preset (Ohmeda/DISS Male) Received Project Owner Owner 3-Movable, Non-Elect 1 1
236.25 236.25 0 256.33 256.33 Rehab Unit 1st Floor Isolation Patient Room RU1107
6584-065 TVS0483 060H No Television, 30-32 in, Flat Panel LG Commercial Products
32LY560M LG Commercial Products 32LY560M 32LY560M (32'' Hospital Grade LED)
Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Waste Can, Client
requested Step On to be Rehab Unit 1st Floor Isolation Patient Room RU1107
C-284492 C-284492 No removed and replaced by Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Isolation Patient Room
RU1107 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Janitor RU1124 6970-003
SGN0028 No Signage, Wet Floor Rubbermaid Commercial Products FG611200YEL/3U953
Grainger FG611200YEL/3U953 6112 Caution (2-Sided) Purchased Project Owner Owner
3-Movable, Non-Elect 1 2 15.04 30.08 0 32.43 32.43 Rehab Unit 1st Floor Med Room
RU1118 3711-049 MED0250 220.2 No Dispenser, Medication, Auxiliary CareFusion -
Pyxis CareFusion - Pyxis Pyxis MedStation ES Single Column Validated Lease Owner
Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st Floor Med Room RU1118 3708-118
MED0203 220.1 No Dispenser, Medication, Host (Main) CareFusion - Pyxis M4M6DRW1
CareFusion - Pyxis M4M6DRW1 Pyxis MedStation 4000 (6-Drwr, 1 Cubie) Validated
Lease Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st Floor Med Room RU1118
6451-003 MED0110 220L No Dispenser, Medication, Lock Module CareFusion - Pyxis
MSRM CareFusion - Pyxis MSRM SMART Remote Manager Validated Lease Owner Vendor
1-Fixed 1 1 0 0 0 0 0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room
8518X w/ Mailbox Rehab Unit 1st Floor Med Room RU1118 3723-038 DIS0295 232.2 No
Separate lines created for P.O. Covidien - Kendall Products 8518X / 85021
Claflin Medical Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st Floor Med Room RU1118 6050-020
REF0492 131 No Refrigerator, Commercial, Undercounter Summit Appliance FF6LADA
DIRECT SUPPLY HEALTHCARE FF6LADA FF6LADA (ADA Compliant) Received Project Owner
Contractor 1-Fixed 1 1 595.38 595.38 0 641.82 641.82 Rehab Unit 1st Floor Med
Room RU1118 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Medical Staff Lounge
RU1122 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0
SmartMount SP740P Pivot (Standard 22'' Rehab Unit 1st Floor Medical Staff Lounge
RU1122 6418-033 BRK0175 061A No Bracket, Television, Wall, Flat Panel Peerless
Industries, Inc. SP740P Peerless Industries, Inc. SP740P to 40'') Validated
Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 SmartMount SP740P Pivot
(Standard 22'' Rehab Unit 1st Floor Medical Staff Lounge RU1122 6418-033 BRK0175
061A No Bracket, Television, Wall, Flat Panel Peerless Industries, Inc. SP740P
Peerless Industries, Inc. SP740P to 40'') Validated Construction Owner Vendor
1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st Floor Medical Staff Lounge RU1122 5734-013
COF0091 168 No Coffee Maker, Single cup Flavia C400 Flavia C400 Creation 400
Draft (New) Lease Owner Vendor 2-Movable, Elect 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Medical Staff Lounge RU1122 4103-131 OVN0294 173 No Oven, Domestic,
Microwave, Countertop GE Appliances JES1145SHSS DIRECT SUPPLY HEALTHCARE
JES1145SHSS JES1145SHSS (1.1 cu.ft. Stainless) Received Project Owner Contractor
1-Fixed 1 1 110.59 110.59 0 119.22 119.22 Energy Star GIE18GSHSS (17.5 cu Rehab
Unit 1st Floor Medical Staff Lounge RU1122 C-282505 C-282505 130 No
Refrigerator, Domestic with Freezer GE Appliances GIE18GSHSS DIRECT SUPPLY
HEALTHCARE GIE18GSHSS ft/Stainless Steel) Received Project Owner Contractor
1-Fixed 1 1 755.81 755.81 0 814.76 814.76 Rehab Unit 1st Floor Medical Staff
Lounge RU1122 6348-096 TVS0467 No Television, 36-43 in., Flat Panel LG
Commercial Products 42LN541C LG Commercial Products 42LN541C 42LN541C (42''
Commercial LED) Validated Construction Owner Owner 2-Movable, Elect 1 1 0 0 0 0
0 Rehab Unit 1st Floor Medical Staff Lounge RU1122 6348-096 TVS0467 No
Television, 36-43 in., Flat Panel LG Commercial Products 42LN541C LG Commercial
Products 42LN541C 42LN541C (42'' Commercial LED) Validated Construction Owner
Owner 2-Movable, Elect 1 1 0 0 0 0 0 Rehab Unit 1st Floor Nourishment RU1120
5734-013 COF0091 168 No Coffee Maker, Single cup Flavia C400 Flavia C400
Creation 400 Draft (New) Lease Owner Vendor 2-Movable, Elect 1 1 0 0 0 0 0 Ice
Machine, Dispenser, Nugget, Rehab Unit 1st Floor Nourishment RU1120 4817-076
ICE0307 124 No Countertop Scotsman Ice Systems HID312A-1 DIRECT SUPPLY
HEALTHCARE HID312A-1 HID312A Meridian (Air Cooled) Purchased Project Owner
Vendor 1-Fixed 1 1 3,521.71 3,521.71 0 3,821.06 3,821.06 Rehab Unit 1st Floor
Nourishment RU1120 4103-131 OVN0294 173 No Oven, Domestic, Microwave, Countertop
GE Appliances JES1145SHSS DIRECT SUPPLY HEALTHCARE JES1145SHSS JES1145SHSS (1.1
cu.ft. Stainless) Received Project Owner Contractor 1-Fixed 1 1 110.59 110.59 0
119.22 119.22 Energy Star GIE18GSHSS (17.5 cu Rehab Unit 1st Floor Nourishment
RU1120 C-282505 C-282505 130 No Refrigerator, Domestic with Freezer GE
Appliances GIE18GSHSS DIRECT SUPPLY HEALTHCARE GIE18GSHSS ft/Stainless Steel)
Received Project Owner Contractor 1-Fixed 1 1 755.81 755.81 0 814.76 814.76
Water Treatment System, Ice Maker, Wall Rehab Unit 1st Floor Nourishment RU1120
7277-002 ICE0158 124.1 No Mount Scotsman Ice Systems SSM1-P DIRECT SUPPLY
HEALTHCARE SSM1-P SSM Plus - Single Purchased Project Owner Vendor 1-Fixed 1 1
224.68 224.68 0 243.78 243.78 Rehab Unit 1st Floor Nurse Station RU1116 4090-017
OPH0015 No Oto/Ophthalmoscope Set, Desktop Welch Allyn, Inc. 71641-M
(CESS-7310-00) Claflin Medical Equipment 71641-M 71641-M Desk Charger Set
Received Project Owner Owner 3-Movable, Non-Elect 1 1 629.7 629.7 0 678.82
678.82 Refurbished (1 Year Warranty Parts & Refurbished (1 Year Warranty Parts &
Rehab Unit 1st Floor Nurse Station RU1116 4177-030 INF0024 ADDED ITEM No Pump,
Infusion, Single Baxter Healthcare Labor) Medone Capital Labor) Flo-Gard 6201
Purchased Project Owner Owner 2-Movable, Elect 1 4 700 2,800.00 30 3,048.40
3,048.40 CESS-3761-00/CESS-700170-00002 CESS-3761-00/CESS-700170-00002 Rehab
Unit 1st Floor Nurse Station RU1116 6764-004 THM0057 No Thermometer, Temporal
Artery Exergen Corp (124275/134306) Claflin Medical Equipment (124275/134306)
TAT 5000 w/ Wall Mount 134306 Received Project Owner Owner 3-Movable, Non-Elect
1 2 343.62 687.24 0 745.66 745.66 Rehab Unit 1st Floor Nurse Station RU1116
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 2 6.88
13.76 0 14.83 14.83 Rehab Unit 1st Floor Nurse Station_001 RU1114 5185-172
COP0332 249 No Copier, Floor, Multifunction Ricoh Corporation 414838 Ricoh
Corporation 414838 Aficio MP C5000SPF Validated Lease Owner Vendor 1-Fixed 1 1 0
0 0 0 0 CESS-3761-00/CESS-700170-00002 CESS-3761-00/CESS-700170-00002 Rehab Unit
1st Floor Nurse Station_001 RU1114 6764-004 THM0057 No Thermometer, Temporal
Artery Exergen Corp (124275/134306) Claflin Medical Equipment (124275/134306)
TAT 5000 w/ Wall Mount 134306 Received Project Owner Owner 3-Movable, Non-Elect
1 2 343.62 687.24 0 745.66 745.66 Rehab Unit 1st Floor Nurse Station_001 RU1114
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 2 6.88
13.76 0 14.83 14.83 Rehab Unit 1st Floor Patient Room RU1095 4958-001 ALL0028 No
Allowance, Furniture To Be Determined To Be Determined Note: Furniture by
Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0
Rehab Unit 1st Floor Patient Room RU1095 C-277548 C-277548 Yes Bed, Electric
Linet Americas, Inc. 1GZ6A100-16 Linet Americas, Inc. 1GZ6A100-16 Eleganza 3 LE
Purchased Project Owner Vendor 2-Movable, Elect 1 1 3 4,368.00 4,368.00 497
5,278.53 5,278.53 With scale, sidecom, and bed exit alarm. Rehab Unit 1st Floor
Patient Room RU1095 ASV177L OPT0000 Option Option, Warranty Linet Americas, Inc.
Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5 Year Mattress
Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab
Unit 1st Floor Patient Room RU1095 ASV224L OPT0000 Option Option, Option Linet
Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84 Mattress BodyZone
5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0 1 497 0 497 539.25
0 Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit 1st Floor Patient Room
RU1095 ASV138L OPT0000 Option Option, Warranty Linet Americas, Inc.
Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames Purchased Project
Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 SmartMount SP850 Dedicated
(Security Rehab Unit 1st Floor Patient Room RU1095 6418-022 BRK0163 061H No
Bracket, Television, Wall, Flat Panel Peerless Industries, Inc. SP850 Commercial
Sales & Service SP850 32'' to 80'') Validated Construction Owner Vendor 1-Fixed
1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1095 5177-043 CLK0130 193 No
Clock, Analog, Wall Grainger 5H495 Grainger 5H495 Geneva Quartz Clock - 5H495
Released Project Owner Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st
Floor Patient Room RU1095 C-281383 C-281383 232.1 No Dispenser, Glove, Triple
Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medical Equipment
GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated Unfunded Owner Contractor
1-Fixed 1 1 0 0 0 0 0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room
8518X w/ Mailbox Rehab Unit 1st Floor Patient Room RU1095 3723-038 DIS0295 232.2
No Separate lines created for P.O. Covidien - Kendall Products 8518X / 85021
Claflin Medical Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1095
3803-002 FLW0004 No Flowmeter, Oxygen Precision Medical Incorporated 1MFA1005
Claflin Medical Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received Project
Owner Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 Rehab Unit 1st
Floor Patient Room RU1095 4249-070 REG0438 No Regulator, Suction, Continuous
Precision Medical Incorporated PS3115T Claflin Medical Equipment PS3115T PS3115T
Preset (Ohmeda/DISS Male) Received Project Owner Owner 3-Movable, Non-Elect 1 1
236.25 236.25 0 256.33 256.33 Rehab Unit 1st Floor Patient Room RU1095 6584-065
TVS0483 060H No Television, 30-32 in, Flat Panel LG Commercial Products 32LY560M
LG Commercial Products 32LY560M 32LY560M (32'' Hospital Grade LED) Validated
Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Waste Can, Client requested Step
On to be Rehab Unit 1st Floor Patient Room RU1095 C-284492 C-284492 No removed
and replaced by Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Released Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42
7.42 Rehab Unit 1st Floor Patient Room RU1095 C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
1st Floor Patient Room RU1096 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined Note: Furniture by Interior Design TBD Draft (New)
Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room
RU1096 C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16
Linet Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
1st Floor Patient Room RU1096 BW595FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1096 BW596FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 1st Floor Patient Room RU1096 BW597FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor
Patient Room RU1096 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1096 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st Floor Patient Room RU1096
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st
Floor Patient Room RU1096 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 1st Floor Patient Room RU1096 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 1st Floor Patient Room RU1096 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 1st Floor Patient Room RU1096 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 1st Floor
Patient Room RU1096 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Room RU1096 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Room
RU1097 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1097
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
1st Floor Patient Room RU1097 BW592FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1097 BW593FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 1st Floor Patient Room RU1097 BW594FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor
Patient Room RU1097 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1097 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st Floor Patient Room RU1097
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st
Floor Patient Room RU1097 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 1st Floor Patient Room RU1097 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 1st Floor Patient Room RU1097 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 1st Floor Patient Room RU1097 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 1st Floor
Patient Room RU1097 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Room RU1097 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Room
RU1098 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1098
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
1st Floor Patient Room RU1098 BW589FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1098 BW590FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 1st Floor Patient Room RU1098 BW591FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor
Patient Room RU1098 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1098 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st Floor Patient Room RU1098
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st
Floor Patient Room RU1098 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 1st Floor Patient Room RU1098 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 1st Floor Patient Room RU1098 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 1st Floor Patient Room RU1098 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 1st Floor
Patient Room RU1098 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Room RU1098 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Room
RU1099 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1099
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
1st Floor Patient Room RU1099 BW604FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1099 BW605FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 1st Floor Patient Room RU1099 BW606FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor
Patient Room RU1099 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1099 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 7 of 14 12/28/2015

 



   

 

 

[tv518991_ex10-2img08.jpg]

 



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room ItemQty
Opt Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD ID Item ID
Options Description Manufacturer Mfr # Vendor Vendor # Model Status Funding
Furnished By Arch Code Item Notes By Qty Qty Cost Subtotal Subtotal Config Total
Rehab Unit 1st Floor Patient Room RU1099 C-281383 C-281383 232.1 No Dispenser,
Glove, Triple Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medical Equipment
GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated Unfunded Owner Contractor
1-Fixed 1 1 0 0 0 0 0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room
8518X w/ Mailbox Rehab Unit 1st Floor Patient Room RU1099 3723-038 DIS0295 232.2
No Separate lines created for P.O. Covidien - Kendall Products 8518X / 85021
Claflin Medical Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1099
3803-002 FLW0004 No Flowmeter, Oxygen Precision Medical Incorporated 1MFA1005
Claflin Medical Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received Project
Owner Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 Rehab Unit 1st
Floor Patient Room RU1099 4249-070 REG0438 No Regulator, Suction, Continuous
Precision Medical Incorporated PS3115T Claflin Medical Equipment PS3115T PS3115T
Preset (Ohmeda/DISS Male) Received Project Owner Owner 3-Movable, Non-Elect 1 1
236.25 236.25 0 256.33 256.33 Rehab Unit 1st Floor Patient Room RU1099 6584-065
TVS0483 060H No Television, 30-32 in, Flat Panel LG Commercial Products 32LY560M
LG Commercial Products 32LY560M 32LY560M (32'' Hospital Grade LED) Validated
Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Waste Can, Client requested Step
On to be Rehab Unit 1st Floor Patient Room RU1099 C-284492 C-284492 No removed
and replaced by Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Released Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42
7.42 Rehab Unit 1st Floor Patient Room RU1099 C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
1st Floor Patient Room RU1100 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined Note: Furniture by Interior Design TBD Draft (New)
Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room
RU1100 C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16
Linet Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
1st Floor Patient Room RU1100 BW598FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1100 BW599FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 1st Floor Patient Room RU1100 BW600FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor
Patient Room RU1100 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1100 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st Floor Patient Room RU1100
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st
Floor Patient Room RU1100 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 1st Floor Patient Room RU1100 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 1st Floor Patient Room RU1100 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 1st Floor Patient Room RU1100 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 1st Floor
Patient Room RU1100 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Room RU1100 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Room
RU1102 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1102
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
1st Floor Patient Room RU1102 BW601FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1102 BW602FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 1st Floor Patient Room RU1102 BW603FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor
Patient Room RU1102 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1102 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st Floor Patient Room RU1102
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st
Floor Patient Room RU1102 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 1st Floor Patient Room RU1102 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 1st Floor Patient Room RU1102 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 1st Floor Patient Room RU1102 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 1st Floor
Patient Room RU1102 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Room RU1102 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Room
RU1103 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1103
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
1st Floor Patient Room RU1103 BW574FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1103 BW575FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 1st Floor Patient Room RU1103 BW576FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor
Patient Room RU1103 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1103 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st Floor Patient Room RU1103
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st
Floor Patient Room RU1103 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 1st Floor Patient Room RU1103 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 1st Floor Patient Room RU1103 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 1st Floor Patient Room RU1103 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 1st Floor
Patient Room RU1103 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Room RU1103 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Room
RU1104 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1104
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
1st Floor Patient Room RU1104 BW586FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1104 BW587FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 1st Floor Patient Room RU1104 BW588FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor
Patient Room RU1104 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1104 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st Floor Patient Room RU1104
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st
Floor Patient Room RU1104 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 1st Floor Patient Room RU1104 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 1st Floor Patient Room RU1104 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 1st Floor Patient Room RU1104 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 1st Floor
Patient Room RU1104 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Room RU1104 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Room
RU1105 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1105
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
1st Floor Patient Room RU1105 BW583FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1105 BW584FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 1st Floor Patient Room RU1105 BW585FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor
Patient Room RU1105 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1105 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st Floor Patient Room RU1105
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st
Floor Patient Room RU1105 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 1st Floor Patient Room RU1105 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 1st Floor Patient Room RU1105 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 1st Floor Patient Room RU1105 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 1st Floor
Patient Room RU1105 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Room RU1105 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Room
RU1106 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1106
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
1st Floor Patient Room RU1106 BW580FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1106 BW581FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 1st Floor Patient Room RU1106 BW582FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor
Patient Room RU1106 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1106 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st Floor Patient Room RU1106
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st
Floor Patient Room RU1106 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 1st Floor Patient Room RU1106 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 1st Floor Patient Room RU1106 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 1st Floor Patient Room RU1106 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 1st Floor
Patient Room RU1106 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Room RU1106 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Room
RU1136 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 1st Floor Patient Room RU1136
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
1st Floor Patient Room RU1136 BW577FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1136 BW578FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 1st Floor Patient Room RU1136 BW579FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 1st Floor
Patient Room RU1136 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st
Floor Patient Room RU1136 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 1st Floor Patient Room RU1136
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st
Floor Patient Room RU1136 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 1st Floor Patient Room RU1136 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 1st Floor Patient Room RU1136 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 1st Floor Patient Room RU1136 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 1st Floor
Patient Room RU1136 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Room RU1136 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 8 of 14 12/28/2015

 



   

 

 

[tv518991_ex10-2img09.jpg]

 



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room ItemQty
Opt Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD ID Item ID
Options Description Manufacturer Mfr # Vendor Vendor # Model Status Funding
Furnished By Arch Code Item Notes By Qty Qty Cost Subtotal Subtotal Config Total
Rehab Unit 1st Floor Patient Toilet RU1095A C-284492 C-284492 No Waste Can, Open
Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
1st Floor Patient Toilet RU1096A C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Toilet RU1097A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient
Toilet RU1098A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Toilet RU1099A
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Toilet RU1100A C-284492 C-284492
No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42
7.42 Rehab Unit 1st Floor Patient Toilet RU1102A C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
1st Floor Patient Toilet RU1103A C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Patient Toilet RU1104A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient
Toilet RU1105A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Toilet RU1106A
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Rehab Unit 1st Floor Patient Toilet RU1107A C-284492 C-284492
No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42
7.42 Rehab Unit 1st Floor Patient Toilet RU1136A C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
1st Floor Public/Patient Toilet RU1113 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor
Public/Patient Toilet_001 RU1111 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Series 1440 Dual Lift
Powermatic (6 x 8) Rehab Unit 1st Floor Quiet Gym RU1133 5942-012 TMT0078 262G1
No Table, Mat, Hi-Low, Electric, 72 inch Hausmann Industries
1440-68-113/081206382/921138 Patterson Medical 1440-68-113/081206382/921138 Blue
Received Project Owner Owner 2-Movable, Elect 1 1 4,492.86 4,492.86 185.69
5,060.44 5,060.44 Rehab Unit 1st Floor Quiet Gym RU1133 5977-029 TAT0276 No
Table, Therapy, Adjustable Height Patterson Medical 8858B Patterson Medical
8858B Laminate Top/Manual (28x60) Received Project Owner Owner 3-Movable,
Non-Elect 1 1 1,343.66 1,343.66 55.53 1,513.40 1,513.40 Rehab Unit 1st Floor
Quiet Gym RU1133 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Satff Toilet
RU1123 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Disposal, Sharps & Locking Bracket -
SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 1st Floor Soiled Utility RU1117
3723-038 DIS0295 232.2 No Separate lines created for P.O. Covidien - Kendall
Products 8518X / 85021 Claflin Medical Equipment 8518X / 85021 Lid 85021
Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 1st Floor
Soiled Utility RU1117 3836-040 HAM0010 No Hamper, Linen Pedigo Products P-121-L
Pedigo Products P-121-L P-121-L Received Project Owner Owner 3-Movable,
Non-Elect 1 2 272.45 544.9 0 591.22 591.22 Rehab Unit 1st Floor Soiled Utility
RU1117 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 1st Floor Staff Toilet RU1109
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Rehab Unit 1st Floor Sub Nurse RU1130 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Rehab Unit 1st Floor Sub Nurse_001 RU1127 C-284492 C-284492 No Waste Can, Open
Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
2nd Floor Activity/Dining RU2092 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1
0 0 0 0 0 SmartMount ST670 Univ. Tilt (Security, 46''- Rehab Unit 2nd Floor
Activity/Dining RU2092 6418-034 BRK0173 61 No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. ST670 Commercial Sales & Service ST670 90'')
Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd Floor
Activity/Dining RU2092 C-231267 C-231267 60 No Television, 50-65 in, Flat Panel
LG Commercial Products 55LD520C LG Commercial Products 55LD520C 55LN549E (55"
HDTV) Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Activity/Dining RU2092 C-284492 C-284492 No Waste Can, Open Top Grainger
4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Ante
Room RU2076B 3836-040 HAM0010 No Hamper, Linen Pedigo Products P-121-L Pedigo
Products P-121-L P-121-L Received Project Owner Owner 3-Movable, Non-Elect 1 1
272.45 272.45 0 295.61 295.61 Rehab Unit 2nd Floor Ante Room RU2076B C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 Rehab Unit 2nd Floor Clean Utility RU2087 3582-006 SPC0119 No Cart /
Truck, Linen, Convertible InterMetro Industries Corporation CLTH2460C InterMetro
Industries Corporation CLTH2460C CLT Heavy Duty Chrome 60x24x70 Purchased
Project Owner Vendor 3-Movable, Non-Elect 1 1 1,522.50 1,522.50 0 1,651.91
1,651.91 Rehab Unit 2nd Floor Clean Utility RU2087 3542-002 SPC0003 No Cart,
Supply, Exchange InterMetro Industries Corporation ECM56XC InterMetro Industries
Corporation ECM56XC ECM-C Series 60x24x72 Purchased Project Owner Vendor
3-Movable, Non-Elect 1 1 1,417.67 1,417.67 0 1,538.17 1,538.17 Cart Covers,
UNCOATED CVR MARINER Rehab Unit 2nd Floor Clean Utility RU2087 C-285669 C-285669
No Shelving, Allowance, Cart Covers InterMetro Industries Corporation
24X60X62VUCMB InterMetro Industries Corporation 24X60X62VUCMB BLUE VELC
Purchased Project Owner Owner 3-Movable, Non-Elect 1 2 110.4 220.8 0 238.02
238.02 Rehab Unit 2nd Floor Clean Utility RU2087 C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
2nd Floor Conv. Store RU2094 C-284492 C-284492 No Waste Can, Open Top Grainger
4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Crash
Cart Alcove RU2106 5859-084 PRC0643 257.1 No Cart, Procedure, Resuscitation
InterMetro Industries Corporation LECCRP3 InterMetro Industries Corporation
LECCRP3 Lifeline LECCRP3 Purchased Project Owner Vendor 1-Fixed 1 1 1,764.10
1,764.10 0 1,914.05 1,914.05 Defibrillator, Monitor, Automatic, Rehab Unit 2nd
Floor Crash Cart Alcove RU2106 C-201387 C-201387 Yes Advisory Zoll Medical
Corporation 3 0220 0000 0113 0013 Claflin Medical Equipment 3 0220 0000 0113
0013 R Series BLS w/Pacing Received Project Owner Vendor 2-Movable, Elect 1 1 2
8,188.05 8,188.05 493.34 9,419.31 9,419.31 With ALL Batteries and accessories
Defibrillator, OneStep Complete OneStep Complete Resuscitation Rehab Unit 2nd
Floor Crash Cart Alcove RU2106 ATJ058K OPT0000 Option Resuscitation Electrode (1
pair) Zoll Medical Corporation 8900-0224-01 Claflin Medical Equipment
8900-0224-01 Electrode (1 pair) Received Project Owner Owner 2-Movable, Elect 1
0 1 87.21 0 87.21 94.62 0 Defibrillator, Rechargeable Lithium Ion Rehab Unit 2nd
Floor Crash Cart Alcove RU2106 ATJ055K OPT0000 Option Battery Pack Zoll Medical
Corporation 8019-0535-01 Claflin Medical Equipment 8019-0535-01 Rechargeable
Lithium Ion Battery Pack Received Project Owner Owner 2-Movable, Elect 1 0 1
406.13 0 406.13 440.65 0 Rehab Unit 2nd Floor Crash Cart Alcove RU2106 AJH181Z
LAR0000 No Laryngoscope Set, Fiberoptic Welch Allyn, Inc. Removed from PO per
Peter Claflin Medical Equipment Released Project Owner Owner 3-Movable,
Non-Elect 1 1 457.89 457.89 0 493.61 493.61 Rehab Unit 2nd Floor Crash Cart
Alcove RU2106 AJH182Z LAR0000 No Laryngoscope Set, Fiberoptic Welch Allyn, Inc.
Removed from PO per Peter Claflin Medical Equipment Released Project Owner Owner
3-Movable, Non-Elect 1 1 536.61 536.61 0 578.47 578.47 Pump, Suction/Aspirator,
General, Rehab Unit 2nd Floor Crash Cart Alcove RU2106 3374-020 ASP0020 No
Portable Precision Medical Incorporated PM65HG Claflin Medical Equipment PM65HG
PM65 EasyGoVac Received Project Owner Owner 2-Movable, Elect 1 1 336.3 336.3 0
364.89 364.89 Rehab Unit 2nd Floor Dictation RU2089 C-284492 C-284492 No Waste
Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Rehab Unit 2nd Floor Equipment Storage RU2080 6016-001 SPC0379 No Cart, Supply,
Chrome, 60 inch InterMetro Industries Corporation N566EC InterMetro Industries
Corporation N566EC Super Erecta 60x24x69 [N566EC] Purchased Project Owner Vendor
3-Movable, Non-Elect 1 3 343.22 1,029.66 0 1,117.18 1,117.18 Rehab Unit 2nd
Floor Equipment Storage RU2080 4849-016 EXE0420 No Exerciser, CPM, Knee DJO
Global, for Chattanooga Products 2028 Claflin Medical Equipment 2028 OptiFlex-K1
Received Project Owner Owner 2-Movable, Elect 1 2 1,569.70 3,139.40 0 3,406.25
3,406.25 Option A Patient Lift System (625lb Rehab Unit 2nd Floor Equipment
Storage RU2080 AJH187Z LFT0000 No Lift, Patient, Bariatric Handicare RA625TRIRC
Handicare RA625TRIRC Capacity Released Project Owner Owner 2-Movable, Elect 1 1
7,542.46 7,542.46 0 8,130.77 8,130.77 Rehab Unit 2nd Floor Equipment Storage
RU2080 4360-013 IVS0011 No Stand, IV, Stainless Steel Pedigo Products P-1576-4
Pedigo Products P-1576-4 P-1576-4 (5-leg, 4-hook) Received Project Owner Owner
3-Movable, Non-Elect 1 5 312.6 1,563.00 0 1,695.86 1,695.86 Rehab Unit 2nd Floor
Equipment Storage RU2080 4417-003 STL0113 No Stool, Step, w/Handrail Pedigo
Products P-10-A Pedigo Products P-10-A P-10-A Chrome Received Project Owner
Owner 3-Movable, Non-Elect 1 2 115.35 230.7 0 250.31 250.31 Rehab Unit 2nd Floor
Equipment Storage RU2080 6810-009 XRY0233 Yes X-Ray Unit, Mobile, Digital GE
Healthcare - Imaging Systems S9500SA GE Healthcare - Imaging Systems S9500SA
Optima XR220 AMX Purchased Project Owner Vendor 2-Movable, Elect 1 1 3
109,821.43 109,821.43 10,178.57 120,000.00 120,000.00 Rehab Unit 2nd Floor
Equipment Storage RU2080 BH190FA OPT0000 Option Option, Accessory GE Healthcare
- Imaging Systems S2000RE GE Healthcare - Imaging Systems S2000RE Wireless
Connectivity Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0
Rehab Unit 2nd Floor Equipment Storage RU2080 BH192FA OPT0000 Option Option,
Accessory GE Healthcare - Imaging Systems S2000RL GE Healthcare - Imaging
Systems S2000RL Auto Protocol Assist Purchased Project Owner Owner 2-Movable,
Elect 1 0 1 3,482.14 0 3,482.14 3,482.14 0 Rehab Unit 2nd Floor Equipment
Storage RU2080 BH197FA OPT0000 Option Option, Accessory GE Healthcare - Imaging
Systems S2000RS GE Healthcare - Imaging Systems S2000RS Repeat/Reject Analysis
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 6,696.43 0 6,696.43
6,696.43 0 Rehab Unit 2nd Floor Isolation Patient Room RU2076 4958-001 ALL0028
No Allowance, Furniture To Be Determined To Be Determined Note: Furniture by
Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0
Rehab Unit 2nd Floor Isolation Patient Room RU2076 C-277548 C-277548 Yes Bed,
Electric Linet Americas, Inc. 1GZ6A100-16 Linet Americas, Inc. 1GZ6A100-16
Eleganza 3 LE Purchased Project Owner Vendor 2-Movable, Elect 1 1 3 4,368.00
4,368.00 497 5,278.53 5,278.53 With scale, sidecom, and bed exit alarm. Rehab
Unit 2nd Floor Isolation Patient Room RU2076 BW561FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 Rehab Unit 2nd Floor Isolation Patient Room RU2076 BW560FM
OPT0000 Option Option, Warranty Linet Americas, Inc. Warranty/5 Year Matt Linet
Americas, Inc. Warranty/5 Year Matt 5 Year Mattress Warranty Purchased Project
Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Warranty 5 YR Parts 2 YR Labor for
Bed Rehab Unit 2nd Floor Isolation Patient Room RU2076 BW559FM OPT0000 Option
Option, Warranty Linet Americas, Inc. Warranty5YP2YL Linet Americas, Inc.
Warranty5YP2YL Frames Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0
0 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor Isolation Patient
Room RU2076 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat Panel
Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to 80'')
Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd Floor
Isolation Patient Room RU2076 5177-043 CLK0130 193 No Clock, Analog, Wall
Grainger 5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner
Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Isolation Patient
Room RU2076 C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Isolation Patient Room RU2076 3723-038 DIS0295 232.2 No Separate lines
created for P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical
Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1
1 0 0 0 0 0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room 8518X w/
Mailbox Rehab Unit 2nd Floor Isolation Patient Room RU2076 3723-038 DIS0295
232.2 No Separate lines created for P.O. Covidien - Kendall Products 8518X /
85021 Claflin Medical Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Isolation Patient Room
RU2076 3803-002 FLW0004 No Flowmeter, Oxygen Precision Medical Incorporated
1MFA1005 Claflin Medical Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 Option A
Patient Lift System (625lb Rehab Unit 2nd Floor Isolation Patient Room RU2076
AJH207Z LFT0000 205 No Lift, Patient, Bariatric Handicare RA625TRIRC Handicare
RA625TRIRC Capacity) Released Project Owner Owner 2-Movable, Elect 1 1 7,542.46
7,542.46 0 8,130.77 8,130.77 Rehab Unit 2nd Floor Isolation Patient Room RU2076
4249-070 REG0438 No Regulator, Suction, Continuous Precision Medical
Incorporated PS3115T Claflin Medical Equipment PS3115T PS3115T Preset
(Ohmeda/DISS Male) Received Project Owner Owner 3-Movable, Non-Elect 1 1 236.25
236.25 0 256.33 256.33 Rehab Unit 2nd Floor Isolation Patient Room RU2076
6584-065 TVS0483 060H No Television, 30-32 in, Flat Panel LG Commercial Products
32LY560M LG Commercial Products 32LY560M 32LY560M (32'' Hospital Grade LED)
Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Waste Can, Client
requested Step On to be Rehab Unit 2nd Floor Isolation Patient Room RU2076
C-284492 C-284492 No removed and replaced by Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Isolation Patient Room
RU2076 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 FG617388BLA/FG757088YEL/FG612788YEL
FG617388BLA/FG757088YEL/FG612788YEL 6173 Janitor Cart Rehab Unit 2nd Floor
Janitor Closet RU2077 5845-020 HSK0017 No Cart, Housekeeping, Polymer Rubbermaid
Commercial Products /FG618100YEL Grainger /FG618100YEL (Cabinet,Bucket,Wringer)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 373.91 373.91 0 403.08
403.08 Rehab Unit 2nd Floor Janitor Closet RU2077 4582-005 VAC0091 No Vacuum,
Wide Area, Upright Grainger 3WE84 Grainger 3WE84 Sanitaire SC5815B Purchased
Project Owner Owner 2-Movable, Elect 1 1 252.04 252.04 0 271.7 271.7 Rehab Unit
2nd Floor Medication Room RU2086 3711-049 MED0250 220.2 No Dispenser,
Medication, Auxiliary CareFusion - Pyxis CareFusion - Pyxis Pyxis MedStation ES
Single Column Validated Lease Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Medication Room RU2086 3708-118 MED0203 220.1 No Dispenser, Medication,
Host (Main) CareFusion - Pyxis M4M6DRW1 CareFusion - Pyxis M4M6DRW1 Pyxis
MedStation 4000 (6-Drwr, 1 Cubie) Validated Lease Owner Vendor 1-Fixed 1 1 0 0 0
0 0 Rehab Unit 2nd Floor Medication Room RU2086 6451-003 MED0110 220L No
Dispenser, Medication, Lock Module CareFusion - Pyxis MSRM CareFusion - Pyxis
MSRM SMART Remote Manager Validated Lease Owner Vendor 1-Fixed 1 1 0 0 0 0 0
Disposal, Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab
Unit 2nd Floor Medication Room RU2086 3723-038 DIS0295 232.2 No Separate lines
created for P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical
Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1
1 0 0 0 0 0 Rehab Unit 2nd Floor Medication Room RU2086 6050-020 REF0492 131 No
Refrigerator, Commercial, Undercounter Summit Appliance FF6LADA DIRECT SUPPLY
HEALTHCARE FF6LADA FF6LADA (ADA Compliant) Received Project Owner Contractor
1-Fixed 1 1 595.38 595.38 0 641.82 641.82 Rehab Unit 2nd Floor Medication Room
RU2086 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Multi-Purpose Speech
RU2107 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Multi-Purpose Speech RU2107 C-284492 C-284492 No Waste Can, Open
Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
2nd Floor Nourishment RU2081 5734-013 COF0091 168 No Coffee Maker, Single cup
Flavia C400 Flavia C400 Creation 400 Draft (New) Lease Owner Vendor 2-Movable,
Elect 1 1 0 0 0 0 0 Ice Machine, Dispenser, Nugget, Rehab Unit 2nd Floor
Nourishment RU2081 4817-076 ICE0307 124 No Countertop Scotsman Ice Systems
HID312A-1 DIRECT SUPPLY HEALTHCARE HID312A-1 HID312A Meridian (Air Cooled)
Purchased Project Owner Vendor 1-Fixed 1 1 3,521.71 3,521.71 0 3,821.06 3,821.06
Rehab Unit 2nd Floor Nourishment RU2081 4103-131 OVN0294 173 No Oven, Domestic,
Microwave, Countertop GE Appliances JES1145SHSS DIRECT SUPPLY HEALTHCARE
JES1145SHSS JES1145SHSS (1.1 cu.ft. Stainless) Received Project Owner Contractor
1-Fixed 1 1 110.59 110.59 0 119.22 119.22 Energy Star GIE18GSHSS (17.5 cu Rehab
Unit 2nd Floor Nourishment RU2081 C-282505 C-282505 130 No Refrigerator,
Domestic with Freezer GE Appliances GIE18GSHSS DIRECT SUPPLY HEALTHCARE
GIE18GSHSS ft/Stainless Steel) Received Project Owner Contractor 1-Fixed 1 1
755.81 755.81 0 814.76 814.76 Water Treatment System, Ice Maker, Wall Rehab Unit
2nd Floor Nourishment RU2081 7277-002 ICE0158 124.1 No Mount Scotsman Ice
Systems SSM1-P DIRECT SUPPLY HEALTHCARE SSM1-P SSM Plus - Single Purchased
Project Owner Vendor 1-Fixed 1 1 224.68 224.68 0 243.78 243.78 Refurbished (1
Year Warranty Parts & Refurbished (1 Year Warranty Parts & Rehab Unit 2nd Floor
Nurse Station RU2090 4177-030 INF0024 ADDED ITEM No Pump, Infusion, Single
Baxter Healthcare Labor) Medone Capital Labor) Flo-Gard 6201 Purchased Project
Owner Owner 2-Movable, Elect 1 4 700 2,800.00 30 3,048.40 3,048.40
CESS-3761-00/CESS-700170-00002 CESS-3761-00/CESS-700170-00002 Rehab Unit 2nd
Floor Nurse Station RU2090 6764-004 THM0057 No Thermometer, Temporal Artery
Exergen Corp (124275/134306) Claflin Medical Equipment (124275/134306) TAT 5000
w/ Wall Mount 134306 Received Project Owner Owner 3-Movable, Non-Elect 1 2
343.62 687.24 0 745.66 745.66 Rehab Unit 2nd Floor Nurse Station RU2090 C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 2 6.88 13.76 0
14.83 14.83 Rehab Unit 2nd Floor Nurse Station_001 RU2088 5185-172 COP0332 249
No Copier, Floor, Multifunction Ricoh Corporation 414838 Ricoh Corporation
414838 Aficio MP C5000SPF Validated Lease Owner Vendor 1-Fixed 1 1 0 0 0 0 0
CESS-3761-00/CESS-700170-00002 CESS-3761-00/CESS-700170-00002 Rehab Unit 2nd
Floor Nurse Station_001 RU2088 6764-004 THM0057 No Thermometer, Temporal Artery
Exergen Corp (124275/134306) Claflin Medical Equipment (124275/134306) TAT 5000
w/ Wall Mount 134306 Received Project Owner Owner 3-Movable, Non-Elect 1 2
343.62 687.24 0 745.66 745.66 Rehab Unit 2nd Floor Nurse Station_001 RU2088
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 2 6.88
13.76 0 14.83 14.83 Duet Steam Electric WED94HEAW (7.4 cu. Rehab Unit 2nd Floor
Patient Laundry RU2079 3753-048 DRY0130 Yes Dryer, Laundry, Domestic Whirlpool
Corporation WED95HEDW DIRECT SUPPLY HEALTHCARE WED95HEDW ft./White) Received
Project Owner Contractor 1-Fixed 1 1 2 983.53 983.53 35.16 1,098.15 1,098.15
Rehab Unit 2nd Floor Patient Laundry RU2079 BW398ZC OPT0000 Option Option,
Option Whirlpool Corporation W10044609A DIRECT SUPPLY HEALTHCARE W10044609A Hose
Kit for WED95HEDW Received Project Owner Owner 1-Fixed 1 0 1 25.83 0 25.83 27.84
0 Rehab Unit 2nd Floor Patient Laundry RU2079 BW412ZC OPT0000 Option Option, 4
Prong #13046 Whirlpool Corporation DIRECT SUPPLY HEALTHCARE Power Cord Received
Project Owner Owner 1-Fixed 1 0 1 9.33 0 9.33 10.06 0 Rehab Unit 2nd Floor
Patient Laundry RU2079 4673-089 WSH0298 No Washer, Clothes Whirlpool Corporation
WTW5000DW DIRECT SUPPLY HEALTHCARE WTW5000DW WTW5000DW (4.3 cu.ft/White)
Received Project Owner Contractor 1-Fixed 1 1 563.53 563.53 0 607.49 607.49
Rehab Unit 2nd Floor Patient Laundry RU2079 C-284492 C-284492 No Waste Can, Open
Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
2nd Floor Patient Room RU2061 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined Note: Furniture by Interior Design TBD Draft (New)
Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room
RU2061 C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16
Linet Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2061 BW562FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2061 BW563FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2061 BW564FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2061 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2061 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2061
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2061 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2061 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2061 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2061 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2061 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 9 of 14 12/28/2015

 



   

 

 

[tv518991_ex10-2img10.jpg]

 



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room ItemQty
Opt Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD ID Item ID
Options Description Manufacturer Mfr # Vendor Vendor # Model Status Funding
Furnished By Arch Code Item Notes By Qty Qty Cost Subtotal Subtotal Config Total
Rehab Unit 2nd Floor Patient Room RU2061 C-284492 C-284492 No Waste Can, Open
Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
2nd Floor Patient Room RU2062 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined Note: Furniture by Interior Design TBD Draft (New)
Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room
RU2062 C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16
Linet Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2062 BW616FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2062 BW617FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2062 BW618FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2062 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2062 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2062
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2062 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2062 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2062 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2062 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2062 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2062 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2063 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2063
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2063 BW640FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2063 BW641FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2063 BW642FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2063 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2063 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2063
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2063 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2063 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2063 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2063 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2063 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2063 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2064 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2064
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2064 BW610FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2064 BW611FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2064 BW612FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2064 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2064 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2064
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2064 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2064 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2064 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2064 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2064 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2064 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2065 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2065
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2065 BW613FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2065 BW614FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2065 BW615FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2065 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2065 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2065
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2065 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2065 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2065 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2065 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2065 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2065 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2066 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2066
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2066 BW643FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2066 BW644FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2066 BW645FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2066 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2066 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2066
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2066 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2066 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2066 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2066 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2066 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2066 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2067 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2067
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2067 BW646FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2067 BW647FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2067 BW648FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2067 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2067 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2067
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2067 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2067 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2067 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2067 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2067 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2067 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2068 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2068
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2068 BW649FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2068 BW650FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2068 BW651FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2068 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2068 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2068
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2068 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2068 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2068 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2068 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2068 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2068 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2069 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2069
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2069 BW637FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2069 BW638FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2069 BW639FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2069 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 10 of 14
12/28/2015

 



   

 

 

[tv518991_ex10-2img11.jpg]

 



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room ItemQty
Opt Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD ID Item ID
Options Description Manufacturer Mfr # Vendor Vendor # Model Status Funding
Furnished By Arch Code Item Notes By Qty Qty Cost Subtotal Subtotal Config Total
Rehab Unit 2nd Floor Patient Room RU2069 5177-043 CLK0130 193 No Clock, Analog,
Wall Grainger 5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project
Owner Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient
Room RU2069 C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2069 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2069 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2069 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2069 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2069 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2069 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2070 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2070
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2070 BW634FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2070 BW635FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2070 BW636FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2070 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2070 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2070
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2070 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2070 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2070 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2070 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2070 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2070 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2071 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2071
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2071 BW631FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2071 BW632FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2071 BW633FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2071 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2071 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2071
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2071 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2071 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2071 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2071 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2071 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2071 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2072 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2072
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2072 BW628FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2072 BW629FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2072 BW630FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2072 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2072 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2072
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2072 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2072 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2072 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2072 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2072 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2072 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2073 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2073
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2073 BW625FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2073 BW626FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2073 BW627FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2073 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2073 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2073
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2073 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2073 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2073 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2073 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2073 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2073 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2074 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2074
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2074 BW622FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2074 BW623FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2074 BW624FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2074 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2074 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2074
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2074 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2074 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2074 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2074 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2074 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2074 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Room
RU2075 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd Floor Patient Room RU2075
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 497 5,278.53 5,278.53 With scale,
sidecom, and bed exit alarm. Warranty 5 YR Parts 2 YR Labor for Bed Rehab Unit
2nd Floor Patient Room RU2075 BW619FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2075 BW620FM OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5
Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0
0 0 0 Rehab Unit 2nd Floor Patient Room RU2075 BW621FM OPT0000 Option Option,
Option Linet Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84
Mattress BodyZone 5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 497 0 497 539.25 0 SmartMount SP850 Dedicated (Security Rehab Unit 2nd Floor
Patient Room RU2075 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat
Panel Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to
80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Patient Room RU2075 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger
5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner
1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd Floor Patient Room RU2075
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd
Floor Patient Room RU2075 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Patient Room RU2075 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 Rehab Unit 2nd Floor Patient Room RU2075 4249-070
REG0438 No Regulator, Suction, Continuous Precision Medical Incorporated PS3115T
Claflin Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab
Unit 2nd Floor Patient Room RU2075 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor
Patient Room RU2075 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Room RU2075 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient
Toilet RU2060A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Toilet RU2061A
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Toilet RU2062A C-284492 C-284492
No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42
7.42 Rehab Unit 2nd Floor Patient Toilet RU2063A C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
2nd Floor Patient Toilet RU2064A C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Toilet RU2065A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient
Toilet RU2066A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Toilet RU2067A
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Toilet RU2068A C-284492 C-284492
No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42
7.42 Rehab Unit 2nd Floor Patient Toilet RU2069A C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
2nd Floor Patient Toilet RU2070A C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Patient Toilet RU2071A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient
Toilet RU2072A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Toilet RU2073A
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Rehab Unit 2nd Floor Patient Toilet RU2074A C-284492 C-284492
No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal.
Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42
7.42 Rehab Unit 2nd Floor Patient Toilet RU2075A C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit
2nd Floor Patient Toilet RU2076A C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Public/Patient Toilet RU2095 C-284492 C-284492 No Waste Can, Open Top Grainger
4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 11 of 14 12/28/2015

 



   

 

 

[tv518991_ex10-2img12.jpg]

 



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room ItemQty
Opt Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD ID Item ID
Options Description Manufacturer Mfr # Vendor Vendor # Model Status Funding
Furnished By Arch Code Item Notes By Qty Qty Cost Subtotal Subtotal Config Total
Rehab Unit 2nd Floor Public/Patient Toilet_001 RU2093 C-284492 C-284492 No Waste
Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Rehab Unit 2nd Floor Sec. Patient Room RU2060 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined Note: Furniture by Interior Design
TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 Rehab Unit 2nd
Floor Sec. Patient Room RU2060 C-277548 C-277548 Yes Bed, Electric Linet
Americas, Inc. 1GZ6A100-16 Linet Americas, Inc. 1GZ6A100-16 Eleganza 3 LE
Purchased Project Owner Vendor 2-Movable, Elect 1 1 3 4,368.00 4,368.00 497
5,278.53 5,278.53 With scale, sidecom, and bed exit alarm. Warranty 5 YR Parts 2
YR Labor for Bed Rehab Unit 2nd Floor Sec. Patient Room RU2060 BW565FM OPT0000
Option Option, Warranty Linet Americas, Inc. Warranty5YP2YL Linet Americas, Inc.
Warranty5YP2YL Frames Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0
0 0 Rehab Unit 2nd Floor Sec. Patient Room RU2060 BW566FM OPT0000 Option Option,
Warranty Linet Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc.
Warranty/5 Year Matt 5 Year Mattress Warranty Purchased Project Owner Owner
2-Movable, Elect 1 0 1 0 0 0 0 0 Rehab Unit 2nd Floor Sec. Patient Room RU2060
BW567FM OPT0000 Option Option, Option Linet Americas, Inc. BZC 5000-84 Linet
Americas, Inc. BZC 5000-84 Mattress BodyZone 5000 C 84" Purchased Project Owner
Owner 2-Movable, Elect 1 0 1 497 0 497 539.25 0 SmartMount SP850 Dedicated
(Security Rehab Unit 2nd Floor Sec. Patient Room RU2060 6418-022 BRK0163 061H No
Bracket, Television, Wall, Flat Panel Peerless Industries, Inc. SP850 Commercial
Sales & Service SP850 32'' to 80'') Validated Construction Owner Vendor 1-Fixed
1 1 0 0 0 0 0 Rehab Unit 2nd Floor Sec. Patient Room RU2060 5177-043 CLK0130 193
No Clock, Analog, Wall Grainger 5H495 Grainger 5H495 Geneva Quartz Clock - 5H495
Released Project Owner Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4 Rehab Unit 2nd
Floor Sec. Patient Room RU2060 C-281383 C-281383 232.1 No Dispenser, Glove,
Triple Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medical Equipment
GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated Unfunded Owner Contractor
1-Fixed 1 1 0 0 0 0 0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room
8518X w/ Mailbox Rehab Unit 2nd Floor Sec. Patient Room RU2060 3723-038 DIS0295
232.2 No Separate lines created for P.O. Covidien - Kendall Products 8518X /
85021 Claflin Medical Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal, Sharps & Locking Bracket -
SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd Floor Sec. Patient Room
RU2060 3723-038 DIS0295 232.2 No Separate lines created for P.O. Covidien -
Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X / 85021 Lid 85021
Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab Unit 2nd Floor
Sec. Patient Room RU2060 3803-002 FLW0004 No Flowmeter, Oxygen Precision Medical
Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005 Chrome (0-15 lpm,
Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0
39.81 39.81 Rehab Unit 2nd Floor Sec. Patient Room RU2060 4249-070 REG0438 No
Regulator, Suction, Continuous Precision Medical Incorporated PS3115T Claflin
Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received Project
Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 Rehab Unit
2nd Floor Sec. Patient Room RU2060 6584-065 TVS0483 060H No Television, 30-32
in, Flat Panel LG Commercial Products 32LY560M LG Commercial Products 32LY560M
32LY560M (32'' Hospital Grade LED) Validated Construction Owner Vendor 1-Fixed 1
1 0 0 0 0 0 Waste Can, Client requested Step On to be Rehab Unit 2nd Floor Sec.
Patient Room RU2060 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor
Sec. Patient Room RU2060 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Disposal, Sharps & Locking
Bracket - SharpSafety In-Room 8518X w/ Mailbox Rehab Unit 2nd Floor Soiled
Utility RU2085 3723-038 DIS0295 232.2 No Separate lines created for P.O.
Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Rehab
Unit 2nd Floor Soiled Utility RU2085 3836-040 HAM0010 No Hamper, Linen Pedigo
Products P-121-L Pedigo Products P-121-L P-121-L Received Project Owner Owner
3-Movable, Non-Elect 1 2 272.45 544.9 0 591.22 591.22 Rehab Unit 2nd Floor
Soiled Utility RU2085 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Special
Bathing RU2083 C-281565 C-281565 No Chair, Clinical, Shower, Floor Drive Medical
CESS-700869-00001 Claflin Medical Equipment CESS-700869-00001 Chair, Clinical,
Shower, Floor; 500lb Received Project Owner Owner 3-Movable, Non-Elect 1 1 39.97
39.97 0 43.37 43.37 Rehab Unit 2nd Floor Special Bathing RU2083 4437-017 STR0331
No Stretcher, Shower, Manual/Hydraulic GF Health Products Inc. 9005 Claflin
Medical Equipment 9005 9005 Bariatric PVC Shower Bed Received Project Owner
Owner 3-Movable, Non-Elect 1 1 866.4 866.4 0 940.04 940.04 Rehab Unit 2nd Floor
Special Bathing RU2083 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Staff Toilet
RU2082 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Rehab Unit 2nd Floor Sub Nurse RU2105
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Rehab Unit 2nd Floor Sub Nurse_001 RU2103 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
Respiratory Therapy R.T. Clean Storage RT2026 3806-002 FLW0170 No Flowmeter, Air
Precision Medical Incorporated 1MFA2005 Claflin Medical Equipment 1MFA2005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 10
37.92 379.2 0 411.43 411.43 Respiratory Therapy R.T. Clean Storage RT2026
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 Disposal, Sharps & Locking Bracket - SharpSafety In-Room 8518X
w/ Mailbox Respiratory Therapy R.T. Decontam RT2025 3723-038 DIS0295 232.2 No
Separate lines created for P.O. Covidien - Kendall Products 8518X / 85021
Claflin Medical Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 FG264360GRAY/FG264560GRAY/FG26400
FG264360GRAY/FG264560GRAY/FG26400 2643 BRUTE Gray w/2645-60 Lid & 2640
Respiratory Therapy R.T. Decontam RT2025 4691-018 WST0285 No Waste Can, 44-55
Gallon Rubbermaid Commercial Products 0BLA Grainger 0BLA Dolly Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 114.69 114.69 0 123.64 123.64 Respiratory
Therapy Respiratory Therapy office RT2027 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined TBD Draft (New) Project Owner Vendor
5-Furniture 1 1 0 0 0 0 0 Respiratory Therapy Respiratory Therapy office RT2027
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 TBI Unit Clean Utility TB2039 3582-006 SPC0119 No Cart / Truck,
Linen, Convertible InterMetro Industries Corporation CLTH2460C InterMetro
Industries Corporation CLTH2460C CLT Heavy Duty Chrome 60x24x70 Purchased
Project Owner Vendor 3-Movable, Non-Elect 1 1 1,522.50 1,522.50 0 1,651.91
1,651.91 TBI Unit Clean Utility TB2039 3542-002 SPC0003 No Cart, Supply,
Exchange InterMetro Industries Corporation ECM56XC InterMetro Industries
Corporation ECM56XC ECM-C Series 60x24x72 Purchased Project Owner Vendor
3-Movable, Non-Elect 1 1 1,417.67 1,417.67 0 1,538.17 1,538.17 Cart Covers,
UNCOATED CVR MARINER TBI Unit Clean Utility TB2039 C-285669 C-285669 No
Shelving, Allowance, Cart Covers InterMetro Industries Corporation 24X60X62VUCMB
InterMetro Industries Corporation 24X60X62VUCMB BLUE VELC Purchased Project
Owner Owner 3-Movable, Non-Elect 1 2 110.4 220.8 0 238.02 238.02 TBI Unit Clean
Utility TB2039 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Corridor_002 TB2044 5859-084
PRC0643 257.1 No Cart, Procedure, Resuscitation InterMetro Industries
Corporation LECCRP3 InterMetro Industries Corporation LECCRP3 Lifeline LECCRP3
Purchased Project Owner Vendor 1-Fixed 1 1 1,764.10 1,764.10 0 1,914.05 1,914.05
Defibrillator, Monitor, Automatic, TBI Unit Corridor_002 TB2044 C-201387
C-201387 Yes Advisory Zoll Medical Corporation 3 0220 0000 0113 0013 Claflin
Medical Equipment 3 0220 0000 0113 0013 R Series BLS w/Pacing Received Project
Owner Vendor 2-Movable, Elect 1 1 2 8,188.05 8,188.05 493.34 9,419.31 9,419.31
With ALL Batteries and accessories Defibrillator, Rechargeable Lithium Ion TBI
Unit Corridor_002 TB2044 ATJ056K OPT0000 Option Battery Pack Zoll Medical
Corporation 8019-0535-01 Claflin Medical Equipment 8019-0535-01 Rechargeable
Lithium Ion Battery Pack Received Project Owner Owner 2-Movable, Elect 1 0 1
406.13 0 406.13 440.65 0 Defibrillator, OneStep Complete OneStep Complete
Resuscitation TBI Unit Corridor_002 TB2044 ATJ059K OPT0000 Option Resuscitation
Electrode (1 pair) Zoll Medical Corporation 8900-0224-01 Claflin Medical
Equipment 8900-0224-01 Electrode (1 pair) Received Project Owner Owner
2-Movable, Elect 1 0 1 87.21 0 87.21 94.62 0 TBI Unit Corridor_002 TB2044
AJH285Z LAR0000 No Laryngoscope Set, Fiberoptic Welch Allyn, Inc. Removed from
PO per Peter Claflin Medical Equipment Released Project Owner Owner 3-Movable,
Non-Elect 1 1 536.61 536.61 0 578.47 578.47 TBI Unit Corridor_002 TB2044 AJH286Z
LAR0000 No Laryngoscope Set, Fiberoptic Welch Allyn, Inc. Removed from PO per
Peter Claflin Medical Equipment Released Project Owner Owner 3-Movable,
Non-Elect 1 1 457.89 457.89 0 493.61 493.61 Pump, Suction/Aspirator, General,
TBI Unit Corridor_002 TB2044 3374-020 ASP0020 No Portable Precision Medical
Incorporated PM65HG Claflin Medical Equipment PM65HG PM65 EasyGoVac Received
Project Owner Owner 2-Movable, Elect 1 1 336.3 336.3 0 364.89 364.89 TBI Unit
Dictation TB2035 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Equipment Storage TB2041
6016-001 SPC0379 No Cart, Supply, Chrome, 60 inch InterMetro Industries
Corporation N566EC InterMetro Industries Corporation N566EC Super Erecta
60x24x69 [N566EC] Purchased Project Owner Vendor 3-Movable, Non-Elect 1 3 343.22
1,029.66 0 1,117.18 1,117.18 TBI Unit Equipment Storage TB2041 4849-016 EXE0420
No Exerciser, CPM, Knee DJO Global, for Chattanooga Products 2028 Claflin
Medical Equipment 2028 OptiFlex-K1 Received Project Owner Owner 2-Movable, Elect
1 2 1,569.70 3,139.40 0 3,406.25 3,406.25 Option A Patient Lift System (625lb
TBI Unit Equipment Storage TB2041 AJH291Z LFT0000 No Lift, Patient, Bariatric
Handicare RA625TRIRC Handicare RA625TRIRC Capacity Released Project Owner Owner
2-Movable, Elect 1 1 7,542.46 7,542.46 0 8,130.77 8,130.77 TBI Unit Equipment
Storage TB2041 4275-023 SCL0131 No Scale, Clinical, Adult, Wheelchair Health O
Meter, Inc. CESS-1755-00 Claflin Medical Equipment CESS-1755-00 2600KL ProPlus
Received Project Owner Owner 3-Movable, Non-Elect 1 1 2,169.50 2,169.50 0
2,353.91 2,353.91 TBI Unit Equipment Storage TB2041 4360-013 IVS0011 No Stand,
IV, Stainless Steel Pedigo Products P-1576-4 Pedigo Products P-1576-4 P-1576-4
(5-leg, 4-hook) Received Project Owner Owner 3-Movable, Non-Elect 1 5 312.6
1,563.00 0 1,695.86 1,695.86 TBI Unit Equipment Storage TB2041 4417-003 STL0113
No Stool, Step, w/Handrail Pedigo Products P-10-A Pedigo Products P-10-A P-10-A
Chrome Received Project Owner Owner 3-Movable, Non-Elect 1 2 115.35 230.7 0
250.31 250.31 SmartMount SP740P Pivot (Standard 22'' TBI Unit Family Room
MS2050B 6418-033 BRK0175 061A No Bracket, Television, Wall, Flat Panel Peerless
Industries, Inc. SP740P Peerless Industries, Inc. SP740P to 40'') Validated
Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit Family Room MS2050B
6584-063 TVS0480 060A No Television, 30-32 in, Flat Panel LG Commercial Products
32LY340C LG Commercial Products 32LY340C 32LY340C (32'' Commercial LED)
Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit Family Room
MS2050B C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 SmartMount SP740P Pivot (Standard 22'' TBI
Unit Family Room MS2051B 6418-033 BRK0175 061A No Bracket, Television, Wall,
Flat Panel Peerless Industries, Inc. SP740P Peerless Industries, Inc. SP740P to
40'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit Family
Room MS2051B 6584-063 TVS0480 060A No Television, 30-32 in, Flat Panel LG
Commercial Products 32LY340C LG Commercial Products 32LY340C 32LY340C (32''
Commercial LED) Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI
Unit Family Room MS2051B C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 SmartMount SP740P Pivot (Standard
22'' TBI Unit Family Room MS2052B 6418-033 BRK0175 061A No Bracket, Television,
Wall, Flat Panel Peerless Industries, Inc. SP740P Peerless Industries, Inc.
SP740P to 40'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI
Unit Family Room MS2052B 6584-063 TVS0480 060A No Television, 30-32 in, Flat
Panel LG Commercial Products 32LY340C LG Commercial Products 32LY340C 32LY340C
(32'' Commercial LED) Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0
TBI Unit Family Room MS2052B C-284492 C-284492 No Waste Can, Open Top Grainger
4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 SmartMount SP740P Pivot
(Standard 22'' TBI Unit Family Room MS2053B 6418-033 BRK0175 061A No Bracket,
Television, Wall, Flat Panel Peerless Industries, Inc. SP740P Peerless
Industries, Inc. SP740P to 40'') Validated Construction Owner Vendor 1-Fixed 1 1
0 0 0 0 0 TBI Unit Family Room MS2053B 6584-063 TVS0480 060A No Television,
30-32 in, Flat Panel LG Commercial Products 32LY340C LG Commercial Products
32LY340C 32LY340C (32'' Commercial LED) Validated Construction Owner Vendor
1-Fixed 1 1 0 0 0 0 0 TBI Unit Family Room MS2053B C-284492 C-284492 No Waste
Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
SmartMount SP740P Pivot (Standard 22'' TBI Unit Family Room MS2054B 6418-033
BRK0175 061A No Bracket, Television, Wall, Flat Panel Peerless Industries, Inc.
SP740P Peerless Industries, Inc. SP740P to 40'') Validated Construction Owner
Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit Family Room MS2054B 6584-063 TVS0480 060A
No Television, 30-32 in, Flat Panel LG Commercial Products 32LY340C LG
Commercial Products 32LY340C 32LY340C (32'' Commercial LED) Validated
Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit Family Room MS2054B
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 SmartMount SP740P Pivot (Standard 22'' TBI Unit Family Room
RU2055B 6418-033 BRK0175 061A No Bracket, Television, Wall, Flat Panel Peerless
Industries, Inc. SP740P Peerless Industries, Inc. SP740P to 40'') Validated
Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit Family Room RU2055B
6584-063 TVS0480 060A No Television, 30-32 in, Flat Panel LG Commercial Products
32LY340C LG Commercial Products 32LY340C 32LY340C (32'' Commercial LED)
Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit Family Room
RU2055B C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Isolation Patient Room RU2059
4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be Determined Note:
Furniture by Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1
1 0 0 0 0 0 TBI Unit Isolation Patient Room RU2059 C-277548 C-277548 Yes Bed,
Electric Linet Americas, Inc. 1GZ6A100-16 Linet Americas, Inc. 1GZ6A100-16
Eleganza 3 LE Purchased Project Owner Vendor 2-Movable, Elect 1 1 3 4,368.00
4,368.00 497 5,278.53 5,278.53 With scale, sidecom, and bed exit alarm. Warranty
5 YR Parts 2 YR Labor for Bed TBI Unit Isolation Patient Room RU2059 BW571FM
OPT0000 Option Option, Warranty Linet Americas, Inc. Warranty5YP2YL Linet
Americas, Inc. Warranty5YP2YL Frames Purchased Project Owner Owner 2-Movable,
Elect 1 0 1 0 0 0 0 0 TBI Unit Isolation Patient Room RU2059 BW572FM OPT0000
Option Option, Warranty Linet Americas, Inc. Warranty/5 Year Matt Linet
Americas, Inc. Warranty/5 Year Matt 5 Year Mattress Warranty Purchased Project
Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 TBI Unit Isolation Patient Room
RU2059 BW573FM OPT0000 Option Option, Option Linet Americas, Inc. BZC 5000-84
Linet Americas, Inc. BZC 5000-84 Mattress BodyZone 5000 C 84" Purchased Project
Owner Owner 2-Movable, Elect 1 0 1 497 0 497 539.25 0 SmartMount SP850 Dedicated
(Security TBI Unit Isolation Patient Room RU2059 6418-022 BRK0163 061H No
Bracket, Television, Wall, Flat Panel Peerless Industries, Inc. SP850 Commercial
Sales & Service SP850 32'' to 80'') Validated Construction Owner Vendor 1-Fixed
1 1 0 0 0 0 0 TBI Unit Isolation Patient Room RU2059 5177-043 CLK0130 193 No
Clock, Analog, Wall Grainger 5H495 Grainger 5H495 Geneva Quartz Clock - 5H495
Released Project Owner Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4 TBI Unit
Isolation Patient Room RU2059 C-281383 C-281383 232.1 No Dispenser, Glove,
Triple Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medical Equipment
GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated Unfunded Owner Contractor
1-Fixed 1 1 0 0 0 0 0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room
8518X w/ Mailbox TBI Unit Isolation Patient Room RU2059 3723-038 DIS0295 232.2
No Separate lines created for P.O. Covidien - Kendall Products 8518X / 85021
Claflin Medical Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 TBI Unit Isolation Patient Room RU2059 3803-002
FLW0004 No Flowmeter, Oxygen Precision Medical Incorporated 1MFA1005 Claflin
Medical Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received Project Owner
Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 TBI Unit Isolation
Patient Room RU2059 4249-070 REG0438 No Regulator, Suction, Continuous Precision
Medical Incorporated PS3115T Claflin Medical Equipment PS3115T PS3115T Preset
(Ohmeda/DISS Male) Received Project Owner Owner 3-Movable, Non-Elect 1 1 236.25
236.25 0 256.33 256.33 TBI Unit Isolation Patient Room RU2059 6584-065 TVS0483
060H No Television, 30-32 in, Flat Panel LG Commercial Products 32LY560M LG
Commercial Products 32LY560M 32LY560M (32'' Hospital Grade LED) Validated
Construction Owner Vendor 2-Movable, Elect 1 1 0 0 0 0 0 Waste Can, Client
requested Step On to be TBI Unit Isolation Patient Room RU2059 C-284492 C-284492
No removed and replaced by Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Released Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 TBI Unit Isolation Patient Room RU2059 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
FG617388BLA/FG757088YEL/FG612788YEL FG617388BLA/FG757088YEL/FG612788YEL 6173
Janitor Cart TBI Unit Janitor Closet TB2030 5845-020 HSK0017 No Cart,
Housekeeping, Polymer Rubbermaid Commercial Products /FG618100YEL Grainger
/FG618100YEL (Cabinet,Bucket,Wringer) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 373.91 373.91 0 403.08 403.08 TBI Unit Janitor Closet TB2030
6970-003 SGN0028 No Signage, Wet Floor Rubbermaid Commercial Products
FG611200YEL/3U953 Grainger FG611200YEL/3U953 6112 Caution (2-Sided) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 2 15.04 30.08 0 32.43 32.43 TBI Unit
Med Room TB2038 3711-049 MED0250 220.2 No Dispenser, Medication, Auxiliary
CareFusion - Pyxis CareFusion - Pyxis Pyxis MedStation ES Single Column
Validated Lease Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit Med Room TB2038
3708-118 MED0203 220.1 No Dispenser, Medication, Host (Main) CareFusion - Pyxis
M4M6DRW1 CareFusion - Pyxis M4M6DRW1 Pyxis MedStation 4000 (6-Drwr, 1 Cubie)
Validated Lease Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit Med Room TB2038
6451-003 MED0110 220L No Dispenser, Medication, Lock Module CareFusion - Pyxis
MSRM CareFusion - Pyxis MSRM SMART Remote Manager Validated Lease Owner Vendor
1-Fixed 1 1 0 0 0 0 0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room
8518X w/ Mailbox TBI Unit Med Room TB2038 3723-038 DIS0295 232.2 No Separate
lines created for P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical
Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1
1 0 0 0 0 0 TBI Unit Med Room TB2038 6050-020 REF0492 131 No Refrigerator,
Commercial, Undercounter Summit Appliance FF6LADA DIRECT SUPPLY HEALTHCARE
FF6LADA FF6LADA (ADA Compliant) Received Project Owner Contractor 1-Fixed 1 1
595.38 595.38 0 641.82 641.82 TBI Unit Med Room TB2038 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI
Unit Nourishment TB2042 5734-013 COF0091 168 No Coffee Maker, Single cup Flavia
C400 Flavia C400 Creation 400 Draft (New) Lease Owner Vendor 2-Movable, Elect 1
1 0 0 0 0 0 Ice Machine, Dispenser, Nugget, TBI Unit Nourishment TB2042 4817-076
ICE0307 124 No Countertop Scotsman Ice Systems HID312A-1 DIRECT SUPPLY
HEALTHCARE HID312A-1 HID312A Meridian (Air Cooled) Purchased Project Owner
Vendor 1-Fixed 1 1 3,521.71 3,521.71 0 3,821.06 3,821.06 TBI Unit Nourishment
TB2042 4103-131 OVN0294 173 No Oven, Domestic, Microwave, Countertop GE
Appliances JES1145SHSS DIRECT SUPPLY HEALTHCARE JES1145SHSS JES1145SHSS (1.1
cu.ft. Stainless) Received Project Owner Contractor 1-Fixed 1 1 110.59 110.59 0
119.22 119.22 Energy Star GIE18GSHSS (17.5 cu TBI Unit Nourishment TB2042
C-282505 C-282505 130 No Refrigerator, Domestic with Freezer GE Appliances
GIE18GSHSS DIRECT SUPPLY HEALTHCARE GIE18GSHSS ft/Stainless Steel) Received
Project Owner Contractor 1-Fixed 1 1 755.81 755.81 0 814.76 814.76 Water
Treatment System, Ice Maker, Wall TBI Unit Nourishment TB2042 7277-002 ICE0158
124.1 No Mount Scotsman Ice Systems SSM1-P DIRECT SUPPLY HEALTHCARE SSM1-P SSM
Plus - Single Purchased Project Owner Vendor 1-Fixed 1 1 224.68 224.68 0 243.78
243.78 TBI Unit Nurse Station TB2036 5185-172 COP0332 249 No Copier, Floor,
Multifunction Ricoh Corporation 414838 Ricoh Corporation 414838 Aficio MP
C5000SPF Validated Lease Owner Vendor 1-Fixed 1 1 0 0 0 0 0
CESS-3761-00/CESS-700170-00002 CESS-3761-00/CESS-700170-00002 TBI Unit Nurse
Station TB2036 6764-004 THM0057 No Thermometer, Temporal Artery Exergen Corp
(124275/134306) Claflin Medical Equipment (124275/134306) TAT 5000 w/ Wall Mount
134306 Received Project Owner Owner 3-Movable, Non-Elect 1 1 343.62 343.62 0
372.83 372.83 TBI Unit Nurse Station TB2036 C-284492 C-284492 No Waste Can, Open
Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42
CESS-3761-00/CESS-700170-00002 CESS-3761-00/CESS-700170-00002 TBI Unit Nurse
Station_001 TB2034 6764-004 THM0057 No Thermometer, Temporal Artery Exergen Corp
(124275/134306) Claflin Medical Equipment (124275/134306) TAT 5000 w/ Wall Mount
134306 Received Project Owner Owner 3-Movable, Non-Elect 1 1 343.62 343.62 0
372.83 372.83 TBI Unit Nurse Station_001 TB2034 C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit
Patient Room RU2058 4958-001 ALL0028 No Allowance, Furniture To Be Determined To
Be Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 TBI Unit Patient Room RU2058 C-277548 C-277548
Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet Americas, Inc.
1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor 2-Movable, Elect 1 1 3
4,368.00 4,368.00 497 5,278.53 5,278.53 With scale, sidecom, and bed exit alarm.
Warranty 5 YR Parts 2 YR Labor for Bed TBI Unit Patient Room RU2058 BW568FM
OPT0000 Option Option, Warranty Linet Americas, Inc. Warranty5YP2YL Linet
Americas, Inc. Warranty5YP2YL Frames Purchased Project Owner Owner 2-Movable,
Elect 1 0 1 0 0 0 0 0 TBI Unit Patient Room RU2058 BW569FM OPT0000 Option
Option, Warranty Linet Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc.
Warranty/5 Year Matt 5 Year Mattress Warranty Purchased Project Owner Owner
2-Movable, Elect 1 0 1 0 0 0 0 0 12 of 14 12/28/2015

 



   

 

 

[tv518991_ex10-2img13.jpg]

 



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room ItemQty
Opt Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD ID Item ID
Options Description Manufacturer Mfr # Vendor Vendor # Model Status Funding
Furnished By Arch Code Item Notes By Qty Qty Cost Subtotal Subtotal Config Total
TBI Unit Patient Room RU2058 BW570FM OPT0000 Option Option, Option Linet
Americas, Inc. BZC 5000-84 Linet Americas, Inc. BZC 5000-84 Mattress BodyZone
5000 C 84" Purchased Project Owner Owner 2-Movable, Elect 1 0 1 497 0 497 539.25
0 SmartMount SP850 Dedicated (Security TBI Unit Patient Room RU2058 6418-022
BRK0163 061H No Bracket, Television, Wall, Flat Panel Peerless Industries, Inc.
SP850 Commercial Sales & Service SP850 32'' to 80'') Validated Construction
Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit Patient Room RU2058 5177-043 CLK0130
193 No Clock, Analog, Wall Grainger 5H495 Grainger 5H495 Geneva Quartz Clock -
5H495 Released Project Owner Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4 TBI Unit
Patient Room RU2058 C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA
Design GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA
Triple Glove Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0
0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox TBI
Unit Patient Room RU2058 3723-038 DIS0295 232.2 No Separate lines created for
P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 TBI
Unit Patient Room RU2058 3803-002 FLW0004 No Flowmeter, Oxygen Precision Medical
Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005 Chrome (0-15 lpm,
Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0
39.81 39.81 TBI Unit Patient Room RU2058 4249-070 REG0438 No Regulator, Suction,
Continuous Precision Medical Incorporated PS3115T Claflin Medical Equipment
PS3115T PS3115T Preset (Ohmeda/DISS Male) Received Project Owner Owner
3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 TBI Unit Patient Room
RU2058 6584-065 TVS0483 060H No Television, 30-32 in, Flat Panel LG Commercial
Products 32LY560M LG Commercial Products 32LY560M 32LY560M (32'' Hospital Grade
LED) Validated Construction Owner Vendor 2-Movable, Elect 1 1 0 0 0 0 0 Waste
Can, Client requested Step On to be TBI Unit Patient Room RU2058 C-284492
C-284492 No removed and replaced by Open Top Grainger 4PGN6 Grainger 4PGN6 Tough
Guy 4PGN6 (7 gal. Beige) Released Project Owner Owner 3-Movable, Non-Elect 1 1
6.88 6.88 0 7.42 7.42 TBI Unit Patient Room RU2058 C-284492 C-284492 No Waste
Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI
Unit Patient Toilet MS2050A C-284492 C-284492 No Waste Can, Open Top Grainger
4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Patient Toilet
MS2051A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Patient Toilet MS2052A C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 TBI Unit Patient Toilet MS2053A C-284492 C-284492 No Waste Can, Open
Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit
Patient Toilet MS2054A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Patient Toilet MS2055A
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 TBI Unit Patient Toilet RU2058A C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit
Patient Toilet RU2059A C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Patient Toilet TB2056A
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 TBI Unit Patient Toilet TB2057A C-284492 C-284492 No Waste Can,
Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Series 1440
Dual Lift Powermatic (6 x 8) TBI Unit Quiet Gym TB2033 5942-012 TMT0078 262G1 No
Table, Mat, Hi-Low, Electric, 72 inch Hausmann Industries
1440-68-113/081206382/921138 Patterson Medical 1440-68-113/081206382/921138 Blue
Received Project Owner Owner 2-Movable, Elect 1 1 4,492.86 4,492.86 185.69
5,060.44 5,060.44 TBI Unit Quiet Gym TB2033 5977-029 TAT0276 No Table, Therapy,
Adjustable Height Patterson Medical 8858B Patterson Medical 8858B Laminate
Top/Manual (28x60) Received Project Owner Owner 3-Movable, Non-Elect 1 1
1,343.66 1,343.66 55.53 1,513.40 1,513.40 TBI Unit Quiet Gym TB2033 C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 Disposal, Sharps & Locking Bracket - SharpSafety In-Room 8518X w/
Mailbox TBI Unit Soiled Utility TB2037 3723-038 DIS0295 232.2 No Separate lines
created for P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical
Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1
1 0 0 0 0 0 TBI Unit Soiled Utility TB2037 3836-040 HAM0010 No Hamper, Linen
Pedigo Products P-121-L Pedigo Products P-121-L P-121-L Received Project Owner
Owner 3-Movable, Non-Elect 1 2 272.45 544.9 0 591.22 591.22 TBI Unit Soiled
Utility TB2037 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Staff Lounge TB2028 4958-001
ALL0028 No Allowance, Furniture To Be Determined To Be Determined TBD Draft
(New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 SmartMount SP740P Pivot
(Standard 22'' TBI Unit Staff Lounge TB2028 6418-033 BRK0175 061A No Bracket,
Television, Wall, Flat Panel Peerless Industries, Inc. SP740P Peerless
Industries, Inc. SP740P to 40'') Validated Construction Owner Vendor 1-Fixed 1 1
0 0 0 0 0 TBI Unit Staff Lounge TB2028 5734-013 COF0091 168 No Coffee Maker,
Single cup Flavia C400 Flavia C400 Creation 400 Draft (New) Lease Owner Vendor
2-Movable, Elect 1 1 0 0 0 0 0 TBI Unit Staff Lounge TB2028 4103-131 OVN0294 173
No Oven, Domestic, Microwave, Countertop GE Appliances JES1145SHSS DIRECT SUPPLY
HEALTHCARE JES1145SHSS JES1145SHSS (1.1 cu.ft. Stainless) Received Project Owner
Contractor 1-Fixed 1 1 110.59 110.59 0 119.22 119.22 Energy Star GIE18GSHSS
(17.5 cu TBI Unit Staff Lounge TB2028 C-282505 C-282505 130 No Refrigerator,
Domestic with Freezer GE Appliances GIE18GSHSS DIRECT SUPPLY HEALTHCARE
GIE18GSHSS ft/Stainless Steel) Received Project Owner Contractor 1-Fixed 1 1
755.81 755.81 0 814.76 814.76 TBI Unit Staff Lounge TB2028 6348-096 TVS0467 No
Television, 36-43 in., Flat Panel LG Commercial Products 42LN541C LG Commercial
Products 42LN541C 42LN541C (42'' Commercial LED) Validated Construction Owner
Owner 2-Movable, Elect 1 1 0 0 0 0 0 25 gal. Round Brown Side Opening Trash TBI
Unit Staff Lounge TB2028 C-284496 C-284496 No Waste Can, Swing Top Rubbermaid
Commercial Products 3U949 Grainger 3U949 Can Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 127.93 127.93 0 137.91 137.91 TBI Unit Staff Toilet
TB2029 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Sub Nurse_001 TB2045 C-284492
C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7
gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 TBI Unit Sub Nurse_002 TB2046 C-284492 C-284492 No Waste Can, Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Sub
Nurse_003 TB2047 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Sub Nurse_004 TB2049
C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy
4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88
6.88 0 7.42 7.42 TBI Unit TBI Patient Room TB2056 4958-001 ALL0028 No Allowance,
Furniture To Be Determined To Be Determined Note: Furniture by Interior Design
TBD Draft (New) Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 TBI Unit TBI
Patient Room TB2056 C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc.
1GZ6A100-16 Linet Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project
Owner Vendor 2-Movable, Elect 1 1 3 4,368.00 4,368.00 1,145.38 5,982.02 5,982.02
With scale, sidecom, and bed exit alarm. TBI Unit TBI Patient Room TB2056
ATF142E OPT0000 Option Bed, Electric, Mattress, Ergozone C-iGel Linet Americas,
Inc. BZC7000-84-3053610 Linet Americas, Inc. BZC7000-84-3053610 Mattress,
Ergozone C-iGel 84" Purchased Project Owner Owner 2-Movable, Elect 1 0 1
1,145.38 0 1,145.38 1,242.74 0 TBI Unit TBI Patient Room TB2056 ATF135E OPT0000
Option Option, Warranty Linet Americas, Inc. Warranty/5 Year Matt Linet
Americas, Inc. Warranty/5 Year Matt 5 Year Mattress Warranty Purchased Project
Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Warranty 5 YR Parts 2 YR Labor for
Bed TBI Unit TBI Patient Room TB2056 ATF128E OPT0000 Option Option, Warranty
Linet Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 SmartMount SP850
Dedicated (Security TBI Unit TBI Patient Room TB2056 6418-022 BRK0163 061H No
Bracket, Television, Wall, Flat Panel Peerless Industries, Inc. SP850 Commercial
Sales & Service SP850 32'' to 80'') Validated Construction Owner Vendor 1-Fixed
1 1 0 0 0 0 0 TBI Unit TBI Patient Room TB2056 5177-043 CLK0130 193 No Clock,
Analog, Wall Grainger 5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released
Project Owner Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4 TBI Unit TBI Patient
Room TB2056 C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox TBI Unit TBI
Patient Room TB2056 3723-038 DIS0295 232.2 No Separate lines created for P.O.
Covidien - Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X /
85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 TBI
Unit TBI Patient Room TB2056 3803-002 FLW0004 No Flowmeter, Oxygen Precision
Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005 Chrome (0-15
lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0
39.81 39.81 TBI Unit TBI Patient Room TB2056 4249-070 REG0438 No Regulator,
Suction, Continuous Precision Medical Incorporated PS3115T Claflin Medical
Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received Project Owner Owner
3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 TBI Unit TBI Patient Room
TB2056 6348-102 TVS0482 No Television, 36-43 in., Flat Panel LG Commercial
Products 42LY560M LG Commercial Products 42LY560M 42LY560M (42'' Hospital Grade)
Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Waste Can, Client
requested Step On to be TBI Unit TBI Patient Room TB2056 C-284492 C-284492 No
removed and replaced by Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6
(7 gal. Beige) Released Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0
7.42 7.42 TBI Unit TBI Patient Room TB2056 C-284492 C-284492 No Waste Can, Open
Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit TBI
Patient Room TB2057 4958-001 ALL0028 No Allowance, Furniture To Be Determined To
Be Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 TBI Unit TBI Patient Room TB2057 C-277548
C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet Americas, Inc.
1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor 2-Movable, Elect 1 1 3
4,368.00 4,368.00 1,145.38 5,982.02 5,982.02 With scale, sidecom, and bed exit
alarm. TBI Unit TBI Patient Room TB2057 ATF134E OPT0000 Option Option, Warranty
Linet Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year
Matt 5 Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0
1 0 0 0 0 0 TBI Unit TBI Patient Room TB2057 ATF141E OPT0000 Option Bed,
Electric, Mattress, Ergozone C-iGel Linet Americas, Inc. BZC7000-84-3053610
Linet Americas, Inc. BZC7000-84-3053610 Mattress, Ergozone C-iGel 84" Purchased
Project Owner Owner 2-Movable, Elect 1 0 1 1,145.38 0 1,145.38 1,242.74 0
Warranty 5 YR Parts 2 YR Labor for Bed TBI Unit TBI Patient Room TB2057 ATF127E
OPT0000 Option Option, Warranty Linet Americas, Inc. Warranty5YP2YL Linet
Americas, Inc. Warranty5YP2YL Frames Purchased Project Owner Owner 2-Movable,
Elect 1 0 1 0 0 0 0 0 SmartMount SP850 Dedicated (Security TBI Unit TBI Patient
Room TB2057 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat Panel
Peerless Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to 80'')
Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit TBI Patient
Room TB2057 5177-043 CLK0130 193 No Clock, Analog, Wall Grainger 5H495 Grainger
5H495 Geneva Quartz Clock - 5H495 Released Project Owner Owner 1-Fixed 1 1 10.12
10.12 0 12.4 12.4 TBI Unit TBI Patient Room TB2057 C-281383 C-281383 232.1 No
Dispenser, Glove, Triple Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medical
Equipment GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal, Sharps & Locking Bracket -
SharpSafety In-Room 8518X w/ Mailbox TBI Unit TBI Patient Room TB2057 3723-038
DIS0295 232.2 No Separate lines created for P.O. Covidien - Kendall Products
8518X / 85021 Claflin Medical Equipment 8518X / 85021 Lid 85021 Validated
Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 TBI Unit TBI Patient Room TB2057
3803-002 FLW0004 No Flowmeter, Oxygen Precision Medical Incorporated 1MFA1005
Claflin Medical Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received Project
Owner Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 TBI Unit TBI
Patient Room TB2057 4249-070 REG0438 No Regulator, Suction, Continuous Precision
Medical Incorporated PS3115T Claflin Medical Equipment PS3115T PS3115T Preset
(Ohmeda/DISS Male) Received Project Owner Owner 3-Movable, Non-Elect 1 1 236.25
236.25 0 256.33 256.33 TBI Unit TBI Patient Room TB2057 6348-102 TVS0482 No
Television, 36-43 in., Flat Panel LG Commercial Products 42LY560M LG Commercial
Products 42LY560M 42LY560M (42'' Hospital Grade) Validated Construction Owner
Vendor 1-Fixed 1 1 0 0 0 0 0 Waste Can, Client requested Step On to be TBI Unit
TBI Patient Room TB2057 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit TBI Patient
Room TB2057 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger
4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit Training '0001 C-284492 C-284492 No
Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI
Unit VIP TBI Patient Room TB2050 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined Note: Furniture by Interior Design TBD Draft (New)
Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 TBI Unit VIP TBI Patient Room
TB2050 C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16
Linet Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 1,145.38 5,982.02 5,982.02 With scale,
sidecom, and bed exit alarm. TBI Unit VIP TBI Patient Room TB2050 ASV180L
OPT0000 Option Option, Warranty Linet Americas, Inc. Warranty/5 Year Matt Linet
Americas, Inc. Warranty/5 Year Matt 5 Year Mattress Warranty Purchased Project
Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 TBI Unit VIP TBI Patient Room
TB2050 ASV216L OPT0000 Option Bed, Electric, Mattress, Ergozone C-iGel Linet
Americas, Inc. BZC7000-84-3053610 Linet Americas, Inc. BZC7000-84-3053610
Mattress, Ergozone C-iGel 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 1,145.38 0 1,145.38 1,242.74 0 Warranty 5 YR Parts 2 YR Labor for Bed TBI Unit
VIP TBI Patient Room TB2050 ASV141L OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 SmartMount SP850
Dedicated (Security TBI Unit VIP TBI Patient Room TB2050 6418-022 BRK0163 061H
No Bracket, Television, Wall, Flat Panel Peerless Industries, Inc. SP850
Commercial Sales & Service SP850 32'' to 80'') Validated Construction Owner
Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit VIP TBI Patient Room TB2050 5177-043
CLK0130 193 No Clock, Analog, Wall Grainger 5H495 Grainger 5H495 Geneva Quartz
Clock - 5H495 Released Project Owner Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4
TBI Unit VIP TBI Patient Room TB2050 C-281383 C-281383 232.1 No Dispenser,
Glove, Triple Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medical Equipment
GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated Unfunded Owner Contractor
1-Fixed 1 1 0 0 0 0 0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room
8518X w/ Mailbox TBI Unit VIP TBI Patient Room TB2050 3723-038 DIS0295 232.2 No
Separate lines created for P.O. Covidien - Kendall Products 8518X / 85021
Claflin Medical Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 TBI Unit VIP TBI Patient Room TB2050 3803-002
FLW0004 No Flowmeter, Oxygen Precision Medical Incorporated 1MFA1005 Claflin
Medical Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received Project Owner
Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 TBI Unit VIP TBI
Patient Room TB2050 4249-070 REG0438 No Regulator, Suction, Continuous Precision
Medical Incorporated PS3115T Claflin Medical Equipment PS3115T PS3115T Preset
(Ohmeda/DISS Male) Received Project Owner Owner 3-Movable, Non-Elect 1 1 236.25
236.25 0 256.33 256.33 TBI Unit VIP TBI Patient Room TB2050 6348-102 TVS0482 No
Television, 36-43 in., Flat Panel LG Commercial Products 42LY560M LG Commercial
Products 42LY560M 42LY560M (42'' Hospital Grade) Validated Construction Owner
Vendor 1-Fixed 1 1 0 0 0 0 0 Waste Can, Client requested Step On to be TBI Unit
VIP TBI Patient Room TB2050 C-284492 C-284492 No removed and replaced by Open
Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released
Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit VIP
TBI Patient Room TB2050 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6
Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner
3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit VIP TBI Room TB2051
4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be Determined Note:
Furniture by Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1
1 0 0 0 0 0 TBI Unit VIP TBI Room TB2051 C-277548 C-277548 Yes Bed, Electric
Linet Americas, Inc. 1GZ6A100-16 Linet Americas, Inc. 1GZ6A100-16 Eleganza 3 LE
Purchased Project Owner Vendor 2-Movable, Elect 1 1 3 4,368.00 4,368.00 1,145.38
5,982.02 5,982.02 With scale, sidecom, and bed exit alarm. TBI Unit VIP TBI Room
TB2051 ATF144E OPT0000 Option Bed, Electric, Mattress, Ergozone C-iGel Linet
Americas, Inc. BZC7000-84-3053610 Linet Americas, Inc. BZC7000-84-3053610
Mattress, Ergozone C-iGel 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 1,145.38 0 1,145.38 1,242.74 0 TBI Unit VIP TBI Room TB2051 ATF137E OPT0000
Option Option, Warranty Linet Americas, Inc. Warranty/5 Year Matt Linet
Americas, Inc. Warranty/5 Year Matt 5 Year Mattress Warranty Purchased Project
Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Warranty 5 YR Parts 2 YR Labor for
Bed TBI Unit VIP TBI Room TB2051 ATF130E OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 SmartMount SP850
Dedicated (Security TBI Unit VIP TBI Room TB2051 6418-022 BRK0163 061H No
Bracket, Television, Wall, Flat Panel Peerless Industries, Inc. SP850 Commercial
Sales & Service SP850 32'' to 80'') Validated Construction Owner Vendor 1-Fixed
1 1 0 0 0 0 0 TBI Unit VIP TBI Room TB2051 5177-043 CLK0130 193 No Clock,
Analog, Wall Grainger 5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released
Project Owner Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4 TBI Unit VIP TBI Room
TB2051 C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox TBI Unit VIP TBI
Room TB2051 3723-038 DIS0295 232.2 No Separate lines created for P.O. Covidien -
Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X / 85021 Lid 85021
Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 TBI Unit VIP TBI Room
TB2051 3803-002 FLW0004 No Flowmeter, Oxygen Precision Medical Incorporated
1MFA1005 Claflin Medical Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 TBI Unit
VIP TBI Room TB2051 4249-070 REG0438 No Regulator, Suction, Continuous Precision
Medical Incorporated PS3115T Claflin Medical Equipment PS3115T PS3115T Preset
(Ohmeda/DISS Male) Received Project Owner Owner 3-Movable, Non-Elect 1 1 236.25
236.25 0 256.33 256.33 TBI Unit VIP TBI Room TB2051 6348-102 TVS0482 No
Television, 36-43 in., Flat Panel LG Commercial Products 42LY560M LG Commercial
Products 42LY560M 42LY560M (42'' Hospital Grade) Validated Construction Owner
Vendor 1-Fixed 1 1 0 0 0 0 0 Waste Can, Client requested Step On to be TBI Unit
VIP TBI Room TB2051 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit VIP TBI Room
TB2051 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit VIP TBI Room TB2052 4958-001
ALL0028 No Allowance, Furniture To Be Determined To Be Determined Note:
Furniture by Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1
1 0 0 0 0 0 TBI Unit VIP TBI Room TB2052 C-277548 C-277548 Yes Bed, Electric
Linet Americas, Inc. 1GZ6A100-16 Linet Americas, Inc. 1GZ6A100-16 Eleganza 3 LE
Purchased Project Owner Vendor 2-Movable, Elect 1 1 3 4,368.00 4,368.00 1,145.38
5,982.02 5,982.02 With scale, sidecom, and bed exit alarm. TBI Unit VIP TBI Room
TB2052 ATF146E OPT0000 Option Bed, Electric, Mattress, Ergozone C-iGel Linet
Americas, Inc. BZC7000-84-3053610 Linet Americas, Inc. BZC7000-84-3053610
Mattress, Ergozone C-iGel 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 1,145.38 0 1,145.38 1,242.74 0 TBI Unit VIP TBI Room TB2052 ATF139E OPT0000
Option Option, Warranty Linet Americas, Inc. Warranty/5 Year Matt Linet
Americas, Inc. Warranty/5 Year Matt 5 Year Mattress Warranty Purchased Project
Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 Warranty 5 YR Parts 2 YR Labor for
Bed TBI Unit VIP TBI Room TB2052 ATF132E OPT0000 Option Option, Warranty Linet
Americas, Inc. Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 SmartMount SP850
Dedicated (Security TBI Unit VIP TBI Room TB2052 6418-022 BRK0163 061H No
Bracket, Television, Wall, Flat Panel Peerless Industries, Inc. SP850 Commercial
Sales & Service SP850 32'' to 80'') Validated Construction Owner Vendor 1-Fixed
1 1 0 0 0 0 0 TBI Unit VIP TBI Room TB2052 5177-043 CLK0130 193 No Clock,
Analog, Wall Grainger 5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released
Project Owner Owner 1-Fixed 1 1 10.12 10.12 0 12.4 12.4 TBI Unit VIP TBI Room
TB2052 C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox TBI Unit VIP TBI
Room TB2052 3723-038 DIS0295 232.2 No Separate lines created for P.O. Covidien -
Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X / 85021 Lid 85021
Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 TBI Unit VIP TBI Room
TB2052 3803-002 FLW0004 No Flowmeter, Oxygen Precision Medical Incorporated
1MFA1005 Claflin Medical Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 TBI Unit
VIP TBI Room TB2052 4249-070 REG0438 No Regulator, Suction, Continuous Precision
Medical Incorporated PS3115T Claflin Medical Equipment PS3115T PS3115T Preset
(Ohmeda/DISS Male) Received Project Owner Owner 3-Movable, Non-Elect 1 1 236.25
236.25 0 256.33 256.33 TBI Unit VIP TBI Room TB2052 6348-102 TVS0482 No
Television, 36-43 in., Flat Panel LG Commercial Products 42LY560M LG Commercial
Products 42LY560M 42LY560M (42'' Hospital Grade) Validated Construction Owner
Vendor 1-Fixed 1 1 0 0 0 0 0 Waste Can, Client requested Step On to be TBI Unit
VIP TBI Room TB2052 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 13 of 14 12/28/2015

 

   

 

 

[tv518991_ex10-2img14.jpg]

 



Rehabilitation Hospital of Surprise Room by Room 12.07.15 Installed Room ItemQty
Opt Unit Item Opt Total Room Ext Department Room Room # Atta ID CAD ID Item ID
Options Description Manufacturer Mfr # Vendor Vendor # Model Status Funding
Furnished By Arch Code Item Notes By Qty Qty Cost Subtotal Subtotal Config Total
TBI Unit VIP TBI Room TB2052 C-284492 C-284492 No Waste Can, Open Top Grainger
4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner
Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit VIP TBI Room
TB2053 4958-001 ALL0028 No Allowance, Furniture To Be Determined To Be
Determined Note: Furniture by Interior Design TBD Draft (New) Project Owner
Vendor 5-Furniture 1 1 0 0 0 0 0 TBI Unit VIP TBI Room TB2053 C-277548 C-277548
Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet Americas, Inc.
1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor 2-Movable, Elect 1 1 3
4,368.00 4,368.00 1,145.38 5,982.02 5,982.02 With scale, sidecom, and bed exit
alarm. TBI Unit VIP TBI Room TB2053 ATF140E OPT0000 Option Option, Warranty
Linet Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc. Warranty/5 Year
Matt 5 Year Mattress Warranty Purchased Project Owner Owner 2-Movable, Elect 1 0
1 0 0 0 0 0 TBI Unit VIP TBI Room TB2053 ATF147E OPT0000 Option Bed, Electric,
Mattress, Ergozone C-iGel Linet Americas, Inc. BZC7000-84-3053610 Linet
Americas, Inc. BZC7000-84-3053610 Mattress, Ergozone C-iGel 84" Purchased
Project Owner Owner 2-Movable, Elect 1 0 1 1,145.38 0 1,145.38 1,242.74 0
Warranty 5 YR Parts 2 YR Labor for Bed TBI Unit VIP TBI Room TB2053 ATF133E
OPT0000 Option Option, Warranty Linet Americas, Inc. Warranty5YP2YL Linet
Americas, Inc. Warranty5YP2YL Frames Purchased Project Owner Owner 2-Movable,
Elect 1 0 1 0 0 0 0 0 SmartMount SP850 Dedicated (Security TBI Unit VIP TBI Room
TB2053 6418-022 BRK0163 061H No Bracket, Television, Wall, Flat Panel Peerless
Industries, Inc. SP850 Commercial Sales & Service SP850 32'' to 80'') Validated
Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 TBI Unit VIP TBI Room TB2053
5177-043 CLK0130 193 No Clock, Analog, Wall Grainger 5H495 Grainger 5H495 Geneva
Quartz Clock - 5H495 Released Project Owner Owner 1-Fixed 1 1 10.12 10.12 0 12.4
12.4 TBI Unit VIP TBI Room TB2053 C-281383 C-281383 232.1 No Dispenser, Glove,
Triple Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medical Equipment
GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated Unfunded Owner Contractor
1-Fixed 1 1 0 0 0 0 0 Disposal, Sharps & Locking Bracket - SharpSafety In-Room
8518X w/ Mailbox TBI Unit VIP TBI Room TB2053 3723-038 DIS0295 232.2 No Separate
lines created for P.O. Covidien - Kendall Products 8518X / 85021 Claflin Medical
Equipment 8518X / 85021 Lid 85021 Validated Unfunded Owner Contractor 1-Fixed 1
1 0 0 0 0 0 TBI Unit VIP TBI Room TB2053 3803-002 FLW0004 No Flowmeter, Oxygen
Precision Medical Incorporated 1MFA1005 Claflin Medical Equipment 1MFA1005
Chrome (0-15 lpm, Ohmeda) Received Project Owner Owner 3-Movable, Non-Elect 1 1
36.69 36.69 0 39.81 39.81 TBI Unit VIP TBI Room TB2053 4249-070 REG0438 No
Regulator, Suction, Continuous Precision Medical Incorporated PS3115T Claflin
Medical Equipment PS3115T PS3115T Preset (Ohmeda/DISS Male) Received Project
Owner Owner 3-Movable, Non-Elect 1 1 236.25 236.25 0 256.33 256.33 TBI Unit VIP
TBI Room TB2053 6348-102 TVS0482 No Television, 36-43 in., Flat Panel LG
Commercial Products 42LY560M LG Commercial Products 42LY560M 42LY560M (42''
Hospital Grade) Validated Construction Owner Vendor 1-Fixed 1 1 0 0 0 0 0 Waste
Can, Client requested Step On to be TBI Unit VIP TBI Room TB2053 C-284492
C-284492 No removed and replaced by Open Top Grainger 4PGN6 Grainger 4PGN6 Tough
Guy 4PGN6 (7 gal. Beige) Released Project Owner Owner 3-Movable, Non-Elect 1 1
6.88 6.88 0 7.42 7.42 TBI Unit VIP TBI Room TB2053 C-284492 C-284492 No Waste
Can, Open Top Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige)
Purchased Project Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI
Unit VIP TBI Room TB2054 4958-001 ALL0028 No Allowance, Furniture To Be
Determined To Be Determined Note: Furniture by Interior Design TBD Draft (New)
Project Owner Vendor 5-Furniture 1 1 0 0 0 0 0 TBI Unit VIP TBI Room TB2054
C-277548 C-277548 Yes Bed, Electric Linet Americas, Inc. 1GZ6A100-16 Linet
Americas, Inc. 1GZ6A100-16 Eleganza 3 LE Purchased Project Owner Vendor
2-Movable, Elect 1 1 3 4,368.00 4,368.00 1,145.38 5,982.02 5,982.02 With scale,
sidecom, and bed exit alarm. TBI Unit VIP TBI Room TB2054 ATF136E OPT0000 Option
Option, Warranty Linet Americas, Inc. Warranty/5 Year Matt Linet Americas, Inc.
Warranty/5 Year Matt 5 Year Mattress Warranty Purchased Project Owner Owner
2-Movable, Elect 1 0 1 0 0 0 0 0 TBI Unit VIP TBI Room TB2054 ATF143E OPT0000
Option Bed, Electric, Mattress, Ergozone C-iGel Linet Americas, Inc.
BZC7000-84-3053610 Linet Americas, Inc. BZC7000-84-3053610 Mattress, Ergozone
C-iGel 84" Purchased Project Owner Owner 2-Movable, Elect 1 0 1 1,145.38 0
1,145.38 1,242.74 0 Warranty 5 YR Parts 2 YR Labor for Bed TBI Unit VIP TBI Room
TB2054 ATF129E OPT0000 Option Option, Warranty Linet Americas, Inc.
Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames Purchased Project
Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 SmartMount SP850 Dedicated
(Security TBI Unit VIP TBI Room TB2054 6418-022 BRK0163 061H No Bracket,
Television, Wall, Flat Panel Peerless Industries, Inc. SP850 Commercial Sales &
Service SP850 32'' to 80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0
0 0 0 TBI Unit VIP TBI Room TB2054 5177-043 CLK0130 193 No Clock, Analog, Wall
Staples Staples Quartz Clock - 5H495 Released Project Owner Owner 1-Fixed 1 1
10.12 10.12 0 12.4 10.4 TBI Unit VIP TBI Room TB2054 C-281383 C-281383 232.1 No
Dispenser, Glove, Triple Box LSA Design GBH3KCR/CESS-6185-EA Claflin Medical
Equipment GBH3KCR/CESS-6185-EA Triple Glove Box Holder Validated Unfunded Owner
Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal, Sharps & Locking Bracket -
SharpSafety In-Room 8518X w/ Mailbox TBI Unit VIP TBI Room TB2054 3723-038
DIS0295 232.2 No Separate lines created for P.O. Covidien - Kendall Products
8518X / 85021 Claflin Medical Equipment 8518X / 85021 Lid 85021 Validated
Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 TBI Unit VIP TBI Room TB2054
3803-002 FLW0004 No Flowmeter, Oxygen Precision Medical Incorporated 1MFA1005
Claflin Medical Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received Project
Owner Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 TBI Unit VIP TBI
Room TB2054 4249-070 REG0438 No Regulator, Suction, Continuous Precision Medical
Incorporated PS3115T Claflin Medical Equipment PS3115T PS3115T Preset
(Ohmeda/DISS Male) Received Project Owner Owner 3-Movable, Non-Elect 1 1 236.25
236.25 0 256.33 256.33 TBI Unit VIP TBI Room TB2054 6348-102 TVS0482 No
Television, 36-43 in., Flat Panel LG Commercial Products 42LY560M LG Commercial
Products 42LY560M 42LY560M (42'' Hospital Grade) Validated Construction Owner
Vendor 1-Fixed 1 1 0 0 0 0 0 Waste Can, Client requested Step On to be TBI Unit
VIP TBI Room TB2054 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit VIP TBI Room
TB2054 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit VIP TBI Room TB2055 4958-001
ALL0028 No Allowance, Furniture To Be Determined To Be Determined Note:
Furniture by Interior Design TBD Draft (New) Project Owner Vendor 5-Furniture 1
1 0 0 0 0 0 TBI Unit VIP TBI Room TB2055 C-277548 C-277548 Yes Bed, Electric
Linet Americas, Inc. 1GZ6A100-16 Linet Americas, Inc. 1GZ6A100-16 Eleganza 3 LE
Purchased Project Owner Vendor 2-Movable, Elect 1 1 3 4,368.00 4,368.00 1,145.38
5,982.02 5,982.02 With scale, sidecom, and bed exit alarm. TBI Unit VIP TBI Room
TB2055 ATF138E OPT0000 Option Option, Warranty Linet Americas, Inc. Warranty/5
Year Matt Linet Americas, Inc. Warranty/5 Year Matt 5 Year Mattress Warranty
Purchased Project Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 TBI Unit VIP TBI
Room TB2055 ATF145E OPT0000 Option Bed, Electric, Mattress, Ergozone C-iGel
Linet Americas, Inc. BZC7000-84-3053610 Linet Americas, Inc. BZC7000-84-3053610
Mattress, Ergozone C-iGel 84" Purchased Project Owner Owner 2-Movable, Elect 1 0
1 1,145.38 0 1,145.38 1,242.74 0 Warranty 5 YR Parts 2 YR Labor for Bed TBI Unit
VIP TBI Room TB2055 ATF131E OPT0000 Option Option, Warranty Linet Americas, Inc.
Warranty5YP2YL Linet Americas, Inc. Warranty5YP2YL Frames Purchased Project
Owner Owner 2-Movable, Elect 1 0 1 0 0 0 0 0 SmartMount SP850 Dedicated
(Security TBI Unit VIP TBI Room TB2055 6418-022 BRK0163 061H No Bracket,
Television, Wall, Flat Panel Peerless Industries, Inc. SP850 Commercial Sales &
Service SP850 32'' to 80'') Validated Construction Owner Vendor 1-Fixed 1 1 0 0
0 0 0 TBI Unit VIP TBI Room TB2055 5177-043 CLK0130 193 No Clock, Analog, Wall
Grainger 5H495 Grainger 5H495 Geneva Quartz Clock - 5H495 Released Project Owner
Owner 1-Fixed 1 1 26.52 26.52 0 28.59 28.59 TBI Unit VIP TBI Room TB2055
C-281383 C-281383 232.1 No Dispenser, Glove, Triple Box LSA Design
GBH3KCR/CESS-6185-EA Claflin Medical Equipment GBH3KCR/CESS-6185-EA Triple Glove
Box Holder Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 Disposal,
Sharps & Locking Bracket - SharpSafety In-Room 8518X w/ Mailbox TBI Unit VIP TBI
Room TB2055 3723-038 DIS0295 232.2 No Separate lines created for P.O. Covidien -
Kendall Products 8518X / 85021 Claflin Medical Equipment 8518X / 85021 Lid 85021
Validated Unfunded Owner Contractor 1-Fixed 1 1 0 0 0 0 0 TBI Unit VIP TBI Room
TB2055 3803-002 FLW0004 No Flowmeter, Oxygen Precision Medical Incorporated
1MFA1005 Claflin Medical Equipment 1MFA1005 Chrome (0-15 lpm, Ohmeda) Received
Project Owner Owner 3-Movable, Non-Elect 1 1 36.69 36.69 0 39.81 39.81 TBI Unit
VIP TBI Room TB2055 4249-070 REG0438 No Regulator, Suction, Continuous Precision
Medical Incorporated PS3115T Claflin Medical Equipment PS3115T PS3115T Preset
(Ohmeda/DISS Male) Received Project Owner Owner 3-Movable, Non-Elect 1 1 236.25
236.25 0 256.33 256.33 TBI Unit VIP TBI Room TB2055 6348-102 TVS0482 No
Television, 36-43 in., Flat Panel LG Commercial Products 42LY560M LG Commercial
Products 42LY560M 42LY560M (42'' Hospital Grade) Validated Construction Owner
Vendor 1-Fixed 1 1 0 0 0 0 0 Waste Can, Client requested Step On to be TBI Unit
VIP TBI Room TB2055 C-284492 C-284492 No removed and replaced by Open Top
Grainger 4PGN6 Grainger 4PGN6 Tough Guy 4PGN6 (7 gal. Beige) Released Project
Owner Owner 3-Movable, Non-Elect 1 1 6.88 6.88 0 7.42 7.42 TBI Unit VIP TBI Room
TB2055 C-284492 C-284492 No Waste Can, Open Top Grainger 4PGN6 Grainger 4PGN6
Tough Guy 4PGN6 (7 gal. Beige) Purchased Project Owner Owner 3-Movable,
Non-Elect 1 1 6.88 6.88 0 7.42 7.42 Quad cane PT GO5345S QUAD
CANE/ROLLATOR/CRUTCHES WALKERS MEDLINE MEDLINE MOVABLE 0 2425.31 $2,425.31
2626.68 2626.68 WHEELCHAIR,K3 Therapy Medline MDS806650NE medline Purchased
Owner movable 4 4 $130.76 $523.04 566.19 566.19 BASIC,16,DLA,ELR
WHEELCHAIR,EXCEL K3 Therapy Medline MDS806650E medline Purchased Owner movable
10 10 $130.76 $1,307.60 1415.48 1415.48 BASIC,18,RDLA,ELR WHEELCHAIR,EXCEL,22
Therapy Medline MDS806850 medline Purchased Owner movable 4 4 $243.54 $974.16
1054.53 1054.53 W,RDLA,ELR,NAVY WHEELCHAIR,EXCEL,20 Therapy Medline MDS806750
medline Purchased Owner movable 4 4 $239.76 $959.04 1038.16 1038.16 W,RDLA,ELR
WHEELCHAIR,24,RDLA,EL Medline medline Purchased Owner movable 596.24 596.24
Therapy MDS806950 2 2 $275.40 $550.80 R WHEELCHAIR,RECLINER,1 Therapy Medline
MDS808350 medline Purchased Owner movable 1 1 $431.70 $431.70 467.32 467.32
6,RDLA,ELR WHEELCHAIR,RECLINER,E Therapy Medline MDS808450 medline Purchased
Owner movable 1 1 $367.20 $367.20 397.49 397.49 XCEL,18,DLA,ELR
WHEELCHAIR,RECLINER,E Therapy Medline MDS808550 medline Purchased Owner movable
1 1 $378.00 $378.00 409.19 409.19 XCEL,20,DLA,ELR WHEELCHAIR,RECLINER,E Therapy
Medline MDS808650 medline Purchased Owner movable 1 1 $352.94 $352.94 382.06
382.06 XCEL,22IN,DLA,ELR Walk Behind Carpet HouseKeeping Grainger 4NEK6 Grainger
Purchased Owner movable 1 1 $2,385.00 $2,385.00 2581.76 2581.76 Extractor,10
gal,115V Lab Med Room RU1118 6050-020 REF0492 131 No Refrigerator, Commercial,
Undercounter Summit Appliance FF6LADA DIRECT SUPPLY HEALTHCARE FF6LADA FF6LADA
(ADA Compliant) Received Project Owner Contractor 1-Fixed 1 1 595.38 595.38 0
641.82 641.82 Enmotion Impulse 8 (Plastic) through out the hospital paper towel
dispenser Georgia Pacific GPC59497 Medline GPC59497 GPC59497 received Project
owner Contractor Fixed 17 17 $17.57 $298.69 317.51 317.51 c-fold dispenser
through out the hospital c-fold dispenser Georgia Pacific GPC56620 MEDLINE
GPC56620 GPC56620 Received Project Owner Contractor Fixed 101 101 $10.45
$1,055.45 1121.94 1121.94 Enmotion PT dispenser (SS) through out the hospital SS
PT dispenser Georgia Pacific GPC59466 MEDLINE GPC59466 GPC59466 Received Project
Owner Contractor Fixed 6 6 $138.21 $829.26 881.5 881.5 TP dispenser through out
the hospital TP dispenser Georgia Pacific GPC57320 MEDLINE GPC57320 GPC57320
Received Project Owner Contractor Fixed 60 60 $7.19 $431.40 458.58 458.58 14 of
14 12/28/2015

 



   

 

  

ITEM   #   Cost Room Controller w/6 Color LED Dome Light   59     Enhanced
Single Patient Station   51     Audio Bathroom Station   50     Enhanced Pillow
Speaker   45     Pullcord and Pushbutton Shower Station   44     Pillow Speaker
Aux Output Interface   40     Bed Receptacle   40     Cord Saver Extension   55
    36 " Jumper, P103 to P106 for Pillow Connection   40     Wall Plate Assembly
for Pillow Connection   40     Patient Room Nurse Call / TV Connection   40    
Room Controller   32     Staff and Duty Station   32     10 ft DIN Call Cord  
10     6 Color LED Zone Light   8     Nurse Call Gateway, 8 Channel   4    
Power Supply   4     Power Splitters   4     EIS Reporting Software   4     PC
Console Software   4     Console Controller   3     Color Touchscreen Nurse
Console   3     Console Receptacle   3     Rack Mount Adaptor (Q3)   1     Rack
Mount Adaptor (Q1)   1     LAN Switch, 8 Port + 1 Uplink   1     LAN Bridge
Software   1     Dell Server w/Server 2008 R2   1     Battery Backup   1    
Admin/Programming Software   1     Infrastructure Materials   1     :: CAT 6
Plenum Cable         :: CAT 5e Plenum Cable         :: 22/2 Wire         :: RJ45
Mod Ends         Device Installation   610     System Setup   1     :: Lab
Staging         :: Engineering, Design, and Drawings         :: Programming and
Configuration         :: Staff Orientation and Training         Infrastructure
and Cabling Labor   1     :: Cable Installation         :: Termination        
:: Testing         :: Certification                   Total Materials        
Total Labor         Total System Design Build        

 

 

 

  

CREATED 1/5/2015 VALID THROUGH 4/5/2015 Prepared By Matt Hartman Quote Filename
Cobalt Medical Development: New Rehabilitation Hospital - Surprise, AZ -
15MDH-220834/C



Line Model Qty. List Price Extended List
Price Discount
Percent Sell Price Extended Total TBD
Options Tag 1                   AD1013- Admit              



1.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



1.6 SOMB/FC Soltice Metal Multiple Seating-Bariatric Chair,No Table No Chair
Connect,Open Arm,Contrast 1 $1,890.00 $1,890.00 56.6 $820.26    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM         
Price Level: Level1 Family Code: SMMB                      Highest Grade
Contrasting Fabric Fabric Grade I I         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade I I         Fabric H2O H2O         H2O NATURAL /27.183.011.P        
Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR         Soltice Metal
Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric SANDSTONE SANDSTONE
        SANDSTONE TIGER EYE /27.222.161.P2         Base Finish Starlight Silver
Metallic /SX         Armcap Option Black poly /PACBL         Glide Color Flannel
(Dark Grey) /NGFN         Moisture Barrier No Moisture Barrier /NMB            
     



1.7 SOMC/FC Soltice Metal Multiple Seating-1 Seat Unit,No Table No Chair
Connect,Open Arm,Contrast 1 $1,228.00 $1,228.00 56.6 $532.95    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMMC                       Highest Grade
Contrasting Fabric Fabric Grade I I         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade I I         Fabric H2O H2O         H2O NATURAL /27.183.011.P        
Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR         Soltice Metal
Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric SANDSTONE SANDSTONE
        SANDSTONE TIGER EYE /27.222.161.P2         Base Finish Starlight Silver
Metallic /SX         Armcap Option Black poly /PACBL         Glide Color Flannel
(Dark Grey) /NGFN         Moisture Barrier No Moisture Barrier /NMB    



Tag 1 WorkGroup Product Subtotal     AD1013    

 



 Page 1 of 50 

 

  

Tag 1 AD1014-Conference Room



2.4 S412BF3-KN Synthesis Fixed Leg,Boat Shape,3-TT Bases,Knife Edge,36x48x144" 1
$3,407.00 $3,407.00 56.6 $1,478.64    

 



    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
COCOBALA 7942-38 /LCC         Base Finish Starlight Silver Metallic /SX        
Wire Management Options Under table wire mngmt & leg wireways /HW              
   





2.5 ALTMNA Altus Mesh Chair,No Arms,Upholstered 10 $1,014.00 $10,140.00 56.6
$440.08    

 

    Price Description: Delivered/Open Market Major Product Group: ALTUS        
Price Level: Level1 Family Code: ALTM                       Base Plastic base /P
        Casters Carpet casters /C         Headrest Option No headrest /NHR      
  Lumbar Support No lumbar support /NLS         Altus Upholstery Compliance to
TB 117-2013 /NFR         Altus Upholstery Pallas Fabric Group P0 GRPP0        
P0 Fabric Fedora 29.093.141 /PO         Altus Mesh Champagne /AMCM              
   



2.6 KWMOD60.H Aristotle Wall-Mounted Overhead,Closed,60"W 1 $1,064.00 $1,064.00
56.6 $461.78    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) Cocobala /LCC         Laminate Base (Vertical) Cocobala /LBCC      
  Lock Option No lock (standard) /NL    

 

Tag 1 WorkGroup Product Subtotal     AD1014      

 

 Page 2 of 50 

 

 

Tag 1 AD1015- Medical Director



3.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
               



3.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA                  



3.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30" 1
$1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT                  



3.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
         



3.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P                  



3.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



3.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU    

 

    Seat & Back Color Black /PBL         Upholstery Grade/Color No Fire
Retardant /NFR         Silhouette Upholstery Pallas Fabric Group P0 GRPP0      
  P0 Fabric OFF TRACK OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P        
Polished Aluminum Frame Polished aluminum /PA                  



3.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger 1 $85.00
$85.00 56.6 $36.89    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48    

 

Tag 1 WorkGroup Product Subtotal     AD1015      

 

 Page 3 of 50 

 

 

Tag 1 AD1016-Bill/Ins Acct



4.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
               



4.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA                  



4.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30" 1
$1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT                  



4.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
         



4.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P                  



4.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



4.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU    

 

    Seat & Back Color Black /PBL         Upholstery Grade/Color No Fire
Retardant /NFR         Silhouette Upholstery Pallas Fabric Group P0 GRPP0      
  P0 Fabric OFF TRACK OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P        
Polished Aluminum Frame Polished aluminum /PA                  



4.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger Overheads
1 $85.00 $85.00 56.6 $36.89    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48    

 

Tag 1 WorkGroup Product Subtotal     AD1016      

 

 Page 4 of 50 

 

 

Tag 1 AD1017-CEO Office



5.1 ALTMAA Altus Mesh Chair,Adjustable Arms,Upholstered 1 $1,280.00 $1,280.00
56.6 $555.52    

 

    Price Description: Delivered/Open Market Major Product Group: ALTUS        
Price Level: Level1 Family Code: ALTM                       Base Aluminum base
/A         Casters Carpet Casters /C         Headrest Option No headrest /NHR  
      Lumbar Support Lumbar support /LS         Altus Upholstery Compliance to
TB 117-2013 /NFR         Altus Upholstery Pallas Fabric Group P0 GRPP0        
P0 Fabric Fedora 29.093.141 /P0         Altus Mesh Black (standard) /AMBL      
           



5.2 KPRM7236.H Aristotle P-Top with End Panel,Right,MP,72x36" 1 $1,135.00
$1,135.00 56.6 $492.59    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARDPT                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Leg Color Silver leg /SL         Modesty Panel Option Full height modesty panel
/FMP                  



5.3 KRL6024B.H Aristotle Pedestal Return-Left,Box/Box/File Pedestal,60x24" 1
$1,161.00 $1,161.00 56.6 $503.87    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
File Pull Rectangular silver pull (3) /RCP3         Back Panel Option Open Back
/OB         Key Option Key alike - 1 lock (Note room numbers on /KA            
     



5.4 KWFS242472L.H Aristotle Wardrobe File & Stor Tower,Hinged Lt,24x24x72"H 1
$1,866.00 $1,866.00 56.6 $809.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
File Pull Rectangular silver pull (4) /RCP4         Lock Option With lock /L    
    Key Option Key alike - 1 lock (Note room numbers on /KA                  



5.5 KWMOSD60.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,60"W 1
$1,080.00 $1,080.00 56.6 $468.72    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
         



5.6 KWMTK60 Aristotle Tackboard Under Wl-MntOverhd,59x3/4Dx17"H 1 $266.00
$266.00 56.6 $115.44    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P                  



5.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric HIGHWAY
PATROL HIGHWAY             PATROL         HIGHWAY PATROL COAL /27.217.121.P    
    Polished Aluminum Frame Polished aluminum /PA                  



5.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger Overheads
1 $85.00 $85.00 56.6 $36.89    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48    

 

Tag 1 WorkGroup Product Subtotal     AD1017      

 

 Page 5 of 50 

 

 

Tag 1 AD1018-Quality



6.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
               



6.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA                  



6.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30" 1
$1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT                  



6.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
         



6.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P                  



6.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



6.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU    

 

    Seat & Back Color Black /PBL         Upholstery Grade/Color No Fire
Retardant /NFR         Silhouette Upholstery Pallas Fabric Group P0 GRPP0      
  P0 Fabric OFF TRACK OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P        
Polished Aluminum Frame Polished aluminum /PA                  



6.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger Overheads
1 $85.00 $85.00 56.6 $36.89    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48    

 

Tag 1 WorkGroup Product Subtotal     AD1018      

 

 Page 6 of 50 

 

 

Tag 1 AD1019-Travel Office



7.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
               



7.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA                  



7.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30" 1
$1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT                  



7.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
         



7.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P                  



7.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



7.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU    

 

    Seat & Back Color Black /PBL         Upholstery Grade/Color No Fire
Retardant /NFR         Silhouette Upholstery Pallas Fabric Group P0 GRPP0      
  P0 Fabric OFF TRACK OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P        
Polished Aluminum Frame Polished aluminum /PA                  



7.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger Overheads
1 $85.00 $85.00 56.6 $36.89    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48    

 

Tag 1 WorkGroup Product Subtotal     AD1019      

 

 Page 7 of 50 

 

 

Tag 1 AD1021-HR



8.1 ALTMAA Altus Mesh Chair,Adjustable Arms,Upholstered 1 $1,280.00 $1,280.00
56.6 $555.52    

 

    Price Description: Delivered/Open Market Major Product Group: ALTUS        
Price Level: Level1 Family Code: ALTM                       Base Aluminum base
/A         Casters Carpet casters /C         Headrest Option No headrest /NHR  
      Lumbar Support Lumbar support /LS         Altus Upholstery Compliance to
TB 117-2013 /NFR         Altus Upholstery Pallas Fabric Group P0 GRPP0        
P0 Fabric Fedora 29.093.141 P0         Altus Mesh Black (standard) /AMBL        
         



8.2 KPRM6036.H Aristotle P-Top with End Panel,Right,MP,60x36" 1 $1,081.00
$1,081.00 56.6 $469.15    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARDPT                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Leg Color Silver leg /SL         Modesty Panel Option Full height modesty panel
/FMP                  



8.3 KRL5424C.H Aristotle Pedestal Return-Left,File/File Pedestal,54x24" 1
$1,119.00 $1,119.00 56.6 $485.65    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
File Pull Rectangular silver pull (2) /RCP2         Back Panel Option Open Back
/OB         Key Option Key alike - 1 lock (Note room numbers on /KA            
     



8.4 KWMOS54.H Aristotle Wall-Mounted Overhead,Open,54"W 1 $722.00 $722.00 56.6
$313.35    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
         



8.5 S15620814 SPECIAL ARISTOTLE TACK BOARD 54" FOR WALL MOUNT OVHD 1 $267.00
$267.00 55 $120.15    

 

    Price Description: Major Product Group:         Price Level: Family Code:  
                      Pallas Vertical Fabric Grade PV2 /GRPV2           New
Twist Sassy /28.056.071.P                  





    MK: S15620814                                   8.6 SIGUFA Silhouette
Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00 $1,844.00 56.6 $400.15    



 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric HIGHWAY
PATROL HIGHWAY             PATROL         HIGHWAY PATROL COAL /27.217.121.P    
    Polished Aluminum Frame Polished aluminum /PA                  



8.7 TLT5.36 Overhead Task Light, 36"W,For 42" & 48" Overheads 1 $79.00 $79.00
56.6 $34.29    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.36    

 

Tag 1 WorkGroup Product Subtotal     AD1021      

 

 Page 8 of 50 

 

 

Tag 1 AD1022- HR Assist



9.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 2 $771.00
$1,542.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1 WorkGroup Product Subtotal     AD1022      



Tag 1 AD1023-Waiting



10.1 SPMC/FC Soltice Metal Multiple Seating-1 Seat Unit,No Table No Chair
Connect,Closed Arm,Contrast 3 $1,495.00 $4,485.00 56.6 $648.83    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMMC                       Highest Grade
Contrasting Fabric Fabric Grade I I         Fabric Contrast #1/Back and Arms
Compliance to TB 117-2013 /NFR         Soltice Metal Fabric Contrast
#1/Back/Arms-NFR Fabric Grade I I         Fabric H2O H2O         H2O NATURAL
/27.183.011.P         Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR    
    Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric
SANDSTONE SANDSTONE         SANDSTONE TIGER EYE /27.222.161.P2         Base
Finish Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL    
    Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB         Moisture Barrier No Moisture Barrier /NMB    

 

Tag 1 WorkGroup Product Subtotal     AD1023      



Tag 1 AD1024- Admin Asst



11.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
               



11.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA                  



11.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30"
1 $1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT                  

 



 Page 9 of 50 

 

 



11.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
         



11.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P                  



11.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



11.7 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger
Overheads 1 $85.00 $85.00 56.6 $36.89    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48    

 

Tag 1 WorkGroup Product Subtotal     AD1024      

 

 Page 10 of 50 

 

 

Tag 1 AD1029-Work



12.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1 WorkGroup Product Subtotal     AD1029      



Tag 1 AD1030- Medical Records



13.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1 WorkGroup Product Subtotal     AD1030      



Tag 1 AD1031- Medical Records



14.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
               



14.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,
15.5x19x28" 1 $812.00 $812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA                  



14.3 KRAL4230EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,42x30"
1 $1,324.00 $1,324.00 56.6 $574.62    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT                  



14.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
         

 





 Page 11 of 50 

 

 



14.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,
70x3/4Dx17"H 1 $281.00 $281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P                  



14.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



14.7 SIGUFA Silhouette Polished Cast Frame Four-Leg
Armchair, Uph 2 $922.00 $1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric OFF TRACK
OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P         Polished Aluminum
Frame Polished aluminum /PA    

 

14.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger
Overheads 1 $85.00 $85.00 56.6 $36.89    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48    

 

Tag 1 WorkGroup Product Subtotal     AD1031      

 

 Page 12 of 50 

 

 

Tag 1 AD1033-Dictation



15.1 GLNAU Grazie Four-Leg Chair,Armless,Uph Seat 2 $469.00 $938.00 56.6 $203.55
   

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- will /PBT    
             



15.2 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 2 $815.00
$1,630.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



15.3 SR3FX-KN Synthesis Fixed Leg,Round,x Base,Knife Edge,36"Dia 1 $798.00
$798.00 56.6 $346.33    

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM    

 

Tag 1 WorkGroup Product Subtotal     AD1033      



Tag 1 CP1050-DPO office



16.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 2 $815.00
$1,630.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1 WorkGroup Product Subtotal     CP1050      

 





 Page 13 of 50 

 

 



Tag 1 DT1066-Staff Lounge



17.1 GLCAU Grazie Four-Leg Chair,Cantilever Arm,Uph Seat 2 $569.00 $1,138.00
56.6 $246.95    

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- will be
Chocolate if frame is chrome, /PBT                  



17.2 GLNAU Grazie Four-Leg Chair,Armless,Uph Seat 2 $469.00 $938.00 56.6 $203.55
   

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- will be
Chocolate if frame is chrome, /PBT                  



17.3 SR3FX-KN Synthesis Fixed Leg,Round,x Base,Knife Edge,36"Dia 1 $798.00
$798.00 56.6 $346.33    

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM    

 

Tag 1 WorkGroup Product Subtotal     DT1066      

 

 Page 14 of 50 

 

 



Tag 1                   DT1076-Dietary Office                 18.1 SIFTUAA Sift
Task 4D Adjustable T-Arm Chair, Upholstered Seat 2 $815.00 $1,630.00 56.6
$353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU    

 

    Base Finish Plastic base /P         Casters Hard floor casters /S        
Sift Seat Upholstery Compliance to TB 117-2013 /NFR         Sift Upholstery NFR
Pallas Fabric Group P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE        
BOUNCE SMOKEY TAUPE /27.160.171.P                  





Tag 1         WorkGroup Product Subtotal     DT1076                 Tag 1      
            DT1077-Servery                 19.1 S15638866 Grazie Task Armless
Stool,Uphol Seat 1 $755.00 $755.00 56.6 $327.67    



 



    DR Discount From List 56.6 OB% of KI Net Price 0 Accrual % of Net 0        
DR/DLR Gross % per unit 0 Unit Overbill 0 Unit Accrual 0         DR/DLR Gross
Dollars per Unit 0 Total Overbill 0 Total Accrual 0         Total DR/DLR Gross
Dollars 0                           Price Description: Major Product Group:    
    Price Level: Family Code:                       Grazie Seat Uph Compliance
to TB 117-2013 /NFR           Grazie Upholstery NFR Pallas Fabric Group P1 GRPP1
          P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Caster Option Nylon Bell Glides / GLIDE           Poly
Seat & Back Color Compliance to TB 117-2013 -NFR           Poly Seat & Back
Color Bronze, Translucent (Steel tube arm support and armcaps-if applicable-will
be /PBT           Base Color Polished aluminum /PA                    





Tag 1         WorkGroup Product Subtotal     DT1077                 Tag 1      
            DT1078- Dining Room                



20.1 GLCAU Grazie Four-Leg Chair,Cantilever Arm,Uph Seat 14 $569.00 $7,966.00
56.6 $246.95    

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE PUMPKIN SPICE
/27.160.069.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 



 Page 15 of 50 

 

 

20.2 GLNAU Grazie Four-Leg Chair,Armless,Uph Seat 13 $469.00 $6,097.00 56.6 $203
   

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE PUMPKIN SPICE
/27.160.069.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable will be
Chocolate if frame is chrome, - /PBT    

 

20.3 H33/FC Hub Armless Lounge,Contrast,26x39" 1 $2,246.00 $2,246.00 56.6
$974.76    

 

    Price Description: Delivered/Open Market Major Product Group: HUB        
Price Level: Level1 Family Code: HUB                       Highest Grade
Contrasting Fabric Fabric Grade I I         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Fabric Contrast #1/Back-NFR Fabric Grade I I        
Fabric BUSY BEE BUSY BEE         BUSY BEE CHOCOLATE TRUFFLE /27.145.041.P      
  Fabric Contrast #2/Seat, sides Compliance to TB 117-2013 NFR         Fabric
Contrast #2/Seat, sides-NFR Fabric Grade E E         Fabric SANDSTONE SANDSTONE
        SANDSTONE TIGER EYE /27.222.161.P2         Base and Seat Back Upright
Finish Chrome /CH         Ganging No gangers /HNG         Privacy Screen No
privacy screen /NPS         Moisture Barrier No Moisture Barrier /NMB        
Glide Option Nylon glides (cream color) /GNY    

 

20.4 H43/FC Hub Armless Lounge,Contrast,26x78" 4 $3,209.00 $12,836.00 56.6
$1,392.71    

 

    Price Description: Delivered/Open Market Major Product Group: HUB        
Price Level: Level1 Family Code: HUB                       Highest Grade
Contrasting Fabric Fabric Grade I I         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Hub Fabric NFR Contrast #1/Back Fabric Grade I I    
    Fabric BUSY BEE BUSY BEE         BUSY BEE CHOCOLATE TRUFFLE /27.145.041.P  
      Fabric Contrast #2/Seat, sides Compliance to TB 117-2013 NFR         Hub
Fabric NFR Contrast #2/Seat, sides Fabric Grade E E         Fabric SANDSTONE
SANDSTONE         SANDSTONE TIGER EYE /27.222.161.P2         Base and Seat Back
Upright Finish Chrome /CH         Ganging With gangers (2) ganging assemblies
/HWG           shipped per unit           Privacy Screen No privacy screen /NPS
        Moisture Barrier No Moisture Barrier /NMB         Glide Option Nylon
glides (cream color) /GNY    

 

20.5 S255F-KN Synthesis Fixed Leg,Rect,T Base,Lam Top,Knife Edge,30x60" 2
$959.00 $1,918.00 56.6 $416.21    

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM         Grommet Option No
grommets -NOGRM         Rolling Base Option No rolling base -NRB    

  



 Page 16 of 50 

 

 

20.6 SS25FX-KN Synthesis Fixed Leg,Square,x Base,Knife Edge,30x30" 8 $759.00
$6,072.00 56.6 $329.41    

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM    

 

20.7 SS35FX-KN Synthesis Fixed Leg,Square,x Base,Knife Edge,42x42" 3 $1,122.00
$3,366.00 56.6 $486.95    

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM                   Tag 1    
  WorkGroup Product Subtotal     DT1078            

 

 Page 17 of 50 

 

 

Tag 1                   EU1036-Marketing Director                



21.1 ALTMAA Altus Mesh Chair,Adjustable Arms,Upholstered 1 $1,325.00 $1,325.00
56.6 $575.05    

 

    Price Description: Delivered/Open Market Major Product Group: ALTUS        
Price Level: Level1 Family Code: ALTM                       Base Aluminum base
/A         Casters Carpet casters /C         Headrest Option No headrest /NHR  
      Lumbar Support Lumbar support /LS         Altus Upholstery Compliance to
TB 117-2013 /NFR         Altus Upholstery Pallas Fabric Group P1 GRPP1        
P1 Pallas Fabric Fedora 29.093.141 /P0         Altus Mesh Black (standard) /AMBL
   

 

21.2 KCSS7224.H Aristotle Double Storage Door Credenza,72x24" 1 $1,563.00
$1,563.00 56.6 $678.34    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARCRD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
File Pull Rectangular silver pull (4) /RCP4         Key Option Key alike - 2
locks (Note room numbers on /KA    

 

21.3 KFS362465.H Aristotle Storage Tower w/Lateral File,36x24x65"H 1 $2,160.00
$2,160.00 56.6 $937.44    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
File Pull Rectangular silver pull (4) /RCP4         Key Option Key alike - 1
lock (Note room numbers on /KA    

 

21.4 KPRM6636.H Aristotle P-Top with End Panel,Right,MP,66x36" 1 $1,108.00
$1,108.00 56.6 $480.87    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARDPT                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Leg Color Silver leg /SL         Modesty Panel Option Full height modesty panel
/FMP    

 

21.5 KRL4824B.H Aristotle Pedestal Return-Left,Box/Box/File Pedestal,48x24" 1
$1,102.00 $1,102.00 56.6 $478.27    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
File Pull Rectangular silver pull (3) /RCP3         Back Panel Option Open Back
/OB         Key Option Key alike - 1 lock (Note room numbers on /KA    

 

21.6 KWMOSD48.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,48"W 1
$921.00 $921.00 56.6 $399.71    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD         Laminate (Horizontal) White /LWT
        Laminate Base (Vertical) Cocobala /LBCC    

 



 Page 18 of 50 

 

 

21.7 KWMTK48 Aristotle Tackboard Under WI-MntOverhd,47x3/4Dx17"H 1 $213.00
$213.00 56.6 $92.44    

 



    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P    



 

21.8 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric HIGHWAY
PATROL HIGHWAY             PATROL         HIGHWAY PATROL COAL /27.217.121.P    
    Polished Aluminum Frame Polished aluminum /PA    

 

21.9 TLT5.36 Overhead Task Light, 36"W,For 42" & 48" Overheads 1 $79.00 $79.00
56.6 $34.29    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.36                  



Tag 1         WorkGroup Product Subtotal     EU1036                  



Tag 1                   EU1037-Marketing Work                



22.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 3 $771.00
$2,313.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



Tag 1         WorkGroup Product Subtotal     EU1037                  



Tag 1                   EU1038-R&F Control                



23.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $815.00
$815.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



Tag 1         WorkGroup Product Subtotal     EU1038                  



Tag 1                   GY1081A-OP Registration              



24.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 2 $771.00
$1,542.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



Tag 1         WorkGroup Product Subtotal     GY1081A                  

 

 Page 19 of 50 

 

 

Tag 1                   GY1082-Therapist Work room                



25.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 6 $771.00
$4,626.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



Tag 1         WorkGroup Product Subtotal     GY1082                   Tag 1    
              GY1085-Splint/OT                



26.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 3 $771.00
$2,313.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



Tag 1         WorkGroup Product Subtotal     GY1085                   Tag 1    
              GY1091-Scheduling (Staff                



27.1 GLCAU Grazie Four-Leg Chair,Cantilever Arm,Uph Seat 2 $569.00 $1,138.00
56.6 $246.95    

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

27.2 GLNAU Grazie Four-Leg Chair, Armless, Uph Seat 2 $469.00 $938.00 56.6
$203.55    

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 



 Page 20 of 50 

 

 

27.3 SR4FX-KN Synthesis Fixed Leg,Round,x Base,Knife Edge,48"Dia 1 $1,054.00
$1,054.00 56.6 $457.44    

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM    



 

Tag 1         WorkGroup Product Subtotal   GY1091                   Tag 1      
            GY1093-Training Suite (ADL)                



28.1 DBCOC-SS Dante Bedside Cabinet,1 Drawer/Open,Caster Base,Solid Resin Top 1"
Thick (SS) 1 $1,386.00 $1,386.00 56.6 $601.52    

 

    Price Description: Delivered/Open Market Major Product Group: DANT2        
Price Level: Level1 Family Code: DBC                       Solid Surface Finish
Key west /SKT         Vertical Surface Laminate Cocobala /CLCC         Lock
Option No lock (standard) /NL         Pull Option Square pull /DSQ         Pull
Finish Brass Nickel (standard) /BN    

 

28.2 GLCAU Grazie Four-Leg Chair,Cantilever Arm,Uph Seat 2 $569.00 $1,138.00
56.6 $246.95    

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

28.3 GLNAU Grazie Four-Leg Chair,Armless,Uph Seat 2 $469.00 $938.00 56.6 $203.55
   

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 



 Page 21 of 50 

 

 

28.4 SOMC/FC Soltice Metal Multiple Seating-1 Seat Unit,No Table No Chair
Connect,Open Arm,Contrast 1 $1,228.00 $1,228.00 56.6 $532.95    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMMC                       Highest Grade
Contrasting Fabric Fabric Grade I I         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade I I         Fabric H2O H2O         H2O NATURAL /27.183.011.P        
Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR         Soltice Metal
Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric SANDSTONE SANDSTONE
        SANDSTONE TIGER EYE /27.222.161.P2         Base Finish Starlight Silver
Metallic /SX         Armcap Option Black poly /PACBL         Glide Color Flannel
(Dark Grey) /NGFN         Moisture Barrier No Moisture Barrier /NMB    

 

28.5 SR4FX-KN Synthesis Fixed Leg,Round,x Base,Knife Edge,48"Dia 1 $1,054.00
$1,054.00 56.6 $457.44    

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
COCOBALA 7942-38 /LCC         Base Finish Starlight Silver Metallic /SX        
Wire Management Options No wire management /NM                  



Tag 1         WorkGroup Product Subtotal   GY1093                  

 

 Page 22 of 50 

 

 

Tag 1                   MM1054-Materials                



29.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 2 $815.00
$1,630.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



Tag 1         WorkGroup Product Subtotal   MM1054                   Tag 1      
            MM1056-Central                



30.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $815.00
$815.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                  



Tag 1         WorkGroup Product Subtotal   MM1056                   Tag 1      
            PATIENT ROOMS-First floor              



31.1 DBCOC-SS Dante Bedside Cabinet,1 Drawer/Open,Caster Base,Solid Resin Top 1"
Thick (SS) 13 $1,386.00 $18,018.00 56.6 $601.52    

 

    Price Description: Delivered/Open Market Major Product Group: DANT2        
Price Level: Level1 Family Code: DBC                       Solid Surface Finish
Key west /SKT         Vertical Surface Laminate Cocobala /CLCC         Lock
Option No lock (standard) /NL         Pull Option Square pull /DSQ         Pull
Finish Brass Nickel (standard) /BN    

 

31.2 SOMB/FC Soltice Metal Multiple Seating-Bariatric Chair,No Table No Chair
Connect,Open Arm,Contrast 4 $1,973.00 $7,892.00 56.6 $856.28    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMMB                       Highest Grade
Contrasting Fabric Fabric Grade J J         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade J J         Fabric HALFTONE HALFTONE         HALFTONE GREY TREE
/27.198.101.P         Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR    
    Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric
SANDSTONE SANDSTONE         SANDSTONE BALIN /27.222.031.P2         Base Finish
Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL        
Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 

 Page 23 of 50 

 

 

31.3 SOMC/FC Soltice Metal Multiple Seating-1 Seat Unit,No Table No Chair
Connect,Open Arm,Contrast 9 $1,283.00 $11,547.00 56.6 $556.82    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMMC                       Highest Grade
Contrasting Fabric Fabric Grade J J         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade J J         Fabric HALFTONE HALFTONE         HALFTONE GREY TREE
/27.198.101.P         Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR    
    Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric
SANDSTONE SANDSTONE         SANDSTONE BALIN /27.222.031.P2         Base Finish
Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL        
Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 

31.4 SPMPX/NC Soltice Metal Motion Patient Chair,Closed Arm,Non-Contrast 4
$2,545.00 $10,180.00 56.6 $1,104.53    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMPX                       Non-Contrast Fabric
Compliance to TB 117-2013 /NFR         Soltice Metal Fabric NFR Fabric Grade E E
        Fabric TERRA TERRA         TERRA ONYX /27.223.201.P         Base Finish
Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL        
Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 

31.5 SR/NC Soltice Recliner,Closd Arm,Non-Contrast,No Articulating Tablet 4
$3,190.00 $12,760.00 56.6 $1,384.46    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTC        
Price Level: Level1 Family Code: SORL                       Non-Contrast Fabric
Compliance to TB 117-2013 /NFR         Soltice Fabric NFR Fabric Grade E E      
  Fabric TERRA TERRA         TERRA ONYX /27.223.201.P         Arm Option Black
poly (pair) /PAC         Moisture Barrier No Moisture Barrier /NMB         I.V.
Pole (Facing) No pole -NS         Catheter Attachment No catheter attachment
-NCA         Mechanism Type Standard mechanism /SM         Monitor Arm No
monitor arm -NMA         Magazine Rack No rack -NMR    

 

31.6 SRII/NC Soltice II Recliner,Closed Arm,Non-Contrast,No Tablet Arm 5
$4,929.00 $24,645.00 56.6 $2,139.19    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTC        
Price Level: Level1 Family Code: SORL2                       Non-Contrast Fabric
Compliance to TB 117-2013 /NFR         Soltice Fabric NFR Fabric Grade E E      
  Fabric TERRA TERRA         TERRA ONYX /27.223.201.P         Magazine Pouch No
magazine pouch -NMR         I.V. Pole (Facing) No pole -NS         Catheter
Attachment No catheter attachment -NCA         Arm Option Black poly (pair) /PAC
        Moisture Barrier No Moisture Barrier /NMB         Monitor Arm No monitor
arm -NMA                  



Tag 1         WorkGroup Product Subtotal     PATIENT ROOMS                  

 

 Page 24 of 50 

 

  

Tag 1                   PB1002-OP Waiting area              



32.1 2208/L-74P Soltice Metal Square Table,Laminate Top,74P Edge,20x20x22"H 2
$629.00 $1,258.00 56.6 $272.99    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMFT                       Base Finish
Starlight Silver Metallic /SX         Laminate Color KI Laminates Standard      
  KI Laminates COCOBALA 7942-38 /LCC         Edge Color Cocobala edge /ECC      
  Glide Color Flannel (Dark Grey) /NGFN    

 

32.2 8505 Soltice Occasional Table, 18"H,Laminate Top,24x42" 1 $1,135.00
$1,135.00 56.6 $492.59    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTC        
Price Level: Level1 Family Code: SLFS                       Wood Finish Color
Wood finish-Core CORE         Wood Finish Color Cocoa on Beech /BCA        
Laminate Color KI Laminates Standard         KI Laminates COCOBALA 7942-38 /LCC
   

 

32.3 SLOM23/FC Soltice Metal Lounge Chair,Open Arm,Contrast 4 $1,928.00
$7,712.00 56.6 $836.75    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMLS                       Highest Grade
Contrasting Fabric Fabric Grade G G         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade G G         Fabric URBANIZED URBANIZED         URBANIZED LINEN
/29.093.012.P         Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR    
    Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric
SANDSTONE SANDSTONE         SANDSTONE ALABASTER /27.222.022.P2         Base
Finish Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL    
    Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 

32.4 SLOM33/FC Soltice Metal Loveseat,Open Arm,Contrast 2 $2,770.00 $5,540.00
56.6 $1,202.18    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMLS                       Highest Grade
Contrasting Fabric Fabric Grade I I         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade I I         Fabric DEEPLY ROOTED DEEPLY             ROOTED         DEEPLY
ROOTED BRICK /27.148.039.P         Fabric Contrast #2/Seat Compliance to TB
117-2013 /NFR         Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E
        Fabric SANDSTONE SANDSTONE         SANDSTONE ALABASTER /27.222.022.P2  
      Base Finish Starlight Silver Metallic /SX         Armcap Option Black poly
/PACBL         Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No
Moisture Barrier /NMB                    Tag 1       WorkGroup Product Subtotal
    PB1002            

 



 Page 25 of 50 

 

 



Tag 1                   PB1003-Inpatient Waiting area              



33.1 2208/L-74P Soltice Metal Square Table,Laminate Top,74P Edge,20x20x22"H 3
$629.00 $1,887.00 57.5 $267.33    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMFT                       Base Finish
Starlight Silver Metallic /SX         Laminate Color KI Laminates Standard      
  KI Laminates COCOBALA 7942-38 /LCC         Edge Color Cocobala edge /ECC      
  Glide Color Flannel (Dark Grey) /NGFN    

 

33.2 8505 Soltice Occasional Table, 18"H,Laminate Top,24x42" 1 $1,135.00
$1,135.00 57.5 $482.38    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTC        
Price Level: Level1 Family Code: SLFS                       Wood Finish Color
Wood finish-Core CORE         Wood Finish Color Cocoa on Beech /BCA        
Laminate Color KI Laminates Standard         KI Laminates COCOBALA 7942-38 /LCC
   

 

33.3 SLOM23/FC Soltice Metal Lounge Chair,Open Arm,Contrast 9 $1,928.00
$17,352.00 57.6 $817.47    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMLS                       Highest Grade
Contrasting Fabric Fabric Grade G G         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade G G         Fabric URBANIZED URBANIZED         URBANIZED LINEN
/29.093.012.P         Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR    
    Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric
SANDSTONE SANDSTONE         SANDSTONE ALABASTER /27.222.022.P2         Base
Finish Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL    
    Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 

33.4 SLOM33/FC Soltice Metal Loveseat,Open Arm,Contrast 4 $2,770.00 $11,080.00
57.6 $1,174.48    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMLS                       Highest Grade
Contrasting Fabric Fabric Grade I I         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade I I         Fabric DEEPLY ROOTED DEEPLY             ROOTED         DEEPLY
ROOTED BRICK /27.148.039.P         Fabric Contrast #2/Seat Compliance to TB
117-2013 /NFR         Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E
        Fabric SANDSTONE SANDSTONE         SANDSTONE ALABASTER /27.222.022.P2  
      Base Finish Starlight Silver Metallic /SX         Armcap Option Black poly
/PACBL         Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No
Moisture Barrier /NMB                  



Tag 1         WorkGroup Product Subtotal   PB1003                   Tag 1      
            PB1005-Concierge                



34.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                   Tag 1       WorkGroup Product Subtotal    
PB1005            

 



 Page 26 of 50 

 

 





Tag 1                   PB1008-Directors Office                



35.1 ALTMAA Altus Mesh Chair,Adjustable Arms,Upholstered 1 $1,325.00 $1,325.00
56.6 $575.05    

 

    Price Description: Delivered/Open Market Major Product Group: ALTUS        
Price Level: Level1 Family Code: ALTM                       Base Aluminum base
/A         Casters Hard floor casters /S         Headrest Option No headrest
/NHR         Lumbar Support Lumbar support /LS         Altus Upholstery
Compliance to TB 117-2013 /NFR         Altus Upholstery Pallas Fabric Group P0
GRPP0         P0 Fabric Fedora 29.093.141 /P0         Altus Mesh Black
(standard) /AMBL    

 

35.2 KPLM6636.H Aristotle P-Top with End Panel,Left,MP,66x36" 1 $1,108.00
$1,108.00 56.6 $480.87    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARDPT                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Leg Color Silver leg /SL         Modesty Panel Option Full height modesty panel
/FMP    

 

35.3 KRR4824B.H Aristotle Pedestal Return-Right,Box/Box/File Pedestal,48x24" 1
$1,102.00 $1,102.00 56.6 $478.27    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
File Pull Rectangular silver pull (3) /RCP3         Back Panel Option Open Back
/OB         Key Option Key alike - 1 lock (Note room numbers on /KA    

 

35.4 KWMOSD48.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,48"W 1
$921.00 $921.00 56.6 $399.71    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC    

 

35.5 KWMTK48 Aristotle Tackboard Under Wl-MntOverhd,47x3/4Dx17"H 1 $213.00
$213.00 56.6 $92.44    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P    

 

35.6 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric HIGHWAY
PATROL HIGHWAY             PATROL         HIGHWAY PATROL COAL /27.217.121.P    
    Polished Aluminum Frame Polished aluminum /PA    

 

35.7 TLT5.36 Overhead Task Light, 36"W,For 42" & 48" Overheads 1 $79.00 $79.00
56.6 $34.29    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.36                  



Tag 1         WorkGroup Product Subtotal   PB1008                  

 

 Page 27 of 50 

 

 



Tag 1 PB1137-Office/Flex



36.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                                    
Laminate (Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC
        Back Panel Option 1/2 height back panel /2Q         Grommet Option
Grommet /G    

 

36.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA    

 

36.3 KRAL4230EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,42x30"
1 $1,324.00 $1,324.00 56.6 $574.62    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT    

 

36.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC    

 

36.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P    

 

36.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                     Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

36.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric OFF TRACK
OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P         Polished Aluminum
Frame Polished aluminum /PA    

 

36.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger
Overheads 1 $85.00 $85.00 56.6 $36.89    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48                              

 

Tag 1 WorkGroup Product Subtotal   PB1137      

 

 Page 28 of 50 

 

 

Tag 1 RU1110-Activity Dining



37.1 2208/L-74P Soltice Metal Square Table,Laminate Top,74P Edge,20x20x22"H 2
$629.00 $1,258.00 56.6 $272.99    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMFT                       Base Finish
Starlight Silver Metallic /SX         Laminate Color KI Laminates Standard      
  KI Laminates COCOBALA 7942-38 /LCC         Edge Color Cocobala edge /ECC      
  Glide Color Flannel (Dark Grey) /NGFN    

 

37.2 GLCAU Grazie Four-Leg Chair,Cantilever Arm,Uph Seat 2 $569.00 $1,138.00
56.6 $246.95    

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

37.3 GLNAU Grazie Four-Leg Chair,Armless,Uph Seat 2 $469.00 $938.00 56.6 $203.55
   

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

37.4 SLOM23/FC Soltice Metal Lounge Chair,Open Arm,Contrast 2 $2,012.00
$4,024.00 56.6 $873.21    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMLS                       Highest Grade
Contrasting Fabric Fabric Grade I I         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade I I         Fabric H2O H2O         H2O NATURAL /27.183.011.P        
Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR         Soltice Metal
Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric SANDSTONE SANDSTONE
        SANDSTONE TIGER EYE /27.222.161.P2         Base Finish Starlight Silver
Metallic /SX         Armcap Option Black poly /PACBL         Glide Color Flannel
(Dark Grey) /NGFN         Moisture Barrier No Moisture Barrier /NMB    

 

37.5 SLOM43/FC Soltice Metal Sofa,Open Arm,Contrast 1 $3,441.00 $3,441.00 56.6
$1,493.39    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMLS                       Highest Grade
Contrasting Fabric Fabric Grade I I         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade I I         Fabric H2O H2O         H2O NATURAL /27.183.011.P        
Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR         Soltice Metal
Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric SANDSTONE SANDSTONE
        SANDSTONE TIGER EYE /27.222.161.P2         Base Finish Starlight Silver
Metallic /SX         Armcap Option Black poly /PACBL         Glide Color Flannel
(Dark Grey) /NGFN         Moisture Barrier No Moisture Barrier /NMB    

 

37.6 SS25FX-KN Synthesis Fixed Leg,Square,x Base,Knife Edge,30x30" 2 $759.00
$1,518.00 56.6 $329.41    

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM    

 

Tag 1 WorkGroup Product Subtotal   RU1110      

 

 Page 29 of 50 

 



 

Tag 1 RU1114-Nurses Station



38.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 2 $815.00
$1,630.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1 WorkGroup Product Subtotal   RU1114      



Tag 1 RU1115-dictation



39.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $815.00
$815.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1 WorkGroup Product Subtotal   RU1115       Tag 1       RU1116-Nurses
Station    



40.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 2 $815.00
$1,630.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1 WorkGroup Product Subtotal RU1116      

 

 Page 30 of 50 

 

 

Tag 1 RU1122-Staff Lounge



41.1 GLCAU Grazie Four-Leg Chair,Cantilever Arm,Uph Seat 2 $569.00 $1,138.00
56.6 $246.95    

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

41.2 GLNAU Grazie Four-Leg Chair,Armless,Uph Seat 2 $469.00 $938.00 56.6 $203.55
   

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

41.3 SR4FX-KN Synthesis Fixed Leg,Round,x Base,Knife Edge,48"Dia 1 $1,054.00
$1,054.00 56.6 $457.44    

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM    

 

Tag 1 WorkGroup Product Subtotal   RU1122       Tag 1       RU1133-Quiet Gym    



42.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $815.00
$815.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1 WorkGroup Product Subtotal   RU1133      

 

 Page 31 of 50 

 

 

Tag 1 ST1094-Speech Therapy



43.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
 

 

43.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA    

 

43.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30"
1 $1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT    

 

43.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC    

 

43.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P    

 

43.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $815.00
$815.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

43.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric OFF TRACK
OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P         Polished Aluminum
Frame Polished aluminum /PA    

 

43.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger
Overheads 1 $85.00 $85.00 56.6 $36.89    

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48                                

 

Tag 1 WorkGroup Product Subtotal   ST1094      

 

 Page 32 of 50 

 

 

Tag 1                 AD2008-Staff Lounge                 44.1 GLCAU Grazie
Four-Leg Chair,Cantilever Arm,Uph Seat 2 $569.00 $1,138.00 56.6 $246.95    

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

44.2 GLNAU Grazie Four-Leg Chair,Armless,Uph Seat 2 $469.00 $938.00 56.6 $203.55
   

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

44.3 SR35FX-KN Synthesis Fixed Leg,Round,x Base,Knife Edge,42"Dia 1 $924.00
$924.00 56.6 $401.02    

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM    

 

Tag 1 WorkGroup Product Subtotal     AD2008      



Tag 1 AD2009-Case Manager



45.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 3 $771.00
$2,313.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1 WorkGroup Product Subtotal     AD2009      

 

 Page 33 of 50 

 

 

Tag 1   AD2010-Office/Flex  



46.1 KDA6620.H Aristotle Rect Desk Shell,2 Full End Panels,66x20" 1 $659.00
$659.00 56.6 $286.01    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
 

 

46.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA    

 

46.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30"
1 $1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT    

 

46.4 KWMOSD66.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,66"W 1
$1,116.00 $1,116.00 56.6 $484.34    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC    

 

46.5 KWMTK66 Aristotle Tackboard Under Wl-MntOverhd,65x3/4Dx17"H 1 $273.00
$273.00 56.6 $118.48    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P    

 

46.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

46.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric OFF TRACK
OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P         Polished Aluminum
Frame Polished aluminum /PA    

 



46.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger 1 $85.00
$85.00 56.6 $36.89         Overheads              

  

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48                  

 

Tag 1 WorkGroup Product Subtotal     AD2010      

 

 Page 34 of 50 

 

  

Tag 1 AD2011-Behavior Health



47.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
 

 

47.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA    

 

47.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30"
1 $1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT    

 

47.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC    

 

47.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P    

 

47.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

47.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 1 $922.00
$922.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric OFF TRACK
OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P         Polished Aluminum
Frame Polished aluminum /PA    

 

47.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger 1 $85.00
$85.00 56.6 $36.89         Overheads              

 



    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48                  

 

Tag 1 WorkGroup Product Subtotal     AD2011      

 

 Page 35 of 50 

 

 

Tag 1 AD2012-DON



48.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
 

 

48.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA    

 

48.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30"
1 $1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT    

 

48.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC    

 

48.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                                    
Fabric Selection Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW
TWIST NEW TWIST         NEW TWIST SASSY /28.056.071.P    

 

48.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

48.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 1 $922.00
$922.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric OFF TRACK
OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P         Polished Aluminum
Frame Polished aluminum /PA    

 

48.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger 1 $85.00
$85.00 56.6 $36.89         Overheads              

 



    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48                  

  

Tag 1 WorkGroup Product Subtotal     AD2012      

 

 Page 36 of 50 

 

 

Tag 1               AD2013-Nurse Manager/Nurse              



49.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
 

 

49.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA    

 

49.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30"
1 $1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT    

 

49.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC    

 

49.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P    

 

49.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

49.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15                        



    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                     Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric OFF TRACK
OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P         Polished Aluminum
Frame Polished aluminum /PA    

 

49.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger 1 $85.00
$85.00 56.6 $36.89         Overheads              

 

    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48    

 

 

Tag 1 WorkGroup Product Subtotal     AD2013      

 

 Page 37 of 50 

 

 

Tag 1 AD2014-Consult



50.1 KDA7220.H Aristotle Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00
$700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
 

 

50.2 KF2BF.H Aristotle Full Ht Pedestal,
Box/Box/File,15.5x19x28" 1 $812.00 $812.00 56.6 $352.41    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA    

 

50.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30"
1 $1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT    

 

50.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC    

 

50.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                     Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P    

 

50.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

50.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 2 $922.00
$1,844.00 56.6 $400.15    

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric OFF TRACK
OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P         Polished Aluminum
Frame Polished aluminum /PA    

 

50.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger 1 $85.00
$85.00 56.6 $36.89         Overheads              

  



    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48                  

 

Tag 1 WorkGroup Product Subtotal     AD2014      

 



 Page 38 of 50 

 

 



Tag 1                   GY2005-Therapy Workroom      



51.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 6 $771.00
$4,626.00 56.6 $334.61

 



    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    



 

Tag 1       WorkGroup Product Subtotal GY2005         Tag 1                  
LA2023-Lab      



52.1 L2STUS/NA/FBR Learn2 Strive No-arm Chair,Uph Seat,Flat Access Rack 1
$809.00 $809.00 56.6 $351.11

 

    Price Description: Delivered/Open Market Major Product Group: LRN2        
Price Level: Level1 Family Code: 2SWSU                       Learn2 Strive Frame
Color Starlight Silver Metallic /SX         Learn2 Strive Surface Type Plastic
worksurface /PW         Learn2 Strive Plastic Worksurface Black /BLWS        
Learn2 Strive Base Glides /GL         Learn2 Strive Flat Rack Upholstery
Compliance to TB 117-2013 /NFR         Learn2 Strive Flat Rack NFR Pallas Fabric
Group P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED
ESPRESSO /27.168.111.P         Poly Seat & Back Color No Fire Retardant -NFR    
    Poly Seat & Back Color Bronze, Translucent (Armcaps-if applicable- /PBT    

 

Tag 1       WorkGroup Product Subtotal LA2023                  



Tag 1                   PATIENT ROOMS-Second      



53.1 DBCOC-SS Dante Bedside Cabinet,1 Drawer/Open,Caster Base,Solid Resin Top 1"
Thick (SS) 21 $1,386.00 $29,106.00 56.6 $601.52

 

    Price Description: Delivered/Open Market Major Product Group: DANT2        
Price Level: Level1 Family Code: DBC                       Solid Surface Finish
Key west /SKT         Vertical Surface Laminate Cocobala /CLCC         Lock
Option No lock (standard) /NL         Pull Option Square pull /DSQ         Pull
Finish Brass Nickel (standard) /BN    

 

53.2 SOMB/FC Soltice Metal Multiple Seating-Bariatric Chair,No Table No Chair
Connect,Open Arm,Contrast 7 $1,973.00 $13,811.00 56.6 $856.28

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMMB                       Highest Grade
Contrasting Fabric Fabric Grade J J         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade J J         Fabric HALFTONE HALFTONE         HALFTONE GREY TREE
/27.198.101.P         Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR    
    Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric
SANDSTONE SANDSTONE         SANDSTONE BALIN /27.222.031.P2         Base Finish
Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL        
Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 



 Page 39 of 50 

 



 

53.3 SOMC/FC Soltice Metal Multiple Seating-1 Seat Unit,No Table No Chair
Connect,Open Arm,Contrast 14 $1,283.00 $17,962.00 56.6 $556.82  

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMMC                       Highest Grade
Contrasting Fabric Fabric Grade J J         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade J J         Fabric HALFTONE HALFTONE         HALFTONE GREY TREE
/27.198.101.P         Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR    
    Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric
SANDSTONE SANDSTONE         SANDSTONE BALIN /27.222.031.P2         Base Finish
Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL        
Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 

53.4 SPMPX/NC Soltice Metal Motion Patient Chair,Closed Arm,Non-Contrast 7
$2,545.00 $17,815.00 56.6 $1,104.53  

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMPX                       Non-Contrast Fabric
Compliance to TB 117-2013 /NFR         Soltice Metal Fabric NFR Fabric Grade E E
        Fabric TERRA TERRA         TERRA ONYX /27.223.201.P         Base Finish
Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL        
Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 

53.5 SR/NC Soltice Recliner,Closd Arm,Non-Contrast,No Articulating Tablet 7
$3,190.00 $22,330.00 56.6 $1,384.46  

 

    Price Description: Delivered/Open Market Major Product Group: SOLTC        
Price Level: Level1 Family Code: SORL                       Non-Contrast Fabric
Compliance to TB 117-2013 /NFR         Soltice Fabric NFR Fabric Grade E E      
  Fabric TERRA TERRA         TERRA ONYX /27.223.201.P         Arm Option Black
poly (pair) /PAC         Moisture Barrier No Moisture Barrier /NMB         I.V.
Pole (Facing) No pole -NS         Catheter Attachment No catheter attachment
-NCA         Mechanism Type Standard mechanism /SM         Monitor Arm No
monitor arm -NMA         Magazine Rack No rack -NMR    

 

53.6 SRII/NC Soltice II Recliner,Closed Arm,Non-Contrast,No Tablet Arm 7
$4,929.00 $34,503.00 56.6 $2,139.19  

 

    Price Description: Delivered/Open Market Major Product Group: SOLTC        
Price Level: Level1 Family Code: SORL2                     Non-Contrast Fabric
Compliance to TB 117-2013 /NFR         Soltice Fabric NFR Fabric Grade E E      
  Fabric TERRA TERRA         TERRA ONYX /27.223.201.P         Magazine Pouch No
magazine pouch -NMR         I.V. Pole (Facing) No pole -NS         Catheter
Attachment No catheter attachment -NCA         Arm Option Black poly (pair) /PAC
        Moisture Barrier No Moisture Barrier /NMB         Monitor Arm No monitor
arm -NMA    

 

Tag 1        WorkGroup Product Subtotal PATIENT ROOMS       Tag 1              
    PH2019-Pharmacy      



54.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 3 $815.00
$2,445.00 56.6 $353.71  

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1        WorkGroup Product Subtotal PH2019                                  

 

 Page 40 of 50 

 



 

Tag 1                   RT2027-Respiratory Office       55.1 KDA7220.H Aristotle
Rect Desk Shell,2 Full End Panels,72x20" 1 $700.00 $700.00 56.6 $303.80    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARSPD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC        
Back Panel Option 1/2 height back panel /2Q         Grommet Option Grommet /G  
 

 

55.2 KF2BF.H Aristotle Full Ht Pedestal,Box/Box/File,15.5x19x28" 1 $812.00
$812.00 56.6 $352.    

 

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARHPD                       Laminate Base
(Vertical) Cocobala /LBCC         File Pull Rectangular silver pull (3) /RCP3  
      Key Option Key alike - 1 lock (Note room numbers on /KA    

 

55.3 KRAL4830EM.H Aristotle Return,Alum Wave Profile,w/Acrylic End & Mod,48x30"
1 $1,346.00 $1,346.00 56.6 $584.16    

 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARPRT                       Laminate
(Horizontal) White /LWT  

 

55.4 KWMOSD72.H Aristotle Wall-Mounted Overhead w/Sliding Acrylic Door,72"W 1
$1,154.00 $1,154.00 56.6 $500.84  



 

    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: AROVD                       Laminate
(Horizontal) White /LWT         Laminate Base (Vertical) Cocobala /LBCC    

 

55.5 KWMTK72 Aristotle Tackboard Under Wl-MntOverhd,70x3/4Dx17"H 1 $281.00
$281.00 56.6 $121.95  

 



    Price Description: Delivered/Open Market Major Product Group: ARIST        
Price Level: Level1 Family Code: ARTAC                       Fabric Selection
Pallas Vertical Fabric Grade PV2 GRPV2         PV2 Fabric NEW TWIST NEW TWIST  
      NEW TWIST SASSY /28.056.071.P    



 

55.6 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $771.00
$771.00 56.6 $334.61  

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Carpet casters /C         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

55.7 SIGUFA Silhouette Polished Cast Frame Four-Leg Armchair,Uph 1 $922.00
$922.00 56.6 $400.15  

 

    Price Description: Delivered/Open Market Major Product Group: SILHT        
Price Level: Level1 Family Code: SIGU                       Seat & Back Color
Black /PBL         Upholstery Grade/Color No Fire Retardant /NFR        
Silhouette Upholstery Pallas Fabric Group P0 GRPP0         P0 Fabric OFF TRACK
OFF TRACK         OFF TRACK MIDNIGHT /27.209.114.P         Polished Aluminum
Frame Polished aluminum /PA    

 



55.8 TLT5.48 Universal Shelf/Cabinet Task Light,48"W,For 54" and Larger
Overheads 1 $85.00 $85.00 56.6 $36.89  



 



    Price Description: Delivered/Open Market Major Product Group: S3000        
Price Level: Level1 Family Code: HRDPT_TLT5.48                  



 

Tag 1     WorkGroup Product Subtotal     RT2027                  



 



 Page 41 of 50 

 



 







Tag 1                   RU2088-Nurses Station                 56.1 SIFTUAA Sift
Task 4D Adjustable T-Arm Chair, Upholstered Seat 2 $815.00 $1,630.00  56.6
$353.71

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1      WorkGroup Product Subtotal RU2088                   Tag 1            
      RU2089-Dictation         57.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair,
Upholstered Seat 1 $815.00 $815.00  56.6 $353.71

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1      WorkGroup Product Subtotal RU2089                   Tag 1            
      RU2090-Nurses Station         58.1 SIFTUAA Sift Task 4D Adjustable T-Arm
Chair, Upholstered Seat 2 $815.00 $1,630.00 56.6 $353.71

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                   Tag 1      WorkGroup Product Subtotal



RU2090                  

 



 Page 42 of 50 

 

 

Tag 1                   RU2092-Activity/Dining 2nd floor       59.1 2208/L-74P
Soltice Metal Square Table,Laminate Top,74P Edge,20x20x22"H 2 $629.00 $1,258.00
 56.6 $272.99

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMFT                       Base Finish
Starlight Silver Metallic /SX         Laminate Color KI Laminates Standard      
  KI Laminates COCOBALA 7942-38 /LCC         Edge Color Cocobala edge /ECC      
  Glide Color Flannel (Dark Grey) /NGFN    

 

59.2 GLCAU Grazie Four-Leg Chair,Cantilever Arm,Uph Seat  6 $569.00 $3,414.00
 56.6 $246.95

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

59.3 GLNAU Grazie Four-Leg Chair,Armless,Uph Seat  6 $469.00 $2,814.00  56.6
$203.55

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

59.4 SLOM23/FC Soltice Metal Lounge Chair,Open Arm,Contrast  2 $2,012.00
$4,024.00  56.6 $873.21

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMLS                                    
Highest Grade Contrasting Fabric Fabric Grade I I         Fabric Contrast
#1/Back Compliance to TB 117-2013 /NFR         Soltice Metal Fabric Contrast
#1/Back-NFR Fabric Grade I I         Fabric H2O H2O         H2O NATURAL
/27.183.011.P         Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR    
    Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric
SANDSTONE SANDSTONE         SANDSTONE TIGER EYE /27.222.161.P2         Base
Finish Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL    
    Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 



 Page 43 of 50 

 



 

59.5 SLOM43/FC Soltice Metal Sofa,Open Arm,Contrast 1 $3,441.00 $3,441.00 56.6
$1,493.39    



 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMLS                       Highest Grade
Contrasting Fabric Fabric Grade I I         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade I I         Fabric H2O H2O         H2O NATURAL /27.183.011.P        
Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR         Soltice Metal
Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric SANDSTONE SANDSTONE
        SANDSTONE TIGER EYE /27.222.161.P2         Base Finish Starlight Silver
Metallic /SX         Armcap Option Black poly /PACBL         Glide Color Flannel
(Dark Grey) /NGFN         Moisture Barrier No Moisture Barrier /NMB    

 

59.6 SR3FX-KN Synthesis Fixed Leg,Round,x Base,Knife Edge,36"Dia 2 $798.00
$1,596.00 56.6 $346.33

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM    

 

59.7 SS25FX-KN Synthesis Fixed Leg,Square,x Base,Knife Edge,30x30" 2 $759.00
$1,518.00 56.6 $329.41

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM    

 

Tag 1      WorkGroup Product Subtotal     RU2092                  

 

 Page 44 of 50 

 

 

Tag 1                   RU2107-Office/flex        



60.1 GLNAU Grazie Four-Leg Chair,Armless,Uph Seat  2 $469.00 $938.00 56.6
$203.55

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

60.2 SR3FX-KN Synthesis Fixed Leg,Round,x Base,Knife Edge,36"Dia 1 $798.00
$798.00  56.6 $346.33

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM    

 

Tag 1        WorkGroup Product Subtotal RU2107                   Tag 1          
        TB2028-Staff Lounge           61.1 GLCAU Grazie Four-Leg
Chair,Cantilever Arm,Uph Seat  2 $569.00 $1,138.00 56.6 $246.95

  

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

61.2 GLNAU Grazie Four-Leg Chair,Armless,Uph Seat  2 $469.00 $938.00  56.6
$203.55

 

 

    Price Description: Delivered/Open Market Major Product Group: GRZ4L        
Price Level: Level1 Family Code: GLU                       Grazie Seat Uph
Compliance to TB 117-2013 /NFR         Grazie Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric UNRAVELED UNRAVELED         UNRAVELED ESPRESSO
/27.168.111.P         Frame Color Chrome /CH         Glide Option Plastic glides
/P         Poly Seat & Back Color Compliance to TB 117-2013 -NFR         Poly
Seat & Back Color NFR Bronze, Translucent (Armcaps-if applicable- /PBT    

 

61.3 SR35FX-KN Synthesis Fixed Leg,Round,x Base,Knife Edge,42"Dia 1 $924.00
$924.00  56.6 $401.02

 

    Price Description: Delivered/Open Market Major Product Group: SYNTH        
Price Level: Level1 Family Code: SFX                       Edge Color Warm Grey
edge /EWG         Surface Finish KI Laminates Standard         KI Laminates
PEARL BISQUE LS D485-07 /LPB         Base Finish Starlight Silver Metallic /SX  
      Wire Management Options No wire management /NM    

 



 Page 45 of 50 

 



 

Tag 1        WorkGroup Product Subtotal     TB2028                  



Tag 1                   TB2033-Nurses Station           62.1 SIFTUAA Sift Task
4D Adjustable T-Arm Chair, Upholstered Seat 1 $815.00 $815.00  56.6 $353.71

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1        WorkGroup Product Subtotal TB2033                   Tag 1          
        TB2034-Dictation                



63.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 2 $815.00
$1,630.00 56.6 $353.71

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1        WorkGroup Product Subtotal TB2034                   Tag 1          
        TB2035-Nurses Station          



64.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $815.00
$815.00 56.6 $353.71

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P                   Tag 1        WorkGroup Product Subtotal TB2035  
       

 

 Page 46 of 50 

 



 

Tag 1                   TB2036-TB Charting       65.1 SIFTUAA Sift Task 4D
Adjustable T-Arm Chair, Upholstered Seat 2 $815.00 $1,630.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1      WorkGroup Product Subtotal TB2036               Tag 1              
TB2045-TB charting            



66.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $815.00
$815.00 56.6 $353.71

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1       WorkGroup Product Subtotal     TB2045                   Tag 1      
            TB2046-TB charting           67.1 SIFTUAA Sift Task 4D Adjustable
T-Arm Chair, Upholstered Seat 1 $815.00 $815.00 56.6 $353.71  

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1        WorkGroup Product Subtotal TB2046                  



Tag 1                   TB2047-TB charting                



68.1 SIFTUAA Sift Task 4D Adjustable T-Arm Chair, Upholstered Seat 1 $815.00
$815.00 56.6 $353.71    

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 



Tag 1       WorkGroup Product Subtotal     TB2047                  



 



 Page 47 of 50 

 

 

Tag 1                   TB2049-TB Charting           69.1 SIFTUAA Sift Task 4D
Adjustable T-Arm Chair, Upholstered Seat 1 $815.00  $815.00 56.6 $353.71  

 

    Price Description: Delivered/Open Market Major Product Group: SIFT        
Price Level: Level1 Family Code: SIFTU                       Base Finish Plastic
base /P         Casters Hard floor casters /S         Sift Seat Upholstery
Compliance to TB 117-2013 /NFR         Sift Upholstery NFR Pallas Fabric Group
P1 GRPP1         P1 Pallas Fabric BOUNCE BOUNCE         BOUNCE SMOKEY TAUPE
/27.160.171.P    

 

Tag 1       WorkGroup Product Subtotal     TB2049                   Tag 1      
            VIP FAMILY ROOMS         70.1 2207/L-74P Soltice Metal Square Lamp
Table,Laminate Top,74P 6 $673.00 $4,038.00 56.6 $292.08         Edge,24x24x16"H
             

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMFT                       Base Finish
Starlight Silver Metallic /SX         Laminate Color KI Laminates Standard      
  KI Laminates COCOBALA 7942-38 /LCC         Edge Color Cocobala edge /ECC      
  Glide Color Flannel (Dark Grey) /NGFN    

 

70.2 SLOM43/FC Soltice Metal Sofa,Open Arm,Contrast 6 $3,241.00 $19,446.00 56.6
$1,406.59    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMLS                       Highest Grade
Contrasting Fabric Fabric Grade G G         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade G G         Fabric URBANIZED URBANIZED         URBANIZED LINEN
/29.093.012.P         Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR    
    Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric
SANDSTONE SANDSTONE         SANDSTONE SAPPHIRE /27.222.154.P2         Base
Finish Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL    
    Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 

70.3 SLSP/NC Soltice Lounge Sleeper,Closed Arm,Non-Contrast 6 $4,450.00
$26,700.00 56.6 $1,931.30    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTC        
Price Level: Level1 Family Code: SOLLS                       Non-Contrast Fabric
Compliance to TB 117-2013 /NFR         Soltice Fabric NFR Fabric Grade E E      
  Fabric SANDSTONE SANDSTONE         SANDSTONE TIGER EYE /27.222.161.P        
Pull Handle Color Gloss Black (standard) /PLBK         Moisture Barrier No
Moisture Barrier /NMB         Arm Option Black poly (pair) /PAC                
  Tag 1       WorkGroup Product Subtotal     VIP FAMILY ROOMS        

 



 Page 48 of 50 

 

  

Tag 1                   VIP PATIENT ROOMS         71.1 DBCOC-SS Dante Bedside
Cabinet,1 Drawer/Open,Caster Base,Solid Resin Top 1" Thick (SS) 6 $1,386.00
$8,316.00 56.6 $601.52    

 

    Price Description: Delivered/Open Market Major Product Group: DANT2        
Price Level: Level1 Family Code: DBC                       Solid Surface Finish
Key west /SKT         Vertical Surface Laminate Cocobala /CLCC         Lock
Option No lock (standard) /NL         Pull Option Square pull /DSQ         Pull
Finish Brass Nickel (standard) /BN    

 

71.2 SOMB/FC Soltice Metal Multiple Seating-Bariatric Chair,No Table No Chair
Connect,Open Arm,Contrast 2 $1,973.00 $3,946.00 56.6 $856.28    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMMB                       Highest Grade
Contrasting Fabric Fabric Grade J J         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade J J         Fabric HALFTONE HALFTONE         HALFTONE GREY TREE
/27.198.101.P         Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR    
    Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric
SANDSTONE SANDSTONE         SANDSTONE BALIN /27.222.031.P2         Base Finish
Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL        
Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 

71.3 SOMC/FC Soltice Metal Multiple Seating-1 Seat Unit,No Table No Chair
Connect,Open Arm,Contrast 4 $1,283.00 $5,132.00 56.6 $556.82    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMMC                       Highest Grade
Contrasting Fabric Fabric Grade J J         Fabric Contrast #1/Back Compliance
to TB 117-2013 /NFR         Soltice Metal Fabric Contrast #1/Back-NFR Fabric
Grade J J         Fabric HALFTONE HALFTONE         HALFTONE GREY TREE
/27.198.101.P         Fabric Contrast #2/Seat Compliance to TB 117-2013 /NFR    
    Soltice Metal Fabric Contrast #2/Seat-NFR Fabric Grade E E         Fabric
SANDSTONE SANDSTONE         SANDSTONE BALIN /27.222.031.P2         Base Finish
Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL        
Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 

71.4 SPMPX/NC Soltice Metal Motion Patient Chair,Closed Arm,Non-Contrast 2
$2,545.00 $5,090.00 56.6 $1,104.53    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTM        
Price Level: Level1 Family Code: SMPX                       Non-Contrast Fabric
Compliance to TB 117-2013 /NFR         Soltice Metal Fabric NFR Fabric Grade E E
        Fabric TERRA TERRA         TERRA ONYX /27.223.201.P         Base Finish
Starlight Silver Metallic /SX         Armcap Option Black poly /PACBL        
Glide Color Flannel (Dark Grey) /NGFN         Moisture Barrier No Moisture
Barrier /NMB    

 



 Page 49 of 50 

 

 

71.5 SR/NC Soltice Recliner,Closd Arm,Non-Contrast,No Articulating Tablet 2
$3,190.00 $6,380.00 56.6 $1,384.46    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTC        
Price Level: Level1 Family Code: SORL                       Non-Contrast Fabric
Compliance to TB 117-2013 /NFR         Soltice Fabric NFR Fabric Grade E E      
  Fabric TERRA TERRA         TERRA ONYX /27.223.201.P         Arm Option Black
poly (pair) /PAC         Moisture Barrier No Moisture Barrier /NMB         I.V.
Pole (Facing) No pole -NS         Catheter Attachment No catheter attachment
-NCA         Mechanism Type Standard mechanism /SM         Monitor Arm No
monitor arm -NMA         Magazine Rack No rack -NMR    

 

71.6 SRII/NC Soltice II Recliner,Closed Arm,Non-Contrast,No Tablet Arm 2
$4,929.00 $9,858.00 56.6 $2,139.19    

 

    Price Description: Delivered/Open Market Major Product Group: SOLTC      
Price Level: Level1 Family Code: SORL2                     Non-Contrast Fabric
Compliance to TB 117-2013 /NFR         Soltice Fabric NFR Fabric Grade E E      
  Fabric TERRA TERRA         TERRA ONYX /27.223.201.P         Magazine Pouch No
magazine pouch -NMR         I.V. Pole (Facing) No pole -NS         Catheter
Attachment No catheter attachment -NCA         Arm Option Black poly (pair) /PAC
        Moisture Barrier No Moisture Barrier /NMB         Monitor Arm No monitor
arm -NMA    

 

Tag 1         WorkGroup Product Subtotal VIP PATIENT ROOMS                      
         

 

Product SubTotal:   Delivery and Install   Estimated Sales Tax 5.6000%:   Quote
Total:   Sales Tax (For Shipment within the United States Only): Estimated
sales/use tax will be calculated when order is entered. It is the customers's
responsibility to pay any applicable sales/use tax due upon invoicing. A
customer will not be charged sales tax if (1) a Resale Certificate, (2) an
Exempt Organization  

 



 Page 50 of 50 

 



 

EXHIBIT I

 

ESCROW AGREEMENT

 

See attached.

 

 Schedule 12-6 

 

  

ESCROW AGREEMENT

 

This Escrow Agreement (the “Agreement”) dated December 30, 2015 (the “Closing
Date”) is among CHP SURPRISE AZ REHAB OWNER, LLC, a Delaware limited liability
company (“Purchaser”), SURPRISE REHAB, LP, a Texas limited partnership
(“Seller”), and FIDELITY NATIONAL TITLE INSURANCE COMPANY, as escrow agent
(“Escrow Agent”).

 

RECITALS:

 

A.Purchaser and Seller are parties to that certain Asset Purchase Agreement
dated June 17, 2015, as amended (the “Purchase Agreement”). Capitalized terms
used in this Agreement without definition shall have the respective meanings
given to them in the Purchase Agreement.

 

B.In connection with the closing of the transaction contemplated by the Purchase
Agreement, Purchaser and Cobalt Rehabilitation Hospital IV, LLC, a Texas limited
liability company and an affiliate of Seller (“Tenant”) entered into that
certain Lease Agreement dated of even date herewith (the “Lease”), pursuant to
which Tenant leases certain property located in Surprise, Arizona.

 

C.Pursuant to the Lease, Tenant is required to deliver to Purchaser a Letter of
Credit (as defined in the Lease) in the amount of Two Million Dollars
($2,000,000.00) (the “LOC Amount”).

 

D.As of the date hereof, Tenant has not obtained the Letter of Credit required
by the Lease.

 

E.In lieu of the Letter of Credit, Seller desires to place an amount equal to
the LOC Amount in escrow, which shall be disbursed in accordance with the terms
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.ESTABLISHMENT OF ESCROW.

 

a.On the Closing Date, Seller shall deposit with Escrow Agent an amount equal to
the LOC Amount in immediately available funds (as increased by any earnings
thereon and as reduced by any disbursements, amounts withdrawn under Section
5(j), or losses on investments, the “Escrow Fund”). Escrow Agent hereby
acknowledges receipt thereof.

 

b.Escrow Agent hereby agrees to act as escrow agent and to hold, safeguard and
disburse the Escrow Fund pursuant to the terms and conditions hereof.

 

 1 

 

  

2.           INVESTMENT OF FUNDS. Except as Purchaser and Seller may from time
to time jointly instruct Escrow Agent in writing, the Escrow Fund shall be
invested from time to time, to the extent reasonably possible, in United States
Treasury bills having a remaining maturity of ninety (90) days or less and
repurchase obligations secured by such United States Treasury bills, with any
remainder being deposited and maintained in a money market deposit account with
any bank or trust company organized under the laws of the United States of
America or the laws of any state thereof which has a long term debt rating from
Moody’s Investor’s Service, Inc. or from Standard & Poor’s Corporation of at
least an “AAA” rating or as to which Seller and Purchaser shall have otherwise
given their consent, until disbursement of the entire Escrow Fund. Escrow Agent
is authorized to liquidate in accordance with its customary procedures any
portion of the Escrow Fund consisting of investments to provide for payments
required to be made under this Agreement.

 

3.           CLAIMS. From time to time on or before the Release Date (as defined
below), in the event, pursuant to the Lease, Purchaser has a claim against
Tenant pursuant to the Lease, Purchaser may make a Claim (a “Claim”) against the
Escrow Fund by giving notice to Seller and Escrow Agent specifying in reasonable
detail the nature and dollar amount of the Claim. Any notice under the preceding
sentence is referred to herein as a “Notice”. Within two (2) business days of
receipt of the Notice, Escrow Agent shall pay to Purchaser the dollar amount
claimed in the Notice from (and only to the extent of) the Escrow Fund.

 

4.           DISBURSEMENTS OF ESCROW. The Escrow Fund shall be released to
Seller as soon as reasonably practicable following the date on which Purchaser
receives an original Letter of Credit reasonably acceptable to Purchaser, as
required under the Lease (the “Release Date”), provided, however, in the event
the Release Date does not occur within thirty (30) days following the Closing
Date, the remaining Escrow Fund shall be released to Purchaser for purposes of
serving as Tenant’s Letter of Credit (as such term is defined by the Lease).

 

5.           DUTIES OF ESCROW AGENT.

 

a.Escrow Agent shall not be under any duty to give the Escrow Fund held by it
hereunder any greater degree of care than it gives its own similar property and
shall not be required to invest any funds held hereunder except as directed in
this Agreement. Uninvested funds held hereunder shall not earn or accrue
interest.

 

b.Escrow Agent shall not be liable for actions or omissions hereunder, except
for its own gross negligence or willful misconduct and, except with respect to
claims based upon such gross negligence or willful misconduct, the other parties
hereto shall jointly and severally indemnify and hold harmless Escrow Agent (and
any successor Escrow Agent) from and against any and all losses, liabilities,
claims, actions, damages and expenses, including reasonable attorneys’ fees and
disbursements, arising out of and in connection with this Agreement. Without
limiting the foregoing, Escrow Agent shall in no event be liable in connection
with its investment or reinvestment of any cash held by it hereunder in good
faith, in accordance with the terms hereof, including, without limitation, any
liability for any delays (not resulting from its gross negligence or willful
misconduct) in the investment or reinvestment of the Escrow Fund or any loss of
interest incident to any such delays.

 

 2 

 

  

c.Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so. Escrow
Agent may conclusively presume that the undersigned representative of any party
hereto which is an entity other than a natural person has full power and
authority to instruct Escrow Agent on behalf of that party unless written notice
to the contrary is delivered to Escrow Agent.

 

d.Escrow Agent may act pursuant to the advice of counsel with respect to any
matter relating to this Agreement and shall not be liable for any action taken
or omitted by it in good faith in accordance with such advice.

 

e.Escrow Agent does not have any interest in the Escrow Fund deposited hereunder
but is serving as escrow holder only and has only possession thereof. Any
payments of income from the Escrow Fund shall be subject to withholding
regulations then in force with respect to United States taxes. The parties
hereto will provide Escrow Agent with appropriate Internal Revenue Service Forms
W-9 for tax identification number certification, or nonresident alien
certifications. This Section 5(e) and Section 5(b) shall survive notwithstanding
any termination of this Agreement or the resignation of Escrow Agent.

 

f.Escrow Agent makes no representation as to the validity, value, genuineness or
collectability of any security or other document or instrument held by or
delivered to it.

 

g.Escrow Agent shall not be called upon to advise any party as to the wisdom in
selling or retaining or taking or refraining from any action with respect to the
Escrow Fund.

 

h.Escrow Agent (and any successor Escrow Agent) may at any time resign as such
by delivering the Escrow Fund to any successor Escrow Agent jointly designated
by the other parties hereto in writing, or to any court of competent
jurisdiction, whereupon Escrow Agent shall be discharged of and from any and all
further obligations arising in connection with this Agreement. The resignation
of Escrow Agent will take effect on the earlier of (i) the appointment of a
successor (including a court of competent jurisdiction) or (ii) the day which is
thirty (30) days after the date of delivery of its written notice of resignation
to the other parties hereto. If, at that time, Escrow Agent has not received a
designation of a successor Escrow Agent, Escrow Agent’s sole responsibility
after that time shall be to retain and safeguard the Escrow Fund until receipt
of a designation of successor Escrow Agent or a joint written disposition
instruction by the other parties hereto or a final, non-appealable order of a
court of competent jurisdiction.

 

 3 

 

  

i.In the event of any disagreement between the other parties hereto resulting in
adverse claims or demands being made in connection with the Escrow Fund or in
the event that Escrow Agent is in doubt as to what action it should take
hereunder, Escrow Agent shall be entitled to retain the Escrow Fund until Escrow
Agent shall have received (i) a final, non-appealable order of a court of
competent jurisdiction directing delivery of the Escrow Fund or (ii) a written
agreement executed by the other parties hereto directing delivery of the Escrow
Fund, in which event Escrow Agent shall disburse the Escrow Fund in accordance
with such order or agreement. Any court order shall be accompanied by a legal
opinion by counsel for the presenting party satisfactory to Escrow Agent to the
effect that the order is final and non-appealable. Escrow Agent shall act on
such court order and legal opinion without further question.

 

j.Purchaser and Seller agree to reimburse Escrow Agent for all reasonable
expenses, disbursements and advances incurred or made by Escrow Agent in
performance of its duties hereunder (including reasonable fees, expenses and
disbursements of its counsel). Any such compensation and reimbursement to which
Escrow Agent is entitled shall be borne fifty percent (50%) by Seller and fifty
percent (50%) by Purchaser. Any fees or expenses of Escrow Agent or its counsel
that are not paid as provided for herein may be taken from any property held by
Escrow Agent hereunder.

 

k.No printed or other matter in any language (including, without limitation,
prospectuses, notices, reports and promotional material) that mentions Escrow
Agent’s name or the rights, powers or duties of Escrow Agent shall be issued by
the other parties hereto or on such parties’ behalf unless Escrow Agent shall
first have given its specific written consent thereto.

 

6.           LIMITED RESPONSIBILITY. This Agreement expressly sets forth all the
duties of Escrow Agent with respect to any and all matters pertinent hereto. No
implied duties or obligations shall be read into this Agreement against Escrow
Agent. Escrow Agent shall not be bound by the provisions of any agreement among
the other parties hereto except this Agreement and any other agreement executed
by Escrow Agent.

 

7.           OWNERSHIP FOR TAX PURPOSES. Seller agrees that, for purposes of
federal and other taxes based on income, Seller will be treated as the owner of
the Escrow Fund and that Seller will report all income, if any, that is earned
on, or derived from, the Escrow Fund as its income in the taxable year or years
in which such income is properly includible and pay any taxes attributable
thereto.

 

8.           NOTICES. All notices, consents, waivers and other communications
required or permitted under this Agreement shall be in writing and shall be
delivered as required under Section 13.1 of the Purchase Agreement to the
addresses specified therein, with the address of the Escrow Agent being as
follows:

 

 4 

 

  

  Fidelity National Title Insurance Company   1 East Washington Street, Suite
450   Phoenix, Arizona 85004   Attention: Mary Garcia, Director of Major
Accounts

 

9.           JURISDICTION; SERVICE OF PROCESS. Any proceeding arising out of or
relating to this Agreement may be brought in the courts of the State of Arizona,
Maricopa County, or, if it has or can acquire jurisdiction, the United States
District Court in and for Maricopa County, Surprise, Arizona, and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such proceeding and waives any objection it may now or hereafter have to
venue or to convenience of forum, agrees that all claims in respect of the
proceeding shall be heard and determined only in any such court and agrees not
to bring any proceeding arising out of or relating to this Agreement in any
other court. Process in any proceeding referred to in the preceding sentence may
be served on any party anywhere in the world.

 

10.         EXECUTION OF AGREEMENT. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile or e-mail transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile or e-mail shall be deemed to be their original
signatures for any purposes whatsoever.

 

11.         SECTION HEADINGS, CONSTRUCTION. The headings of sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.

 

12.         WAIVER. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

13.         ENTIRE AGREEMENT AND MODIFICATION. This Agreement supersedes all
prior agreements among the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by Purchaser, Seller and Escrow Agent.

 

 5 

 

  

14.         GOVERNING LAW. This Agreement shall be governed by the laws of the
State of Arizona without regard to conflicts of law principles that would
require the application of any other Law.

 

[Signatures appear on following pages]

 

 6 

 

  

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

  SELLER:

 

  SURPRISE REHAB, LP,   a Texas limited partnership

 

  By: SURPRISE REHAB GP, LLC,     a Texas limited liability company, its general
partner

 

  By:            Name: Erik de Vries   Title: President

 

[Signature Page to Escrow Agreement]

 

 7 

 

  

  PURCHASER:       CHP SURPRISE AZ REHAB OWNER,   LLC, a Delaware limited
liability company

 

  By:  



  Name:  



  Title:  

 

[Signature Page to Escrow Agreement]

 

 8 

 

 

  ESCROW AGENT:       FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

  By:  



  Name:  



  Title:  

 

 9 

 

 

SCHEDULE 12.6

 

TENANT PERSONAL PROPERTY EXCLUSIONS

 

NONE.

 

 Schedule 12-6 

 

 

SCHEDULE 16.2

 

TENANT ORGANIZATIONAL CHART

 

[tv518991_ex10-2img15.jpg]

 



 Schedule 16.2 - 1 

 